


Exhibit 10.1

 

 

HUNTSMAN LLC and

 

THE OTHER BORROWERS NAMED HEREIN

 

$350,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated as of October 14, 2004

 

with

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Collateral Agent,

 

DEUTSCHE BANK SECURITIES INC. and

J.P. MORGAN SECURITIES INC.,

as Joint Book Runners and Arrangers,

 

JPMORGAN CHASE BANK and

BANK OF AMERICA, N.A.,

as Co-Syndication Agents,

 

MERRILL LYNCH CAPITAL and

CONGRESS FINANCIAL CORPORATION,

as Co-Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO

 

WINSTON & STRAWN LLP

35 West Wacker Drive

Chicago, Illinois  60601

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1.1 Definitions

 

1.2 Accounting Terms; Financial Statements.

 

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT

 

2.1 Revolving Credit Borrowing.

 

2.2 Conversion and Continuation Elections for Eurodollar Loans and Base Rate
Loans.

 

2.3 Issuance of Letters of Credit.

 

2.4 Master Collection Account.

 

 

 

ARTICLE III INTEREST AND FEES

 

3.1 Interest.

 

3.2 Fees.

 

3.3 Computation of Interest and Fees

 

3.4 Compensation For Funding Losses

 

3.5 Increased Costs, Illegality, Etc.

 

3.6 Replacement of Lenders.

 

3.7 Change of Lending Office

 

 

 

ARTICLE IV REPAYMENTS; REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

4.1 Repayment

 

4.2 Voluntary Reduction of Commitments

 

4.3 Mandatory Reductions of Commitments.

 

4.4 Voluntary Prepayments

 

4.5 Mandatory Prepayments.

 

4.6 Payments.

 

4.7 Method and Place of Payment by Borrowers.

 

4.8 Net Payments.

 

4.9 Payments by the Lenders to Administrative Agent.

 

4.10 Sharing of Payments; etc.

 

4.11 Maintenance of Account

 

4.12 Statement of Account

 

 

 

ARTICLE V CONDITIONS OF CREDIT

 

5.1 Conditions Precedent to the effectiveness of the Agreement

 

5.2 Conditions Precedent to All Credit Events

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

6.1 Corporate Status

 

6.2 Corporate Power and Authority

 

6.3 No Violation

 

6.4 Governmental and Other Approvals

 

 

i

--------------------------------------------------------------------------------


 

6.5 Financial Statements; Financial Condition; Undisclosed Liabilities; etc.

 

6.6 Litigation

 

6.7 True and Complete Disclosure

 

6.8 Margin Regulations

 

6.9 Tax Returns and Payments

 

6.10 Compliance With ERISA.

 

6.11 Ownership of Property

 

6.12 Capitalization of the Company

 

6.13 Subsidiaries.

 

6.14 Compliance With Law, etc

 

6.15 Investment Company Act

 

6.16 Public Utility Holding Company Act

 

6.17 Environmental Matters

 

6.18 Labor Relations

 

6.19 Intellectual Property

 

6.20 Certain Fees

 

6.21 Security Documents.

 

6.22 Asbestos Matters

 

6.23 Use of Proceeds

 

6.24 Anti-Terrorism Law.

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

 

7.1 Financial Statements

 

7.2 Certificates; Other Information

 

7.3 Notices

 

7.4 Maintenance of Existence

 

7.5 Payment of Obligations

 

7.6 Inspection of Property, Books and Records

 

7.7 ERISA.

 

7.8 Maintenance of Property; Insurance

 

7.9 Environmental Laws.

 

7.10 Additional Security; Further Assurances.

 

7.11 End of Fiscal Years; Fiscal Quarters

 

7.12 Cash Management System

 

7.13 Maintenance of Corporation Separateness

 

7.14 Certain Fees Indemnity

 

7.15 Compliance with Laws

 

7.16 Furnishing of Information and Inspection of Records

 

7.17 Keeping of Records and Books

 

7.18 Conduct of Business

 

7.19 Letters of Credit

 

7.20 Inventory

 

7.21 Lender Meeting

 

7.22 Senior Subordinated Notes

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

 

8.1 Liens

 

 

ii

--------------------------------------------------------------------------------


 

8.2 Indebtedness

 

8.3 Fundamental Changes

 

8.4 Dividends or Other Distributions

 

8.5 Issuance of Stock.

 

8.6 Disposition of Assets

 

8.7 Loans and Investments

 

8.8 Transactions with Affiliates

 

8.9 Lines of Business

 

8.10 Fiscal Year

 

8.11 Amendments to Organizational and Other Documents

 

8.12 Limitation on Certain Restrictions on Subsidiaries

 

8.13 Accounting Changes

 

8.14 Restrictions on Certain Unrestricted Subsidiaries.

 

8.15 Collateral Account Agreements

 

8.16 Extension or Amendment of Receivables

 

8.17 Accounts

 

8.18 Use of Proceeds

 

8.19 No Excess Cash

 

8.20 Amendments or Modifications to Senior Secured Notes

 

8.21 Anti-Terrorism Law; Anti-Money Laundering

 

 

 

ARTICLE IX FINANCIAL COVENANTS

 

9.1 Capital Expenditures

 

9.2 Fixed Charge Coverage Ratio

 

 

 

ARTICLE X EVENTS OF DEFAULT

 

10.1 Events of Default

 

10.2 Rights Not Exclusive

 

 

 

ARTICLE XI COLLATERAL ADMINISTRATION

 

11.1 Lock-Box and Master Collection Account Arrangements

 

11.2 Enforcement Rights.

 

11.3 Responsibilities of Borrowers

 

 

 

ARTICLE XII ADMINISTRATIVE AGENT

 

12.1 Appointment

 

12.2 Nature of Duties

 

12.3 Rights, Exculpation, Etc

 

12.4 Reliance

 

12.5 Indemnification

 

12.6 Administrative Agent in its Individual Capacity

 

12.7 Notice of Defaults

 

12.8 Holders of Obligations

 

12.9 Actions with Respect to Defaults

 

12.10 Resignation.

 

 

 

ARTICLE XIII MISCELLANEOUS

 

 

iii

--------------------------------------------------------------------------------


 

13.1 No Waiver; Modifications in Writing

 

13.2 Further Assurances

 

13.3 Notices, Etc.

 

13.4 Costs, Expenses and Taxes.

 

13.5 Defaulting Lender.

 

13.6 Confirmations

 

13.7 Setoff; Recoupment.

 

13.8 Execution in Counterparts

 

13.9 Binding Effect; Assignment; Addition and Substitution of Lenders.

 

13.10 CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL.

 

13.11 GOVERNING LAW

 

13.12 Severability of Provisions

 

13.13 Transfers of Notes

 

13.14 Registry

 

13.15 Headings

 

13.16 Termination of Agreement

 

13.17 Confidentiality

 

13.18 Concerning the Collateral and the Loan Documents.

 

13.19 Joint and Several Liability of Borrowers.

 

13.20 Appointment and Authorization of Funds Administrator.

 

13.21 Termination of Revolving Credit Commitments under the Existing Revolving
Credit Agreement

 

 

iv

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit 1.1(a)

 

Credit and Collection Policy

Exhibit 1.1(b)

 

Lock-Boxes and Lock-Box Banks

Exhibit 1.1(c)

 

Form of Lock-Box Letter

Exhibit 1.1(d)

 

Form of Collateral Account Agreement

Exhibit 1.1(e)

 

Form of Joinder Agreement

Exhibit 2.1(c)

 

Form of Note

Exhibit 2.1(d)

 

Form of Notice of Borrowing

Exhibit 2.2(b)

 

Form of Notice of Conversion or Continuation

Exhibit 2.3(c)(i)

 

Form of Letter of Credit Request

Exhibit 4.8(d)

 

Form of Section 4.8(d) Certificate

Exhibit 5.1(a)(ii)

 

Form of Security Agreement

Exhibit 5.1(a)(iii)(A)

 

Form of Restricted Subsidiary Guarantee Agreement

Exhibit 5.1(a)(iii)(B)-1

 

Form of Headquarters Subsidiary Guarantee Agreement

Exhibit 5.1(a)(iii)(B)-2

 

Form of HSCC Subsidiary Guarantee Agreement

Exhibit 5.1(a)(vi)

 

Form of Perfection Certificates

Exhibit 5.1(e)(i)

 

Form of Officer’s Certificate Pursuant to Section 5.1(e)(i)

Exhibit 5.1(e)(ii)-1

 

Form of Opinion of Vinson & Elkins L.L.P.

Exhibit 5.1(e)(ii)-2

 

Form of Opinion of Stoel Rives LLP

Exhibit 5.1(e)(iii)

 

Form of Solvency Certificate

Exhibit 7.1(d)

 

Form of Borrowing Base Report

Exhibit 7.2(b)

 

Form of Certificate of Responsible Financial Officer Pursuant to Section 7.2(b)

Exhibit 11.1

 

Form of Master Collection Account Agreement

Exhibit 13.9(c)

 

Form of Assignment and Assumption Agreement

 

SCHEDULES TO REVOLVING CREDIT AGREEMENT

Schedule 1.1(a)

 

Commitments

Schedule 1.1(b)

 

List of Approved Customers

Schedule 1.1(c)

 

Unrestricted Subsidiaries

Schedule 2.3(a)

 

Letters of Credit

Schedule 6.3

 

Approvals and Consents

Schedule 6.4

 

Governmental Approval

Schedule 6.5(a)

 

Historical Financial Statements

Schedule 6.5(d)

 

Indebtedness and Other Material Liabilities

Schedule 6.5(e)

 

Pro Forma Balance Sheet

Schedule 6.5(f)

 

Financial Projections

Schedule 6.12

 

Capitalization of the Company

Schedule 6.13

 

Restricted Subsidiaries

Schedule 6.21(c)

 

Real Property

Schedule 6.21(f)

 

Deposit Accounts

Schedule 7.8

 

Insurance

Schedule 7.10(f)

 

IRIC Account Procedures

Schedule 7.16

 

Locations

Schedule 8.1(a)

 

Existing Liens

 

v

--------------------------------------------------------------------------------


 

Schedule 8.7

 

Investments

Schedule 8.14

 

Permitted Activities of HSCHC and HSCC

Schedule 8.15(a)

 

Procedures for International Risk Insurance Company with respect to Insurance
Proceeds

Schedule 8.15(b)

 

Foreign Deposit Accounts

Schedule 13.3

 

Addresses and Telecopier Numbers

 

vi

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT is dated as of October 14, 2004, and is made by
and among Huntsman LLC, a Utah limited liability company (the “Company”),
Huntsman Petrochemical, Huntsman EPS, Polymers, Huntsman Fuels and Huntsman
International Trading Corporation (each, along with the Company, referred to
herein as a “Borrower” and collectively as “Borrowers”, with the Company acting
in its capacity as Funds Administrator for the Borrowers), the financial
institutions party hereto, including Deutsche Bank Trust Company Americas (f/k/a
Bankers Trust Company), in their capacities as lenders hereunder (collectively,
the “Lenders,” and each individually, a “Lender”), and Deutsche Bank Trust
Company Americas (f/k/a Bankers Trust Company), as administrative agent
(“Administrative Agent”) for the Lenders and as Collateral Agent under the
Security Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, Administrative Agent, and various financial institutions
are entering into that certain Term Credit Agreement, dated as of the date
hereof, providing for credit facilities of at least $675 million;

 

WHEREAS, the Company, Administrative Agent and the other parties signatory
thereto entered into that certain Revolving Credit Agreement, dated as of
September 30, 2002 (the “Existing Revolving Credit Agreement”);

 

WHEREAS, this Agreement is a refinancing of the Existing Revolving Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 


1.1           DEFINITIONS.  AS USED HEREIN, AND UNLESS THE CONTEXT REQUIRES A
DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 

“A Notes” means the 13.375% Senior Discounted Notes due 2009 issued by HIH and
outstanding on the Closing Date.

 

“Acquisition” means with respect to any Borrower or any Restricted Subsidiary,
any transaction or series of related transactions for the purpose of, or
resulting directly or indirectly in, the acquisition by such Borrower or
Restricted Subsidiary of all or a significant part of the assets of another
Person, any Investment in any Person which, after the Closing Date as a result
of such Investment, becomes a Subsidiary of a Borrower, or, except as permitted
by Section 8.3(a), any merger, consolidation or amalgamation with any other
Person.

 

--------------------------------------------------------------------------------


 

“Additional Security Documents” shall mean all mortgages, pledge agreements,
security agreements and other security documents entered into pursuant to
Section 7.10 with respect to Additional Collateral.

 

“Additional Term B Loans” shall have the meaning given such term in the Term
Credit Agreement.

 

“Administrative Agent” has the meaning ascribed to such term in the preamble.

 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls (including but not limited to all directors and officers of such
Person) or is controlled by or is under common control with such Person;
provided, that neither DB nor any Affiliate of DB shall be deemed to be an
Affiliate of any Borrower.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of voting securities or by contract or otherwise.  A Person shall
be deemed to control a corporation or other entity if such Person possesses,
directly or indirectly, the power to vote 10% or more of the securities having
ordinary voting power for the election of directors of such corporation or other
entity.

 

“Agreement” means this Revolving Credit Agreement, as the same may at any time
be amended, supplemented, waived or otherwise modified in accordance with the
terms hereof and in effect.

 

“Airstar Aircraft Financing Documents” means operating leases and related
documents entered into by Airstar Corporation relating to aircraft owned or
acquired by it and any agreements or documents entered into by Airstar
Corporation.

 

“Approved Jurisdiction” means the USA, Canada and such additional jurisdictions
as may from time to time hereafter be approved by Administrative Agent in
writing; provided, however, that Approved Jurisdiction status for any
jurisdiction other than the USA and Canada may be revoked by Administrative
Agent, for any reason, by notification to the Funds Administrator, and provided
further, that each Approved Multinational Customer shall be deemed to be located
in an Approved Jurisdiction.

 

“Approved Multinational Customer” means each customer of the Borrowers listed on
Schedule 1.1(b) and such additional customers that maintain long-term unsecured
debt ratings of at least “A” by S&P and A2 by Moody’s as may be approved from
time to time in the sole discretion of the Administrative Agent.

 

“Approved Uninvoiced Customer” means each customer of the Borrowers listed on
Schedule 1.1(b) and such additional customers as may be approved from time to
time in the sole discretion of the Administrative Agent.

 

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) of all or any part
of an interest in shares of

 

2

--------------------------------------------------------------------------------


 

Capital Stock of a Restricted Subsidiary of any Borrower (other than directors’
qualifying shares and similar arrangements required by applicable law with
respect to any Foreign Subsidiary), property or other assets (each referred to
for the purposes of this definition as a “disposition” or any variation thereof)
by any Borrower or any of such Borrower’s Restricted Subsidiaries provided, that
(i) any sale or series of related sales of assets (other than Inventory and
Receivables) having a fair market value not in excess of $2,500,000, (ii) any
disposition by a Borrower or a Subsidiary to a Borrower or a Wholly-Owned
Subsidiary which is not an Unrestricted Subsidiary and (iii) dispositions
permitted by Section 8.4 or Section 8.6(c), (d), (g), (h), (i), (j) or (l) and
dispositions of Investments permitted by Section 8.7(d) shall not constitute an
Asset Disposition for purposes of this definition.

 

“Assignee” has the meaning assigned to that term in Section 13.9(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 13.9(c) annexed hereto and made a
part hereof by any applicable Lender, as assignor, and such Lender’s assignee in
accordance with Section 13.9.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services, including all reasonable disbursements of internal counsel.

 

“Australian Consolidated Entities” has the meaning assigned to that term in
Section 1.2(b).

 

“Australian Styrenics Subsidiaries” has the meaning assigned to that term in
Section 8.7(h).

 

“Australian Surfactants Subsidiaries” has the meaning assigned to that term in
Section 8.7(h).

 

“Available Commitment” means, as to any Lender at any time an amount equal to
the excess, if any, of (a) such Lender’s Commitment over (b) the sum of (i) the
aggregate principal amount then outstanding of Loans made by or on behalf of
such Lender and (ii) such Lender’s Pro Rata Share of the L/C Obligations then
outstanding.

 

“B Notes” means the Senior Subordinated Reset Discount Notes due 2009 issued by
HIH and outstanding on the Closing Date.

 

“Bankruptcy Default” means any Event of Default occurring under Section 10.1(e)
or (f) of this Agreement.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to any Person
if either:

 

(a)           a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,

 

3

--------------------------------------------------------------------------------


 

custodian, liquidator, assignee, sequestrator or the like for such Person or any
substantial part of its assets, or any similar action with respect to such
Person under any law (foreign or domestic) relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect, for a
period of thirty (30) days; or any of the actions sought in such petition or
proceeding, including the entering of an order for relief in respect of such
Person or the appointment of any trustee, receiver, custodian, liquidator,
assignee, sequestrator or the like for such Person or any substantial portion of
such Person’s property shall be granted or otherwise occur; or

 

(b)           such Person shall fail to, or admit in writing its inability to,
pay its debts generally as they become due, or shall commence a voluntary case
or other proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law now or hereafter in effect,
or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for, such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors, or shall take any
corporate or partnership action authorizing the taking of any of foregoing
actions.

 

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate”, which is not necessarily the lowest
rate made available by DB or (ii) the Federal Funds Rate plus 1/2 of 1% per
annum.  The “prime rate” announced by DB is evidenced by the recording thereof
after its announcement in such internal publication or publications as DB may
designate.  Any change in the interest rate resulting from a change in such
“prime rate” announced by DB shall become effective without prior notice to the
Borrowers as of 12:01 A.M. (New York City time) on the Business Day on which
each change in such “prime rate” is announced by DB.  DB may make commercial or
other loans to others at rates of interest at, above or below its “prime rate”.

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Base Rate Margin” means 1.25%.

 

“BASF Note” shall mean that certain Promissory Note, dated March 4, 1997, of
HSCC to BASF Corporation in the original principal amount of $75 million, as in
effect on the Closing Date.

 

“Benefited Lender” has the meaning assigned to that term in Section 4.10(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” has the meaning assigned to that term in the preamble and shall also
include any Wholly-Owned Restricted Subsidiary of the Company acceptable to
Administrative Agent and party to a Joinder Agreement substantially in the form
of Exhibit 1.1(e) hereto.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means a group of Loans of a single Type made by the Lenders, as
appropriate on a single date and in the case of Loans other than Base Rate
Loans, as to which a single Interest Period is in effect.

 

“Borrowing Base” shall mean:

 

(a)           Subject to clause (b) below, at any time, the amount equal at such
time to:

 

(i)            eighty-five percent (85%) of the Net Receivables Balance, plus

 

(ii)           the lesser of sixty-five percent (65%) of the net value of the
Eligible Inventory of the Borrowers and eighty five percent of the Net Orderly
Liquidation Value of Eligible Inventory of the Borrowers; provided that the
amount calculated pursuant to this clause (ii) shall not exceed 50% of the
Borrowing Base,

 

minus

 

(iii)          prior to the occurrence of an Event of Default or Unmatured Event
of Default, amounts required to be but not yet applied to reinvestment or
prepayment of the Term B Loans pursuant to Section 4.2 of the Term Credit
Agreement,

 

minus

 

(iv)          the net amount of any reserves established by Administrative Agent
pursuant to clause (b) below.

 

(b)           Administrative Agent at any time in the exercise of its Permitted
Discretion shall be entitled to (i) establish and increase or decrease reserves
against Eligible Receivables and Eligible Inventory, (ii) reduce the advance
rates to be applied under clauses (a)(i) and (a)(ii) above to a level below the
rates stated therein or (following any such reduction) restore such advance
rates to any level equal to or below the advance rates stated in clauses (a)(i)
and (a)(ii) above, (iii) impose additional restrictions (or eliminate any such
additional restrictions) to the standards of eligibility set forth in the
respective definitions of “Eligible Receivables” and “Eligible Inventory” and
(iv) establish and, once established, increase or decrease a reserve in the
amount of accrued and unpaid interest payable by any Borrower hereunder,
including interest on Loans and drawings under Letters of Credit.

 

“Borrowing Base Cash Collateral Amount” has the meaning assigned to that term in
Section 4.5(c).

 

“Borrowing Base Report” has the meaning assigned to that term in Section 7.1(d).

 

“Business Day” means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Loan, or otherwise to be made
or given to or from Administrative Agent, a day other than a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to close; provided,

 

5

--------------------------------------------------------------------------------


 

however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market; provided, further, that when
used in connection with any Letter of Credit, the term “Business Day” shall also
exclude any day on which commercial banks in the city in which the Facing Bank
for such Letter of Credit is domiciled are required by law to close.  For
purposes of this Agreement (other than for purposes of determining the end of
any applicable Interest Period), “Business Day” shall not include Pioneer Day as
recognized in the State of Utah in any year.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into such capital stock or other equity
interests.

 

“Capitalized Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capitalized
lease on the balance sheet of such Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Cash” means money, currency or the available credit balance in a Deposit
Account.

 

“Cash Equivalents” means any Investment in (i) a marketable obligation, maturing
within two years after issuance thereof, issued or guaranteed by the USA or an
instrumentality or agency thereof, (ii) a certificate of deposit or banker’s
acceptance, maturing within one year after issuance thereof, issued by any
Lender, or a national or state bank or trust company or a European, Canadian or
Japanese bank, in each case having capital, surplus and undivided profits of at
least $100,000,000 and whose long-term unsecured debt has a rating of “A” or
better by S&P or A2 or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency (provided that the aggregate face amount of
all Investments in certificates of deposit or bankers’ acceptances issued by the
principal offices of or branches of such European or Japanese banks located
outside the USA shall not at any time exceed 33-1/3% of all Investments
described in this definition), (iii) open market commercial paper, maturing
within 270 days after issuance thereof, which has a rating of A-1 or better by
S&P or P-1 or better by Moody’s, or the equivalent rating by any other
nationally recognized rating agency, (iv) repurchase agreements and reverse
repurchase agreements with a term not in excess of one year with any financial
institution which has been elected primary government securities dealers by the
Federal Reserve Board or whose securities are rated AA- or better by S&P or Aa3
or better by Moody’s or the equivalent rating by any other nationally recognized
rating agency relating to marketable direct obligations issued or
unconditionally guaranteed by the USA or any agency or instrumentality thereof
and backed by the full faith and credit of the USA, (v) “Money Market” preferred
stock maturing within six months after issuance thereof or municipal bonds
issued by a

 

6

--------------------------------------------------------------------------------


 

corporation organized under the laws of any state of the USA, which has a rating
of “A” or better by S&P or Moody’s or the equivalent rating by any other
nationally recognized rating agency, (vi) tax exempt floating rate option tender
bonds backed by letters of credit issued by a national or state bank whose
long-term unsecured debt has a rating of AA or better by S&P or Aa2 or better by
Moody’s or the equivalent rating by any other nationally recognized rating
agency, (vii) shares of any money market mutual fund rated at least “AAA” or the
equivalent thereof by S&P or at least “Aaa” or the equivalent thereof by Moody’s
or any other mutual fund holding assets consisting (except for de minimis
amounts) of the type specified in clauses of (i) through (vi) above.

 

“Cash Interest Expense” means Net Interest Expense but excluding, however,
Interest Expense not currently payable in cash.

 

“Change of Control” means (i) prior to a Qualified Public Offering, (x) the
failure by Mr. Jon M. Huntsman, his spouse, direct descendants, an entity
controlled by any of the foregoing and/or by a trust of the type described
hereafter, and/or a trust for the benefit of any of the foregoing (the “Huntsman
Group”), collectively to own and control at least a majority of the outstanding
voting Capital Stock of the Company, Holdco I and Holdco II, or (y) the failure
of the Company to be a Wholly-Owned Direct Subsidiary of Holdco II or of Holdco
II to be a Subsidiary of Holdco I or (ii) after a Qualified Public Offering, the
occurrence of the following:  (x) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”)), other than Matlin Patterson or one or more
members of the Huntsman Group, is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the then
outstanding voting Capital Stock of the Company or Issuer or (y) Continuing
Directors shall cease to constitute at least a majority of the directors
constituting the board of directors of the Company or Issuer other than in a
transaction having the approval of the board of directors of the Company at
least a majority of which members are Continuing Directors.

 

“Closing Date” means October 14, 2004.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations proposed or promulgated thereunder, or any successor
statute and the regulations proposed or promulgated thereunder.

 

“Collateral” means, collectively, “Collateral” as such term is defined in any
Security Document or any other collateral pledged by any Credit Party to secure
the Obligations.

 

“Collateral Account Agreement” means the Collateral Account Agreement executed
substantially in the form attached as Exhibit 1.1(d) hereto.

 

“Collateral Agent” means DB acting in the capacity of Collateral Agent as such
term is defined in the Security Agreement until a successor is approved pursuant
to Article XI of the Security Agreement and thereafter shall mean such successor
and all successors thereto.

 

7

--------------------------------------------------------------------------------


 

“Collection” means, for any Receivable, (a) any cash collections or other cash
proceeds of such Receivable, including any Finance Charges paid and (b) any cash
proceeds from the Related Security.

 

“Commitment” means, with respect to any Lender, the obligation of such Lender to
make Loans pursuant to Sections 2.1(a) and 2.1(b) and to participate in Letters
of Credit pursuant to Section 2.3(d), as such commitment may be adjusted from
time to time pursuant to this Agreement, which commitment as of the date hereof
is the amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
under the caption “Amount of Commitment” and “Commitments” means such
commitments collectively, which commitments as of the date hereof equal the
amount of $350,000,000.

 

“Commitment Period” means, the period from and including the Closing Date to but
not including the Commitment Termination Date.

 

“Commitment Termination Date” means October 14, 2009, or such earlier date as
the Commitments shall have been terminated or otherwise reduced to $0 pursuant
to this Agreement.

 

“Consolidated Capital Expenditures” shall mean, for the Company and its
Restricted Subsidiaries, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
Capitalized Lease Obligations) by the Company and its Restricted Subsidiaries
during that period that, in conformity with GAAP, are or are required to be
included in the property, plant or equipment reflected in the consolidated
balance sheet of the Company; provided that Consolidated Capital Expenditures
shall not include any portion of expenditures to replace destroyed or damaged
property, plant or equipment to the extent such capital expenditures are
financed with casualty insurance proceeds not required to be applied to prepay
the Obligations.

 

“Consolidated Fixed Charges” means, for any period, for the Company and its
Restricted Subsidiaries, the sum of (without duplication) (i) Cash Interest
Expense, (ii) all scheduled payments of principal on Indebtedness of the Company
and its Restricted Subsidiaries (including, without limitation, principal
payments in respect of Capitalized Leases), (iii) net income taxes paid in cash
(excluding the effect of cash taxes on extraordinary items to the extent of cash
proceeds on such items to the extent that such cash proceeds are excluded in
computing EBITDA and net of tax distributions received from HIH), and (iv)
Consolidated Capital Expenditures payable in cash, as each of the foregoing is
made during such period of determination in accordance with GAAP on a
consolidated basis.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any period, the aggregate of the net income (loss) of the Company for
such period, determined in accordance with GAAP on a consolidated basis, plus or
minus, to the extent not included therein, the net income (loss) of any
Restricted Subsidiary attributable to a minority interest in such Restricted
Subsidiary, less the amount of cash dividends paid on any preferred Capital
Stock of the Company in such period.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means, with respect to any Person, the book value,
determined on a consolidated basis in accordance with GAAP, of all assets of
such Person and its Subsidiaries.

 

“Contaminant” means any pollutant, contaminant (as those terms are defined in 42
U.S.C. § 9601(33)), toxic pollutant (as that term is defined in 33 U.S.C. §
1362(13)), hazardous substance (as that term is defined in 42 U.S.C. §
9601(14)), hazardous chemical (as that term is defined by 29 CFR §
1910.1200(c)), hazardous waste (as that term is defined in 42 U.S.C. § 6903(5)),
or any state or local equivalent of such laws and regulations, including,
without limitation, radioactive material, special waste, polychlorinated
biphenyls, asbestos, petroleum, including crude oil or any petroleum-derived
substance, waste, or breakdown or decomposition product thereof, or any
constituent of any such substance or waste, including but not limited to
polychlorinated biphenyls and asbestos.

 

“Continuation Date” shall mean, with respect to Eurodollar Loans, the day, which
shall be the last day of an Interest Period with respect thereto, on which a
Eurodollar Loan has been continued pursuant to Sections 2.2(a), or 2.2(c).

 

“Continuing Directors” means, as of any date, the collective reference to (i)
all members of the board of directors of the Company or Issuer who have held
office continuously for at least twelve months prior to the date of
determination, and (ii) all members of the board of directors of Company or
Issuer who assumed office after such date and whose appointment or nomination
for election by shareholders of the Company or Issuer was approved by a vote of
at least 50% of the Continuing Directors in office immediately prior to such
appointment or nomination.

 

“Contract” means an agreement between a Credit Party and any Person (including
but not limited to, a written contract, an invoice, a purchase order or an open
account agreement) pursuant to or under which such Person shall be obligated to
make payments in respect of any Receivable or any Related Security to such
Credit Party from time to time.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Conversion Date” shall mean, with respect to Eurodollar Loans, the day, which
shall be the last day of an Interest Period, on which Borrowers have elected to
convert their Eurodollar Loans into Base Rate Loans pursuant to Section
2.2(a)(ii).

 

“Credit and Collection Policy” means, with respect to any Credit Party, such
Credit Party’s credit and collection policy and practices relating to Contracts
and Receivables attached as Exhibit 1.1(a).

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit; provided, however, that the following shall not be deemed “Credit
Events”:  (i) a conversion or continuation of any Loan pursuant to Section 2.2
or 3.5; (ii) any extension or renewal of any previously issued Letter of Credit
which by its terms can be drawn if not renewed

 

9

--------------------------------------------------------------------------------


 

or replaced; or (iii) any Loan deemed to be made to fund any Letter of Credit
reimbursement obligation pursuant to Section 2.3(c).

 

“Credit Exposure” has the meaning assigned to that term in Section 13.9(b).

 

“Credit Party” shall mean any Borrower, any Subsidiary Guarantor and the Funds
Administrator.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement designed to protect the Person entering into same against fluctuations
in currency values.

 

“Customary Permitted Liens” means:

 

(i)            Liens for taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (A) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (B)
provision for the payment of all such taxes known to such Person has been made
on the books of such Person to the extent required by GAAP;

 

(ii)           mechanics’, processor’s, materialmen’s, carriers’,
warehousemen’s, landlord’s and similar Liens arising by operation of law and
arising in the ordinary course of business and securing obligations of such
Person that are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings diligently pursued; provided
that (A) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (B)
provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;

 

(iii)          Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits which are
not overdue or are being contested in good faith by appropriate proceedings
diligently pursued, provided that (A) any proceedings commenced for the
enforcement of such Liens shall have been stayed or suspended within 30 days of
the commencement thereof and (B) provision for the payment of such Liens has
been made on the books of such Person to the extent required by GAAP;

 

(iv)          (x) Liens incurred or deposits made in the ordinary course of
business to secure the performance of bids, tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under operating leases and (y) Liens securing
surety, indemnity, performance, appeal and release bonds, provided that full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP;

 

10

--------------------------------------------------------------------------------


 

(v)           Permitted Real Property Encumbrances;

 

(vi)          attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $15,000,000 or less at any one time, provided the same
are discharged, or that execution or enforcement thereof is stayed pending
appeal, within 60 days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;

 

(vii)         leases or subleases granted to others not interfering in any
material respect with the business of Borrower or any of its Subsidiaries and
any interest or title of a lessor under any lease permitted by this Agreement or
the Security Documents;

 

(viii)        customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where Borrower or any of its Subsidiaries maintain deposit in the
ordinary course of business permitted by this Agreement; and

 

(ix)           Environmental Liens, to the extent that (x) any proceedings
commenced for the enforcement of such Liens shall have been suspended or are
being contested in good faith, (y) provision for all liability and damages that
are the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (z) such Liens do not relate to
obligations exceeding $5,000,000 in the aggregate at any one time.

 

“DB” means Deutsche Bank Trust Company Americas, a New York banking corporation,
and its successors and assigns.

 

“Default Rate” means a variable rate per annum which shall be the Default Rate
Margin plus (x) the then applicable interest rate hereunder, or (y) if there is
no such applicable interest rate, the Base Rate plus the Base Rate Margin, in
respect of the amount on which the Default Rate is being assessed, but in no
event in excess of that permitted by applicable law.

 

“Default Rate Margin” means two percent (2%) per annum.

 

“Defaulting Lender” shall have the meaning assigned such term in Section
13.5(b).

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Dilution Ratio” shall mean, as of the last day of each month, the weighted
average dilution ratio for such month and the immediately preceding eleven
months as calculated in accordance with the method used in connection with the
preparation of reports on the Credit Parties’ accounts receivables or such other
method reasonably acceptable to Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

“Dilution Reserve” shall mean on any day an amount equal to the greater of (i)
the product of (x) the then applicable Dilution Ratio minus six percent (6%)
times (y) the Net Receivables Balance (without reduction for the Dilution
Reserve) on such day and (ii) an amount determined from time to time by
Administrative Agent in its reasonable discretion; provided, that the Dilution
Reserve shall in no event be less than zero.

 

“Dollar” and “$” means lawful money of the USA.

 

“Dollar Equivalent” means, at any time, (i) as to any amount denominated in
Dollars, the amount thereof at such time, and (ii) as to any amount denominated
in any other currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the exchange rate at such
time.

 

“Domestic Subsidiary” means each Subsidiary of any Borrower other than a Foreign
Subsidiary.

 

“EBITDA” means, for any applicable period, Restricted Subsidiary Adjusted
Earnings plus, to the extent deducted in determining the foregoing amount (i)
Net Interest Expense for such period of the Company and its Restricted
Subsidiaries, (ii) provision for taxes for such period for the Company and its
Restricted Subsidiaries, (iii) depreciation and amortization expense for such
period for the Company and its Restricted Subsidiaries and (iv) Restructuring
Charges.

 

“Eligible Assignee” means a commercial bank, investment company, financial
institution, financial company, fund (whether a corporation, partnership, trust
or other entity) or insurance company in each case, together with its Affiliates
or Related Funds, which extends credit or buys loans in the ordinary course of
its business or any other Person approved by the Administrative Agent and the
Funds Administrator, such approval not to be unreasonably withheld.

 

“Eligible Inventory” means Inventory of the Borrowers at the time in existence
and not consumed, valued at the lower of cost or market on a basis consistent
with such Borrowers’ current and historical accounting practice.  In determining
the amount to be so included, the amount of such Inventory shall exclude any
Inventory that Administrative Agent determines to be ineligible pursuant to the
definition of the term “Borrowing Base” set forth herein.  Eligible Inventory
shall exclude:

 

(a)           any goods returned or rejected by a Borrower’s customers (other
than commodity products readily saleable to other customers) and goods in
transit to third parties as to which title has passed (other than to a
Borrower’s agents and warehouses that are not excluded below),

 

(b)           any Inventory as to which

 

(i)            a Borrower has not acquired title,

 

(ii)           Administrative Agent does not have a first and perfected security
interest, or

 

12

--------------------------------------------------------------------------------


 

(iii)          a Borrower has not furnished to Administrative Agent information
adequate for purposes of identification at times and in form and substance as
may be reasonably requested by Administrative Agent, and

 

(c)           any Inventory to the extent that it

 

(i)            is obsolete or not either currently useable or currently salable
in the ordinary course of a Borrower’s business,

 

(ii)           is produced in violation of the Fair Labor Standards Act and
subject to the so-called “hot goods” provision contained in Title 29, §
215(a)(1) of the United States Code,

 

(iii)          is Inventory held for consumption by a Borrower or an Affiliate
and not for sale in the ordinary course of business,

 

(iv)          constitutes finished goods which remain unsold in excess of ninety
(90) days, or in the case of performance and polymers products which are
customarily produced in batch form, the amount of such product has an aggregate
book value inconsistent with past practices.

 

(v)           is on consignment from a third party to a Borrower for sale or is
consigned to a third party for sale,

 

(vi)          is Inventory which consists of goods in transit from locations
outside of the USA,

 

(vii)         is Inventory which is subject to a Lien in favor of any Person
other than Administrative Agent (other than statutory or common law
non-consensual Liens constituting Permitted Liens and other than Liens permitted
by Section 8.1(i)),

 

(viii)        constitutes Inventory for which a Receivable has arisen under the
terms hereof,

 

(ix)           is Inventory which is not in conformity in all material respects
with the representations made with respect thereto in this Agreement, the
Security Documents or the other Loan Documents,

 

(x)            any Inventory excluded by the Administrative Agent in its
Permitted Discretion,

 

(xi)           constitutes Inventory which is not located on a Borrower’s or an
Affiliate’s owned premises in the USA listed on Schedule 2.7 to the Security
Agreement, provided, however, except to the extent that the Administrative Agent
has agreed and has established a reserve for potential lease obligations in an
amount satisfactory to the Administrative Agent, Eligible Inventory shall not
include Inventory which is located (A) on any leased premises in the USA listed

 

13

--------------------------------------------------------------------------------


 

on Schedule 2.7 to the Security Agreement where the landlord thereof has not
consented in writing to Administrative Agent’s prior Lien in such Inventory and
Administrative Agent’s right to enter such premises and take possession and
remove such Inventory pursuant to a landlord access and lien waiver in form and
substance satisfactory to Administrative Agent, (B) in warehouses or with
bailees in the USA listed on Schedule 2.7 to the Security Agreement where the
warehousemen or bailee has not consented in writing to Administrative Agent’s
prior Lien in such Inventory and Administrative Agent’s right to enter such
premises and take possession of and remove such Inventory, pursuant to an access
and lien waiver in form and substance satisfactory to Administrative Agent, or
(C) on railroad cars not subject to the control of such Borrower, or

 

(xii)          is deemed by Administrative Agent in its Permitted Discretion to
be otherwise ineligible for inclusion in the calculation of the Borrowing Base.

 

Any Inventory which is Eligible Inventory at any time, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory until such time as it once again meets all of the foregoing
requirements.

 

“Eligible Receivables” shall mean Receivables and Uninvoiced Receivables of the
Borrowers payable in Dollars.  In determining the amount to be so included, the
face amount of such Receivables shall exclude any such Receivables that
Administrative Agent determines to be ineligible pursuant to the definition of
the term “Borrowing Base” set forth herein.  Eligible Receivables shall exclude
any Receivable with respect to which any of the following is true:

 

(a)           the Receivable arises out of a sale made by a Borrower to an
Affiliate of a Borrower; or

 

(b)           the invoice related to such Receivable (other than Uninvoiced
Receivables) provides that payment is due within sixty (60) days from the date
of such invoice, and either (i) an amount on such Receivable remains unpaid
sixty-one (61) or more days after the original payment due date or (ii) an
amount on such Receivable remains unpaid more than thirty (30) days but less
than sixty-one (61) days after the original payment due date, provided that up
to $10 million in aggregate Outstanding Balance of Receivables that would be
Eligible Receivables but for clause (ii) shall constitute Eligible Receivables;
or

 

(c)           the invoice related to such Receivable (other than Uninvoiced
Receivables) provides that payment is due more than sixty (60) days from the
date of such invoice, and either (i) an amount on such Receivable remains unpaid
more than thirty (30) days after the original payment due date or (ii) such
Receivable, when aggregated with the aggregate Outstanding Balance of all such
other Eligible Receivables with invoices providing for payment more than sixty
(60) days from the date of the invoice, exceeds $10 million, provided that any
Receivable deemed ineligible pursuant to this clause (ii) shall be ineligible
only to the extent by which it causes the result of the calculation in this
clause (ii) to exceed $10 million; or

 

14

--------------------------------------------------------------------------------


 

(d)           the Receivable is from a particular Obligor (or any Affiliate
thereof) and fifty percent (50%) or more, in face amount, of all Receivables
from the same Obligor (and any Affiliate thereof) are ineligible pursuant to
clauses (b) or (c) above; or

 

(e)           the Receivable, when aggregated with all other Receivables of such
Obligor (and any Affiliate thereof), exceeds seven and one-half percent (7.5%)
in face value of all Receivables of the Borrowers combined then outstanding, to
the extent of such excess, provided that Receivables supported or secured by an
irrevocable letter of credit in form and substance satisfactory to
Administrative Agent, issued by a financial institution satisfactory to
Administrative Agent, and pledged to Administrative Agent so that Administrative
Agent has a first priority perfected security interest in such letter of credit
(together with sufficient documentation to permit direct draws by Administrative
Agent) shall be excluded to the extent of the face amount of such letter of
credit for the purposes of such calculation; or

 

(f)            (i) the Obligor on such Receivable is also a creditor of a
Borrower, (ii) the Obligor on such Receivable has disputed its liability on, or
has made any claim with respect to, such Receivable or any other Receivable due
from such Obligor to a Borrower, which has not been resolved or (iii) such
Receivable is or may reasonably be expected to become subject to any right of
setoff by the Obligor; provided that any Receivable deemed ineligible pursuant
to this clause (f) shall be ineligible only to the extent of the amount owed by
a Borrower to the Obligor, the amount of such dispute or claim, or the amount of
such setoff, as applicable; or

 

(g)           (i) the Obligor on such Receivable has commenced a voluntary case
under the federal bankruptcy laws, as now constituted or hereafter amended, or
made an assignment for the benefit of creditors, or a decree or order for relief
has been entered by a court having jurisdiction over the Obligor in an
involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws has been filed by or against the Obligor; or (ii)
the Obligor has filed a certificate of dissolution under applicable state law or
shall be liquidated, dissolved or wound-up, or shall authorize or commence any
action or proceeding for dissolution, winding-up or liquidation; or (iii) the
Obligor has failed, suspended business, declared itself to be insolvent, is
generally not paying its debts as they become due or has consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs (any such act or event
in clauses (i) through (iii), an “Act of Bankruptcy”); unless the payment of
Receivables from such Obligor is secured by assets of, or guaranteed by, in
either case in a manner reasonably satisfactory to Administrative Agent, a
Person with respect to which an Act of Bankruptcy has not occurred and that is
acceptable to Administrative Agent or, if the Receivable from such Obligor
arises subsequent to a decree or order for relief with respect to such Obligor
under the federal bankruptcy laws, as now or hereafter in effect, Administrative
Agent shall have determined that the timely payment and collection of such
Receivable will not be impaired; or

 

(h)           the Obligor on such Receivable is not located in an Approved
Jurisdiction, unless (i) such Obligor has supplied the related Borrower with an
irrevocable letter of credit in form and substance reasonably satisfactory to
Administrative Agent, issued by a financial institution satisfactory to
Administrative Agent and which has been duly transferred to Administrative Agent
(or which names Administrative Agent as a beneficiary) (together with

 

15

--------------------------------------------------------------------------------


 

sufficient documentation to permit direct draws by Administrative Agent) or (ii)
such Receivable is subject to credit insurance payable to Administrative Agent
issued by an insurer and on terms and in an amount reasonably acceptable to
Administrative Agent; or

 

(i)            the Receivable arises out of a sale to an Obligor which is on a
bill-and-hold, guarantied sale, sale-and-return, sale on approval or consignment
basis or made pursuant to any other written agreement providing for repurchase
or return; or

 

(j)            Administrative Agent determines in its Permitted Discretion that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Obligor’s financial inability to pay; or

 

(k)           the Obligor on such Receivable is the USA, any State or any
political subdivision, department, agency or instrumentality thereof, unless the
related Borrower duly assigns its rights to payment of such Receivable to
Administrative Agent pursuant to the Assignment of Claims Act of 1940 (31 U.S.C.
§ 3727 et seq.) or complies with any similar State or local law as
Administrative Agent shall require; or

 

(l)            the goods giving rise to such Receivable have not been shipped
and delivered to and accepted by the Obligor or the services giving rise to such
Receivable have not been performed by the related Borrower and accepted by the
Obligor or the Receivable otherwise does not represent a final sale; or

 

(m)          any documentation relating to such Receivable does not comply with
all applicable legal requirements, including, where applicable, the Federal
Consumer Credit Protection Act, the Federal Truth in Lending Act and Regulation
Z of the Board of Governors of the Federal Reserve System; or

 

(n)           Administrative Agent does not have a valid and perfected first
priority security interest in such Receivable or such Receivable does not
otherwise conform to the representations and warranties contained in this
Agreement or any Security Document; or

 

(o)           the Receivable is subject to any adverse security deposit,
progress payment or other similar advance made by or for the benefit of the
applicable Obligor; or

 

(p)           the Receivable is evidenced by or arises under any instrument or
chattel paper unless such instrument or chattel paper has been pledged to
Administrative Agent containing such endorsement as Administrative Agent shall
require; or

 

(q)           the Obligor on such Receivable has a presence in a State requiring
the filing of Notice of Business Activities Report or similar report in order to
permit the related Borrower to seek judicial enforcement in such State of
payment of such Receivable unless such Borrower has qualified to do business in
such State or has filed a Notice of Business Activities Report or equivalent
report for the then current year or such failure to file and inability to seek
judicial enforcement is capable of being remedied without any material delay or
material cost; or

 

16

--------------------------------------------------------------------------------


 

(r)            the Receivable consists of progress billings (such that the
obligation of the Obligor with respect to such Receivable is conditioned upon a
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto); or

 

(s)           the Receivable is not stated to be due and payable in full within
ninety (90) days of the invoice date thereof (except with respect to Uninvoiced
Receivables); or

 

(t)            the Receivable is deemed by Administrative Agent in its Permitted
Discretion to be otherwise ineligible for inclusion in the calculation of the
Borrowing Base.

 

Any Receivable which is an Eligible Receivable at any time, but which
subsequently fails to meet any of the foregoing requirements, shall forthwith
cease to be an Eligible Receivable until such time as it once again meets all of
the foregoing requirements.

 

“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order or other order or direction (conditional or otherwise) by any
Governmental Authority or any Person for any damage, including personal injury
(including sickness, disease or death), tangible or intangible property damage,
contribution, indemnity, indirect or consequential damages, damage to the
environment, nuisance, pollution, contamination or other adverse effects on the
environment, human health, or natural resources, or for fines, penalties,
restrictions or injunctive relief, resulting from or based upon (a) the
occurrence or existence of a Release or substantial threat of a material Release
(whether sudden or non-sudden or accidental or non-accidental) of, or exposure
to, any Contaminant in, into or onto the environment at, in, by, from or related
to any real estate owned, leased or operated at any time by any Borrower or any
of such Borrower’s Subsidiaries (the “Premises”), (b) the use, handling,
generation, transportation, storage, treatment or disposal of Contaminants in
connection with the operation of any Premises, or (c) the violation, or alleged
violation, of any statutes, ordinances, codes, orders, rules, regulations,
permits, or licenses or authorizations of or from any Governmental Authority or
court relating to environmental matters connected with Borrowers’ operations or
any Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules, regulations, orders, decrees,
judgments, directives or Environmental Permits and cleanup or action standards,
levels or objectives imposing liability or standards of conduct for or relating
to the protection of health, safety or the environment, including, but not
limited to, the following statutes as now written and amended, and as amended
hereafter:  the Federal Water Pollution Control Act, as codified in 33 U.S.C. §
1251 et seq., the Clean Air Act, as codified in 42 U.S.C. § 7401 et seq., the
Toxic Substances Control Act, as codified in 15 U.S.C. § 2601 et seq., the Solid
Waste Disposal Act, as codified in 42 U.S.C. § 6901 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act, as codified in 42 U.S.C.
§ 9601 et seq., the Emergency Planning and Community Right-to-Know Act of 1986,
as codified in 42 U.S.C. § 11001 et seq., and the Safe Drinking Water Act, as
codified in 42 U.S.C. § 300f et seq. and any related regulations, as well as all
state and local equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (i)
any liability under foreign, federal, state or local environmental laws,
regulations or orders of any Government Authority or court, or (ii) damages
arising from, or costs incurred by such

 

17

--------------------------------------------------------------------------------


 

Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.

 

“Environmental Permits” means all permits, licenses, certificates, registrations
and approvals of Governmental Authorities required by Environmental Laws or
necessary for the business of any Borrower or any Subsidiary of any Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, is a member of a controlled
group, as defined in Section 414(b) of the Code, or is a member of an affiliated
service group as defined in Section 414(m) of the Code which includes such
Person.  Unless otherwise qualified, all references to an “ERISA Affiliate” in
this Agreement shall refer to an ERISA Affiliate of Borrower or any Subsidiary.

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Margin” means 2.25%.

 

“Eurodollar Rate” means the arithmetic average (rounded upwards, if necessary,
to the nearest 1/100 of 1%) of the offered quotation, if any, to first class
banks in the New York interbank market by DB for U.S. Dollar deposits of amounts
in immediately available funds comparable to the principal amount of the
applicable Eurodollar Loan to be made or continued by DB for which the
Eurodollar Rate is being determined with maturities comparable to the Interest
Period for which such Eurodollar Rate will apply as of approximately 10:00 A.M.
(New York City time) on the applicable Interest Rate Determination Date. The
determination of the Eurodollar Rate by Administrative Agent shall be conclusive
and binding on Borrowers absent manifest error.

 

“Eurodollar Reserve Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upwards, if necessary, to the
nearest 1/100th of 1%):

 

Eurodollar Rate

 

1.00 - Eurodollar Reserve Requirements

 

“Eurodollar Reserve Requirements” means, for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
Eurodollar funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board).

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

18

--------------------------------------------------------------------------------


 

“Excess Availability” means the amount by which (a) the lesser of (i) the
Borrowing Base and (ii) the Commitments exceeds (b) the aggregate outstanding
amount of all Loans.

 

“Excluded Service Contract” means any Contract, agreement or invoice between a
Credit Party and an Obligor providing solely for the rendering of (i) waste
water treatment services, (ii) electrical or other utility services or (iii)
plant operating (excluding tolling, processing or other similar arrangements or
services), marketing and administrative services, in each case, by such Credit
Party to such obligor.

 

“Existing Credit Agreements” shall mean the Existing Revolving Credit Agreement
and the Existing Term Loan Agreement.

 

“Existing Obligations” shall have the meaning assigned to that term in Section
6.5(d).

 

“Existing Revolving Credit Agreement” has the meaning assigned to such term in
the Recitals of this Agreement.

 

“Existing Term Loan Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 30, 2002, among the Company, DB as
administrative agent, and the other parties signatory thereto, as amended.

 

“Facility” means any of the credit facilities established under this Agreement.

 

“Facing Bank” means DB or (a) any Lender or (b) any Affiliate of a Lender that,
in either case, is acceptable to Administrative Agent and has agreed to issue a
Letter of Credit for the account of the Borrowers under this Agreement.

 

“Federal Bankruptcy Code” means the federal bankruptcy code of the USA codified
in Title 11 of the United States Code.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by DB from three federal funds brokers of recognized standing selected
by DB.

 

“Fee Letter” means the letter agreement with respect to fees related to this
Agreement between the Company, DB and Deutsche Bank Securities Inc. dated on or
before the Closing Date.

 

“Finance Charges” means, for any Receivable, any finance, interest, late or
other charges owing by an Obligor with respect to such Receivable.

 

“Fiscal Quarter” has the meaning assigned to such term in Section 7.11. 

 

19

--------------------------------------------------------------------------------


 

“Fiscal Year” has the meaning assigned to such term in Section 7.11.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the USA by Borrower or one or more of its Subsidiaries or their ERISA
Affiliates, primarily for the benefit of employees of Borrower or such
Subsidiaries or such ERISA Affiliates residing outside the USA, which plan,
fund, or similar program provides or results in, retirement income or a deferral
of income in contemplation of retirement, and which is not subject to ERISA or
the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary of a Borrower that (A) is
incorporated under the laws of a jurisdiction other than any State of the USA,
the District of Columbia or any territory or possession of the USA and (B)
maintains a majority of its assets outside the USA; provided, however, that
Huntsman International Sales Corporation shall be a Foreign Subsidiary for so
long as it is treated as a foreign subsidiary under Section 956 of the Code.

 

“Funds Administrator” means Huntsman LLC in its capacity as borrowing agent and
funds administrator for the Borrowers hereunder and under each of the other Loan
Documents.

 

“GAAP” means generally accepted accounting principles in the USA as in effect
from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, dividend, Capitalized Lease or operating lease, any other lease or
other obligation (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent:  (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (ii) to advance or supply funds (a) for the purchase
or payment of any such primary obligation, or (b) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof provided, however, that the
term Guarantee Obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made or (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation; or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof.

 

20

--------------------------------------------------------------------------------


 

“Headquarters Mortgage Loan Documents” means a mortgage or deed of trust,
assignment of rents and leases and other customary mortgage loan documents
entered into by Huntsman Headquarters Corporation, a Utah corporation, in
connection with the mortgaging of the building located at 500 Huntsman Way, Salt
Lake City, Utah and any agreements or documents entered into by Huntsman
Headquarters Corporation evidencing the renewal, replacement or refinancing of
the Indebtedness governed thereby in an amount not to exceed the principal
amount thereof on the Closing Date.

 

“Headquarters Subsidiary Guarantee Agreement” has the meaning assigned to that
term in Section 5.1(a)(iii)(B) of this Agreement.

 

“Hedging Agreement” means any Interest Rate Agreement, Currency Agreement,
commodity purchase or option agreement or commodity price hedging agreement or
other hedging arrangement.

 

“HIH” means Huntsman International Holdings, LLC, a Delaware limited liability
company.

 

“Historical Financial Statements” means each of the financial statements of the
Company or its Subsidiaries set forth on Schedule 6.5(a) hereto.

 

“Holdco I” means Huntsman Holdings, LLC, a Delaware limited liability company.

 

“Holdco II” means HMP Equity Holdings Corporation, a Delaware corporation.

 

“Horizon Subordination Agreement” has the meaning given thereto in Section
5.1(a)(viii) of this Agreement.

 

“Horizon Subordinated Note” means that certain Amended and Restated Subordinated
Promissory Note dated July 2, 2001 made by Borrower and payable to the order of
Horizon Ventures, L.C., a Utah limited liability company, as amended or modified
in accordance with the terms hereof.

 

“HSCC” means Huntsman Specialty Chemicals Corporation, a Delaware corporation.

 

“HSCC Subsidiary Guarantee Agreement” has the meaning given thereto in Section
5.1(a)(iii)(B).

 

“HSCHC” means Huntsman Specialty Chemicals Holdings Corporation, a Utah
corporation.

 

“Huntsman Affiliate” means any Affiliate of the Company (other than the
Company’s Subsidiaries).

 

“Huntsman EPS” means Huntsman Expandable Polymers Company, LC, a Utah limited
liability company.

 

21

--------------------------------------------------------------------------------


 

“Huntsman Fuels” means Huntsman Fuels, L.P., a Texas limited partnership.

 

“Huntsman Group” has the meaning given thereto in the definition of Change of
Control in Section 1.1.

 

“Huntsman International Trading Corporation” means Huntsman International
Trading Corporation, a Delaware corporation.

 

“Huntsman Petrochemical” means Huntsman Petrochemical Corporation, a Delaware
corporation.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)            all obligations of such Person for borrowed money;

 

(ii)           the deferred and unpaid balance of the purchase price of assets
or services (other than trade payables and other accrued liabilities incurred in
the ordinary course of business that are not overdue by more than 90 days unless
being contested in good faith) which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or a similar instrument;

 

(iii)          all Capitalized Lease Obligations;

 

(iv)          all indebtedness secured by any Lien (other than Customary
Permitted Liens) on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person or is nonrecourse to such Person;

 

(v)           notes payable and drafts accepted representing extensions of
credit whether or not representing obligations for borrowed money (other than
such notes or drafts for the deferred purchase price of assets or services which
does not constitute Indebtedness pursuant to clause (ii) above);

 

(vi)          indebtedness or obligations of such Person, in each case,
evidenced by bonds, notes or similar written instruments;

 

(vii)         the face amount of all letters of credit and bankers’ acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;

 

(viii)        all obligations of such Person under Hedging Agreements;

 

(ix)           Guarantee Obligations of such Person;

 

22

--------------------------------------------------------------------------------


 

(x)            the aggregate outstanding amount of Receivables Facility
Attributed Indebtedness or the gross proceeds from any similar transaction,
regardless of whether such transaction is effected without recourse to such
Person or in a manner that would not otherwise be reflected as a liability on a
balance sheet of such Person in accordance with GAAP; and

 

(xi)           the principal balance outstanding under any synthetic lease, tax
retention, operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.

 

provided, however, notwithstanding the foregoing, “Indebtedness” shall not
include deferred taxes or indebtedness of the Company and/or the Company’s
Restricted Subsidiaries (which indebtedness may not be secured except as
permitted by Section 8.1(l)) incurred to finance insurance premiums in a
principal amount not in excess of the casualty and other insurance premiums to
be paid by the Company and/or the Company’s Restricted Subsidiaries for a
three-year period beginning on the date of any incurrence of such indebtedness.

 

“Intercompany Indebtedness” means, Indebtedness of the Company or any of the
Company’s Restricted Subsidiaries which, in the case of the Company, is owing to
any Restricted Subsidiary of the Company and which, in the case of any
Restricted Subsidiary of the Company, is owing to the Company or any of such its
other Restricted Subsidiaries.

 

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated the date hereof, by and among the Collateral
Agent, Administrative Agent, the Term Collateral Agent, the Term Administrative
Agent, DB as beneficiary of the Mortgages, HSBC Bank USA, National Association
(as successor to HSBC Bank USA), as trustee for the Senior Secured Notes, and
the Company, in the form of Exhibit 1.2 to the Security Agreement, as amended,
modified or supplemented in accordance with the terms thereof.

 

“Interest Expense” means, for the Company and its Restricted Subsidiaries with
respect to any period, the sum of (x) total interest expense for the Company and
its Restricted Subsidiaries to the extent reflected on a consolidated financial
statement of the Company, determined on a consolidated basis in accordance with
GAAP and (y) total cash dividends paid on any preferred Capital Stock of the
Company and its Restricted Subsidiaries to a Person other than the Company or
any of its Restricted Subsidiaries.  As used in this definition, the term
“interest” shall include, without limitation, all interest and fees payable with
respect to the Obligations under this Agreement (other than fees which may be
capitalized as transaction costs in accordance with GAAP), any discount in
respect of sales of accounts receivable and/or related contract rights and the
interest portion of Capitalized Lease Obligations during such period, all as
determined in accordance with GAAP, but shall not include, to the extent
otherwise includable therein, Restructuring Charges of the type described in
clause (a) of the definition thereof.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December to occur while such Loan is
outstanding and

 

23

--------------------------------------------------------------------------------


 

on the date all of the Loans hereunder are paid in full, (b) as to any
Eurodollar Loan, the last day of the Interest Period applicable thereto and (c)
as to any Eurodollar Loan having an Interest Period longer than three months, at
the end of each three month anniversary of the first day of the Interest Period
applicable thereto; provided, however, that, in addition to the foregoing, each
of (x) the date upon which the Commitment has been terminated and the Loans have
been paid in full and (y) the Commitment Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest which is then accrued
hereunder.

 

“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the Business Day such Loan is disbursed or continued (or on the
date on which any Base Rate Loan is converted to a Eurodollar Loan) and ending
on the date one (or a shorter period if available to all Lenders), two, three or
six months (or nine months, if available to all Lenders) thereafter, as selected
by the Funds Administrator in an appropriate Notice of Borrowing or Notice of
Conversion or Continuation;

 

provided that:

 

(i)            if any Interest Period would otherwise end on a day which is not
a Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Loan, the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Loan that begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month;

 

(iii)          no Interest Period for any Loan shall extend beyond the final
maturity date for such loan;

 

(iv)          all Eurodollar Loans comprising a Borrowing shall at all times
have the same Interest Period; and

 

(v)           the initial Interest Period for any Eurodollar Loan shall commence
on the date of such Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Loan of a different Type) and each Interest Period
occurring thereafter in respect to such Eurodollar Loan shall commence on the
last day of the immediately preceding Interest Period.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate futures contract,
interest rate option contract or other similar agreement or arrangement to which
a Borrower or any Restricted Subsidiary is a party, designed to protect such
Borrower or Restricted Subsidiary against fluctuations in interest rates.

 

24

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date” means the date for calculating the Eurodollar
Rate for an Interest Period, which date shall be the second Business Day prior
to the first day of the related Interest Period for such Loan.

 

“Interim Advance” has the meaning assigned to that term in Section 2.1(e)(i).

 

“Interim Advance Period” has the meaning assigned to that term in Section
2.1(e)(i).

 

“Inventory” of a Person means, inclusively, all inventory as defined in the
Uniform Commercial Code and all goods, merchandise and other personal property
wherever located, now owned or hereafter acquired of every kind or description
which are held for sale or lease or are furnished or to be furnished under a
contract of service or are raw materials, work-in-process or materials used or
consumed or to be used or consumed in business.

 

“IRIC” means International Risk Insurance Company, a Vermont corporation.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or accounts receivable created or acquired in the
ordinary course of business), including all Indebtedness to such Person arising
from a sale of property by such person other than in the ordinary course of its
business or (iii) any purchase by that Person of all or a significant part of
the assets of a business conducted by another Person (including by way of
merger, consolidation or amalgamation).  The amount of any Investment by any
Person on any date of determination shall be the acquisition price of the gross
assets acquired (including any liability assumed by such Person to the extent
such liability would be reflected on a balance sheet prepared in accordance with
GAAP) plus all additional capital contributions or purchase price paid in
respect thereof, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment minus the
amount of all cash returns of principal or capital thereon, cash dividends
thereon and other cash returns on investment thereon or liabilities expressly
assumed by another Person (other than the Company or another Subsidiary of the
Company) in connection with the sale of such Investment.  Whenever the term
“outstanding” is used in this Agreement with reference to an Investment, it
shall take into account the matters referred to in the preceding sentence.

 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“Issuer” has the meaning given that term in the definition of “Qualified Public
Offering.”

 

“L/C Effective Date” shall mean, as applied to an L/C Notice of Drawing, the
Business Day on which Administrative Agent receives such L/C Notice of Drawing
if such notice is received by it not later than 11:00 A.M. (New York City time)
on such day and, if received after such time, the next succeeding Business Day.

 

25

--------------------------------------------------------------------------------


 

“L/C Interest Rate” shall have the meaning ascribed to that term in Section
2.3(f)(ii).

 

“L/C Notice of Drawing” shall mean the date on which the Facing Bank provides
Agent with notice that a drawing has been made under a Letter of Credit.

 

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate Stated Amount of the then outstanding Letters of Credit and (b) the
aggregate amount of drawings under Letters of Credit which have not then been
reimbursed pursuant to Section 2.3(c).  The L/C Obligation of any Lender at any
time shall mean its Pro Rata Share of the aggregate L/C Obligations outstanding
at such time.

 

“L/C Participation” shall have the meaning ascribed to that term in Section
2.3(e)(i).

 

“L/C Participation Funding Amount” shall have the meaning ascribed to that term
in Section 2.3(g)(ii)(A).

 

“L/C Participation Funding Date” shall have the meaning ascribed to that term in
Section 2.3(g)(ii)(B).

 

“L/C Participation Funding Notice” shall have the meaning ascribed to that term
in Section 2.3(g)(ii)(A).

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the preamble to this Agreement and shall include any other Person which becomes
a Lender pursuant to Section 13.9.

 

“Lending Office” means, with respect to each Lender, the office specified under
such Lender’s name on the signature page hereto, or on the signature page to any
Assignment and Assumption Agreement, with respect to each Letter of Credit or
Type of Loan, as the case may be, or such other office as such Lender may
designate in writing from time to time to the Funds Administrator and
Administrative Agent with respect thereto.

 

“Letter of Credit Fees” shall have the meaning ascribed to that term in Section
3.2(c).

 

“Letters of Credit” means all letters of credit (whether commercial or stand-by
and whether for the purchase of inventory, equipment or otherwise) issued for
the account of any Borrower by a Facing Bank pursuant to Section 2.3 of this
Agreement, including, without limitation, the Letters of Credit set forth on
Schedule 2.3(m), and all amendments, renewals, extensions or replacements
thereof.

 

“Letter of Credit Payment” means, as applicable (a) all payments made by Facing
Bank pursuant to either a draft or demand for payment under a Letter of Credit
or (b) all payments made by Lenders having Commitments to Facing Bank in respect
thereof (whether or not in accordance with their Pro Rata Share).

 

26

--------------------------------------------------------------------------------


 

“Letter of Credit Request” shall have the meaning ascribed to that term in
Section 2.3(c)(i).

 

“Lien” means (i) any judgment lien or execution, attachment, levy, distraint or
similar legal process and (ii) any mortgage, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien, charge or deposit arrangement
(other than a deposit to a Deposit Account in the ordinary course of business
and not intended as security) of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof), any agreement to give any of the foregoing, any filing or agreement or
authorization to file a financing statement as debtor under the Uniform
Commercial Code or any similar statute (other than (x) filings for which an
agreement to release such statement has been obtained and delivered to
Administrative Agent, (y) filings improperly made against a Borrower or any of
its Subsidiaries without their consent or (z) filings to reflect ownership by a
third party of property leased or consigned to a Borrower or any of its
Subsidiaries under a lease or consignment agreement which is not in the nature
of a conditional sale or title retention agreement, or any sale of receivables
with recourse against the seller or any Affiliate of the seller).

 

“Loan Documents” means, collectively, this Agreement, the Subsidiary Guarantee
Agreements, the Notes, each Security Document, each Letter of Credit and all
other agreements, instruments and documents executed in connection therewith, in
each case as the same may at any time be amended, supplemented, restated or
otherwise modified and in effect.

 

“Loans” means amounts advanced by Administrative Agent or a Lender pursuant to
Article II or any other provision of this Agreement.

 

“Lock-Box” means each post office box or bank box listed on Exhibit 1.1(b), as
adjusted pursuant to Section 11.1.

 

“Lock-Box Account” means each account pledged to the Collateral Agent at a
Lock-Box Bank for the purpose of receiving, collecting or concentrating
Collections.

 

“Lock-Box Bank” means each of the banks set forth in Exhibit 1.1(b), as adjusted
pursuant to Section 11.1.

 

“Lock-Box Letter” means a letter with respect to the Lock-Boxes and/or Lock-Box
Accounts in substantially the form of Exhibit 1.1(c) (with such changes therein
as are acceptable to Administrative Agent) between the applicable Borrower and
the applicable Lock-Box Bank at which such Lock-Box and/or Lock-Box Account are
maintained, together with an acknowledgment thereto executed by such Lock-Box
Bank and the Collateral Agent.

 

“Management Fees” means for any period, all management fees or similar
compensation, excluding amounts representing reimbursement of out-of-pocket
expenses incurred in the ordinary course of business in connection with the
performance of management services.

 

“Master Collection Account” means an account established pursuant to Section
11.1 which is maintained by the Collateral Agent, for the benefit of the Secured
Parties, and to

 

27

--------------------------------------------------------------------------------


 

which all Collections received in any Lock-Box or Lock-Box Account are to be
remitted.  The initial Master Collection Account shall be account no. 00-416-540
at DB.

 

“Master Collection Account Agreement” has the meaning assigned to that term in
Section 11.1.

 

“Master Collection Account Balance” shall mean the amount of funds on deposit in
the Master Collection Account as of 5:00 P.M. (New York City time) on any
Business Day.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), assets, liabilities or operations of the
Company and its Restricted Subsidiaries taken as a whole, (b) the ability of any
Credit Party to perform its respective obligations under any Loan Document to
which it is a party or (c) the validity or enforceability of this Agreement or
any of the Security Documents or the rights or remedies of Administrative Agent
and the Lenders hereunder or thereunder. 

 

“Material Agreement” means (i) any Contractual Obligation, the breach of which
or the failure to maintain would be reasonably likely to result in a Material
Adverse Effect and (ii) any material Contractual Obligation entered into in
connection with an Acquisition.

 

“Material Subsidiary” means any Restricted Subsidiary of the Company, the
Consolidated Total Assets of which were more than 2% of the Company’s
Consolidated Total Assets as of the end of the most recently completed Fiscal
Year of the Company for which audited financial statements are available;
provided that, in the event the aggregate of the Consolidated Total Assets of
all Restricted Subsidiaries that do not constitute Material Subsidiaries exceeds
5% of the Company’s Consolidated Total Assets as of such date, the Funds
Administrator (or Administrative Agent, in the event the Funds Administrator has
failed to do so within 10 days of request therefor by Administrative Agent)
shall, to the extent necessary, designate sufficient Restricted Subsidiaries to
be deemed to be “Material Subsidiaries” to eliminate such excess, and such
designated Restricted Subsidiaries shall thereafter constitute Material
Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of the
Company included in such audited financial statements.

 

“Matlin Patterson” means Matlin Patterson Global Opportunities Partners L.P.
(f/k/a CSFB Global Opportunities Partners L.P.) by its investment advisor Matlin
Patterson Global Advisers LLC (f/k/a CSFB Global Advisers LLC)

 

“Membership Interests” shall mean the limited liability company interests of the
Company.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof

 

“Mortgage Policies” has the meaning assigned to such term in Section 5.1(a)(v).

 

“Mortgaged Property” means, collectively, all of the properties of the Borrowers
and the Subsidiaries of the Borrowers defined as “Mortgaged Property” in each of
the respective

 

28

--------------------------------------------------------------------------------


 

Mortgages including, without limitation, the properties listed on Schedule
6.21(c) identified as Mortgaged Property and any other property which becomes
Mortgaged Property pursuant to Section 7.10.

 

“Mortgages” means, collectively, (i) the mortgage and leasehold mortgages in
form and substance satisfactory to Administrative Agent each dated as of the
Closing Date or a date prior thereto and executed by a Credit Party, as
mortgagor, in favor of Collateral Agent (or its designee) for the benefit of the
Lenders, as mortgagee, relating to the Mortgaged Property, and (ii) any other
mortgage, deed of trust or similar agreement executed by a Credit Party pursuant
to which such Person shall have granted a mortgage to Collateral Agent (or its
designee) for the benefit of the Lenders, as each such agreement may at any time
be amended, supplemented, restated or otherwise modified in accordance with the
terms thereof and in effect.

 

“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA to
which contributions are or have within the preceding six years, been made, or
are or were, within the preceding six years, required to be made, by any
Borrower or any of such Borrower’s ERISA Affiliates or any Subsidiary of such
Borrower or ERISA Affiliates to any such Subsidiary.

 

“Net Interest Expense” means, for the Company and its Restricted Subsidiaries
with respect to any period, Interest Expense net of interest income on Cash and
Cash Equivalents, net of amounts received under Interest Rate Agreements, to the
extent permitted hereunder.

 

“Net Orderly Liquidation Value” shall mean (a) the “net orderly liquidation
value” determined by a valuation company acceptable to Administrative Agent
after performance of an Inventory valuation to be done at Administrative Agent’s
request and the Borrowers’ expense, less the amount estimated by such valuation
company for marshalling, reconditioning, carrying, and sales expenses designed
to maximize the resale value of such Inventory and assuming that the time
required to dispose of such Inventory is customary with respect to such
Inventory; or (b) if no such Inventory valuation has been requested by
Administrative Agent, the value customarily attributed to Inventory in the
appraisal industry for Inventory of similar quality and quantity,  and similarly
dispersed (under similar and relevant circumstances under standard asset-based
lending procedures), at the time of the valuation, less the amount customarily
estimated in the appraisal industry at the time of any determination for
marshalling, recondition, carrying, and sales expenses designed to maximize the
resale value of such Inventory and assuming that the time required to dispose of
such Inventory is customary with respect to such Inventory.

 

“Net Receivables Balance” shall mean, as determined by Administrative Agent in
good faith, the result of (a) the Outstanding Balance of all Eligible
Receivables (without duplication for Uninvoiced Receivables that have become the
subject of an invoice) minus (b) the sum of (i) sales, excise or similar taxes
included in the amount thereof and (ii) returns, discounts, claims, credits,
charges and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect thereto minus (c) the Dilution
Reserve.

 

“Note” has the meaning assigned to that term in Section 2.1(c).

 

29

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a notice given by the Funds Administrator to
Administrative Agent pursuant to Section 2.1(d), substantially in the form of
Exhibit 2.1(d) attached hereto.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.2(b).

 

“Obligations” means all liabilities and obligations of each Borrower and any
Subsidiary of a Borrower now or hereafter arising under this Agreement and all
of the other Loan Documents, whether for principal, interest, fees, expenses,
indemnities or otherwise, and whether primary, secondary, direct, indirect,
contingent, fixed or otherwise (including obligations of performance).

 

“Obligor” means, for any Receivable, the Person obligated to make payments on
such Receivable or any guarantor of such obligation.

 

“Operating Financing Lease” means a lease of the type described in clause (xi)
of the definition of “Indebtedness”.

 

“Organizational Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of formation, bylaws,
partnership agreement, limited liability company agreement, joint venture
agreement or other similar governing documents and any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any class or series of such Person’s Capital Stock.

 

“Outstanding Balance” means, for any Receivable, the outstanding principal
balance of such Receivable, including detention and other freight charges, and
excluding any Finance Charges.

 

“Participants” has the meaning assigned to that term in Section 13.9(b).

 

“Payment Office” means (a) with respect to Administrative Agent, 60 Wall Street,
2nd Floor, New York, New York  10005, or such other address as Administrative
Agent may from time to time specify in accordance with Section 13.3.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA.

 

“Perfection Certificates” has the meaning assigned to that term in Section
5.1(a)(vi).

 

“Permitted Australia Proceeds” has the meaning assigned to that term in Section
8.7(h).

 

“Permitted Discretion” shall mean Administrative Agent’s judgment exercised in
good faith based upon its consideration of any factor which Administrative Agent
believes in good faith:  (a) will or could reasonably be expected to adversely
affect the value of any Collateral, the enforceability or priority of the
Collateral Agent’s Liens thereon or the amount

 

30

--------------------------------------------------------------------------------


 

which Administrative Agent, the Lenders or any Facing Bank would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral; (b) suggests that any
collateral report or financial information delivered to Administrative Agent by
any Person on behalf of any Borrower is incomplete, inaccurate or misleading in
any material respect; (c) materially increases the likelihood of a bankruptcy,
reorganization or other insolvency proceeding involving any Credit Party or any
of the Collateral; or (d) creates or reasonably could be expected to create an
Event of Default or Unmatured Event of Default.  In exercising such judgment,
Administrative Agent may consider such factors already included in or tested by
the definition of Eligible Receivable and Eligible Inventory, as well as any of
the following:  (i) the changes in collection history and dilution with respect
to the Receivables; (ii) changes in any concentration of risk with respect to
the Receivables or Inventory; (iii) changes in demand for, pricing of, or
product mix of Inventory; and (iv) any other factors that change the credit risk
of lending to the Borrowers on the security of the Credit Parties’ Receivables
and Inventory.  The burden of establishing lack of good faith hereunder shall be
on the Borrowers.

 

“Permitted Investments” shall mean any of the following (a) investments in money
market funds rated in the highest investment category by Moody’s and S&P and (b)
any other over-night investment permitted by the Administrative Agent.

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the applicable
title policy in respect thereof (or any update thereto) and found, on the date
of delivery of such title policy to Administrative Agent in accordance with the
terms hereof, reasonably acceptable by Administrative Agent, (ii) as to any
particular real property at any time, such easements, encroachments, covenants,
restrictions, rights of way, minor defects, irregularities or encumbrances on
title which do not, in the reasonable opinion of Administrative Agent,
materially impair such real property for the purpose for which it is held by the
mortgagor or owner, as the case may be, thereof, or the Lien held by
Administrative Agent, (iii) municipal and zoning laws, regulations, codes and
ordinances, which are not violated in any material respect by the existing
improvements and the present use made by the mortgagor or owner, as the case may
be, of such real property, (iv) general real estate taxes and assessments not
yet delinquent, and (v) such other items as Administrative Agent may consent to.

 

“Permitted Unsecured Debt” means unsecured Indebtedness (other than Indebtedness
permitted by Section 8.2(d)) on terms and conditions and in form and substance
satisfactory to Administrative Agent; provided, that such terms and conditions
shall not be more restrictive to any Borrower than those set forth herein and
shall be at or below a market interest rate for comparable instruments and, in
no event shall any scheduled principal payments be required to be made prior to
the Commitment Termination Date.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

31

--------------------------------------------------------------------------------


 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are or have,
within the preceding six years, been made, by any Borrower or any of its ERISA
Affiliates or any Subsidiary of such Borrower or any ERISA Affiliates of such
Subsidiary, but not including any Multiemployer Plan.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in Section
3(16)(B) of ERISA.

 

“Pledged Intercompany Notes” means, collectively, the “Pledged Intercompany
Notes” as defined in the Security Agreement.

 

“Pledged Securities” means, collectively, “Pledged Securities” as defined in the
Security Agreement or any other pledged securities under any Security Document.

 

“Polymers” means Huntsman Polymers Corporation, a Delaware corporation, formerly
known as Rexene Corporation.

 

“Prime Lending Rate” shall mean the rate that DB announces from time to time in
New York, New York as its prime lending rate in the United States, as in effect
from time to time.  The Prime Lending Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
DB and each of the other Lenders may make commercial loans or other loans at
rates of interest at, above or below the Prime Lending Rate.

 

“Pro Forma Balance Sheet” shall have the meaning given such term in Section
6.5(e).

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount, an amount equal to the result obtained by multiplying
such described aggregate or total amount by a fraction the numerator of which
shall be such Lender’s Commitment and the denominator of which shall be the
aggregate Commitments outstanding for all Lenders or, if no Commitments are then
outstanding, such Lender’s aggregate Loans to the total Loans outstanding
hereunder and when used with reference to any Lender’s percent interest, such
fraction.

 

“Projections” has the meaning assigned to that term in Section 6.5(f).

 

“Qualified Public Offering” means the initial public offering (and any
subsequent public offerings) of the common equity of Holdco II or an entity of
which Holdco II is a Wholly-Owned Subsidiary (Holdco II or such other entity,
the “Issuer”) (including any such sale pursuant to any underwriter’s exercise of
any overallotment options); provided, that the gross proceeds of any initial
public offering exceed $500,000,000.

 

“Receivable” means any indebtedness and other obligations now existing and
hereafter arising owed to, or any right to payment of, a Credit Party from, or
on behalf of, an

 

32

--------------------------------------------------------------------------------


 

Obligor (including, but not limited to Uninvoiced Receivables), whether
constituting an account, chattel paper, investment property, instrument or
general intangible, arising in connection with the sale or lease of inventory,
goods or merchandise or the rendering of services (other than the rendering of
management services and overhead sharing arrangements in the ordinary course
between a Credit Party and any Subsidiary of the Company) by such Credit Party,
including, Finance Charges, and freight, detention and demurrage charges with
respect thereto; provided, however, that the term “Receivable” shall not include
any such amounts arising under any Excluded Service Contract.  Indebtedness and
other obligations of any Person arising from any one transaction, or represented
by an individual invoice or agreement, shall constitute a separate Receivable
from any Receivable arising from any other transaction.

 

“Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate net outstanding amount theretofore paid in respect of the accounts
receivable sold or transferred as part of a bulk sale or financing of accounts
receivable by it.

 

“Records” means, for any Receivable, all Contracts and other documents, books,
records and other information (including computer programs, tapes, disks,
software and related property and rights) relating to such Receivable or the
related Obligor.

 

“Recovery Event” means the receipt by a Borrower (or any of its Restricted
Subsidiaries) of any insurance or condemnation proceeds payable (i) by reason of
any theft, physical destruction or damage or any other similar event with
respect to any properties or assets of any Borrower or any Restricted Subsidiary
which are included in the computation of the Borrowing Base, (ii) by reason of
any condemnation, taking, seizing or similar event with respect to any
properties or assets of any Borrower or any Restricted Subsidiary which are
included in the computation of the Borrowing Base and (iii) under any policy of
insurance required to be maintained under Section 7.8 covering properties or
assets of a Borrower or any Restricted Subsidiary which are included in the
computation of the Borrowing Base; provided, however, that in no event shall
payments made under business interruption insurance constitute a Recovery Event.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Related Accounts” means, for any Receivable, all deposit accounts and
investment accounts into which any Collections or other proceeds of such
Receivable are deposited (including, but not limited to, all Lock-Box Accounts
and the Master Collection Account) and all monies and other funds, certificates,
securities, other instruments, general intangibles and other items credited
thereto or constituting investments thereof from time to time.

 

“Related Fund” means, with respect to any Lender which is a fund, any other fund
that invests in bank loans and is administered or managed by the same investment
advisor of such Lender or by an Affiliate of such investment advisor.

 

“Related Security” means, for any Receivable, all of the applicable Credit
Party’s right, title and interest in (a) the inventory, goods and merchandise
(including any returned or repossessed inventory, goods and/or merchandise) the
sale or lease of which by a Credit Party

 

33

--------------------------------------------------------------------------------


 

gave rise to such Receivable, and all insurance contracts with respect thereto,
(b) all other security interests or liens and property subject thereto
purporting to secure payment of such Receivable, together with all financing
statements signed by an Obligor describing any collateral securing such
Receivable, (c) all guaranties, letters of credit, indemnities, warranties,
insurance policies and proceeds and premium refunds thereof, and other
agreements or arrangements supporting or securing payment of such Receivable,
(d) all service contracts and other contracts and agreements related to such
Receivable, (e) all Records related to such Receivable, (f) the Related
Accounts, and (g) all proceeds of any of the foregoing.

 

“Release” means release, spill, emission, leaking, pumping, pouring, emptying,
dumping, injection, deposit, disposal, discharge, dispersal, escape, leaching,
or migration into the indoor or outdoor environment or into or out of any
property of any Borrower or such Borrower’s Subsidiaries, or at any other
location to which any Borrower or any Subsidiary has transported or arranged for
the transportation of any Contaminant, including the movement of Contaminants
through or in the air, soil, surface water, groundwater or property of any
Borrower or such Borrower’s Subsidiaries or at any other location, including any
location to which any Borrower or any Subsidiary has transported or arranged for
the transportation of any Contaminant.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; (ii)
prevent or minimize the Release or substantial threat of a material Release of
Contaminants so they do not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; or (iii) perform
pre-remedial or post-remedial studies and investigations and post-remedial
monitoring and care.

 

“Reportable Event” means a “reportable event” described in Section 4043(b) of
ERISA or in the regulations thereunder with respect to a Plan other than a
reportable event for which the 30-day notice requirement to the PBGC has been
waived, any event requiring disclosure under Section 4063(a) or 4062(e) of
ERISA, receipt of a notice of withdrawal liability with respect to a
Multiemployer Plan pursuant to Section 4202 of ERISA or receipt of a notice of
reorganization or insolvency with respect to a Multiemployer Plan pursuant to
Section 4242 or 4245 of ERISA.

 

“Required Lenders” means, as of the date of determination thereof’, the Lenders
having more than 50% of the Commitments of the Lenders at such time; provided
that if the Commitments shall have been terminated in full, “Required Lenders”
means Lenders holding more than 50% of the then aggregate unpaid principal
amount (assuming that any Interim Advances have been settled) of the sum of the
value of (i) the Loans plus (ii) the L/C Obligations.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

34

--------------------------------------------------------------------------------


 

“Responsible Financial Officer” means the Chief Financial Officer, principal
accounting officer, a financial vice president, Controller, Treasurer or
Assistant Treasurer of the Company.

 

“Responsible Officer” means any of the Chairman of the Board of Directors, the
President, any Executive Vice President, Senior Vice President, the Controller,
Chief Financial Officer, Chief Restructuring Officer, any Vice President, the
Treasurer, or the Secretary or any other similar officer or position.

 

“Restricted Domestic Subsidiary” means any Restricted Subsidiary which is also a
Domestic Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

 

“Restricted Subsidiary Adjusted Earnings” means, for any applicable period,
Consolidated Net Income or Consolidated Net Loss of the Company and its
Restricted Subsidiaries plus, to the extent not included therein, and to the
extent paid out of retained or current earnings (and not constituting a return
of capital), the amount of cash dividends or distributions paid to the Company
or a Restricted Subsidiary from any Unrestricted Subsidiary or from any Person
which is not a Subsidiary during such period; provided that in computing
Consolidated Net Income or Consolidated Net Loss for purposes of this definition
extraordinary gains or losses shall be excluded.

 

“Restricted Subsidiary Guarantee Agreement” has the meaning assigned to that
term in Section 5.1(a)(iii)(A) of this Agreement.

 

“Restructuring Charges” means (a) call premiums and call protection payments
paid in connection with prepayments of Indebtedness with proceeds of a Qualified
Public Offering and each write-off of deferred financing costs due to any early
extinguishment of Indebtedness occurring on or after the date hereof, (b)
non-recurring restructuring charges incurred during the preceding three Fiscal
Quarters ending June 30, 2004, in an aggregate amount not to exceed $25,000,000,
and (c) non-recurring restructuring charges incurred from July 1, 2004 until
January 1, 2006, in an aggregate amount not to exceed $50,000,000; provided that
when the charges set forth in clause (c) are added with the charges set forth in
clause (b), the cash portion of such charges shall not exceed $30,000,000.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property; provided, however, that a sale and leaseback by a
Borrower or any Restricted Subsidiary of railcars acquired after the date hereof
shall not constitute a “Sale and Leaseback Transaction” for purposes of this
Agreement.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

35

--------------------------------------------------------------------------------


 

“Section 4.8(d) Certificate” has the meaning assigned to that term in Section
4.8(d) of this Agreement.

 

“Secured Party” has the meaning assigned to that term in the Security Agreement.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Security Agreement” has the meaning assigned to that term in Section 5.1(a)(ii)
of this Agreement.

 

“Security Documents” means, collectively the Pledged Intercompany Notes, the
Security Agreement, the Subsidiary Guarantee Agreements, the Mortgages and all
other agreements, assignments, security agreements, instruments and documents
executed in connection therewith, including, without limitation, all pledge
agreements, charges and other instruments and documents executed in connection
with the granting of a security interest to the Collateral Agent in the Capital
Stock of any Foreign Subsidiary, in each case as the same may at any time be
amended, supplemented, restated or otherwise modified and in effect.  For
purposes of this Agreement, “Security Documents” shall also include all
guaranties, security agreements, mortgages, pledge agreements, collateral
assignments, subordination agreements and other collateral documents in the
nature of any thereof entered into by the Company or any Subsidiary of the
Company after the date of this Agreement in favor of the Collateral Agent for
the benefit of the Lenders in satisfaction of the requirements of this
Agreement.

 

“Senior Secured Notes” shall mean those certain 11-5/8% senior secured notes due
October 15, 2010 issued by the Company pursuant to the terms of the Senior
Secured Notes Indenture, and secured by the Collateral on a pari passu basis
with the Term Loan Obligations.

 

“Senior Secured Notes Indenture” shall mean that certain Indenture, dated as of
September 30, 2003 among the Company, the guarantors named therein and HSBC Bank
USA, National Association (as successor to HSBC Bank USA), as trustee for the
holders of the Senior Secured Notes (as the same may be amended in compliance
with this Agreement) and any supplemental indenture or additional indenture to
be entered into with respect to the Senior Secured Notes; provided, that (i) the
terms and conditions thereof shall be satisfactory to the Administrative Agent
and, in any event, not be more restrictive to Borrowers than those set forth
herein, (ii) the Senior Secured Notes shall, at the date of issuance, be at or
below a market interest rate for comparable instruments and (iii) in no event
shall any scheduled principal payments be required to be made on the Senior
Secured Notes prior to the Commitment Termination Date.

 

“Senior Secured Notes Obligations” shall mean the obligations incurred by
Borrower under the Senior Secured Notes Indenture, as evidenced by the Senior
Secured Notes.

 

36

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes” means those certain 9-1/2% Senior Subordinated Notes
of the Company due 2007 and Senior Subordinated Floating Rate Notes of the
Company due 2007, each issued pursuant to the Senior Subordinated Notes
Indentures.

 

“Senior Subordinated Notes Indentures” means those certain indentures as
heretofore amended by those certain amendments, dated as of June 14, 2002, by
and between the Company, as Issuer, each of the Guarantors named therein and
Wilmington Trust Company, as Trustee.

 

“Shareholder Loans” has the meaning assigned to that term in Section 8.4.

 

“Stated Amount” or “Stated Amounts” means with respect to any Letter of Credit,
the stated or face amount of such Letter of Credit to the extent available at
the time for drawing (subject to presentment of all requisite documents), as the
same may be increased or decreased from time to time in accordance with the
terms of such Letter of Credit.

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the stock (or equivalent ownership or controlling interest) having voting
power to elect a majority of the board of directors (if a corporation) or to
select the trustee or equivalent controlling interest shall, at the time such
reference becomes operative, be directly or indirectly owned or controlled by
such Person or one or more of the other subsidiaries of such Person or any
combination thereof.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of any Borrower.

 

“Subsidiary Guarantee Agreements” has the meaning assigned to that term in
Section 5.1(a)(iii)(B).

 

“Subsidiary Guarantor” means a Subsidiary of any Borrower that becomes a party
to the Subsidiary Guarantee Agreement.

 

“Tax Sharing Agreement” means that certain tax sharing agreement dated as of
September 30, 2002 by and between the Company and Holdco II, as amended or
otherwise modified (including any replacement thereof following a Qualified
Public Offering with an agreement with the Issuer) from time to time in
accordance with Section 8.11.

 

“Taxes” has the meaning assigned to that term in Section 4.8(a).

 

“Term Administrative Agent” shall mean the “Administrative Agent” as such term
is defined in the Term Credit Agreement.

 

“Term B Loans” has the meaning assigned to that term in the Term Credit
Agreement.

 

“Term Collateral” shall mean the “Collateral” as such term is defined in the
Term Credit Agreement.

 

37

--------------------------------------------------------------------------------


 

“Term Collateral Agent” means the “Collateral Agent” as such term is defined in
the Term Credit Agreement.

 

“Term Credit Agreement” means that certain Credit Agreement, dated as of the
date hereof, by and among the Company, DB, as administrative agent thereunder,
and the various lenders party thereto, as such agreement may be amended,
restated, supplemented or otherwise modified; provided that no such amendment,
restatement, supplement or other modification may (i) increase the principal
amount of Indebtedness thereunder, (ii) decrease the Weighted Average Life to
Maturity of Indebtedness thereunder, (iii) change the affirmative covenants,
negative covenants, financial covenants and events of default to be more
restrictive than those in effect prior to such change or (iv) otherwise
adversely affect the interests of the Lenders in any material respect hereunder
unless in each case such modification is approved by the Required Lenders.

 

“Term Loan Obligations” means the “Obligations” as such term is defined in the
Term Credit Agreement.

 

“Term Security Documents” shall mean the “Security Documents” as such term is
defined in the Term Credit Agreement.

 

“Total Available Commitment” means, at the time any determination thereof is
made, the sum of the respective Available Commitments of the Lenders at such
time.

 

“Total Exposure” means, at any time, an amount equal to the sum of (a) the L/C
Obligations of the Lenders and (b) the principal amount of outstanding Loans.

 

“Tranche” means a group of Loans of a single Type as in effect on the Closing
Date or thereafter converted or continued by the Lenders on a single date and in
the case of Loans other than Base Rate Loans, as to which a single Interest
Period is in effect.

 

“Transferee” has the meaning assigned to that term in Section 13.9(d).

 

“Type” means as to any Loan its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the relevant jurisdiction.

 

“Uninvoiced Receivable” means an amount owed by an Approved Uninvoiced Customer
to a Credit Party for any products delivered to such Approved Uninvoiced
Customer pursuant to a Contract by barge, rail or metered pipeline and for which
an invoice has not yet been issued, but for which an invoice is issued within 5
Business Days after the end of the month in which such products were delivered.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

“Unrestricted Subsidiary” means any Subsidiary listed on Schedule 1.1(c) of this
Agreement and any Subsidiary thereof, or any Subsidiary of a Borrower that at
the time of

 

38

--------------------------------------------------------------------------------


 

formation shall be designated an Unrestricted Subsidiary in an officer’s
certificate signed by two Responsible Financial Officers of the Company and
promptly delivered to Administrative Agent. 

 

“USA” means the United States of America (including all states and political
subdivisions thereof).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Wholly-Owned Direct Subsidiary” means with respect to any Person, any
Subsidiary of such Person, all of the outstanding shares of Capital Stock of
which (other than qualifying shares required to be owned by directors, or
similar de minimis issuances of Capital Stock to comply with Requirements of
Law) are at the time owned directly by such Person.

 

“Wholly-Owned Domestic Subsidiary” means any Wholly-Owned Subsidiary which is
also a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of Capital Stock of which (other than
qualifying shares required to be owned by directors, or similar de minimis
issuances of Capital Stock to comply with Requirements of Law) are at the time
owned directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person; provided, however, that for purposes of this
Agreement, Nitroil Vegyipari Termelό-Fejlesztrό Résvénytátság and its
Wholly-Owned Subsidiaries shall be deemed to be “Wholly-Owned Subsidiaries” of
the Company.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device, or authenticated telex, telegraph
or cable.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.

 

39

--------------------------------------------------------------------------------


 


1.2           ACCOUNTING TERMS; FINANCIAL STATEMENTS.


 


(A)           ALL ACCOUNTING TERMS USED HEREIN BUT NOT EXPRESSLY DEFINED IN THIS
AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM IN ACCORDANCE WITH
GAAP AS APPLIED IN EFFECT ON THE DATE HEREOF IN THE USA.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN (INCLUDING WITHOUT LIMITATION, ANY MODIFICATION TO THE
TERMS HEREOF PURSUANT TO SECTION 8.13), ALL COMPUTATIONS AND DETERMINATIONS FOR
PURPOSES OF DETERMINING COMPLIANCE WITH THE FINANCIAL REQUIREMENTS OF THIS
AGREEMENT SHALL BE MADE IN ACCORDANCE WITH GAAP IN EFFECT IN THE USA ON THE DATE
HEREOF AND ON A BASIS CONSISTENT WITH THE PRESENTATION OF THE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO, OR OTHERWISE REFERRED TO IN, SECTION 6.5. 
NOTWITHSTANDING THE FOREGOING SENTENCE, THE FINANCIAL STATEMENTS REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 7.1 SHALL BE PREPARED IN ACCORDANCE WITH GAAP IN
THE USA AS IN EFFECT ON THE RESPECTIVE DATES OF THEIR PREPARATION.  FOR PURPOSES
OF THE FINANCIAL TERMS SET FORTH HEREIN, WHENEVER REFERENCE IS MADE TO A
DETERMINATION WHICH IS REQUIRED TO BE MADE ON A CONSOLIDATED BASIS (WHETHER IN
ACCORDANCE WITH GAAP OR OTHERWISE) FOR BORROWERS AND THEIR RESTRICTED
SUBSIDIARIES OR FOR THE COMPANY AND ITS RESTRICTED SUBSIDIARIES, SUCH
DETERMINATION SHALL BE MADE AS IF EACH UNRESTRICTED SUBSIDIARY WERE WHOLLY-OWNED
BY A PERSON NOT AN AFFILIATE OF ANY BORROWER.


 


(B)           SOLELY FOR PURPOSES OF DELIVERY OF THE FINANCIAL STATEMENTS
REQUIRED BY SECTIONS 7.1(A), (B) AND (C), HF II AUSTRALIA HOLDINGS COMPANY LLC,
HUNTSMAN AUSTRALIA HOLDINGS CORP., HCPH HOLDINGS PTY LIMITED, HUNTSMAN CHEMICAL
AUSTRALIA UNIT TRUST AND THEIR SUBSIDIARIES (COLLECTIVELY, THE “AUSTRALIAN
CONSOLIDATED ENTITIES”), HUNTSMAN VERWALTUNGS GMBH AND HSCC AND HSCHC SHALL BE
DEEMED TO BE RESTRICTED SUBSIDIARIES; PROVIDED, HOWEVER, CONCURRENTLY WITH THE
DELIVERY OF THE OFFICER’S CERTIFICATE REQUIRED BY SECTION 7.2(B), FOR PURPOSES
OF CALCULATING COMPLIANCE WITH THE FINANCIAL COVENANTS HEREOF, BORROWER SHALL
ALSO DELIVER TO ADMINISTRATIVE AGENT STATEMENTS EXCLUDING THE UNRESTRICTED
SUBSIDIARIES, AND, UPON REQUEST OF ADMINISTRATIVE AGENT, REFLECTING THE
CONSOLIDATING ENTRIES PERTAINING TO THE UNRESTRICTED SUBSIDIARIES EXISTING ON
THE CLOSING DATE, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


ARTICLE II

AMOUNT AND TERMS OF CREDIT


 


2.1           REVOLVING CREDIT BORROWING.


 


(A)           COMMITMENTS.  EACH LENDER, SEVERALLY AND FOR ITSELF ALONE, HEREBY
AGREES, ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREINAFTER SET FORTH AND IN
RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN THE
OTHER LOAN DOCUMENTS, TO MAKE LOANS TO THE BORROWERS ON A REVOLVING BASIS FROM
TIME TO TIME DURING THE COMMITMENT PERIOD, IN AN AMOUNT NOT TO EXCEED ITS
AVAILABLE COMMITMENT AFTER GIVING EFFECT TO THE USE OF PROCEEDS THEREOF AND OF
ANY OTHER LOAN MADE PRIOR THERETO OR SIMULTANEOUSLY THEREWITH ON THE APPLICABLE
BORROWING DATE; PROVIDED, THAT ALL LOANS COMPRISING THE SAME BORROWING HEREUNDER
SHALL BE MADE BY THE LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR
RESPECTIVE COMMITMENTS; PROVIDED, FURTHER, THAT AFTER GIVING EFFECT TO ANY
BORROWING OF LOANS, THE OUTSTANDING PRINCIPAL BALANCE OF ALL LOANS AND THE
STATED AMOUNT OF ALL OUTSTANDING L/C OBLIGATIONS MAY NOT, SUBJECT TO SECTION
2.1(E), EXCEED THE BORROWING BASE.  PRIOR TO THE COMMITMENT TERMINATION DATE,
LOANS MAY BE REPAID AND REBORROWED BY THE BORROWERS IN ACCORDANCE WITH THE
PROVISIONS HEREOF

 

40

--------------------------------------------------------------------------------


 


(B)           LOANS.  THE LOANS MAY FROM TIME TO TIME BE (I) EURODOLLAR LOANS,
(II) BASE RATE LOANS, OR (III) A COMBINATION THEREOF, AS DETERMINED BY THE FUNDS
ADMINISTRATOR AND NOTIFIED TO ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION
2.1(D); PROVIDED, HOWEVER, THAT AT NO TIME SHALL THERE BE OUTSTANDING MORE THAN
TEN (10) BORROWINGS OF EURODOLLAR LOANS WHICH ARE PART OF THE LOANS; PROVIDED,
FURTHER, HOWEVER, THAT NO LOAN SHALL BE MADE AS A EURODOLLAR LOAN AFTER THE DAY
THAT IS ONE MONTH PRIOR TO THE COMMITMENT TERMINATION DATE.  ALL LOANS SHALL BE
MADE IN DOLLARS.


 


(C)           NOTES.  THE LOANS MADE BY EACH LENDER SHALL, IF REQUESTED BY SUCH
LENDER, BE EVIDENCED BY A PROMISSORY NOTE SUBSTANTIALLY IN THE FORM OF EXHIBIT
2.1(C), WITH APPROPRIATE INSERTIONS AS TO PAYEE, DATE AND PRINCIPAL AMOUNT (A
“NOTE”), PAYABLE TO THE ORDER OF SUCH LENDER.  EACH LENDER IS HEREBY AUTHORIZED
TO RECORD THE DATE, TYPE AND AMOUNT OF EACH LOAN MADE BY SUCH LENDER, EACH
CONTINUATION THEREOF, EACH CONVERSION OF ALL OR A PORTION THEREOF TO ANOTHER
TYPE, THE DATE AND AMOUNT OF EACH PAYMENT OR PREPAYMENT OF PRINCIPAL THEREOF
AND, IN THE CASE OF EURODOLLAR LOANS, THE LENGTH OF EACH INTEREST PERIOD WITH
RESPECT THERETO, ON THE SCHEDULE ANNEXED TO AND CONSTITUTING A PART OF ITS NOTE
(OR OTHERWISE ON THE RECORDS OF SUCH LENDER), AND ANY SUCH RECORDATION SHALL (IN
THE ABSENCE OF MANIFEST ERROR) CONSTITUTE PRIMA FACIE EVIDENCE OF THE ACCURACY
OF THE INFORMATION SO RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF A LENDER
TO MAKE ANY SUCH RECORDATION (OR ANY ERROR IN SUCH RECORDATION) ON ITS RECORDS
OR ON ITS NOTE SHALL NOT AFFECT THE OBLIGATIONS OF THE BORROWERS THEREUNDER OR
UNDER THIS AGREEMENT.  EACH NOTE SHALL (X) BE DATED THE CLOSING DATE, (Y) BE
STATED TO MATURE ON THE COMMITMENT TERMINATION DATE AND (Z) PROVIDE FOR THE
PAYMENT OF INTEREST IN ACCORDANCE WITH SECTION 3.1.


 


(D)           PROCEDURE FOR CREDIT BORROWING.  BORROWINGS SHALL BE MADE ON
NOTICE FROM THE FUNDS ADMINISTRATOR TO THE ADMINISTRATIVE AGENT (X) PRIOR TO
12:00 NOON (NEW YORK CITY TIME), THREE BUSINESS DAYS PRIOR TO THE REQUESTED
BORROWING DATE, IF ALL OR ANY PART OF THE REQUESTED LOANS ARE TO BE EURODOLLAR
LOANS AND (Y) PRIOR TO 2:00 P.M. (NEW YORK CITY TIME), ON THE BUSINESS DAY OF
THE REQUESTED BORROWING DATE, WITH RESPECT TO BORROWINGS OF BASE RATE LOANS,
SPECIFYING (I) THE AMOUNT TO BE BORROWED, (II) THE REQUESTED BORROWING DATE,
(III) WHETHER THE BORROWING IS TO BE OF EURODOLLAR LOANS, BASE RATE LOANS, OR A
COMBINATION THEREOF AND (IV) IF THE BORROWING IS TO BE ENTIRELY OR PARTLY OF
EURODOLLAR LOANS, THE RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF LOAN AND THE
RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIODS THEREFOR.  EACH BORROWING
UNDER THE COMMITMENTS SHALL BE IN AN AMOUNT EQUAL TO OR IN EXCESS OF (X) IN THE
CASE OF BASE RATE LOANS, ONE MILLION DOLLARS ($1,000,000) (OR, IF LESS, THE THEN
TOTAL AVAILABLE COMMITMENT) AND (Y) IN THE CASE OF EURODOLLAR LOANS, ONE MILLION
DOLLARS ($1,000,000); PROVIDED, HOWEVER, THAT ANY BORROWING OF LOANS TO BE USED
SOLELY TO PAY THE AGGREGATE AMOUNT OF THE DRAWING ON ANY LETTER OF CREDIT
PURSUANT TO SECTION 2.3(C) MAY BE IN THE AMOUNT OF SUCH DRAWING.  SUCH BORROWING
WILL THEN BE MADE AVAILABLE TO BORROWERS BY 4:00 P.M. (NEW YORK CITY TIME) BY
ADMINISTRATIVE AGENT’S CREDITING THE ACCOUNT OR ACCOUNTS OF BORROWERS DESIGNATED
BY THE FUNDS ADMINISTRATOR ON THE BOOKS OF SUCH OFFICE WITH THE AGGREGATE OF THE
LOANS.


 

(I)            EACH NOTICE OF BORROWING SHALL BE GIVEN BY, ALTERNATIVELY,
TELEPHONE, FACSIMILE OR ELECTRONIC E-MAIL TRANSMISSION, AND, IF BY TELEPHONE OR
ELECTRONIC E-MAIL TRANSMISSION, CONFIRMED IN WRITING ON THE SAME BUSINESS DAY TO
THE EXTENT REQUESTED BY ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.1(D) (THE “NOTICE OF BORROWING”).  EACH NOTICE OF BORROWING SHALL BE
IRREVOCABLE BY AND BINDING ON THE FUNDS ADMINISTRATOR AND THE BORROWERS.

 

41

--------------------------------------------------------------------------------


 

(II)           THE FUNDS ADMINISTRATOR SHALL NOTIFY THE ADMINISTRATIVE AGENT IN
WRITING OF THE NAMES OF THE OFFICERS OF THE FUNDS ADMINISTRATOR AUTHORIZED TO
REQUEST LOANS ON BEHALF OF THE BORROWERS AND SPECIFYING WHICH OF THOSE OFFICERS
ARE ALSO, OR, IF NONE ARE, THE OTHER OFFICERS THAT ARE, AUTHORIZED TO DIRECT THE
DISBURSEMENT OF LOANS IN A MANNER CONTRARY TO STANDING DISBURSEMENT
INSTRUCTIONS, AND SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH A SPECIMEN
SIGNATURE OF EACH SUCH OFFICER.  IN THE ABSENCE OF A SPECIFICATION OF THOSE
OFFICERS WHO ARE AUTHORIZED TO VARY STANDING DISBURSEMENT INSTRUCTIONS, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT EACH OFFICER AUTHORIZED TO REQUEST LOANS
ALSO HAS SUCH AUTHORITY.  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY
CONCLUSIVELY ON THE AUTHORITY OF SUCH OFFICERS OF THE FUNDS ADMINISTRATOR TO
REQUEST LOANS ON BEHALF OF THE BORROWERS, OR TO VARY STANDING DISBURSEMENT
INSTRUCTIONS, UNTIL THE ADMINISTRATIVE AGENT RECEIVES WRITTEN NOTICE TO THE
CONTRARY.  THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO VERIFY THE
AUTHENTICITY OF THE SIGNATURE APPEARING ON ANY NOTICE OF BORROWING OR OTHER
WRITING DELIVERED PURSUANT TO THIS SECTION 2.1(D) AND, WITH RESPECT TO AN ORAL
OR ELECTRONIC E-MAIL REQUEST FOR LOANS, THE ADMINISTRATIVE AGENT SHALL HAVE NO
DUTY TO VERIFY THE IDENTITY OF ANY INDIVIDUAL REPRESENTING HIMSELF AS ONE OF THE
OFFICERS OF THE FUNDS ADMINISTRATOR AUTHORIZED TO MAKE SUCH REQUEST ON BEHALF OF
THE BORROWERS.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF THE LENDERS SHALL
INCUR ANY LIABILITY TO THE FUNDS ADMINISTRATOR OR ANY OF THE BORROWERS AS A
RESULT OF (A) ACTING UPON ANY TELEPHONIC OR ELECTRONIC E-MAIL NOTICE REFERRED TO
IN THIS SECTION 2.1(D) IF THE ADMINISTRATIVE AGENT BELIEVES IN GOOD FAITH SUCH
NOTICE TO HAVE BEEN GIVEN BY A DULY AUTHORIZED OFFICER OF THE FUNDS
ADMINISTRATOR OR OTHER INDIVIDUAL AUTHORIZED TO REQUEST LOANS ON BEHALF OF THE
BORROWERS OR TO DIRECT THE DISBURSEMENT THEREOF IN A MANNER CONTRARY TO STANDING
DISBURSEMENT INSTRUCTIONS, OR (B) OTHERWISE ACTING IN GOOD FAITH UNDER THIS
SECTION 2.1(D) AND AN ADVANCE MADE AND DISBURSED PURSUANT TO ANY SUCH TELEPHONIC
OR ELECTRONIC E-MAIL NOTICE SHALL BE DEEMED TO BE A LOAN FOR ALL PURPOSES OF
THIS AGREEMENT.

 


(E)           (I)            IN THE EVENT THE BORROWERS ARE UNABLE TO COMPLY
WITH (A) THE BORROWING BASE LIMITATION SET FORTH IN SECTION 2.1(A) OR (B) THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 5.2 TO A CREDIT EVENT, THE LENDERS
AUTHORIZE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, TO MAKE LOANS (“INTERIM
ADVANCES”) TO THE BORROWERS DURING THE PERIOD COMMENCING ON THE DATE
ADMINISTRATIVE AGENT FIRST RECEIVES A NOTICE OF BORROWING REQUESTING AN INTERIM
ADVANCE UNTIL THE EARLIEST OF (1) THE TWENTIETH (20TH) BUSINESS DAY AFTER SUCH
DATE, (2) THE DATE THE BORROWERS ARE AGAIN ABLE TO COMPLY WITH SUCH BORROWING
BASE LIMITATION AND CONDITIONS PRECEDENT, OR OBTAINS AN AMENDMENT OR WAIVER WITH
RESPECT THERETO AND (3) THE DATE THE REQUIRED LENDERS INSTRUCT ADMINISTRATIVE
AGENT, OR ADMINISTRATIVE AGENT DETERMINES, TO CEASE MAKING INTERIM ADVANCES (IN
EACH CASE, THE “INTERIM ADVANCE PERIOD”).


 

(II)           ADMINISTRATIVE AGENT SHALL NOT, IN ANY EVENT, (A) MAKE ANY
INTERIM ADVANCE DURING ANY INTERIM ADVANCE PERIOD IF, AFTER GIVING EFFECT TO
SUCH INTERIM ADVANCE, TOTAL EXPOSURE WOULD EXCEED ONE HUNDRED TEN PERCENT (110%)
OF TOTAL EXPOSURE ON THE FIRST DAY OF SUCH INTERIM ADVANCE PERIOD (CALCULATED
WITHOUT GIVING EFFECT TO INTERIM ADVANCES MADE ON SUCH DAY) AND (B) MAKE ANY
INTERIM ADVANCE IF, AFTER GIVING EFFECT TO SUCH INTERIM ADVANCE, TOTAL EXPOSURE
WOULD EXCEED THE AGGREGATE COMMITMENTS.

 

42

--------------------------------------------------------------------------------


 

(III)          ALL AMOUNTS RECEIVED BY ADMINISTRATIVE AGENT DURING AN INTERIM
ADVANCE PERIOD ON ACCOUNT OF THE OBLIGATIONS, WHETHER IN THE FORM OF PAYMENTS
FROM ANY BORROWER, COLLECTIONS ON THE COLLATERAL OR OTHERWISE, SHALL, SO LONG AS
ANY INTERIM ADVANCES MADE DURING SUCH INTERIM ADVANCE PERIOD ARE OUTSTANDING, BE
APPLIED BY THE AGENT, FIRST, TO THE REPAYMENT OF SUCH INTERIM ADVANCES AND,
SECOND, IN ACCORDANCE WITH SECTION 4.6(B).

 


(F)            IN ADDITION TO BEING EVIDENCED BY THE BORROWERS’ ACCOUNTS, EACH
LENDER’S LOANS AND THE BORROWERS’ JOINT AND SEVERAL OBLIGATIONS TO REPAY SUCH
LOANS WITH INTEREST IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL BE
EVIDENCED BY THIS AGREEMENT, THE RECORDS OF SUCH LENDER AND SUCH LENDER’S NOTE. 
THE RECORDS OF EACH LENDER SHALL BE PRIMA FACIE EVIDENCE OF SUCH LENDER’S LOANS
AND ACCRUED INTEREST THEREON AND OF ALL PAYMENTS MADE IN RESPECT THEREOF.


 


(G)           EACH LENDER SHALL BE ENTITLED TO EARN INTEREST AT THE THEN
APPLICABLE RATE OF INTEREST, CALCULATED IN ACCORDANCE WITH ARTICLE III, ON
OUTSTANDING LOANS WHICH IT HAS FUNDED TO THE ADMINISTRATIVE AGENT; PROVIDED THAT
IN THE CASE OF INTEREST ACCRUED BUT UNPAID AT THE TIME OF A BANKRUPTCY EVENT AND
INTEREST ACCRUING THEREAFTER AND DURING A BANKRUPTCY EVENT, SUCH LENDER SHALL BE
ENTITLED TO RECEIVE ONLY ITS PRO RATA SHARE OF AMOUNTS ACTUALLY RECEIVED BY THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH INTEREST; FURTHER PROVIDED THAT IF ANY
AMOUNT RECEIVED BY THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH INTEREST AND
DISTRIBUTED BY IT IS THEREAFTER RECOVERED FROM THE ADMINISTRATIVE AGENT, SUCH
LENDER SHALL, UPON REQUEST, REPAY TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE
OF THE AMOUNT SO RECOVERED TO THE EXTENT RECEIVED BY IT, BUT WITHOUT INTEREST
(UNLESS THE ADMINISTRATIVE AGENT IS REQUIRED TO PAY INTEREST ON THE AMOUNT
RECOVERED, IN WHICH CASE SUCH LENDER SHALL BE REQUIRED TO PAY INTEREST AT A LIKE
RATE).


 


(H)           NOTWITHSTANDING THE OBLIGATION OF THE FUNDS ADMINISTRATOR TO SEND
WRITTEN CONFIRMATION OF A NOTICE OF BORROWING MADE BY TELEPHONE OR ELECTRONIC
E-MAIL TRANSMISSION IF AND WHEN REQUESTED BY THE ADMINISTRATIVE AGENT, IN THE
EVENT THAT THE ADMINISTRATIVE AGENT AGREES TO ACCEPT A NOTICE OF BORROWING MADE
BY TELEPHONE OR ELECTRONIC E-MAIL TRANSMISSION, SUCH NOTICE OF BORROWING SHALL
BE BINDING ON THE FUNDS ADMINISTRATOR AND EACH BORROWER WHETHER OR NOT WRITTEN
CONFIRMATION IS SENT BY THE FUNDS ADMINISTRATOR OR REQUESTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY ACT PRIOR TO THE RECEIPT OF
ANY REQUESTED WRITTEN CONFIRMATION, WITHOUT ANY LIABILITY WHATSOEVER, BASED UPON
TELEPHONIC OR ELECTRONIC E-MAIL NOTICE BELIEVED BY THE ADMINISTRATIVE AGENT IN
GOOD FAITH TO BE FROM THE FUNDS ADMINISTRATOR OR ITS AGENTS.  THE ADMINISTRATIVE
AGENT’S RECORDS OF THE TERMS OF ANY TELEPHONIC OR ELECTRONIC E-MAIL TRANSMISSION
NOTICES OF BORROWING SHALL BE CONCLUSIVE ON THE FUNDS ADMINISTRATOR, EACH
BORROWER AND THE LENDERS IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ADMINISTRATIVE AGENT IN CONNECTION THEREWITH.


 


2.2           CONVERSION AND CONTINUATION ELECTIONS FOR EURODOLLAR LOANS AND
BASE RATE LOANS.


 


(A)           THE FUNDS ADMINISTRATOR MAY UPON NOTICE TO ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 2.2(B):

 

43

--------------------------------------------------------------------------------


 

(I)            ELECT TO CONVERT ON ANY BUSINESS DAY, ANY BASE RATE LOANS (OR ANY
PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN ONE MILLION DOLLARS
($1,000,000)), INTO EURODOLLAR LOANS; OR

 

(II)           ELECT TO CONVERT ON A CONVERSION DATE ANY EURODOLLAR LOANS (OR
ANY PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN ONE MILLION DOLLARS
($1,000,000)) INTO BASE RATE LOANS; OR

 

(III)          ELECT TO CONTINUE ON A CONTINUATION DATE ANY EURODOLLAR LOANS (OR
ANY PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN ONE MILLION DOLLARS
($1,000,000));

 

provided, that if the aggregate amount of all Eurodollar Loans shall have been
reduced, by payment, prepayment, or conversion of part thereof to an amount less
than One Million Dollars ($1,000,000), the Eurodollar Loans shall automatically
convert into Base Rate Loans, on the last day of such Interest Period.

 


(B)           IF THE FUNDS ADMINISTRATOR DESIRES TO CONVERT OR CONTINUE ANY
EURODOLLAR LOAN OR BASE RATE LOAN PURSUANT TO SECTION 2.2(A), IT SHALL
IRREVOCABLY REQUEST A CONVERSION OR CONTINUATION (IF BY TELEPHONE, TO BE
CONFIRMED PROMPTLY IN WRITING) IN A NOTICE OF CONVERSION OR CONTINUATION IN THE
FORM OF EXHIBIT 2.2(B) (A “NOTICE OF CONVERSION OR CONTINUATION”) TO BE RECEIVED
BY ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) AT LEAST
(I) THREE BUSINESS DAYS IN ADVANCE OF THE CONVERSION DATE OR CONTINUATION DATE,
IF THE LOANS ARE TO BE CONVERTED INTO OR CONTINUED AS EURODOLLAR LOANS; AND (II)
ON THE SAME BUSINESS DAY AS THE CONVERSION DATE, IF THE LOANS ARE TO BE
CONVERTED INTO BASE RATE LOANS, SPECIFYING:


 

(A)          THE PROPOSED CONVERSION DATE OR CONTINUATION DATE;

 

(B)           THE AGGREGATE AMOUNT OF EURODOLLAR LOANS OR BASE RATE LOANS TO BE
CONVERTED OR CONTINUED;

 

(C)           THE NATURE OF THE PROPOSED CONVERSION OR CONTINUATION; AND

 

(D)          THE DURATION OF THE REQUESTED INTEREST PERIOD, IF THE LOANS ARE TO
BE CONVERTED INTO OR CONTINUED AS EURODOLLAR LOANS.

 


(C)           IF PRIOR TO THE TIME SET FORTH IN SECTION 2.2(B), (I) THE FUNDS
ADMINISTRATOR HAS FAILED TO GIVE A TIMELY NOTICE OF CONVERSION OR CONTINUATION
WITH RESPECT TO A EURODOLLAR LOAN, OR (II) THE FUNDS ADMINISTRATOR HAS FAILED TO
SELECT A NEW INTEREST PERIOD TO BE APPLICABLE TO A EURODOLLAR LOAN, THE FUNDS
ADMINISTRATOR SHALL BE DEEMED TO HAVE ELECTED TO CONTINUE SUCH LOAN AS A BASE
RATE LOAN.


 


(D)           UPON RECEIPT OF A NOTICE OF CONVERSION OR CONTINUATION,
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH APPLICABLE LENDER THEREOF, OR, IF
NO TIMELY NOTICE IS PROVIDED, ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH
APPLICABLE LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION OR CONTINUATION. 
ALL CONVERSIONS AND CONTINUATIONS PURSUANT TO THIS SECTION 2.2 SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE LOANS
BEING CONVERTED OR CONTINUED HELD BY EACH LENDER.

 

44

--------------------------------------------------------------------------------


 


(E)           NOTWITHSTANDING THE FOREGOING, THE FUNDS ADMINISTRATOR SHALL NOT
BE ENTITLED TO SPECIFY OR ELECT IN ANY NOTICE OF BORROWING OR NOTICE OF
CONVERSION OR CONTINUATION THAT ANY LOANS SHALL BE OR BECOME EURODOLLAR LOANS IF
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNLESS THE REQUIRED
LENDERS SHALL HAVE NOTIFIED ADMINISTRATIVE AGENT THAT ADDITIONAL EURODOLLAR
LOANS SHALL BE MADE AVAILABLE WHILE SUCH EVENT OF DEFAULT IS CONTINUING.  IF AN
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING THEN, UNLESS ADMINISTRATIVE AGENT
SHALL RECEIVE SUCH NOTICE FROM THE REQUIRED LENDERS OR ALL EVENTS OF DEFAULT
HAVE BEEN CURED OR WAIVED, EACH OUTSTANDING EURODOLLAR LOAN SHALL BE CONVERTED
TO A BASE RATE LOAN ON THE LAST DAY OF ITS INTEREST PERIOD AND ANY ADDITIONAL
LOANS SHALL BE MADE AS BASE RATE LOANS.  THE FOREGOING IS WITHOUT PREJUDICE TO
THE OTHER RIGHTS AND REMEDIES AVAILABLE HEREUNDER UPON AN EVENT OF DEFAULT.


 


2.3           ISSUANCE OF LETTERS OF CREDIT.


 


(A)           ISSUANCE.  THE FUNDS ADMINISTRATOR MAY FROM TIME TO TIME REQUEST
ADMINISTRATIVE AGENT TO DIRECT THE FACING BANK TO ISSUE A LETTER OF CREDIT FOR
THE ACCOUNT OF A BORROWER.  ALL SUCH LETTERS OF CREDIT SHALL BE DENOMINATED IN
DOLLARS.  NO SUCH REQUEST SHALL BE GRANTED IF, AFTER SUCH ISSUANCE:


 

(I)            (A) TOTAL EXPOSURE WOULD EXCEED THE LESSER OF (1) THE COMMITMENTS
AND (2) THE BORROWING BASE OR (B) L/C OBLIGATIONS WOULD EXCEED $50,000,000 OR
(C) THE TOTAL AVAILABLE COMMITMENT WOULD BE LESS THAN ZERO;

 

(II)           (A)          (1) ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL ENJOIN OR RESTRAIN SUCH BORROWER FROM
PROCURING, SUCH FACING BANK FROM ISSUING, OR A LENDER FROM ACQUIRING AN L/C
PARTICIPATION IN, SUCH LETTER OF CREDIT, OR (2) ANY REQUIREMENT OF LAW
APPLICABLE TO SUCH BORROWER, SUCH FACING BANK OR A LENDER OR ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH BORROWER, SUCH FACING BANK OR A LENDER
SHALL PROHIBIT, OR REQUEST THAT, ANY SUCH PERSON REFRAIN FROM PROCURING, ISSUING
OR ACQUIRING AN L/C PARTICIPATION IN, SUCH LETTER OF CREDIT, AS APPLICABLE, OR,
FROM PERFORMING ITS OBLIGATIONS UNDER SUCH LETTER OF CREDIT OR ITS L/C
PARTICIPATION THEREUNDER, AS APPLICABLE;

 

(B)           any Requirement of Law applicable to such Facing Bank or a Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Facing Bank or a Lender shall
impose upon such Facing Bank or such Lender (1) any restriction or reserve or
capital requirement or (2) any cost or expense with respect to, in the case of
such Facing Bank, such Letter of Credit and, in the case of such Lender, such
L/C Participation (for which such Facing Bank or such Lender shall not otherwise
be compensated) not in effect as of the Closing Date, and which such Facing Bank
or such Lender deems in good faith to be material to it;

 

(C)           any Lender is a Defaulting Lender, unless Administrative Agent and
Facing Bank have entered into satisfactory arrangements with the

 

45

--------------------------------------------------------------------------------


 

Borrowers to eliminate Administrative Agent’s and such Facing Bank’s risk with
respect to such Lender, including cash collateralization of such Lender’s Pro
Rata Share of Letter of Credit Obligations; or

 

(D)          Agent has determined that any of the conditions set forth in
Section 5.2 shall not be satisfied.

 


(B)           NOTICE AND REVOCATION.  ADMINISTRATIVE AGENT MAY ASSUME, AS TO ANY
BORROWER, ANY FACING BANK AND ANY LENDER, THAT NONE OF THE CONDITIONS SPECIFIED
IN SECTION 2.3(A) ARE APPLICABLE AS TO SUCH PERSON, UNLESS ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A NOTICE FROM SUCH PERSON SPECIFICALLY ENTITLED “NOTICE
UNDER SECTION 2.3(A),” SPECIFYING THE CONDITION OR CONDITIONS THAT ARE
APPLICABLE TO SUCH PERSON.  ANY SUCH NOTICE SHALL CONTINUE IN EFFECT UNTIL
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE PERSON ORIGINALLY SENDING SUCH
NOTICE A SUBSEQUENT NOTICE, ENTITLED “REVOCATION OF NOTICE UNDER SECTION
2.3(A),” STATING THAT THE CONDITION OR CONDITIONS SPECIFIED IN SUCH PERSON’S
EARLIER NOTICE ARE NO LONGER APPLICABLE.


 


(C)           PROCEDURE FOR ISSUANCE. 


 

(I)            THE FUNDS ADMINISTRATOR MAY FROM TIME TO TIME REQUEST
ADMINISTRATIVE AGENT TO DIRECT THE ISSUANCE OF A LETTER OF CREDIT BY DELIVERING
TO ADMINISTRATIVE AGENT, WITH A COPY TO THE  APPLICABLE FACING BANK, A LETTER OF
CREDIT REQUEST IN THE FORM OF EXHIBIT 2.3(C)(I) TO THIS AGREEMENT (A “LETTER OF
CREDIT REQUEST”), NOT LATER THAN 12:00 P.M. (NEW YORK CITY TIME) AT LEAST THREE
(3) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS MAY BE AGREED TO BY ADMINISTRATIVE
AGENT AND THE APPLICABLE FACING BANK) IN ADVANCE OF THE PROPOSED DATE OF
ISSUANCE. PRIOR TO DATE OF ISSUANCE OR IN CONJUNCTION WITH THE SUBMISSION OF A
LETTER OF CREDIT REQUEST, THE FUNDS ADMINISTRATOR SHALL PROVIDE TO
ADMINISTRATIVE AGENT AND THE APPLICABLE FACING BANK A PRECISE DESCRIPTION OF THE
FORMAT OF THE LETTER OF CREDIT OR INFORMATION AND DOCUMENTS ADEQUATE TO ALLOW
FOR THE FACING BANK TO PREPARE THE REQUESTED LETTER OF CREDIT AND SHALL SPECIFY
THAT THE ONLY DRAWINGS PERMITTED UNDER THE LETTER OF CREDIT SHALL BE SIGHT
DRAWINGS.  THE FACING BANK SHALL NOT ISSUE ANY LETTER OF CREDIT UNTIL IT HAS
RECEIVED AUTHORIZATION TO DO SO FROM ADMINISTRATIVE AGENT.  PROMPTLY AFTER THE
ISSUANCE OR AMENDMENT OF ANY STANDBY LETTER OF CREDIT, THE FACING BANK SHALL
NOTIFY ADMINISTRATIVE AGENT AND THE FUNDS ADMINISTRATOR, IN WRITING, OF SUCH
ISSUANCE OR AMENDMENT AND SUCH NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH
ISSUANCE AND AMENDMENT. UPON RECEIPT OF SUCH NOTICE, ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY THE LENDERS, IN WRITING, OF SUCH ISSUANCE OR AMENDMENT, AND IF
SO REQUESTED BY A LENDER ADMINISTRATIVE AGENT SHALL PROVIDE SUCH LENDER WITH
COPIES OF SUCH ISSUANCE OR AMENDMENT. WITH REGARDS TO COMMERCIAL LETTERS OF
CREDIT, THE FACING BANK SHALL ON THE FIRST BUSINESS DAY OF EACH WEEK, PROVIDE TO
ADMINISTRATIVE AGENT BY FACSIMILE A REPORT DETAILING THE DAILY AGGREGATE
OUTSTANDING COMMERCIAL LETTERS OF CREDIT FOR THE PREVIOUS WEEK.

 

(II)           THE TRANSMITTAL BY THE FUNDS ADMINISTRATOR OF EACH LETTER OF
CREDIT REQUEST SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY MADE BY EACH
OF THE BORROWERS, BOTH AT THE TIME OF SUCH TRANSMITTAL AND AT THE TIME OF THE
ISSUANCE OF THE REQUESTED LETTER OF CREDIT, THAT THE LETTER OF CREDIT MAY BE
ISSUED IN ACCORDANCE WITH AND WILL NOT VIOLATE ANY OF THE REQUIREMENTS OF
SECTION 2.3(A) OR (B).

 

46

--------------------------------------------------------------------------------


 


(D)           TERMS OF LETTERS OF CREDIT.  ADMINISTRATIVE AGENT SHALL NOT DIRECT
THE ISSUANCE OF ANY LETTER OF CREDIT UNLESS:


 

(I)            IF IT IS A STANDBY LETTER OF CREDIT, ITS TERM DOES NOT EXCEED ONE
YEAR FROM THE DATE OF ISSUANCE (EXCEPT THAT ANY SUCH LETTER OF CREDIT MAY
PROVIDE FOR ANNUAL RENEWALS ON TERMS REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT AND THE FACING BANK);

 

(II)           IF IT IS A COMMERCIAL LETTER OF CREDIT, ITS TERM DOES NOT EXCEED
120 DAYS;

 

(III)          IN THE CASE OF ANY LETTER OF CREDIT, IT EXPIRES NO LATER THAN
THIRTY (30) BUSINESS DAYS PRIOR TO THE COMMITMENT TERMINATION DATE.

 


(E)           LENDER’S PREPARATION.


 

(I)            IMMEDIATELY UPON ISSUANCE BY ANY FACING BANK OF A LETTER OF
CREDIT, EACH LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY
ACQUIRED FROM SUCH FACING BANK, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION (AN “L/C PARTICIPATION”), TO THE EXTENT OF SUCH
LENDER’S PRO RATA SHARE, IN SUCH FACING BANK’S RIGHTS TO BE PAID THE PRINCIPAL
AMOUNT OF, TOGETHER WITH INTEREST ACCRUED ON, DRAWINGS UNDER SUCH LETTER OF
CREDIT AND IN ANY SECURITY THEREFOR OR GUARANTY PERTAINING THERETO.

 

(II)           (A)  EACH FACING BANK SHALL, SUBJECT TO SECTION 2.3(E)(III),
REMIT TO ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER SUCH LENDER’S PRO
RATA SHARE OF EACH PAYMENT OF PRINCIPAL AND INTEREST (TO THE EXTENT SUCH
INTEREST DOES NOT EXCEED THE L/C INTEREST RATE) RECEIVED BY SUCH FACING BANK ON
ACCOUNT OF ANY DRAWING UNDER SUCH LETTER OF CREDIT (X) WITH RESPECT TO WHICH
SUCH FACING BANK HAS DELIVERED AN L/C NOTICE OF DRAWING TO ADMINISTRATIVE AGENT
DURING A BANKRUPTCY DEFAULT AND (Y) THAT IS RECEIVED BY SUCH FACING BANK ON OR
AFTER THE DATE OF SUCH L/C NOTICE OF DRAWING; PROVIDED, THAT IN THE EVENT THAT
ANY SUCH PAYMENT RECEIVED BY ANY FACING BANK SHALL BE REQUIRED TO BE RETURNED BY
SUCH FACING BANK, SUCH LENDER SHALL RETURN TO SUCH FACING BANK THE PORTION
THEREOF PREVIOUSLY DISTRIBUTED BY IT TO ADMINISTRATIVE AGENT, BUT WITHOUT
INTEREST THEREON (UNLESS SUCH FACING BANK IS REQUIRED TO PAY INTEREST ON THE
AMOUNT RETURNED, IN WHICH CASE SUCH LENDER SHALL BE REQUIRED TO PAY INTEREST AT
THE SAME RATE).

 

(B)  (x)  Payments required to be made by any Facing Bank to Administrative
Agent for the account of a Lender, together with interest thereon at the rate
specified in Section 2.3(e)(ii)(B)(y), shall be made to Administrative Agent, if
the amount in respect of which the payment is to be made to Administrative Agent
is received by such Facing Bank on or before 1:00 P.M. (New York City time) of
such Facing Bank’s time on a Business Day, on the day received and, if received
after such time, on or before 11:00 A.M. (New York City time) of such Facing
Bank’s time, on the next succeeding Business Day.

 

47

--------------------------------------------------------------------------------


 

(y)  Interest shall be payable by each Facing Bank on amounts required to be
paid by it to Administrative Agent pursuant to Section 2.3(e)(ii)(B)(x) from the
date such payments are due until such amounts are paid in full at, for the first
three Business Days, the Federal Funds Rate, and, thereafter, the Prime Lending
Rate.

 

(III)          UNTIL AN FACING BANK SHALL HAVE RECEIVED FROM A LENDER, OR
ADMINISTRATIVE AGENT ON BEHALF OF SUCH LENDER, PAYMENT IN FULL OF THE AMOUNT
REQUIRED TO BE PAID BY SUCH LENDER TO SUCH FACING BANK PURSUANT TO SECTION
2.3(G)(II)(B), SUCH FACING BANK MAY HOLD ALL AMOUNTS OTHERWISE PAYABLE BY IT TO
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER PURSUANT TO SECTION
2.3(E)(II)(A) AS COLLATERAL TO SECURE SUCH LENDER’S OBLIGATION TO MAKE SUCH
PAYMENT TO IT.

 


(F)            MATURITY OF DRAWINGS; INTEREST THEREON.


 

(I)            DRAWINGS UNDER ANY LETTER OF CREDIT SHALL, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED THEREIN, MATURE AND BECOME DUE AND PAYABLE,
AND SHALL BE REPAID TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE
FACING BANK BY THE BORROWERS IN FULL, TOGETHER WITH INTEREST ACCRUED THEREON,
FROM THE DATE AND AT THE RATE SPECIFIED IN SECTION 2.3(F)(II), ON THE L/C
EFFECTIVE DATE OF THE L/C NOTICE OF DRAWING IN RESPECT OF SUCH DRAWING.

 

(II)           BORROWERS SHALL, NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LETTER OF CREDIT, PAY INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT OF EACH DRAWING UNDER SUCH LETTER OF CREDIT AT A RATE PER ANNUM EQUAL TO
THE BASE RATE (THE “L/C INTEREST RATE”) FROM THE DATE SUCH DRAWING IS DISBURSED
BY THE APPLICABLE FACING BANK TO THE DATE SUCH DRAWING IS REIMBURSED BY THE
BORROWERS.  INTEREST ON EACH SUCH DRAWING SHALL BE PAYABLE WHEN SUCH DRAWING
SHALL BE DUE (WHETHER AT MATURITY, BY REASON OF ACCELERATION OR OTHERWISE) AND,
PRIOR TO SUCH TIME, ON DEMAND.

 


(G)           PAYMENT OF AMOUNTS DRAWN UNDER LETTERS OF CREDIT; FUNDING OF L/C
PARTICIPATIONS.  IN THE EVENT OF ANY DRAWING UNDER ANY LETTER OF CREDIT, THE
APPLICABLE FACING BANK MAY DELIVER AN L/C NOTICE OF DRAWING TO ADMINISTRATIVE
AGENT AND ADMINISTRATIVE AGENT SHALL:


 

(I)            UNLESS A BANKRUPTCY DEFAULT EXISTS, TREAT EACH L/C NOTICE OF
DRAWING ON ITS L/C EFFECTIVE DATE AS A NOTICE OF BORROWING REQUESTING BASE RATE
LOANS IN A PRINCIPAL AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING PLUS INTEREST ON
THE AMOUNT OF SUCH DRAWING AT THE L/C INTEREST RATE FROM THE DAY SUCH DRAWING
WAS DISBURSED UNTIL THE DATE OF SUCH L/C NOTICE OF DRAWING (UNLESS SUCH DRAWING
WAS DISBURSED AND REPAID ON THE SAME DAY, IN WHICH CASE INTEREST SHALL BE
PAYABLE FOR SUCH DAY); AND EACH SUCH L/C NOTICE OF DRAWING SHALL HAVE THE SAME
FORCE AND EFFECT AS A NOTICE OF BORROWING GIVEN BY THE FUNDS ADMINISTRATOR FOR
AND ON BEHALF OF THE BORROWERS, EXCEPT THAT THE CONDITIONS TO BORROWING
SPECIFIED IN SECTION 2.1 AND SECTION 5.2 (OTHER THAN THAT A BANKRUPTCY DEFAULT
SHALL NOT EXIST) SHALL NOT APPLY;

 

48

--------------------------------------------------------------------------------


 

(II)           (A) (X) DURING A BANKRUPTCY DEFAULT, ON THE L/C EFFECTIVE DATE OF
AN L/C NOTICE OF DRAWING, NOTIFY (AN “L/C PARTICIPATION FUNDING NOTICE”) EACH
LENDER OF THE AMOUNT OF SUCH DRAWING, AND OF INTEREST ACCRUED THEREON AT THE L/C
INTEREST RATE FROM THE DATE SPECIFIED IN SUCH L/C NOTICE OF DRAWING AS THE DATE
SUCH DRAWING WAS DISBURSED BY THE APPLICABLE FACING BANK TO THE L/C
PARTICIPATION FUNDING DATE AND OF SUCH LENDER’S PRO RATA SHARE OF SUCH AMOUNT
(AN “L/C PARTICIPATION FUNDING AMOUNT”).

 

(y)  Administrative Agent shall give an L/C Participation Funding Notice to each
Lender not later than 3:00 P.M. (New York City time) time on the day
Administrative Agent receives an L/C Notice of Drawing, if such Notice of
Drawing was received by it at or before 12:00 Noon (New York City time) on a
Business Day and, if not, not later than 12:00 Noon (New York City time) on the
next succeeding Business Day.

 

(B)           Each Lender shall make available to Administrative Agent for the
benefit of the applicable Facing Bank an amount equal to such Lender’s L/C
Participation Funding Amount in immediately available funds, not later than 1:00
P.M. (New York City time) on the Business Day (the “L/C Participation Funding
Date”) next succeeding the date of the applicable L/C Participation Funding
Notice, together with interest on such amount from the L/C Participation Funding
Date until such amount is paid in full at, for the first three Business Days,
the Federal Funds Rate and, thereafter, the Prime Lending Rate.

 

(C)           In the event that any Lender fails to make available to
Administrative Agent such Lender’s L/C Participation Funding Amount as provided
in Section 2.3(g)(ii)(b), Administrative Agent may, but shall not be obligated
to, fund the amount of such Lender’s L/C Participation Funding Amount and
recover such amount on demand from such Lender in accordance with Section 13.5.

 

(D)          Administrative Agent shall distribute to each Lender which has paid
all amounts payable by it under this Section 2.3(g) with respect to any Letter
of Credit such Lender’s Pro Rata Share of all payments subsequently received by
Administrative Agent from or for the account of the Borrowers in reimbursement
of the principal amount of all drawings thereunder plus interest thereon from
the date such drawings were disbursed at the L/C Interest Rate, provided that in
the event that any such payment received by Administrative Agent for the account
of any Facing Bank shall be required to be returned by Administrative Agent,
such Lender shall return to Administrative Agent the portion thereof previously
distributed by Administrative Agent to it, but without interest thereon (unless
Administrative Agent or such Facing Bank is required to pay interest on the
amount returned, in which case the Lender shall be required to pay interest at
the same rate).

 

(E)           If a Bankruptcy Default occurs at or after the time Administrative
Agent receives an L/C Notice of Drawing and before Administrative Agent has
given the applicable L/C Participation Funding

 

49

--------------------------------------------------------------------------------


 

Notice, or, if it has given such notice, before all of the Lenders have funded
their L/C Participation Funding Amounts, a Bankruptcy Default shall be deemed to
“exist”, and the provisions of Section 2.3(g)(ii) shall be applicable.

 


(H)           NATURE OF FACING BANK’S DUTIES.  IN DETERMINING WHETHER TO PAY
UNDER ANY LETTER OF CREDIT, THE FACING BANK ISSUING SUCH LETTER OF CREDIT SHALL
BE RESPONSIBLE ONLY TO DETERMINE THAT THE DOCUMENTS AND CERTIFICATES REQUIRED TO
BE DELIVERED UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND THAT THEY
COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.  AS BETWEEN
THE BORROWERS, ANY FACING BANK AND EACH LENDER, THE BORROWERS ASSUME ALL RISKS
OF THE ACTS AND OMISSIONS OF ANY FACING BANK, OR MISUSE OF ANY LETTER OF CREDIT
BY THE RESPECTIVE BENEFICIARIES OF SUCH LETTER OF CREDIT.  IN FURTHERANCE AND
NOT IN LIMITATION OF THE FOREGOING, NEITHER ANY FACING BANK, ADMINISTRATIVE
AGENT NOR ANY OF THE LENDERS SHALL BE RESPONSIBLE (A) FOR THE FORM, VALIDITY,
SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECTS OF ANY DOCUMENT SUBMITTED BY
ANY PARTY IN CONNECTION WITH THE APPLICATION FOR AND ISSUANCE OF OR ANY DRAWING
HONORED UNDER ANY LETTER OF CREDIT EVEN IF IT SHOULD IN FACT PROVE TO BE IN ANY
OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED, (B) FOR
THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN ANY LETTER OF CREDIT, OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON, (C) FOR FAILURE OF THE BENEFICIARY OF ANY
LETTER OF CREDIT TO STRICTLY COMPLY WITH CONDITIONS REQUIRED IN ORDER TO DRAW
UPON SUCH LETTER OF CREDIT, (D) FOR ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS
IN TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX,
TELECOPY, FACSIMILE OR OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER, (E) FOR
ERRORS IN INTERPRETATION OF TECHNICAL TERMS, (F) FOR ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF AN DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER ANY LETTER OF CREDIT, OR OF THE PROCEEDS THEREOF AND (G) FOR THE
MISAPPLICATION BY THE BENEFICIARY OF ANY LETTER OF CREDIT OF THE PROCEEDS OF ANY
DRAWING HONORED UNDER SUCH LETTER OF CREDIT.  ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY FACING BANK UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT SHALL
NOT CREATE ANY LIABILITY ON THE PART OF ADMINISTRATIVE AGENT OR ANY LENDER TO
ANY BORROWER.


 


(I)            OBLIGATIONS ABSOLUTE.  THE JOINT AND SEVERAL OBLIGATIONS OF THE
BORROWERS TO REIMBURSE EACH FACING BANK FOR DRAWINGS HONORED UNDER A LETTER OF
CREDIT ISSUED BY SUCH FACING BANK, TOGETHER WITH INTEREST AS HEREIN PROVIDED,
AND THE OBLIGATIONS OF THE LENDERS UNDER SECTION 2.3(G) SHALL BE UNCONDITIONAL
AND IRREVOCABLE AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, WITHOUT ANY REDUCTION OR DEDUCTION WHATSOEVER, INCLUDING ANY
REDUCTION OR DEDUCTION FOR ANY SET-OFF, RECOUPMENT OR COUNTERCLAIM, UNDER ALL
CIRCUMSTANCES INCLUDING THE FOLLOWING CIRCUMSTANCES:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT;

 

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
ANY BORROWER OR ANY AFFILIATE OF ANY BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM
ANY SUCH BENEFICIARY OR TRANSFEREE MAY BE ACTING), THE APPLICABLE FACING BANK,
ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION;

 

50

--------------------------------------------------------------------------------


 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR ANY OTHER DOCUMENTS PRESENTED
UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;

 

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN DOCUMENTS;

 

(V)           PAYMENT BY THE APPLICABLE FACING BANK UNDER ANY LETTER OF CREDIT
AGAINST PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH
DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT (PROVIDED THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE FACING BANK FROM LIABILITY TO ANY
BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL
DAMAGES) SUFFERED BY ANY BORROWER THAT ARE CAUSED BY THE FACING BANK’S FAILURE
TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS UNDER A
LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF);

 

(VI)          FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT OR ANY
NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF ANY
DRAWING; OR

 

(VII)         THE FACT THAT AN EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

provided that no payment by a Borrower or a Lender to any Facing Bank shall
constitute a waiver or release by such Borrower or such Lender of any right it
may have against such Facing Bank, including, in the case of a Borrower, a claim
that such Facing Bank acted with willful misconduct or gross negligence as
determined by a court of competent jurisdiction in determining whether documents
presented under a Letter of Credit complied with the terms of such Letter of
Credit.

 


(J)            INDEMNIFICATION.  IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE
PROVIDED IN THIS AGREEMENT, THE BORROWERS HEREBY AGREE TO PROTECT, INDEMNIFY,
PAY AND SAVE THE APPLICABLE FACING BANK HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES
(INCLUDING ATTORNEY COSTS) (OTHER THAN FOR TAXES, WHICH SHALL BE COVERED BY
SECTION 4.8) WHICH THE APPLICABLE FACING BANK MAY INCUR OR BE SUBJECT TO AS A
CONSEQUENCE, DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF THE LETTERS OF CREDIT,
OTHER THAN AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
APPLICABLE FACING BANK AS DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OF A
COURT OF COMPETENT JURISDICTION OR (II) THE FAILURE OF THE APPLICABLE FACING
BANK TO HONOR A DRAWING UNDER ANY LETTER OF CREDIT AS A RESULT OF ANY ACT OR
OMISSIONS, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR DE
FACTO GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR OMISSIONS HEREIN CALLED
“GOVERNMENT ACTS”) OTHER THAN AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE APPLICABLE FACING BANK AS DETERMINED BY A FINAL AND
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  AS BETWEEN THE
BORROWERS ON THE ONE HAND, AND THE APPLICABLE FACING BANK AND THE LENDERS, ON
THE OTHER HAND, THE BORROWERS JOINTLY AND SEVERALLY ASSUME ALL RISKS OF THE ACTS
AND OMISSIONS OF, OR MISUSE OF THE LETTERS OF CREDIT ISSUED BY THE APPLICABLE
FACING BANK BY, THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, NEITHER THE APPLICABLE
FACING BANK NOR ANY OF THE LENDERS SHALL BE RESPONSIBLE, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A FINAL AND NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION:  (I) FOR THE FORM, VALIDITY,
SUFFICIENCY, ACCURACY, GENUINENESS OR

 

51

--------------------------------------------------------------------------------


 


LEGAL EFFECT OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE
APPLICATION FOR AND ISSUANCE OF OR ANY DRAWING UNDER SUCH LETTERS OF CREDIT,
EVEN IF IT SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID,
INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED; (II) FOR THE VALIDITY OR
SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO
TRANSFER OR ASSIGN ANY SUCH LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON; (III) FOR FAILURE OF THE BENEFICIARY OF
ANY SUCH LETTER OF CREDIT TO COMPLY FULLY WITH CONDITIONS REQUIRED IN ORDER TO
DRAW UPON SUCH LETTER OF CREDIT; (IV) FOR ERRORS, OMISSIONS, INTERRUPTIONS OR
DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH,
TELEX OR OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER; (V) FOR ERRORS IN
INTERPRETATION OF TECHNICAL TERMS; (VI) FOR ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (VII) FOR THE
MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF THE PROCEEDS
OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; AND (VIII) FOR ANY CONSEQUENCES
ARISING FROM CAUSES BEYOND THE CONTROL OF THE APPLICABLE FACING BANK, INCLUDING,
WITHOUT LIMITATION, ANY GOVERNMENT ACTS.  NONE OF THE ABOVE SHALL AFFECT,
IMPAIR, OR PREVENT THE VESTING OF ANY OF THE APPLICABLE FACING BANK’S OR ANY
LENDER’S RIGHTS OR POWERS HEREUNDER.


 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the applicable Facing Bank
under or in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith, shall not put the applicable
Facing Bank under any resulting liability to the Borrowers.  Notwithstanding
anything to the contrary contained in this Agreement, the Borrowers shall have
no obligation to indemnify or hold harmless the applicable Facing Bank in
respect of any claims, demands, liabilities, damages, losses, costs, charges or
expenses (including Attorney Costs) incurred by the applicable Facing Bank
arising solely out of the gross negligence or willful misconduct of the
applicable Facing Bank as determined by a final and non-appealable judgment of a
court of competent jurisdiction.  The right of indemnification in the first
paragraph of this Section 2.3(g) shall not prejudice any rights that the
Borrowers may otherwise have against the applicable Facing Bank with respect to
a Letter of Credit issued hereunder.

 


(K)           STATED AMOUNT.  THE STATED AMOUNT OF EACH LETTER OF CREDIT SHALL
NOT BE LESS THAN FIVE HUNDRED THOUSAND DOLLARS ($500,000) OR SUCH LESSER AMOUNT
TO WHICH THE APPLICABLE FACING BANK HAS AGREED.  FOR PURPOSES OF CALCULATING THE
STATED AMOUNT OF ANY LETTER OF CREDIT AT ANY TIME:


 


(L)            ANY INCREASE IN THE STATED AMOUNT OF ANY LETTER OF CREDIT BY
REASON OF ANY AMENDMENT TO ANY LETTER OF CREDIT SHALL BE DEEMED EFFECTIVE UNDER
THIS AGREEMENT AS OF THE DATE THE APPLICABLE FACING BANK ACTUALLY ISSUES AN
AMENDMENT PURPORTING TO INCREASE THE STATED AMOUNT OF SUCH LETTER OF CREDIT,
WHETHER OR NOT THE APPLICABLE FACING BANK RECEIVES THE CONSENT OF THE LETTER OF
CREDIT BENEFICIARY OR BENEFICIARIES TO THE AMENDMENT, EXCEPT THAT IF THE FUNDS
ADMINISTRATOR HAS REQUESTED THAT THE INCREASE IN STATED AMOUNT BE GIVEN EFFECT
AS OF AN EARLIER DATE AND THE APPLICABLE FACING BANK ISSUES AN AMENDMENT TO THAT
EFFECT, THEN SUCH INCREASE IN STATED AMOUNT SHALL BE DEEMED EFFECTIVE UNDER THIS
AGREEMENT AS OF SUCH EARLIER DATE REQUESTED BY THE FUNDS ADMINISTRATOR; PROVIDED
THAT ANY INCREASE IN THE STATED AMOUNT SHALL BE SUBJECT TO THE SATISFACTION OR
WAIVER OF THE CONDITIONS SET FORTH IN SECTION 5.2 AND THE APPLICABLE FACING BANK
SHALL PROMPTLY NOTIFY THE OTHER LENDERS OF ANY SUCH INCREASE; AND

 

52

--------------------------------------------------------------------------------


 

(I)            ANY REDUCTION IN THE STATED AMOUNT OF ANY LETTER OF CREDIT BY
REASON OF ANY AMENDMENT TO ANY LETTER OF CREDIT SHALL BE DEEMED EFFECTIVE UNDER
THIS AGREEMENT AS OF THE LATER OF (X) THE DATE THE APPLICABLE FACING BANK
ACTUALLY ISSUES AN AMENDMENT PURPORTING TO REDUCE THE STATED AMOUNT OF SUCH
LETTER OF CREDIT, WHETHER OR NOT THE AMENDMENT PROVIDES THAT THE REDUCTION BE
GIVEN EFFECT AS OF AN EARLIER DATE, OR (Y) THE DATE THE APPLICABLE FACING BANK
RECEIVES THE WRITTEN CONSENT (INCLUDING BY TELEX OR FACSIMILE TRANSMISSION) OF
THE LETTER OF CREDIT BENEFICIARY OR BENEFICIARIES TO SUCH REDUCTION, WHICH
WRITTEN CONSENT MUST BE DATED ON OR AFTER THE DATE OF THE AMENDMENT ISSUED BY
THE APPLICABLE FACING BANK PURPORTING TO EFFECT SUCH REDUCTION.

 

(II)           INCREASED COSTS.  IF AT ANY TIME AFTER THE DATE HEREOF ANY FACING
BANK OR ANY LENDER DETERMINES THAT THE INTRODUCTION OF OR ANY CHANGE IN ANY
APPLICABLE LAW, RULE, REGULATION, ORDER, GUIDELINE OR REQUEST OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY THE
APPLICABLE FACING BANK OR SUCH LENDER WITH ANY REQUEST OR DIRECTIVE BY ANY SUCH
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), SHALL EITHER (I) IMPOSE,
MODIFY OR MAKE APPLICABLE ANY RESERVE, DEPOSIT, CAPITAL ADEQUACY OR SIMILAR
REQUIREMENT AGAINST LETTERS OF CREDIT ISSUED BY THE APPLICABLE FACING BANK OR
PARTICIPATED IN BY ANY LENDER, OR (II) IMPOSE ON THE APPLICABLE FACING BANK OR
ANY LENDER ANY OTHER CONDITIONS RELATING, DIRECTLY OR INDIRECTLY, TO THE
PROVISIONS OF THIS AGREEMENT RELATING TO LETTERS OF CREDIT OR ANY LETTER OF
CREDIT; AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO THE
APPLICABLE FACING BANK OR ANY LENDER OF ISSUING, MAINTAINING OR PARTICIPATING IN
ANY LETTER OF CREDIT, OR REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY
THE APPLICABLE FACING BANK OR ANY LENDER HEREUNDER OR REDUCE THE RATE OF RETURN
ON ITS CAPITAL WITH RESPECT TO LETTERS OF CREDIT, THEN, UPON DEMAND TO THE
BORROWERS BY THE APPLICABLE FACING BANK OR ANY LENDER (A COPY OF WHICH DEMAND
SHALL BE SENT BY THE APPLICABLE FACING BANK OR SUCH LENDER TO ADMINISTRATIVE
AGENT), THE BORROWERS SHALL PAY TO THE APPLICABLE FACING BANK OR SUCH LENDER, AS
THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE THE
APPLICABLE FACING BANK OR SUCH LENDER FOR SUCH INCREASED COST OR REDUCTION IN
THE AMOUNT RECEIVABLE OR REDUCTION ON THE RATE OF RETURN ON ITS CAPITAL.  IN
DETERMINING SUCH ADDITIONAL AMOUNTS PURSUANT TO THE PRECEDING SENTENCE, THE
APPLICABLE FACING BANK OR SUCH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND
WILL, TO THE EXTENT THE INCREASED COSTS OR REDUCTIONS IN AMOUNTS RECEIVABLE OR
REDUCTIONS IN RATES OF RETURN RELATE TO FACING BANK’S OR SUCH LENDER’S LETTERS
OF CREDIT IN GENERAL AND ARE NOT SPECIFICALLY ATTRIBUTABLE TO THE LETTERS OF
CREDIT HEREUNDER, USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE AND
WHICH COVER ALL LETTERS OF CREDIT SIMILAR TO THE LETTERS OF CREDIT ISSUED BY OR
PARTICIPATED IN BY THE APPLICABLE FACING BANK OR SUCH LENDER WHETHER OR NOT THE
DOCUMENTATION FOR SUCH OTHER LETTERS OF CREDIT PERMIT THE APPLICABLE FACING BANK
OR SUCH LENDER TO RECEIVE AMOUNTS OF THE TYPE DESCRIBED IN THIS SECTION
2.3(L)(II).  THE APPLICABLE FACING BANK OR ANY LENDER, UPON DETERMINING THAT ANY
ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.3(L)(II), WILL
GIVE PROMPT WRITTEN NOTICE THEREOF TO THE FUNDS ADMINISTRATOR, WHICH NOTICE
SHALL INCLUDE A CERTIFICATE SUBMITTED TO BORROWER BY THE APPLICABLE FACING BANK
OR SUCH LENDER (A COPY OF WHICH CERTIFICATE SHALL BE SENT BY THE APPLICABLE
FACING BANK OR SUCH LENDER TO ADMINISTRATIVE AGENT), SETTING FORTH IN REASONABLE
DETAIL THE BASIS FOR THE CALCULATION OF SUCH ADDITIONAL AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE THE APPLICABLE FACING BANK OR SUCH LENDER, ALTHOUGH
FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT RELEASE OR

 

53

--------------------------------------------------------------------------------


 

DIMINISH BORROWERS’ OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.3(L)(II); PROVIDED, HOWEVER, IF THE APPLICABLE FACING BANK OR SUCH
LENDER, AS APPLICABLE, HAS INTENTIONALLY WITHHELD OR DELAYED SUCH NOTICE, THE
APPLICABLE FACING BANK OR SUCH LENDER, AS THE CASE MAY BE, SHALL NOT BE ENTITLED
TO RECEIVE ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.3(L)(II) FOR PERIODS
OCCURRING PRIOR TO THE 180TH DAY BEFORE THE GIVING OF SUCH NOTICE.  THE
CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO THIS SECTION 2.3(I) SHALL,
ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING ON THE FUNDS
ADMINISTRATOR AND EACH OF THE BORROWERS.

 


(M)          EXISTING LETTERS OF CREDIT.  SCHEDULE 2.3(M) SETS FORTH ALL LETTERS
OF CREDIT OF THE BORROWERS ISSUED BY FACING BANK EACH OF WHICH SHALL BE DEEMED
LETTERS OF CREDIT UNDER THIS AGREEMENT AND SHALL COUNT AGAINST THE $50,000,000
LIMIT ON LETTERS OF CREDIT AS SET FORTH IN SECTION 2.3(A)(I)(B).  EACH LENDER
SHALL BE DEEMED, WITHOUT FURTHER ACTION OF ANY PARTY HERETO, TO HAVE PURCHASED
FROM THE FACING BANK A PARTICIPATION INTEREST EQUAL TO ITS PRO RATA SHARE OF
SUCH LETTERS OF CREDIT.


 


2.4           MASTER COLLECTION ACCOUNT.


 


(A)           ON THE CLOSING DATE, THE COLLATERAL AGENT SHALL ESTABLISH IN ITS
OWN NAME, FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE SECURITY AGREEMENT,
THE MASTER COLLECTION ACCOUNT INTO WHICH ALL COLLECTIONS RECEIVED IN ANY
LOCK-BOX ACCOUNT OR OTHERWISE RECEIVED BY ANY CREDIT PARTY ARE TO BE REMITTED. 
THE MASTER COLLECTION ACCOUNT SHALL BE ESTABLISHED AND MAINTAINED AT DB OR SUCH
OTHER BANK APPROVED BY ADMINISTRATIVE AGENT (SUCH A BANK, AN “ELIGIBLE
INSTITUTION”) OR AS A SEGREGATED TRUST ACCOUNT IN THE CORPORATE TRUST DEPARTMENT
OF ANY FEDERAL OR STATE CHARTERED DEPOSITORY INSTITUTION SUBJECT TO REGULATIONS
REGARDING FIDUCIARY FUNDS ON DEPOSIT SUBSTANTIALLY SIMILAR TO 12 C.F.R. SECTION
9.10(B).  THE MASTER COLLECTION ACCOUNT SHALL BEAR A DESIGNATION CLEARLY
INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE
COLLATERAL AGENT.  IF THE MASTER COLLECTION ACCOUNT IS AT ANY TIME MAINTAINED
WITH AN ELIGIBLE INSTITUTION (OTHER THAN AS A SEGREGATED TRUST ACCOUNT IN SUCH
INSTITUTION’S CORPORATE TRUST DEPARTMENT AS DESCRIBED ABOVE) AND SUCH
INSTITUTION SHALL CEASE TO BE AN ELIGIBLE INSTITUTION FOR PURPOSES HEREOF,
COLLATERAL AGENT SHALL DIRECT THE BORROWERS TO, AND THE BORROWERS SHALL, WITHIN
TEN (10) CALENDAR DAYS THEREAFTER, MOVE SUCH ACCOUNTS TO A DIFFERENT ELIGIBLE
INSTITUTION OR TO A SEGREGATED TRUST ACCOUNT MAINTAINED IN THE CORPORATE TRUST
DEPARTMENT OF AN INSTITUTION MEETING THE QUALIFICATIONS SET FORTH ABOVE. 
SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS SECTION 2.4(A), COLLATERAL AGENT
SHALL HAVE THE RIGHT AT ANY TIME TO MOVE, OR TO DESIGNATE ANY OTHER ACCOUNT AS,
MASTER COLLECTION ACCOUNT, AND THE BORROWERS HEREBY AGREE TO TAKE ANY AND ALL
ACTION REASONABLY REQUESTED BY COLLATERAL AGENT TO FACILITATE ANY SUCH MOVE OR
DESIGNATION.


 


(B)           THE BORROWERS HEREBY AGREE THAT THEY SHALL HAVE NO RIGHT OF SETOFF
AGAINST, AND NO RIGHT OTHERWISE TO DEDUCT FROM, ANY FUNDS HELD IN THE MASTER
COLLECTION ACCOUNT FOR ANY AMOUNT OWED TO THEM BY THE COLLATERAL AGENT,
ADMINISTRATIVE AGENT, ANY OF THE LENDERS, OR ANY OF THE CREDIT PARTIES.


 


(C)           SO LONG AS NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND NO LOAN IS OUTSTANDING, THE COLLATERAL AGENT, AT
THE DIRECTION OF THE FUNDS ADMINISTRATOR, MAY INVEST THE AMOUNTS FROM TIME TO
TIME ON DEPOSIT IN THE MASTER COLLECTION ACCOUNT IN AN INTEREST-BEARING DEPOSIT
ACCOUNT OR, SUBJECT TO THE APPROVAL OF

 

54

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, IN OTHER OVERNIGHT INVESTMENTS
CONSTITUTING PERMITTED INVESTMENTS.  IN NO EVENT SHALL THE COLLATERAL AGENT,
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS BE LIABLE FOR ANY LOSSES INCURRED ON
SUCH INVESTMENTS, INCLUDING AS A RESULT OF ANY EARLY TERMINATION OF SUCH
INVESTMENTS AS AFORESAID.


 


ARTICLE III

INTEREST AND FEES


 


3.1           INTEREST.


 


(A)           LOANS.  SUBJECT TO SECTIONS 3.1(D) AND (E), EACH LOAN SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE DATE WHEN MADE
UNTIL IT BECOMES DUE OR IS PREPAID IN FULL AT A RATE PER ANNUM EQUAL TO (I) IN
THE CASE OF BASE RATE LOANS, THE BASE RATE PLUS THE BASE RATE MARGIN OR (II) IN
THE CASE OF EURODOLLAR LOANS, THE EURODOLLAR RATE PLUS THE EURODOLLAR MARGIN.


 


(B)           PAYMENT OF INTEREST.  INTEREST ON EACH LOAN SHALL BE PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE; PROVIDED, HOWEVER, THAT INTEREST ACCRUING
HEREUNDER INCLUDING, BUT NOT LIMITED TO, THAT PAYABLE PURSUANT TO SECTION 3.1(D)
SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND OF ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS.


 


(C)           NOTIFICATION OF RATE.  ADMINISTRATIVE AGENT, UPON DETERMINING THE
INTEREST RATE FOR ANY TRANCHE OF EURODOLLAR LOANS FOR ANY INTEREST PERIOD, SHALL
PROMPTLY NOTIFY THE FUNDS ADMINISTRATOR AND THE APPLICABLE LENDERS THEREOF. 
SUCH DETERMINATION SHALL, ABSENT MANIFEST ERROR AND SUBJECT TO SECTION 3.5, BE
FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO.


 


(D)           DEFAULT INTEREST.  NOTWITHSTANDING THE RATES OF INTEREST SPECIFIED
HEREIN, EFFECTIVE ON THE DATE 30 DAYS AFTER THE OCCURRENCE AND CONTINUANCE
DURING SUCH 30 DAY PERIOD OF ANY EVENT OF DEFAULT (OTHER THAN THE FAILURE TO PAY
OBLIGATIONS WHEN DUE) AND FOR SO LONG THEREAFTER AS ANY SUCH EVENT OF DEFAULT
SHALL BE CONTINUING, AND EFFECTIVE IMMEDIATELY UPON ANY FAILURE TO PAY ANY
OBLIGATIONS OR ANY OTHER AMOUNTS DUE UNDER ANY OF THE LOAN DOCUMENTS WHEN DUE,
WHETHER BY ACCELERATION OR OTHERWISE, THE PRINCIPAL BALANCE OF EACH LOAN THEN
OUTSTANDING AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENT
ON EACH LOAN NOT PAID WHEN DUE OR OTHER AMOUNTS THEN DUE AND PAYABLE, SHALL BEAR
INTEREST PAYABLE ON DEMAND, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO THE DEFAULT RATE.


 


(E)           MAXIMUM INTEREST.  IF ANY INTEREST PAYMENT OR OTHER CHARGE OR FEE
PAYABLE HEREUNDER EXCEEDS THE MAXIMUM AMOUNT THEN PERMITTED BY APPLICABLE LAW,
THE BORROWERS SHALL BE OBLIGATED TO PAY THE MAXIMUM AMOUNT THEN PERMITTED BY
APPLICABLE LAW AND THE BORROWERS SHALL CONTINUE TO PAY THE MAXIMUM AMOUNT FROM
TIME TO TIME PERMITTED BY APPLICABLE LAW UNTIL ALL SUCH INTEREST PAYMENTS AND
OTHER CHARGES AND FEES OTHERWISE DUE HEREUNDER (IN THE ABSENCE OF SUCH RESTRAINT
IMPOSED BY APPLICABLE LAW) HAVE BEEN PAID IN FULL.


 


3.2           FEES.


 


(A)           COMMITMENT FEE.  THE BORROWERS SHALL PAY IN DOLLARS TO
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, A COMMITMENT FEE
ON THE SUM OF THE TOTAL

 

55

--------------------------------------------------------------------------------


 


AVAILABLE COMMITMENT OF THE LENDERS IN EFFECT FOR EACH DAY, AT A RATE PER ANNUM
EQUAL TO 0.50%.  SUCH COMMITMENT FEE SHALL ACCRUE FROM THE CLOSING DATE TO THE
COMMITMENT TERMINATION DATE AND SHALL BE PAYABLE QUARTERLY, IN ARREARS, ON THE
LAST BUSINESS DAY OF EACH FISCAL QUARTER (OR IF SUCH DAY IS NOT A BUSINESS DAY,
ON THE IMMEDIATELY PRECEDING BUSINESS DAY), AND ON THE COMMITMENT TERMINATION
DATE.


 


(B)           AGENCY FEES.  THE COMPANY SHALL PAY TO ADMINISTRATIVE AGENT FOR
ITS OWN ACCOUNT, AGENCY AND OTHER LOAN FEES IN THE AMOUNT AND AT THE TIMES SET
FORTH IN THE FEE LETTER.


 


(C)           LETTER OF CREDIT FEES.


 

(I)            ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CHARGE TO THE ACCOUNT
OF THE FUNDS ADMINISTRATOR ON THE FIRST BUSINESS DAY OF THE MONTH IMMEDIATELY
SUCCEEDING EACH FISCAL QUARTER, A FEE FOR THE RATABLE BENEFIT OF THE LENDERS FOR
DISTRIBUTION TO EACH LENDER, IN AN AMOUNT EQUAL TO THE EURODOLLAR MARGIN FOR
LOANS WITH RESPECT TO ALL LETTERS OF CREDIT ON THE DAILY UNDRAWN AMOUNTS
OUTSTANDING DURING THE IMMEDIATELY PRECEDING FISCAL QUARTER; PROVIDED THAT FROM
THE DATE AN EVENT OF DEFAULT OCCURS, AND AT ALL TIMES THEREAFTER UNTIL THE
EARLIER OF THE DATE UPON WHICH (A) ALL OBLIGATIONS HAVE BEEN PAID AND SATISFIED
IN FULL AND (B) SUCH EVENT OF DEFAULT SHALL NOT BE CONTINUING, SUCH FEE SHALL BE
EQUAL TO TWO (2%) PERCENT PER ANNUM ABOVE THE EURODOLLAR MARGIN, OTHERWISE
APPLICABLE HEREUNDER AND SHALL BE PAYABLE ON DEMAND (SUCH FEES, THE “LETTER OF
CREDIT FEES”); AND

 

(II)           ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CHARGE TO THE ACCOUNT
OF THE FUNDS ADMINISTRATOR ON THE FIRST BUSINESS DAY OF THE MONTH IMMEDIATELY
SUCCEEDING EACH FISCAL QUARTER, A FEE FOR THE BENEFIT OF THE FACING BANK EQUAL
TO THE GREATER OF (X) $500 PER ANNUM AND (Y) 0.125% PER ANNUM WITH RESPECT TO
ALL LETTERS OF CREDIT ON THE DAILY UNDRAWN AMOUNTS OUTSTANDING DURING THE
IMMEDIATELY PRECEDING FISCAL QUARTER (THE “FRONTING FEE”). IN ADDITION TO THE
FRONTING FEE, ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CHARGE THE ACCOUNT OF
THE FUNDS ADMINISTRATOR, AS AND WHEN INCURRED, THE CUSTOMARY CHARGES, FEES,
COSTS AND EXPENSES OF THE FACING BANK FOR THE ISSUANCE, TRANSFER, AMENDMENT OR
PAYMENT OF ANY LETTER OF CREDIT (THE “FACING BANK FEES”). EACH DETERMINATION OF
THE FRONTING FEE AND FACING BANK FEES SHALL BE MADE BY THE FACING BANK AND
PROVIDED IN WRITING TO ADMINISTRATIVE AGENT AND SHALL BE CONCLUSIVE AND BINDING
FOR PURPOSES OF AGENT’S RIGHT TO COLLECT AND DISTRIBUTE SUCH FEES, ABSENT
MANIFEST ERROR.

 


3.3           COMPUTATION OF INTEREST AND FEES.  INTEREST ON ALL EURODOLLAR
LOANS AND ALL FEES HEREUNDER SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER
OF DAYS ELAPSED OVER A YEAR OF 360 DAYS.  INTEREST ON ALL BASE RATE LOANS, SHALL
BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365
OR 366 DAYS, AS THE CASE MAY BE.  EACH DETERMINATION OF AN INTEREST RATE BY
ADMINISTRATIVE AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWERS AND THE LENDERS IN THE ABSENCE OF
MANIFEST ERROR.  ADMINISTRATIVE AGENT SHALL, AT ANY TIME AND FROM TIME TO TIME
UPON REQUEST OF THE BORROWERS OR ANY LENDER, DELIVER TO THE FUNDS ADMINISTRATOR
OR ANY LENDER A STATEMENT SHOWING THE QUOTATIONS USED BY ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE APPLICABLE TO LOANS PURSUANT TO THIS AGREEMENT.

 

56

--------------------------------------------------------------------------------


 


3.4           COMPENSATION FOR FUNDING LOSSES.  BORROWERS SHALL COMPENSATE EACH
LENDER, UPON ITS WRITTEN REQUEST (WHICH REQUEST SHALL SET FORTH THE BASIS FOR
REQUESTING SUCH AMOUNTS, SHOWING THE CALCULATION THEREOF IN REASONABLE DETAIL),
FOR ALL LOSSES, EXPENSES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY
INTEREST PAID BY SUCH LENDER TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY
ITS LOANS TO THE EXTENT NOT RECOVERED BY THE LENDER IN CONNECTION WITH THE
LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS AND INCLUDING THE COMPENSATION
PAYABLE BY SUCH LENDER TO A PERSON TO WHICH THE LENDER HAS PARTICIPATED ALL OR A
PORTION OF SUCH LOAN) AND ANY LOSS SUSTAINED BY SUCH LENDER IN CONNECTION WITH
THE LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS (INCLUDING, WITHOUT LIMITATION, A
RETURN ON SUCH LIQUIDATION OR RE-EMPLOYMENT THAT WOULD RESULT IN SUCH LENDER
RECEIVING LESS THAN IT WOULD HAVE RECEIVED HAD SUCH LOAN REMAINED OUTSTANDING
UNTIL THE LAST DAY OF THE INTEREST PERIOD APPLICABLE TO SUCH LOANS) WHICH THE
LENDER MAY SUSTAIN AS A RESULT OF:  (I) FOR ANY REASON (OTHER THAN A DEFAULT BY
SUCH LENDER OR ADMINISTRATIVE AGENT) A BORROWING OF, CONTINUATION OF, OR
CONVERSION FROM OR INTO, EURODOLLAR LOANS DOES NOT OCCUR ON A DATE SPECIFIED
THEREFOR IN A NOTICE OF BORROWING OR NOTICE OF CONVERSION OR CONTINUATION
(WHETHER OR NOT WITHDRAWN); (II) ANY PAYMENT, PREPAYMENT OR CONVERSION OR
CONTINUATION OF ANY OF ITS EURODOLLAR LOANS OCCURRING FOR ANY REASON WHATSOEVER
ON A DATE WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO;
(III) ANY REPAYMENT OF ANY OF ITS EURODOLLAR LOANS NOT BEING MADE ON THE DATE
SPECIFIED IN A NOTICE OF PAYMENT GIVEN BY THE FUNDS ADMINISTRATOR; OR (IV) (A)
ANY OTHER FAILURE BY THE BORROWERS TO REPAY THEIR EURODOLLAR LOANS WHEN REQUIRED
BY THE TERMS OF THIS AGREEMENT OR (B) AN ELECTION MADE BY BORROWERS PURSUANT TO
SECTION 3.6.  EACH LENDER SHALL SUBMIT ITS WRITTEN REQUEST AS TO ADDITIONAL
AMOUNTS OWED SUCH LENDER UNDER THIS SECTION 3.4 TO THE FUNDS ADMINISTRATOR AND
ADMINISTRATIVE AGENT WITHIN TEN BUSINESS DAYS OF THE EVENT GIVING RISE TO SUCH
REQUEST, WHICH REQUEST SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND
BINDING FOR ALL PURPOSES.


 


3.5           INCREASED COSTS, ILLEGALITY, ETC.


 


(A)           GENERALLY.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 4.8, IN THE
EVENT THAT ANY LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT,
WITH RESPECT TO CLAUSE (I) BELOW, MAY BE MADE ONLY BY ADMINISTRATIVE AGENT):


 

(I)            ON ANY INTEREST RATE DETERMINATION DATE THAT, BY REASON OF ANY
CHANGES ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK
EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE
APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF THE
EURODOLLAR RATE APPLICABLE TO SUCH LOAN FOR THE APPLICABLE INTEREST PERIOD,
THEN, THE OBLIGATION OF THE LENDERS TO MAKE, CONVERT, CONTINUE OR MAINTAIN
EURODOLLAR LOANS, AS THE CASE MAY BE, HEREUNDER SHALL BE SUSPENDED UNTIL
ADMINISTRATIVE AGENT REVOKES SUCH NOTICE THEREOF IN WRITING;

 

(II)           AT ANY TIME THAT ANY LENDER SHALL INCUR INCREASED COSTS OR
REDUCTION IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EURODOLLAR LOAN BECAUSE OF ANY CHANGE SINCE THE DATE OF THIS AGREEMENT IN ANY
APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST
(WHETHER OR NOT HAVING THE FORCE OF LAW) OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST, SUCH AS, FOR
EXAMPLE, BUT NOT LIMITED TO (A) A CHANGE IN THE BASIS OF TAXATION OF PAYMENTS

 

57

--------------------------------------------------------------------------------


 

TO ANY LENDER OF THE PRINCIPAL OF OR INTEREST ON THE NOTES OR ANY OTHER AMOUNTS
PAYABLE HEREUNDER (EXCEPT FOR (A) CHANGES IN THE RATE OF TAX ON, OR DETERMINED
BY REFERENCE TO, THE NET INCOME OR PROFITS OF SUCH LENDER IMPOSED BY THE
JURISDICTION IN WHICH ITS PRINCIPAL OFFICE OR APPLICABLE LENDING OFFICE IS
LOCATED AND (B) USA WITHHOLDING TAXES, WHICH SHALL BE GOVERNED BY THE PROVISIONS
OF SECTION 4.5) OR (B) A CHANGE IN OFFICIAL RESERVE REQUIREMENTS (BUT, IN ALL
EVENTS, EXCLUDING RESERVES REQUIRED UNDER REGULATION D TO THE EXTENT INCLUDED IN
THE COMPUTATION OF THE EURODOLLAR RATE) AND/OR (Y) OTHER CIRCUMSTANCES SINCE THE
DATE OF THIS AGREEMENT AFFECTING SUCH LENDER OR THE INTERBANK EURODOLLAR MARKET
OR THE POSITION OF SUCH LENDER IN SUCH MARKET (EXCLUDING, HOWEVER, DIFFERENCES
IN A LENDER’S COST OF FUNDS FROM THOSE OF ADMINISTRATIVE AGENT WHICH ARE SOLELY
THE RESULT OF CREDIT DIFFERENCES BETWEEN SUCH LENDER AND ADMINISTRATIVE AGENT);
OR

 

(III)          AT ANY TIME THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR LOAN
HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE, REGULATION OR ORDER,
(Y) IMPOSSIBLE BY COMPLIANCE BY ANY LENDER IN GOOD FAITH WITH ANY GOVERNMENTAL
REQUEST (WHETHER OR NOT HAVING FORCE OF LAW) OR (Z) IMPRACTICABLE AS A RESULT OF
A CONTINGENCY OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND
ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

 

then, and in any such event, such Lender (or Administrative Agent in the case of
clause (i) above) shall promptly give notice (by telephone, telefax or
telecopier confirmed in writing) to the Funds Administrator and, except in the
case of clause (i) above, to Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (A) in the case of clause (i) above, Eurodollar Loans
shall no longer be available until such time as Administrative Agent notifies
the Funds Administrator and the Lenders that the circumstances giving rise to
such notice by Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion or Continuation given by the Funds Administrator with
respect to Eurodollar Loans (other than with respect to conversions to Base Rate
Loans) which have not yet been incurred (including by way of conversion) shall
be deemed rescinded by the Funds Administrator, (B) in the case of clause (ii)
above, Borrowers shall pay to such Lender, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, submitted to the Borrowers by such Lender
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto; however the failure to give any such notice shall not release or
diminish Borrowers’ obligations to pay additional amounts pursuant to this
Section 3.5(a); provided, however, if the respective Lender has intentionally
withheld or delayed such notice, the respective Lender shall not be entitled to
receive additional amounts pursuant to this Section 3.5(a) for periods occurring
prior to the 180th day before the giving of such written demand) and (C) in the
case of clause (iii) above, the Funds Administrator shall take one of the
actions specified in Section 3.5(b) as promptly as possible and, in any event,
within the time period required by law.  In determining such additional amounts
pursuant to clause (B) of the immediately preceding sentence, each Lender shall
act reasonably and in good faith and will, to the extent the increased costs or
reductions in amounts receivable relate to such Lender’s loans in general and
are not specifically attributable to a Loan hereunder, use averaging and
attribution

 

58

--------------------------------------------------------------------------------


 

methods which are reasonable and which cover all loans similar to the Loans made
by such Lender whether or not the loan documentation for such other loans
permits the Lender to receive increased costs of the type described in this
Section 3.5(a).

 


(B)           EURODOLLAR LOANS.  AT ANY TIME THAT ANY EURODOLLAR LOAN IS
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION 3.5(A)(II) OR (III), THE
FUNDS ADMINISTRATOR MAY (AND IN THE CASE OF A EURODOLLAR LOAN AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 3.5(A)(III) SHALL) EITHER (I) IF THE AFFECTED
LOAN IS THEN BEING MADE INITIALLY OR IF THE LOAN IS BEING CONVERTED OR CONTINUED
PURSUANT TO A NOTICE OF CONVERSION OR CONTINUATION, BY GIVING ADMINISTRATIVE
AGENT TELEPHONIC NOTICE (CONFIRMED IN WRITING) ON THE SAME DATE THAT THE FUNDS
ADMINISTRATOR WAS NOTIFIED BY THE AFFECTED LENDER OR ADMINISTRATIVE AGENT
PURSUANT TO SECTION 3.5(A)(II) OR (III), CANCEL THE RESPECTIVE BORROWING, OR
(II) IF ANY AFFECTED LOAN IS A EURODOLLAR LOAN THEN OUTSTANDING, UPON AT LEAST
THREE BUSINESS DAYS’ WRITTEN NOTICE TO ADMINISTRATIVE AGENT, REQUIRE THE
AFFECTED LENDER TO CONVERT SUCH EURODOLLAR LOAN INTO A BASE RATE LOAN, PROVIDED
THAT IF MORE THAN ONE LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS
MUST BE TREATED THE SAME PURSUANT TO THIS SECTION 3.5(B).


 


(C)           CAPITAL REQUIREMENTS.  IF AT ANY TIME AFTER THE DATE HEREOF, ANY
LENDER DETERMINES THAT THE INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW
OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST (WHETHER OR NOT
HAVING THE FORCE OF LAW) CONCERNING CAPITAL ADEQUACY, OR ANY CHANGE IN
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY, WILL HAVE THE EFFECT OF INCREASING THE AMOUNT OF
CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION
CONTROLLING SUCH LENDER BASED ON THE EXISTENCE OF SUCH LENDER’S LOANS OR ITS
COMMITMENT, IF ANY, HEREUNDER OR ITS OBLIGATIONS HEREUNDER, THEN BORROWERS SHALL
PAY TO SUCH LENDER, UPON ITS DELIVERY OF THE WRITTEN NOTICE HEREAFTER REFERRED
TO, THEREFOR, SUCH ADDITIONAL AMOUNTS AS SHALL BE REQUIRED TO COMPENSATE SUCH
LENDER OR SUCH OTHER CORPORATION FOR THE INCREASED COST TO SUCH LENDER OR SUCH
OTHER CORPORATION OR THE REDUCTION IN THE RATE OF RETURN TO SUCH LENDER OR SUCH
OTHER CORPORATION AS A RESULT OF SUCH INCREASE OF CAPITAL.  IN DETERMINING SUCH
ADDITIONAL AMOUNTS, EACH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND WILL
USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE AND WHICH WILL, TO
THE EXTENT THE INCREASED COSTS OR REDUCTION IN THE RATE OF RETURN RELATES TO
SUCH LENDER’S COMMITMENTS OR OBLIGATIONS IN GENERAL AND ARE NOT SPECIFICALLY
ATTRIBUTABLE TO THE COMMITMENTS, IF ANY, AND OBLIGATIONS HEREUNDER, COVER ALL
COMMITMENTS AND OBLIGATIONS SIMILAR TO THE COMMITMENTS AND OBLIGATIONS OF SUCH
LENDER HEREUNDER WHETHER OR NOT THE LOAN DOCUMENTATION FOR SUCH OTHER
COMMITMENTS OR OBLIGATIONS PERMITS THE LENDER TO MAKE THE DETERMINATION
SPECIFIED IN THIS SECTION 3.5(C), AND SUCH LENDER’S DETERMINATION OF
COMPENSATION OWING UNDER THIS SECTION 3.5(C) SHALL, ABSENT MANIFEST ERROR, BE
FINAL AND CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO.  EACH LENDER, UPON
DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION
3.5(C), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE FUNDS ADMINISTRATOR,
WHICH NOTICE SHALL SHOW THE BASIS FOR CALCULATION OF SUCH ADDITIONAL AMOUNTS,
ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT RELEASE OR DIMINISH ANY
OF THE BORROWERS’ OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION
3.5(C); PROVIDED, HOWEVER, IF THE RESPECTIVE LENDER HAS INTENTIONALLY WITHHELD
OR DELAYED SUCH NOTICE, THE RESPECTIVE LENDER SHALL NOT BE ENTITLED TO RECEIVE
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.5(C) FOR PERIODS OCCURRING PRIOR
TO THE 180TH DAY BEFORE THE GIVING OF SUCH NOTICE.

 

59

--------------------------------------------------------------------------------


 


(D)           EFFECT OF RESERVE REQUIREMENTS.  IN THE EVENT THAT ANY
GOVERNMENTAL AUTHORITY SHALL IMPOSE ANY EURODOLLAR RESERVE REQUIREMENTS WHICH
INCREASE THE COST TO ANY LENDER OF MAKING OR MAINTAINING EURODOLLAR LOANS, THEN
THE BORROWERS SHALL THEREAFTER PAY IN RESPECT OF THE EURODOLLAR LOANS WHICH ARE
LOANS OF SUCH LENDER A RATE OF INTEREST BASED UPON THE EURODOLLAR RESERVE RATE
(RATHER THAN UPON THE EURODOLLAR RATE).  FROM AND AFTER THE DELIVERY BY A LENDER
TO THE FUNDS ADMINISTRATOR OF A NOTICE INDICATING THAT THE COST TO ANY LENDER
HAS INCREASED AS A RESULT OF SUCH EURODOLLAR RESERVE REQUIREMENT, ALL REFERENCES
CONTAINED IN THIS AGREEMENT TO THE EURODOLLAR RATE (OTHER THAN THAT IN THE
DEFINITION OF EURODOLLAR RESERVE RATE), SHALL BE DEEMED TO BE REFERENCES TO THE
EURODOLLAR RESERVE RATE WITH RESPECT TO EACH SUCH AFFECTED LENDER.


 


3.6           REPLACEMENT OF LENDERS.


 

If any Lender is owed increased costs under Section 3.5(a)(ii) or (iii) or
Section 3.5(c) or the Borrowers are required to make any payments under Section
4.8(c) to any Lender materially in excess of those of the other Lenders, the
Borrowers shall have the right, if no Default or Event of Default then exists,
to replace such Lender (the “Replaced Lender”) with one or more other Eligible
Assignee or Assignees (collectively, the “Replacement Lender”) acceptable to
Administrative Agent; provided that (i) at the time of any replacement pursuant
to this Section 3.6, the Replaced Lender and Replacement Lender shall enter into
one or more assignment agreements, in form and substance satisfactory to such
parties and Administrative Agent, pursuant to which the Replacement Lender shall
acquire all or a portion, as the case may be, of the outstanding Loans of the
Replaced Lender and (ii) all obligations of the Borrowers owing to the Replaced
Lender relating to the Loans so replaced (including, without limitation, such
increased costs and excluding those specifically described in clause (i) above
in respect of which the assignment purchase price has been, or is concurrently
being paid) shall be paid in full to such Replaced Lender concurrently with such
replacement.  Upon the execution of the respective assignment documentation, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrowers, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to be a
Lender hereunder with respect to such replaced Loans, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
Replaced Lender.  The Replaced Lender shall be required to deliver for
cancellation its Notes to be cancelled on the date of replacement, or if any
such Note is lost or unavailable, such other assurances or indemnification
therefor as the Funds Administrator may reasonably request.

 


3.7           CHANGE OF LENDING OFFICE.  EACH LENDER AGREES THAT UPON THE
OCCURRENCE OF ANY EVENT GIVING RISE TO INCREASED COSTS OR OTHER SPECIAL PAYMENTS
UNDER SECTIONS 3.5(A)(II) AND (III), SECTION 3.5(C), SECTION 2.8(I) OR SECTION
4.8(C) WITH RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY THE FUNDS
ADMINISTRATOR, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS
OF SUCH LENDER) TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS OR LETTERS OF
CREDIT AFFECTED BY SUCH EVENT, PROVIDED THAT SUCH DESIGNATION IS MADE ON SUCH
TERMS THAT SUCH LENDER AND ITS LENDING OFFICE SUFFER NO ECONOMIC, LEGAL OR
REGULATORY DISADVANTAGE, WITH THE OBJECT OF AVOIDING THE CONSEQUENCE OF THE
EVENT GIVING RISE TO THE OPERATION OF SUCH SECTION.  NOTHING IN THIS SECTION 3.7
SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWERS OR THE RIGHTS
OF ANY LENDER PROVIDED IN THIS AGREEMENT.

 

60

--------------------------------------------------------------------------------


 


ARTICLE IV

REPAYMENTS; REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS


 


4.1           REPAYMENT.  THE BORROWERS SHALL REPAY THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS ON THE COMMITMENT TERMINATION DATE.


 


4.2           VOLUNTARY REDUCTION OF COMMITMENTS.  UPON AT LEAST ONE BUSINESS
DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE CONFIRMED IN WRITING) TO
ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE (WHICH NOTICE ADMINISTRATIVE AGENT
SHALL PROMPTLY TRANSMIT TO EACH LENDER), BORROWERS SHALL HAVE THE RIGHT, WITHOUT
PREMIUM OR PENALTY, TO TERMINATE THE UNUTILIZED PORTION OF THE COMMITMENTS, IN
PART OR IN WHOLE; PROVIDED THAT (X) ANY SUCH VOLUNTARY TERMINATION OF THE
COMMITMENTS SHALL APPLY TO PROPORTIONATELY AND PERMANENTLY REDUCE THE COMMITMENT
OF EACH LENDER, (Y) ANY PARTIAL VOLUNTARY REDUCTION PURSUANT TO THIS SECTION 4.2
SHALL BE IN THE AMOUNT OF AT LEAST $5,000,000 AND INTEGRAL MULTIPLES OF
$1,000,000 IN EXCESS OF THAT AMOUNT, AND (Z) ANY SUCH VOLUNTARY TERMINATION OF
THE COMMITMENTS SHALL OCCUR SIMULTANEOUSLY WITH A VOLUNTARY PREPAYMENT, IF
NECESSARY, PURSUANT TO SECTION 4.4 SUCH THAT THE TOTAL OF THE COMMITMENTS SHALL
NOT BE SO REDUCED BELOW THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING LOANS PLUS
THE AGGREGATE L/C OBLIGATIONS.


 


4.3           MANDATORY REDUCTIONS OF COMMITMENTS.


 


(A)           REDUCTION OF COMMITMENT.  THE COMMITMENTS SHALL BE REDUCED AT THE
TIMES AND IN THE AMOUNTS AS REQUIRED PURSUANT TO SECTION 4.5(B).


 


(B)           PROPORTIONATE REDUCTIONS.  EACH REDUCTION OR ADJUSTMENT TO THE
COMMITMENTS PURSUANT TO THIS SECTION 4.3 SHALL APPLY PROPORTIONATELY TO THE
COMMITMENT OF EACH LENDER.


 


4.4           VOLUNTARY PREPAYMENTS.  THE BORROWERS SHALL HAVE THE RIGHT TO
PREPAY ANY BORROWING IN WHOLE OR IN PART FROM TIME TO TIME ON THE FOLLOWING
TERMS AND CONDITIONS:  (I) THE FUNDS ADMINISTRATOR SHALL GIVE AN IRREVOCABLE
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO
ADMINISTRATIVE AGENT, WHICH SUCH NOTICE SHALL STATE BORROWERS’ INTENT TO PREPAY
SUCH LOANS, THE AMOUNT OF SUCH PREPAYMENT AND THE LOANS TO WHICH SUCH PREPAYMENT
IS TO BE APPLIED, WHICH NOTICE SHALL BE GIVEN BY THE FUNDS ADMINISTRATOR TO
ADMINISTRATIVE AGENT BY 12:00 NOON (NEW YORK CITY TIME) AT LEAST THREE BUSINESS
DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT IF A PREPAYMENT OF EURODOLLAR LOANS OR
ONE BUSINESS DAY FOR ANY OTHER LOANS AND WHICH NOTICE SHALL PROMPTLY BE
TRANSMITTED BY ADMINISTRATIVE AGENT TO EACH OF THE APPLICABLE LENDERS; (II) EACH
PARTIAL PREPAYMENT OF ANY BORROWING (OTHER THAN DAILY PREPAYMENTS FROM THE
MASTER COLLECTION ACCOUNT) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST
$1,000,000; (III) EURODOLLAR LOANS MAY ONLY BE PREPAID PURSUANT TO THIS SECTION
4.4 ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO, OR ON ANY OTHER
DAY SUBJECT TO SECTION 3.4; AND (IV) A PARTIAL PREPAYMENT OF EURODOLLAR LOANS
SHALL NOT BE MADE THAT WOULD RESULT IN THE REMAINING AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT THEREOF BEING LESS THAN THE MINIMUM PRINCIPAL AMOUNT THAT WOULD
BE REQUIRED IN RESPECT OF A BORROWING OF SIMILAR EURODOLLAR LOANS.  EACH
PREPAYMENT IN RESPECT OF ANY BORROWING SHALL BE APPLIED PRO RATA AMONG THE LOANS
COMPRISING SUCH BORROWING.  THE

 

61

--------------------------------------------------------------------------------


 


NOTICE PROVISIONS, THE PROVISIONS WITH RESPECT TO THE MINIMUM AMOUNT OF ANY
PREPAYMENT AND THE PROVISIONS REQUIRING PREPAYMENTS IN INTEGRAL MULTIPLES ABOVE
SUCH MINIMUM AMOUNT ARE FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND MAY BE
WAIVED UNILATERALLY BY ADMINISTRATIVE AGENT.


 


4.5           MANDATORY PREPAYMENTS.


 


(A)           PREPAYMENT OF LOANS UPON OVERADVANCE.  THE BORROWERS SHALL PREPAY
THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS ON ANY DATE ON WHICH THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF SUCH LOANS TOGETHER WITH THE L/C OBLIGATIONS
(AFTER GIVING EFFECT TO ANY OTHER REPAYMENTS OR PREPAYMENTS ON SUCH DAY) EXCEEDS
THE AGGREGATE COMMITMENTS.


 


(B)           MANDATORY PREPAYMENT UPON A CHANGE OF CONTROL.  SIMULTANEOUSLY
WITH ANY CHANGE OF CONTROL, THE COMMITMENTS SHALL BE REDUCED TO ZERO AND THE
BORROWERS SHALL PREPAY, IN FULL, THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
OUTSTANDING LOANS (AND CASH COLLATERALIZE ANY OUTSTANDING L/C OBLIGATIONS IN AN
AMOUNT EQUAL TO 105% OF THE L/C OBLIGATIONS), TOGETHER WITH ALL ACCRUED
INTEREST, FEES, AND OTHER EXPENSES INCURRED BY ADMINISTRATIVE AGENT, THE FACING
BANK OR THE LENDERS AS A RESULT OF SUCH CHANGE IN CONTROL AND PREPAYMENT.


 


(C)           MANDATORY PREPAYMENT UPON EXCEEDING BORROWING BASE.  AT ANY TIME
OTHER THAN DURING AN INTERIM ADVANCE PERIOD THAT THE AGGREGATE PRINCIPAL AMOUNT
OF LOANS AND L/C OBLIGATIONS OUTSTANDING EXCEEDS THE LESSER OF (I) THE BORROWING
BASE OR (II) THE BORROWING BASE AS COMPUTED ON THE PRO FORMA BORROWING BASE
CERTIFICATE DELIVERED TO ADMINISTRATIVE AGENT PURSUANT TO SECTION 4.5(E), THE
BORROWERS SHALL ON SUCH BUSINESS DAY (X) REPAY THE LOANS IN AN AMOUNT EQUAL TO
SUCH EXCESS, AND (Y) THEREAFTER, TO THE EXTENT OF ANY REMAINING EXCESS, PROVIDE
CASH COLLATERAL IN AN AMOUNT EQUAL TO 105% OF THE L/C OBLIGATIONS TO CASH
COLLATERALIZE L/C OBLIGATIONS.  ANY CASH REQUIRED TO CASH COLLATERALIZE
OBLIGATIONS PURSUANT TO THIS SECTION 4.5(C) (THE “BORROWING BASE CASH COLLATERAL
AMOUNT”) SHALL BE DEPOSITED OR RETAINED IN THE MASTER COLLECTION ACCOUNT AND
SHALL CONSTITUTE CASH COLLATERAL SUBJECT TO RELEASE OR APPLICATION TO THE
OBLIGATIONS AS PROVIDED HEREIN OR IN THE SECURITY DOCUMENTS.


 


(D)           MANDATORY PREPAYMENT OF LOANS AFTER EVENT OF DEFAULT.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, AT 5:00 P.M. (NEW
YORK CITY TIME) ON ANY BUSINESS DAY ON WHICH LOANS ARE OUTSTANDING AND FUNDS ARE
ON DEPOSIT IN THE MASTER COLLECTION ACCOUNT, COLLATERAL AGENT SHALL TRANSFER
FROM THE MASTER COLLECTION ACCOUNT AN AMOUNT EQUAL TO THE MASTER COLLECTION
ACCOUNT BALANCE FIRST, TO PREPAY OUTSTANDING LOANS AND SECOND TO CASH
COLLATERALIZE OUTSTANDING LETTERS OF CREDIT IN AN AMOUNT EQUAL TO 105% OF THE
L/C OBLIGATIONS, AND THIRD, AT FUNDS ADMINISTRATOR’S REQUEST TO ANY ACCOUNTS
ESTABLISHED OR MAINTAINED IN COMPLIANCE WITH THE PROVISIONS OF SECTION 8.15.


 


(E)           MANDATORY PREPAYMENT AFTER ASSET DISPOSITION.  ON THE BUSINESS DAY
ON WHICH ANY ASSET DISPOSITION OCCURS, THE FUNDS ADMINISTRATOR SHALL DELIVER TO
ADMINISTRATIVE AGENT A BORROWING BASE CERTIFICATE PREPARED ON A PRO FORMA BASIS
(A “PRO FORMA BORROWING BASE CERTIFICATE”) GIVING EFFECT TO SUCH ASSET
DISPOSITION AND SETTING FORTH THE VALUE OF THE INVENTORY AND RECEIVABLES
PREVIOUSLY INCLUDED IN THE BORROWING BASE AND DISPOSED OF IN SUCH ASSET
DISPOSITION.  ON SUCH BUSINESS DAY, BORROWERS SHALL PREPAY THE LOANS IN AN
AMOUNT EQUAL TO THE CHANGE IN THE BORROWING BASE AS REFLECTED IN SUCH PRO FORMA
BORROWING BASE CERTIFICATE.

 

62

--------------------------------------------------------------------------------


 


(F)            DAILY MANDATORY PREPAYMENT OF LOANS.  ON ANY BUSINESS DAY ON
WHICH LOANS ARE OUTSTANDING AND FUNDS ARE ON DEPOSIT IN THE MASTER COLLECTION
ACCOUNT, COLLATERAL AGENT SHALL TRANSFER FROM THE MASTER COLLECTION ACCOUNT AN
AMOUNT EQUAL TO THE LESSER OF (I) THE AMOUNT OF OUTSTANDING LOANS AND (II) THE
MASTER COLLECTION ACCOUNT BALANCE TO PREPAY OUTSTANDING LOANS; PROVIDED, THAT,
THE FUNDS ADMINISTRATOR MAY DIRECT THE COLLATERAL AGENT TO REDUCE THE AMOUNT
TRANSFERRED ON SUCH BUSINESS DAY TO AN AMOUNT EQUAL TO THE OUTSTANDING AMOUNT OF
BASE RATE LOANS AND EURODOLLAR LOANS THE INTEREST PERIODS OF WHICH END ON SUCH
BUSINESS DAY.  IF FUNDS REMAIN IN THE MASTER COLLECTION ACCOUNT AFTER GIVING
EFFECT TO THE PROVISIONS OF THE PRECEDING SENTENCE, SUCH REMAINING BALANCE SHALL
BE RETAINED IN THE MASTER COLLECTION ACCOUNT; PROVIDED, THAT, SUBJECT TO SECTION
4.5(D), IF NO LOANS ARE OUTSTANDING, SUCH FUNDS MAY BE TRANSFERRED AT THE FUNDS
ADMINISTRATOR’S REQUEST TO ANY ACCOUNTS ESTABLISHED OR MAINTAINED IN COMPLIANCE
WITH THE PROVISIONS OF SECTION 8.15.


 


(G)           MANDATORY PREPAYMENT UPON RECOVERY EVENT.  PROMPTLY FOLLOWING THE
OCCURRENCE OF ANY EVENT OF A TYPE SPECIFIED IN THE DEFINITION OF RECOVERY EVENT,
THE FUNDS ADMINISTRATOR SHALL DELIVER TO ADMINISTRATIVE AGENT A PRO FORMA
BORROWING BASE CERTIFICATE SETTING FORTH THE CHANGE IN THE BORROWING BASE AS A
RESULT OF SUCH RECOVERY EVENT.  THE BORROWERS SHALL PREPAY THE LOANS IN AN
AMOUNT EQUAL TO THE CHANGE IN THE BORROWING BASE AS REFLECTED IN SUCH PRO FORMA
BORROWING BASE CERTIFICATE.


 


4.6           PAYMENTS.


 


(A)           MASTER COLLECTION ACCOUNT.  TO THE EXTENT, PURSUANT TO THIS
AGREEMENT AND AFTER GIVING EFFECT TO THE PREPAYMENTS REQUIRED BY SECTION 4.5(C),
THE AGGREGATE COMMITMENTS WOULD BE REDUCED BELOW THE AMOUNT OF L/C OBLIGATIONS
OR THE BORROWING BASE IS LESS THAN THE L/C OBLIGATIONS, BORROWERS SHALL CASH
COLLATERALIZE SUCH L/C OBLIGATIONS IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE
STATED AMOUNT OF L/C OBLIGATIONS BY DEPOSITING AND/OR MAINTAINING THE BORROWING
BASE CASH COLLATERAL AMOUNT WITH ADMINISTRATIVE AGENT IN THE MASTER COLLECTION
ACCOUNT.  IN THE EVENT THAT CASH COLLATERAL IS HELD IN THE MASTER COLLECTION
ACCOUNT PURSUANT TO SECTION 4.5(C), AND THEREAFTER AN EVENT OF DEFAULT OCCURS,
SUCH CASH SHALL IMMEDIATELY BE APPLIED IN THE MANNER SPECIFIED IN SECTION
4.5(D).


 


(B)           PREPAYMENTS.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
(INCLUDING SECTION 2.1(E)(III)), ALL AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 4.5 SHALL BE DISTRIBUTED IN THE FOLLOWING ORDER AND IF
TO THE LENDERS, ACCORDING TO EACH LENDER’S PRO RATA SHARE WITH RESPECT TO EACH
CATEGORY SET FORTH BELOW:


 

first, to the payment of any fees, costs or expenses due and payable to
Administrative Agent under any of the Loan Documents, including amounts advanced
by Administrative Agent on behalf of the Lenders pursuant to Section 4.9(b);

 

second, during an Event of Default relating to a Bankruptcy Event, to the
payment of the unpaid principal amounts of the drawings under Letters of Credit
payable to the Facing Bank, together with accrued but unpaid interest thereon;

 

63

--------------------------------------------------------------------------------


 

third, to the ratable payment of any fees, costs and expenses due and payable to
the Lenders under any of the Loan Documents, other than to a Lender in its
capacity as a Facing Bank and other than those Obligations specifically referred
to in this Section 4.6(b);

 

fourth, to the ratable payment of interest due on the Loans;

 

fifth, to the ratable payment of principal due on the Base Rate Loans;

 

sixth, to the payment of the outstanding balance of the other Loans (or, if no
Loans are outstanding, to the cash collateralization of L/C Obligations in an
amount equal to 105% of the aggregate stated amount of L/C Obligations as
required by the terms of this Agreement) and with respect to Eurodollar Loans in
such order as the Funds Administrator shall request (and in the absence of such
request, as Administrative Agent shall determine);

 

seventh, to the ratable payment of other Obligations not specifically referred
to in this Section 4.6(b) due and payable to the Lenders (in their capacities as
such, and not in their capacity as a Facing Bank) under the Loan Documents; and

 

eighth, to the ratable payment of other Obligations not specifically referred to
in this Section 4.6(b) due and payable to any Facing Banks under any Letters of
Credit.

 

If any prepayment of Eurodollar Loans made pursuant to a single Borrowing shall
reduce the outstanding Loans made pursuant to such Borrowing to an amount less
than One Million Dollars ($1,000,000), such Borrowing shall immediately be
converted into Base Rate Loans.  All prepayments shall include payment of
accrued interest on the principal amount so prepaid, shall be applied to the
payment of interest before application to principal and shall be subject to the
requirements of Section 3.4.

 


4.7           METHOD AND PLACE OF PAYMENT BY BORROWERS.


 


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
(INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWERS ON ACCOUNT OF PRINCIPAL,
INTEREST, FEES AND OTHER AMOUNTS REQUIRED HEREUNDER SHALL BE MADE WITHOUT
SET-OFF OR COUNTERCLAIM AND SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, BE MADE TO ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE
APPLICABLE LENDERS IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN
2:00 P.M. (NEW YORK CITY TIME) ON THE DATE SPECIFIED HEREIN.  ANY SUCH PAYMENT
SHALL BE MADE TO SUCH ACCOUNT OF ADMINISTRATIVE AGENT AS ADMINISTRATIVE AGENT
SHALL SPECIFY BY NOTICE TO THE FUNDS ADMINISTRATOR, PROVIDED THAT UNLESS AND
UNTIL OTHERWISE SPECIFIED, ALL SUCH PAYMENTS PAYABLE IN DOLLARS SHALL BE MADE TO
ADMINISTRATIVE AGENT AT ITS OFFICE AT 60 WALL STREET, 2ND FLOOR, NEW YORK, NEW
YORK  10005.  ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
APPLICABLE PRO RATA SHARE (OR OTHER APPLICABLE SHARE AS EXPRESSLY PROVIDED
HEREIN), AS THE CASE MAY BE, OF SUCH PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS,
IN LIKE FUNDS AS RECEIVED.  ANY PAYMENT WHICH IS RECEIVED BY ADMINISTRATIVE
AGENT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) SHALL BE DEEMED TO HAVE BEEN
RECEIVED ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY AND ANY

 

64

--------------------------------------------------------------------------------


 


APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE UNTIL SUCH PAYMENT IS DEEMED
TO HAVE BEEN RECEIVED.


 


(B)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF INTEREST OR FEES, AS THE CASE MAY BE, SUBJECT TO THE PROVISIONS
SET FORTH IN THE DEFINITION OF “INTEREST PERIOD” HEREIN.


 


(C)           UNLESS ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
FUNDS ADMINISTRATOR PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS
HEREUNDER THAT BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL, ADMINISTRATIVE
AGENT MAY ASSUME THAT BORROWERS HAVE MADE SUCH PAYMENT IN FULL TO ADMINISTRATIVE
AGENT AS REQUIRED HEREUNDER ON SUCH DATE AND ADMINISTRATIVE AGENT MAY (BUT SHALL
NOT BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED
TO EACH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH
LENDER.  IF AND TO THE EXTENT BORROWERS SHALL NOT HAVE MADE SUCH PAYMENT IN FULL
TO ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO ADMINISTRATIVE AGENT ON
DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST THEREON
FOR EACH DAY FROM THE DATE SUCH AMOUNT WAS DISTRIBUTED TO SUCH LENDER UNTIL THE
DATE SUCH LENDER REPAYS SUCH AMOUNT TO ADMINISTRATIVE AGENT, AT THE FEDERAL
FUNDS RATE AS IN EFFECT FOR EACH SUCH DAY.


 


4.8           NET PAYMENTS.


 


(A)           ALL PAYMENTS MADE BY THE BORROWERS HEREUNDER OR UNDER ANY LOAN
DOCUMENT WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE.  EXCEPT AS
PROVIDED IN SECTION 4.8(D), ALL PAYMENTS HEREUNDER AND UNDER ANY OF THE LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, PAYMENTS ON ACCOUNT OF PRINCIPAL AND
INTEREST AND FEES) SHALL BE MADE BY THE BORROWERS FREE AND CLEAR OF AND WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY PRESENT OR FUTURE TAX, DUTY,
LEVY, IMPOST, ASSESSMENT OR OTHER CHARGE OF WHATEVER NATURE NOW OR HEREAFTER
IMPOSED BY ANY GOVERNMENTAL AUTHORITY, BUT EXCLUDING THEREFROM:


 

(I)            A TAX IMPOSED ON OR MEASURED BY THE OVERALL NET INCOME (INCLUDING
A FRANCHISE TAX BASED ON NET INCOME) OF THE LENDER OR ITS LENDING OFFICES BY THE
USA OR JURISDICTIONS OR POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF IN
WHICH SUCH LENDER’S PRINCIPAL OFFICE OR LENDING OFFICES ARE LOCATED OR ARE
RESIDENT OR IN WHICH SUCH LENDER IS INCORPORATED;

 

(II)           IN THE CASE OF ANY LENDER ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE USA OR ANY STATE THEREOF (INCLUDING THE DISTRICT OF
COLUMBIA), ANY TAXES IMPOSED BY THE USA BY MEANS OF WITHHOLDING AT THE SOURCE
UNLESS SUCH WITHHOLDING RESULTS FROM A CHANGE IN APPLICABLE LAW, TREATY OR
REGULATIONS OR THE INTERPRETATION OR ADMINISTRATION THEREOF (INCLUDING, WITHOUT
LIMITATION, ANY GUIDELINE OR POLICY NOT HAVING THE FORCE OF LAW) BY ANY
AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF SUBSEQUENT TO THE DATE SUCH
LENDER BECOMES A LENDER WITH RESPECT TO THE LOAN OR PORTION THEREOF AFFECTED BY
SUCH CHANGE;

 

(III)          ANY TAXES TO WHICH THE LENDER (TO THE EXTENT OF THE TAX RATE THEN
IN EFFECT) WOULD BE SUBJECT TO (AS OF THE CLOSING DATE) IF A PAYMENT HEREUNDER
HAD BEEN

 

65

--------------------------------------------------------------------------------


 

RECEIVED BY THE LENDER AND, WITH RESPECT TO ANY LENDER THAT BECOMES A PARTY
HERETO AFTER THE DATE HEREOF, ANY TAXES TO WHICH SUCH LENDER (TO THE EXTENT OF
THE TAX RATE THEN IN EFFECT) WOULD BE SUBJECT AS OF THE DATE IT BECOMES A PARTY
HERETO IF A PAYMENT HAD BEEN RECEIVED BY THE LENDER (OTHER THAN TAXES WHICH EACH
OTHER LENDER IS ENTITLED TO REIMBURSEMENT PURSUANT TO THIS AGREEMENT);

 

(IV)          TAXES TO WHICH THE LENDER BECOMES SUBJECT SUBSEQUENT TO THE DATE
REFERRED TO IN CLAUSE (III) ABOVE AS A RESULT OF A CHANGE IN THE RESIDENCE,
PLACE OF INCORPORATION, OR PRINCIPAL PLACE OF BUSINESS OF THE LENDER, A CHANGE
IN THE BRANCH OR LENDING OFFICE OF THE LENDER PARTICIPATING IN THE TRANSACTIONS
SET FORTH HEREIN OR OTHER SIMILAR CIRCUMSTANCES UNLESS SUCH CHANGE OR SIMILAR
CIRCUMSTANCE SHALL HAVE BEEN MADE AT THE REQUEST OF THE FUNDS ADMINISTRATOR; AND

 

(V)           TAXES AS A RESULT OF THE RECOGNITION BY THE LENDER OF GAIN ON THE
SALE, ASSIGNMENT OR PARTICIPATION BY THE LENDER OF THE PARTICIPATING INTERESTS
IN ITS CREDITOR POSITIONS HEREUNDER (SUCH TAX OR TAXES, OTHER THAN EXCLUDED TAX
OR TAXES, BEING HEREIN REFERRED TO AS “TAX” OR “TAXES”).  IF ANY BORROWER IS
REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING OF ANY TAXES FROM ANY
PAYMENT DUE HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, THEN THE AMOUNT
PAYABLE WILL BE INCREASED TO SUCH AMOUNT WHICH, AFTER DEDUCTION FROM SUCH
INCREASED AMOUNT OF ALL SUCH TAXES REQUIRED TO BE WITHHELD OR DEDUCTED
THEREFROM, WILL NOT BE LESS THAN THE AMOUNT DUE AND PAYABLE HEREUNDER HAD NO
SUCH DEDUCTION OR WITHHOLDING BEEN REQUIRED.  A CERTIFICATE AS TO ANY ADDITIONAL
AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION 4.8 SUBMITTED TO THE FUNDS
ADMINISTRATOR BY SUCH LENDER SHALL SHOW IN REASONABLE DETAIL THE AMOUNT PAYABLE
AND THE CALCULATIONS USED TO DETERMINE IN GOOD FAITH SUCH AMOUNT AND SHALL,
ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO.

 


(B)           IF ANY BORROWER MAKES ANY PAYMENT HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS IN RESPECT OF WHICH IT IS REQUIRED BY LAW TO MAKE ANY DEDUCTION
OR WITHHOLDING OF ANY TAXES, IT SHALL PAY THE FULL AMOUNT TO BE DEDUCTED OR
WITHHELD TO THE RELEVANT TAXATION OR OTHER AUTHORITY WITHIN THE TIME ALLOWED FOR
SUCH PAYMENT UNDER APPLICABLE LAW AND SHALL DELIVER TO THE LENDERS WITHIN 30
DAYS AFTER IT HAS MADE SUCH PAYMENT TO THE APPLICABLE AUTHORITY A RECEIPT ISSUED
BY SUCH AUTHORITY EVIDENCING THE PAYMENT TO SUCH AUTHORITY OF ALL AMOUNTS SO
REQUIRED TO BE DEDUCTED OR WITHHELD FROM SUCH PAYMENT.


 


(C)           WITHOUT PREJUDICE TO THE OTHER PROVISIONS OF THIS SECTION 4.8, IF
ANY LENDER, OR ADMINISTRATIVE AGENT ON ITS BEHALF, IS REQUIRED BY LAW TO MAKE
ANY PAYMENT ON ACCOUNT OF TAXES ON OR IN RELATION TO ANY AMOUNT RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS BY SUCH LENDER, OR
ADMINISTRATIVE AGENT ON ITS BEHALF, OR ANY LIABILITY FOR TAX IN RESPECT OF ANY
SUCH PAYMENT IS IMPOSED, LEVIED OR ASSESSED AGAINST ANY LENDER OR ADMINISTRATIVE
AGENT ON ITS BEHALF, BORROWERS WILL PROMPTLY, FOLLOWING RECEIPT OF THE
CERTIFICATE DESCRIBED IN THE IMMEDIATELY FOLLOWING SENTENCE, INDEMNIFY SUCH
PERSON AGAINST SUCH TAX PAYMENT OR LIABILITY, TOGETHER WITH ANY INTEREST,
PENALTIES AND EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND EXPENSES) PAYABLE
OR INCURRED IN CONNECTION THEREWITH, INCLUDING ANY TAX OF ANY LENDER ARISING BY
VIRTUE OF PAYMENTS UNDER THIS SECTION 4.8(C), COMPUTED IN A MANNER CONSISTENT
WITH THIS SECTION 4.8(C).  A CERTIFICATE PREPARED IN GOOD FAITH AS TO THE AMOUNT
OF SUCH PAYMENT BY SUCH LENDER, OR ADMINISTRATIVE AGENT ON ITS BEHALF, SHOWING
CALCULATIONS THEREOF IN

 

66

--------------------------------------------------------------------------------


 


REASONABLE DETAIL, ABSENT MANIFEST ERROR, SHALL BE FINAL, CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO FOR ALL PURPOSES.


 


(D)           EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) AGREES TO DELIVER TO THE FUNDS
ADMINISTRATOR AND ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE, OR IN
THE CASE OF A LENDER THAT IS AN ASSIGNEE OF AN INTEREST UNDER THIS AGREEMENT
(UNLESS THE RESPECTIVE LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR
TO SUCH ASSIGNMENT), ON THE DATE OF SUCH ASSIGNMENT TO SUCH LENDER, (I) TWO
ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN, W-8ECI OR
W-8IMY (OR SUCCESSOR OR OTHER APPLICABLE FORMS PRESCRIBED BY THE IRS) CERTIFYING
TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM OR REDUCED RATE OF USA
WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND UNDER
ANY NOTE, OR (II) IF THE LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION
881(C)(3)(A) OF THE CODE AND CANNOT DELIVER THE APPLICABLE FORM PURSUANT TO
CLAUSE (I) ABOVE, (X) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT 4.8(D)
(ANY SUCH CERTIFICATE, A “SECTION 4.8(D) CERTIFICATE”) AND (Y) TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8 BEN OR W-8ECI (OR SUCCESSOR
FORM) CERTIFYING TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM USA
WITHHOLDING TAX ON PAYMENTS OF INTEREST TO BE MADE UNDER THIS AGREEMENT AND
UNDER ANY NOTE; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE REQUIRED TO DELIVER A
AN IRS FORM W-8BEN, W-8ECI, W-8IMY, OR SECTION 4.8(D) CERTIFICATE UNDER THIS
SECTION 4.8(D) TO THE EXTENT THAT THE DELIVERY OF SUCH FORM IS NOT AUTHORIZED BY
LAW; PROVIDED FURTHER, HOWEVER, THAT IN THE EVENT THAT A LENDER PROVIDES THE
FUNDS ADMINISTRATOR OR THE ADMINISTRATIVE AGENT WITH AN IRS FORM W-8IMY (OR
SUBSTITUTE FORM) INDICATING THAT IT IS A “FLOW THROUGH” ENTITY, AS DEFINED IN
TREASURY REGULATIONS PROMULGATED UNDER SECTION 1441 OF THE CODE, OR OTHERWISE,
NOT A BENEFICIAL OWNER OF INTEREST PAYMENTS UNDER THIS AGREEMENT AND UNDER ANY
NOTE, SUCH LENDER AGREES, ON OR PRIOR TO THE CLOSING DATE, OR THE DATE OF
ASSIGNMENT TO SUCH LENDER, AS APPLICABLE, TO TAKE ANY ACTIONS NECESSARY, AND TO
DELIVER TO THE FUNDS ADMINISTRATOR AND ADMINISTRATIVE AGENT ALL FORMS NECESSARY,
TO ESTABLISH SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM, OR A
REDUCTION IN, USA WITHHOLDING TAX ON PAYMENTS OF INTEREST TO BE MADE UNDER THIS
AGREEMENT AND UNDER ANY NOTE, INCLUDING CAUSING ITS PARTNERS, MEMBERS,
BENEFICIARIES, BENEFICIAL OWNERS, AND THEIR BENEFICIAL OWNERS, IF ANY, TO TAKE
ANY ACTIONS AND DELIVER ANY FORMS NECESSARY TO ESTABLISH SUCH EXEMPTION. 
NOTWITHSTANDING THE FOREGOING, (I) A FISCALLY TRANSPARENT ENTITY MAY PROVIDE AN
IRS FORM W-8BEN TO CLAIM A TREATY EXEMPTION OR RATE REDUCTION TO THE EXTENT THAT
SUCH ENTITY IS RECEIVING INTEREST AND IS NOT TREATED AS FISCALLY TRANSPARENT BY
ITS OWN JURISDICTION, PROVIDED THE SATISFACTION OF SUCH CONDITIONS ENTITLES THE
LENDER TO AN EXEMPTION OR REDUCTION FROM WITHHOLDING AT THE TIME SUCH LENDER
BECOMES A PARTY TO THIS AGREEMENT AND (II) A WITHHOLDING FOREIGN PARTNERSHIP,
WITHHOLDING FOREIGN TRUST, AND QUALIFIED INTERMEDIARY SHALL ONLY PROVIDE SUCH
INFORMATION AS IS REQUIRED BY TREASURY REGULATIONS PROMULGATED UNDER CODE
SECTION 1441.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “FORMS” SHALL INCLUDE
ANY ATTACHMENTS FOR TO IRS FORMS W-8IMY REQUIRED TO BE FILED BY THE LENDER.  IN
ADDITION, EACH LENDER AGREES THAT FROM TIME TO TIME AFTER THE CLOSING DATE, WHEN
A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION
OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, SUCH LENDER WILL DELIVER TO THE
FUNDS ADMINISTRATOR AND ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF AN IRS FORM W-8BEN, W-8ECI, OR W-8IMY AND A SECTION
4.8(D) CERTIFICATE, AS THE CASE MAY BE, AND SUCH OTHER FORMS AS MAY BE REQUIRED
IN ORDER TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH LENDER (OR ITS
PARTNERS, MEMBERS, BENEFICIARIES, OR BENEFICIAL OWNERS) TO A CONTINUED EXEMPTION
FROM OR REDUCTION IN USA WITHHOLDING TAX ON INTEREST PAYMENTS UNDER THIS
AGREEMENT AND ANY NOTE, OR IT SHALL

 

67

--------------------------------------------------------------------------------


 


IMMEDIATELY NOTIFY THE FUNDS ADMINISTRATOR AND ADMINISTRATIVE AGENT OF ITS
INABILITY TO DELIVER ANY SUCH FORM OR CERTIFICATE; PROVIDED, HOWEVER, THAT NO
LENDER SHALL BE REQUIRED TO DELIVER AN IRS FORM W8-BEN, W-8ECI, OR W-8IMY UNDER
THIS SECTION 4.8(D) TO THE EXTENT THAT THE DELIVERY OF SUCH FORM IS NOT
AUTHORIZED BY LAW; PROVIDED, FURTHER, HOWEVER, THAT ANY LENDER WHICH DOES NOT
DELIVER THE APPLICABLE FORM PURSUANT TO SECTION 4.8(D) SHALL BE ENTITLED TO
ADDITIONAL PAYMENT PURSUANT TO SECTION 4.8(A) OR INDEMNIFICATION UNDER SECTION
4.8(C) ONLY IF AND TO THE EXTENT (I) SUCH FAILURE RESULTS SOLELY FROM A CHANGE
IN LAW OR (II) THE TAX TO WHICH SUCH ADDITIONAL PAYMENT OR INDEMNIFICATION
RELATES WOULD HAVE BEEN IMPOSED REGARDLESS OF WHETHER SUCH LENDER PROVIDED SUCH
FORMS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 4.8, ANY
LENDER THAT HAS NOT PROVIDED TO THE FUNDS ADMINISTRATOR THE IRS FORMS REQUIRED
TO BE PROVIDED TO THE FUNDS ADMINISTRATOR PURSUANT TO THIS SECTION 4.8(D) SHALL
NOT BE ENTITLED TO ANY PAYMENT OF ADDITIONAL AMOUNTS PURSUANT TO SECTION 4.8(A)
OR INDEMNIFICATION UNDER SECTION 4.8(C) WITH RESPECT TO ANY DEDUCTION OR
WITHHOLDING WHICH WOULD NOT HAVE BEEN REQUIRED IF SUCH LENDER HAD PROVIDED SUCH
FORMS.


 


(E)           EACH LENDER THAT IS INCORPORATED OR ORGANIZED UNDER THE LAWS OF
THE USA OR A STATE THEREOF SHALL PROVIDE TWO PROPERLY COMPLETED AND DULY
EXECUTED COPIES OF IRS FORM W-9, OR ANY SUCCESSOR OR OTHER APPLICABLE FORM. 
EACH LENDER SHALL DELIVER TO THE FUNDS ADMINISTRATOR AND ADMINISTRATIVE AGENT
(PROVIDED THAT SUCH LENDER REMAINS LAWFULLY ABLE TO DO SO), TWO FURTHER DULY
EXECUTED FORMS AND STATEMENTS, PROPERLY COMPLETED IN ALL MATERIAL RESPECTS, AT
OR BEFORE THE TIME ANY SUCH FORM OR STATEMENT EXPIRES OR BECOMES OBSOLETE, OR
OTHERWISE AS REASONABLY REQUESTED BY THE FUNDS ADMINISTRATOR.  EACH LENDER SHALL
PROMPTLY NOTIFY THE FUNDS ADMINISTRATOR AT ANY TIME IT DETERMINES THAT IT IS NO
LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE
FUNDS ADMINISTRATOR (OR ANY OTHER FORM OR CERTIFICATION ADOPTED BY U.S. TAXING
AUTHORITIES FOR SUCH PURPOSE).


 


(F)            EACH LENDER AGREES THAT, AS PROMPTLY AS PRACTICABLE AFTER IT
BECOMES AWARE OF THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE OF ANY CONDITION
THAT WOULD CAUSE ANY BORROWER TO MAKE A PAYMENT IN RESPECT OF ANY TAXES TO SUCH
LENDER PURSUANT TO SECTION 4.8(A) OR A PAYMENT IN INDEMNIFICATION FOR ANY TAXES
PURSUANT TO SECTION 4.8(C), IT WILL USE REASONABLE EFFORTS TO MAKE, FUND OR
MAINTAIN THE LOAN (OR PORTION THEREOF) OF SUCH LENDER WITH RESPECT TO WHICH THE
AFOREMENTIONED PAYMENT IS OR WOULD BE MADE THROUGH ANOTHER LENDING OFFICE OF
SUCH LENDER OR TAKE ANY OTHER ACTION REASONABLY REQUESTED BY SUCH BORROWER IF AS
A RESULT THEREOF THE ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE
PAID BY SUCH BORROWER IN RESPECT OF SUCH LOANS (OR PORTIONS THEREOF) OR
PARTICIPATION IN LETTERS OF CREDIT PURSUANT TO SECTION 4.8(A) OR SECTION 4.8(C)
WOULD BE MATERIALLY REDUCED, AND IF, AS DETERMINED BY SUCH LENDER, IN ITS
REASONABLE DISCRETION, THE MAKING, FUNDING OR MAINTAINING OF SUCH LOANS OR
PARTICIPATION IN LETTERS OF CREDIT (OR PORTIONS THEREOF) THROUGH SUCH OTHER
LENDING OFFICE OR TAKING OF SUCH OTHER ACTION WOULD NOT OTHERWISE MATERIALLY
ADVERSELY AFFECT SUCH LOANS OR SUCH LENDER.  THE BORROWERS AGREE TO PAY ALL
REASONABLE EXPENSES INCURRED BY ANY LENDER IN UTILIZING ANOTHER LENDING OFFICE
OF SUCH LENDER OR TAKING OF SUCH OTHER ACTION PURSUANT TO THIS SECTION 4.8(F).


 


4.9           PAYMENTS BY THE LENDERS TO ADMINISTRATIVE AGENT.


 


(A)           EXCEPT AS PROVIDED IN SECTION 4.9(B), ADMINISTRATIVE AGENT SHALL
GIVE TO EACH LENDER PROMPT NOTICE OF EACH NOTICE OF BORROWING BY TELECOPY OR
FACSIMILE TRANSMISSION.  NO LATER THAN 4:00 P.M. (NEW YORK CITY TIME) ON THE
DATE OF RECEIPT OF EACH NOTICE OF BORROWING

 

68

--------------------------------------------------------------------------------


 


(OR WITH RESPECT TO EURODOLLAR LOANS, ON THE DATE OF BORROWING SPECIFIED IN THE
NOTICE OF BORROWING) (UNLESS SUCH NOTICE OF BORROWING SPECIFIES THE CLOSING DATE
AS THE DATE OF BORROWING, IN WHICH CASE NO LATER THAN 11:00 A.M. ON THE CLOSING
DATE), EACH LENDER WILL MAKE AVAILABLE FOR THE ACCOUNT OF ITS LENDING OFFICE, TO
ADMINISTRATIVE AGENT AT THE ADDRESS OF ADMINISTRATIVE AGENT, IN IMMEDIATELY
AVAILABLE FUNDS, ITS PRO RATA SHARE OF SUCH BORROWING REQUESTED TO BE MADE. 
UNLESS ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO THE
DATE OF BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO
ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING TO BE MADE ON SUCH DATE,
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER WILL MAKE SUCH AMOUNT AVAILABLE
TO ADMINISTRATIVE AGENT ON THE SETTLEMENT DATE AND ADMINISTRATIVE AGENT, IN
RELIANCE UPON SUCH ASSUMPTION, MAY BUT SHALL NOT BE OBLIGATED TO MAKE AVAILABLE
THE AMOUNT OF THE BORROWING TO BE PROVIDED BY SUCH LENDER.  IF AND TO THE EXTENT
SUCH LENDER SHALL NOT HAVE SO MADE AVAILABLE TO ADMINISTRATIVE AGENT ITS PRO
RATA SHARE ON SUCH DATE AND ADMINISTRATIVE AGENT SHALL HAVE SO MADE AVAILABLE TO
THE BORROWERS A CORRESPONDING AMOUNT ON BEHALF OF SUCH LENDER, ADMINISTRATIVE
AGENT MAY RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER IN ACCORDANCE WITH
SECTION 13.5.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT PROMPTLY
UPON ADMINISTRATIVE AGENT’S DEMAND THEREFOR, ADMINISTRATIVE AGENT MAY PROMPTLY
NOTIFY THE FUNDS ADMINISTRATOR AND THE BORROWERS SHALL IMMEDIATELY REPAY SUCH
CORRESPONDING AMOUNT TO ADMINISTRATIVE AGENT TOGETHER WITH ACCRUED INTEREST
THEREON AT THE APPLICABLE RATE OR RATES PROVIDED IN SECTION 3.1 WITHOUT MAKING
OR BEING RESPONSIBLE FOR ANY PAYMENT UNDER SECTION 3.4.


 


(B)           SETTLEMENT OF ADVANCES.  UNLESS THE REQUIRED LENDERS HAVE
INSTRUCTED ADMINISTRATIVE AGENT TO THE CONTRARY, ADMINISTRATIVE AGENT ON BEHALF
OF LENDERS MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE BASE RATE LOANS UNDER
SECTION 2.2 WITHOUT PRIOR NOTICE OF THE PROPOSED BORROWING TO THE LENDERS. 
LOANS MADE PURSUANT TO THIS SECTION 4.9(B) SHALL BE SUBJECT TO THE FOLLOWING
SETTLEMENT ARRANGEMENTS:


 

(I)            THE AMOUNT OF EACH LENDER’S PRO RATA SHARE OF SUCH LOANS SHALL BE
COMPUTED WEEKLY (OR MORE FREQUENTLY IN ADMINISTRATIVE AGENT’S DISCRETION) AND
SHALL BE ADJUSTED UPWARD OR DOWNWARD ON THE BASIS OF THE AMOUNT OF OUTSTANDING
LOANS AS OF 5:00 P.M. (NEW YORK CITY TIME) ON THE LAST BUSINESS DAY OF THE
PERIOD SPECIFIED BY ADMINISTRATIVE AGENT (SUCH DATE, THE “SETTLEMENT DATE”). 
ADMINISTRATIVE AGENT SHALL DELIVER TO EACH OF THE LENDERS PROMPTLY AFTER THE
SETTLEMENT DATE A SUMMARY STATEMENT OF THE AMOUNT OF SUCH OUTSTANDING LOANS FOR
SUCH PERIOD.  THE LENDERS SHALL TRANSFER TO ADMINISTRATIVE AGENT SUCH AMOUNTS AS
ARE NECESSARY SO THAT (AFTER GIVING EFFECT TO ALL SUCH TRANSFERS) THE AMOUNT OF
LOANS MADE BY EACH LENDER SHALL BE EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE
AGGREGATE AMOUNT OF LOANS OUTSTANDING AS OF SUCH SETTLEMENT DATE.  DURING AN
EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT RELATING TO A BANKRUPTCY EVENT,
AMOUNTS REQUIRED TO BE TRANSFERRED BY THE LENDERS TO ADMINISTRATIVE AGENT SHALL,
INSTEAD OF CONSTITUTING LOANS TO THE BORROWERS, BE IN THE FORM OF PARTICIPATIONS
PURCHASED BY THE LENDERS IN THE OUTSTANDING LOANS OF DB, ACTING AS
ADMINISTRATIVE AGENT.  IF THE SUMMARY STATEMENT IS RECEIVED BY THE LENDERS PRIOR
TO 12:00 NOON (NEW YORK CITY TIME) ON ANY BUSINESS DAY, EACH LENDER SHALL MAKE
THE TRANSFERS DESCRIBED ABOVE IN IMMEDIATELY AVAILABLE FUNDS NO LATER THAN 3:00
P.M. (NEW YORK CITY TIME) ON THE DAY SUCH SUMMARY STATEMENT WAS RECEIVED; AND IF
SUCH SUMMARY STATEMENT IS RECEIVED BY THE LENDERS AFTER 12:00 NOON (NEW YORK
CITY TIME) ON SUCH DAY, EACH LENDER SHALL MAKE SUCH TRANSFERS NO LATER THAN 3:00
P.M. (NEW YORK CITY TIME) ON THE NEXT SUCCEEDING

 

69

--------------------------------------------------------------------------------


 

BUSINESS DAY.  THE OBLIGATION OF EACH OF THE LENDERS TO TRANSFER SUCH FUNDS
SHALL BE IRREVOCABLE AND UNCONDITIONAL AND WITHOUT RECOURSE TO OR WARRANTY BY
ADMINISTRATIVE AGENT.  EACH OF ADMINISTRATIVE AGENT AND THE LENDERS AGREES TO
MARK ITS BOOKS AND RECORDS ON THE SETTLEMENT DATE TO SHOW AT ALL TIMES THE
DOLLAR AMOUNT OF ITS PRO RATA SHARE OF THE OUTSTANDING LOANS.

 

(II)           TO THE EXTENT THAT THE SETTLEMENT DESCRIBED ABOVE SHALL NOT YET
HAVE OCCURRED, UPON REPAYMENT OF LOANS BY THE BORROWERS, ADMINISTRATIVE AGENT
MAY FIRST APPLY SUCH AMOUNTS REPAID DIRECTLY TO THE AMOUNTS MADE AVAILABLE BY
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 4.9(B).

 

(III)          BECAUSE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS MAY BE
ADVANCING AND/OR MAY BE REPAID LOANS PRIOR TO THE TIME WHEN THE LENDERS WILL
ACTUALLY ADVANCE AND/OR BE REPAID LOANS, INTEREST WITH RESPECT TO LOANS SHALL BE
ALLOCATED BY ADMINISTRATIVE AGENT TO EACH LENDER AND ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE AMOUNT OF LOANS ACTUALLY ADVANCED BY AND REPAID TO EACH
LENDER AND ADMINISTRATIVE AGENT AND SHALL ACCRUE FROM AND INCLUDING THE DATE
SUCH LOANS ARE SO ADVANCED TO BUT EXCLUDING THE DATE SUCH LOANS ARE EITHER
REPAID BY THE BORROWERS IN ACCORDANCE WITH SECTION 4.5 OR ACTUALLY SETTLED BY
THE APPLICABLE LENDER AS DESCRIBED IN THIS SECTION 4.9(B).

 


(C)           THE FAILURE OF ANY LENDER TO MAKE ANY LOAN ON ANY DATE OF
BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ANY OBLIGATION HEREUNDER TO MAKE
A LOAN ON THE DATE OF SUCH BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN OR SUCH ADVANCE TO BE MADE BY SUCH
OTHER LENDER ON THE DATE OF ANY BORROWING.


 


4.10         SHARING OF PAYMENTS; ETC.


 


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF ITS LOANS, OR INTEREST THEREON, OR RECEIVE ANY
COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SETOFF,
PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 10.1(E)
OR SECTION 10.1(F) HEREOF, OR OTHERWISE) IN A GREATER PROPORTION THAN ANY SUCH
PAYMENT TO AND COLLATERAL RECEIVED BY ANY OTHER LENDER IN RESPECT OF SUCH OTHER
LENDER’S LOANS OR INTEREST THEREON NOT EXPRESSLY PROVIDED HEREBY, SUCH BENEFITED
LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS SUCH PORTION OF EACH SUCH
OTHER LENDER’S LOANS, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF
ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE
SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL
OR PROCEEDS RATABLY WITH EACH LENDER EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
HEREBY; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR
BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL
BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF
SUCH RECOVERY, BUT WITHOUT INTEREST UNLESS THE BENEFITED LENDER FROM WHICH SUCH
EXCESS PAYMENT IS RECOVERED IS REQUIRED BY COURT ORDER TO PAY INTEREST THEREON,
IN WHICH CASE EACH LENDER RETURNING FUNDS TO SUCH BENEFITED LENDER SHALL PAY ITS
PRO RATA SHARE OF SUCH INTEREST.  BORROWER AGREES THAT EACH LENDER SO PURCHASING
A PORTION OF ANOTHER LENDER’S LOANS MAY EXERCISE ALL RIGHTS OF PAYMENT
(INCLUDING, WITHOUT LIMITATION, RIGHTS OF SETOFF) WITH RESPECT TO SUCH PORTION
AS FULLY AS IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.

 

70

--------------------------------------------------------------------------------


 


(B)           EACH BORROWER AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION
FROM ANOTHER LENDER PURSUANT TO THIS SECTION 4.10 MAY, TO THE FULLEST EXTENT
PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF
SETOFFS, BUT SUBJECT TO SECTION 13.7) WITH RESPECT TO SUCH PARTICIPATION AS
FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


 


(C)           NOTHING HEREIN SHALL REQUIRE ANY LENDER TO EXERCISE ANY RIGHT OF
SETOFFS OR SIMILAR RIGHTS OR SHALL AFFECT THE RIGHT OF ANY LENDER TO EXERCISE,
AND RETAIN THE BENEFITS OF EXERCISING, ANY SUCH RIGHT WITH RESPECT TO ANY OTHER
INDEBTEDNESS OR OBLIGATION OF ANY BORROWER.


 


4.11         MAINTENANCE OF ACCOUNT.  ADMINISTRATIVE AGENT SHALL MAINTAIN A
SEPARATE ACCOUNT ON ITS BOOKS AND RECORDS IN THE NAME OF BORROWERS (“BORROWERS’
ACCOUNT”) IN WHICH THE BORROWERS WILL BE CHARGED OR CREDITED WITH (W) THE
PROCEEDS, IF ANY, OF EACH LOAN RECEIVED BY OR FOR THE ACCOUNT OF BORROWERS, (X)
PAYMENTS MADE TO ADMINISTRATIVE AGENT ON ACCOUNT OF THE OBLIGATIONS OF
BORROWERS, WHETHER FROM COLLECTION OF PROCEEDS OF COLLATERAL OR OTHERWISE, (Y)
THE AGGREGATE FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT ISSUED FOR THE
BENEFIT OF BORROWERS, AND (Z) ALL OTHER FEES, EXPENSES AND OTHER OBLIGATIONS
ATTRIBUTABLE TO BORROWERS AS DETERMINED BY ADMINISTRATIVE AGENT.  IN NO EVENT
SHALL PRIOR RECOURSE TO ANY INVENTORY, RECEIVABLES OR OTHER COLLATERAL BE A
PREREQUISITE TO ADMINISTRATIVE AGENT’S RIGHT TO DEMAND PAYMENT OF ANY OBLIGATION
UPON ITS MATURITY.


 


4.12         STATEMENT OF ACCOUNT.  AFTER THE END OF EACH MONTH, ADMINISTRATIVE
AGENT SHALL SEND THE FUNDS ADMINISTRATOR A STATEMENT ACCOUNTING FOR THE CHARGES,
LOANS, ADVANCES AND OTHER TRANSACTIONS OCCURRING AMONG AND BETWEEN
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWERS DURING THAT MONTH.  THE
MONTHLY STATEMENTS SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND
BINDING ON THE BORROWERS; PROVIDED THAT ANY FAILURE TO SO RECORD ANY TRANSACTION
OR ANY ERROR IN SO RECORDING SHALL NOT LIMIT OR OTHERWISE AFFECT ANY BORROWER’S
DUTY TO PAY THE OBLIGATIONS.


 


ARTICLE V

CONDITIONS OF CREDIT


 


5.1           CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THE AGREEMENT.  THE
OBLIGATION OF THE LENDERS TO MAKE THE LOANS AND THE OBLIGATION OF THE FACING
BANK TO ISSUE AND THE LENDERS TO PARTICIPATE IN LETTERS OF CREDIT UNDER THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT, AT OR PRIOR TO THE TIME OF THE
MAKING OF SUCH LOANS, OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)           LOAN DOCUMENTS.


 

(I)            CREDIT AGREEMENT AND NOTES.  THE BORROWERS SHALL HAVE DULY
EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT, WITH A SIGNED COUNTERPART FOR
EACH LENDER, THIS AGREEMENT AND, TO THE EXTENT REQUESTED BY ANY LENDER, THE
NOTES PAYABLE TO THE ORDER OF SUCH REQUESTING LENDER.

 

(II)           SECURITY DOCUMENTS.  THE COMPANY, HSCC, HSCHC AND EACH RESTRICTED
DOMESTIC SUBSIDIARY OF THE COMPANY (OTHER THAN IRIC) SHALL HAVE DULY

 

71

--------------------------------------------------------------------------------


 

AUTHORIZED, EXECUTED AND DELIVERED A SECURITY AGREEMENT IN SUBSTANTIALLY THE
FORM OF EXHIBIT 5.1(A)(II) (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO
TIME, THE “SECURITY AGREEMENT”) AND SHALL HAVE DELIVERED TO THE COLLATERAL
AGENT, ALL THE PLEDGED SECURITIES AND PLEDGED INTERCOMPANY NOTES REFERRED TO
THEREIN THEN OWNED, IF ANY, BY ANY CREDIT PARTY, (X) ENDORSED IN BLANK IN THE
CASE OF PROMISSORY NOTES CONSTITUTING PLEDGED SECURITIES AND (Y) TOGETHER WITH
EXECUTED AND UNDATED STOCK POWERS, IN THE CASE OF CAPITAL STOCK CONSTITUTING
PLEDGED SECURITIES AND THE OTHER DOCUMENTS AND INSTRUMENTS REQUIRED TO BE
DELIVERED UNDER THE SECURITY AGREEMENT TOGETHER WITH:

 

(A)          PROPER FINANCING STATEMENTS (FORM UCC-1 OR SUCH OTHER FINANCING
STATEMENTS OR SIMILAR NOTICES AS SHALL BE REQUIRED BY LOCAL LAW) FULLY EXECUTED
FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING OFFICES OF EACH
JURISDICTION AS MAY BE NECESSARY OR, IN THE OPINION OF ADMINISTRATIVE AGENT,
DESIRABLE TO PERFECT THE SECURITY INTERESTS PURPORTED TO BE CREATED BY THE
SECURITY AGREEMENT;

 

(B)           COPIES OF REQUESTS FOR INFORMATION OR COPIES (FORM UCC-1), OR
EQUIVALENT REPORTS, LISTING ALL EFFECTIVE FINANCING STATEMENTS OR SIMILAR
NOTICES THAT NAME A BORROWER OR ITS RESTRICTED DOMESTIC SUBSIDIARIES (BY ITS
ACTUAL NAME OR ANY TRADE NAME, FICTITIOUS NAME OR SIMILAR NAME), OR ANY DIVISION
OR OTHER OPERATING UNIT THEREOF, AS DEBTOR AND THAT ARE FILED IN THE
JURISDICTIONS REFERRED TO IN CLAUSE (A), TOGETHER WITH COPIES OF SUCH OTHER
FINANCING STATEMENTS (NONE OF WHICH SHALL COVER THE COLLATERAL EXCEPT TO THE
EXTENT EVIDENCING PERMITTED LIENS OR FOR WHICH ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SATISFACTORY EVIDENCE OF RELEASE);

 

(C)           SUCH AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO THE PLEDGED
INTERCOMPANY NOTES AS MAY BE REQUESTED BY ADMINISTRATIVE AGENT, EACH SUCH
AMENDMENT, MODIFICATION OR SUPPLEMENT TO BE IN A FORM SATISFACTORY TO
ADMINISTRATIVE AGENT; AND

 

(D)          ALL OTHER ACTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF
ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT (OR BE IN A POSITION TO PERFECT BY
THE FILING OF FINANCING STATEMENTS) THE SECURITY INTERESTS INTENDED TO BE
CREATED BY THE SECURITY AGREEMENT.

 

(III)          SUBSIDIARY GUARANTEE AGREEMENTS.

 

(A)          RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT.  HSCHC AND EACH
RESTRICTED DOMESTIC SUBSIDIARY OF THE COMPANY (OTHER THAN IRIC) SHALL HAVE DULY
EXECUTED AND DELIVERED THE RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT 5.1(A)(III)(A) (AS MODIFIED, SUPPLEMENTED
OR AMENDED FROM TIME TO TIME, THE “RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT”).

 

(B)           OTHER SUBSIDIARY GUARANTEE AGREEMENTS.  HUNTSMAN HEADQUARTERS
CORPORATION SHALL HAVE DULY EXECUTED AND DELIVERED AN AMENDED AND RESTATED
SUBSIDIARY GUARANTEE AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT
5.1(A)(III)(B)-1 (AS MODIFIED, SUPPLEMENTED OR OTHERWISE AMENDED FROM TIME TO
TIME, THE “HEADQUARTERS SUBSIDIARY GUARANTEE AGREEMENT”) AND HSCC SHALL HAVE
DULY EXECUTED AND DELIVERED A SUBSIDIARY

 

72

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT 5.1(A)(III)(B)-2 (AS
MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME, THE “HSCC SUBSIDIARY
GUARANTEE AGREEMENT” AND, TOGETHER WITH THE RESTRICTED SUBSIDIARY GUARANTEE
AGREEMENT AND THE HEADQUARTERS SUBSIDIARY GUARANTEE AGREEMENT, THE “SUBSIDIARY
GUARANTEE AGREEMENTS”).

 

(IV)          COLLATERAL ACCOUNT AGREEMENTS.  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A FULLY EXECUTED COLLATERAL ACCOUNT AGREEMENT IN SUBSTANTIALLY THE FORM
OF EXHIBIT 1.1(D) ATTACHED HERETO (EACH TOGETHER WITH SUCH MODIFICATIONS THERETO
AS MAY BE AGREEABLE TO ADMINISTRATIVE AGENT, A “COLLATERAL ACCOUNT AGREEMENT”)
SHALL HAVE BEEN ENTERED INTO WITH RESPECT TO EACH OF THE DEPOSIT ACCOUNTS
REFERENCED IN SCHEDULE 6.21(F).

 

(V)           MORTGAGE; TITLE INSURANCE; SURVEYS.  ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (A) FULLY EXECUTED COUNTERPARTS OF MORTGAGES OR AMENDMENTS TO
MORTGAGES (COLLECTIVELY, THE “MORTGAGES”) IN EACH CASE IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, WHICH MORTGAGES SHALL COVER SUCH OF THE
REAL PROPERTY OWNED BY THE BORROWERS AND THEIR RESTRICTED SUBSIDIARIES AS SHALL
BE LISTED AS MORTGAGED PROPERTY ON SCHEDULE 6.21(C), TOGETHER WITH EVIDENCE THAT
COUNTERPARTS OF THE MORTGAGES HAVE BEEN DELIVERED TO THE TITLE INSURANCE COMPANY
FOR RECORDING IN ALL PLACES TO THE EXTENT NECESSARY OR DESIRABLE, IN THE
JUDGMENT OF ADMINISTRATIVE AGENT, TO CREATE A VALID AND ENFORCEABLE LIEN ON EACH
MORTGAGED PROPERTY IN FAVOR OF THE COLLATERAL AGENT (OR SUCH OTHER TRUSTEE AS
MAY BE REQUIRED OR DESIRED UNDER LOCAL LAW) FOR THE BENEFIT OF THE LENDERS AND
THE OTHER SECURED PARTIES UNDER THE SECURITY AGREEMENT, SUBJECT ONLY TO
PERMITTED LIENS; (B) MORTGAGEE TITLE INSURANCE POLICIES ISSUED BY TITLE
INSURANCE COMPANIES SATISFACTORY TO ADMINISTRATIVE AGENT (THE “MORTGAGE
POLICIES”) WITH RESPECT TO THE MORTGAGED PROPERTIES IN AMOUNTS SATISFACTORY TO
ADMINISTRATIVE AGENT ASSURING ADMINISTRATIVE AGENT THAT THE MORTGAGES WITH
RESPECT TO SUCH MORTGAGED PROPERTIES ARE VALID AND ENFORCEABLE MORTGAGE LIENS ON
THE RESPECTIVE MORTGAGED PROPERTIES, FREE AND CLEAR OF ALL DEFECTS, ENCUMBRANCES
AND OTHER LIENS EXCEPT PERMITTED LIENS, AND THE MORTGAGE POLICIES SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT AND SHALL INCLUDE, AS
APPROPRIATE, ANY OTHER MATTER THAT ADMINISTRATIVE AGENT IN ITS DISCRETION MAY
REQUEST, SHALL NOT INCLUDE AN EXCEPTION FOR MECHANICS’ LIENS, AND SHALL PROVIDE
FOR AFFIRMATIVE INSURANCE AND SUCH REINSURANCE AS ADMINISTRATIVE AGENT IN ITS
DISCRETION MAY REQUEST; AND (C) TO THE EXTENT REQUESTED BY ADMINISTRATIVE AGENT,
A SURVEY, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, OF EACH
MORTGAGED PROPERTY DATED A RECENT DATE ACCEPTABLE TO ADMINISTRATIVE AGENT,
CERTIFIED BY A LICENSED PROFESSIONAL SURVEYOR SATISFACTORY TO ADMINISTRATIVE
AGENT, PROVIDED, HOWEVER, IN THE EVENT THAT ANY SURVEY DELIVERED PURSUANT TO
THIS PROVISION IS DATED ON A DATE WHICH IS MORE THAN SIX (6) MONTHS PRIOR TO THE
CLOSING DATE, BUT LESS THAN ONE (1) YEAR PRIOR TO THE CLOSING DATE, SUCH SURVEY
SHALL BE ACCEPTABLE SO LONG AS SUCH SURVEY OTHERWISE COMPLIES WITH THE ALTA/ACSM
STANDARDS REQUIRED BY ADMINISTRATIVE AGENT, AND THE OWNER AND/OR LESSEE OF THE
MORTGAGED PROPERTY DELIVERS A “NO CHANGE SURVEY AFFIDAVIT” IN A FORM WHICH IS
ACCEPTABLE TO THE TITLE INSURANCE COMPANY ISSUING THE MORTGAGE POLICY, SO THAT
THE TITLE INSURANCE COMPANY WILL DELETE ANY GENERAL SURVEY EXCEPTION IN SUCH
MORTGAGE POLICY.

 

(VI)          PERFECTION.  EACH CREDIT PARTY SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT TRUE AND CORRECT COPIES OF PERFECTION CERTIFICATES IN THE
FORM OF EXHIBIT 5.1(A)(VI) (THE “PERFECTION CERTIFICATES”), EACH OF WHICH SHALL
BE IN FULL FORCE AND

 

73

--------------------------------------------------------------------------------


 

EFFECT AND IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT AS OF THE
CLOSING DATE.

 

(VII)         TERMINATION OF EXISTING CREDIT FACILITIES.  ON THE CLOSING DATE,
THE TOTAL COMMITMENTS UNDER EACH OF THE EXISTING CREDIT AGREEMENTS SHALL HAVE
BEEN TERMINATED, ALL LOANS THEREUNDER SHALL HAVE BEEN REPAID IN FULL, TOGETHER
WITH INTEREST THEREON, AND ALL OTHER AMOUNTS OWING PURSUANT TO SUCH AGREEMENTS
SHALL HAVE BEEN REPAID IN FULL AND SUCH AGREEMENTS SHALL HAVE BEEN TERMINATED ON
TERMS AND CONDITIONS SATISFACTORY TO ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS AND BE OF NO FURTHER FORCE OR EFFECT AND THE CREDITORS THEREUNDER SHALL
HAVE TERMINATED, RELEASED OR MODIFIED ALL SECURITY INTERESTS AND LIENS ON THE
ASSETS OWNED BY THE COMPANY AND ITS SUBSIDIARIES IN A MANNER SATISFACTORY TO
ADMINISTRATIVE AGENT.

 

(VIII)        HORIZON SUBORDINATION AGREEMENT.  THE COMPANY SHALL HAVE ON OR
BEFORE THE CLOSING DATE, ENTERED INTO AN AMENDED AND RESTATED SUBORDINATION
AGREEMENT WITH HORIZON VENTURES, L.C. IN FORM AND SUBSTANCE AND ON TERMS AND
CONDITIONS SATISFACTORY TO ADMINISTRATIVE AGENT (THE “HORIZON SUBORDINATION
AGREEMENT”).

 


(B)           CREDIT PARTY DOCUMENTS.  ON OR BEFORE THE CLOSING DATE, THE
BORROWERS SHALL DELIVER OR CAUSE TO BE DELIVERED TO ADMINISTRATIVE AGENT THE
FOLLOWING WITH RESPECT TO EACH CREDIT PARTY:


 

(I)            CERTIFIED COPIES OF ITS CERTIFICATE OR ARTICLES OF INCORPORATION
OR CERTIFICATE OF FORMATION, AS THE CASE MAY BE, TOGETHER WITH A GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE JURISDICTION OF ITS INCORPORATION
OR FORMATION AND EACH OTHER STATE IN WHICH IT IS QUALIFIED AS A FOREIGN ENTITY
TO DO BUSINESS, EXCEPT WHERE, IN THE JUDGMENT OF ADMINISTRATIVE AGENT, THE
FAILURE TO BE SO QUALIFIED IN A FOREIGN JURISDICTION WOULD NOT BE MATERIAL AND,
TO THE EXTENT GENERALLY AVAILABLE, A CERTIFICATE OR OTHER EVIDENCE OF GOOD
STANDING AS TO PAYMENT OF ANY APPLICABLE FRANCHISE OR SIMILAR TAXES FROM THE
APPROPRIATE TAXING AUTHORITY OF EACH OF SUCH STATES, EACH DATED A RECENT DATE
PRIOR TO THE CLOSING DATE;

 

(II)           COPIES OF ITS BYLAWS OR OPERATING AGREEMENT, AS THE CASE MAY BE,
, CERTIFIED AS OF THE CLOSING DATE BY ITS CORPORATE SECRETARY OR AN ASSISTANT
SECRETARY;

 

(III)          RESOLUTIONS OF ITS BOARD OF DIRECTORS OR EQUIVALENT GOVERNING
BODY (A) APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF
EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (B) APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY AND ALL TRANSACTIONS RELATED THERETO, IN EACH CASE
CERTIFIED AS OF THE CLOSING DATE BY ITS CORPORATE SECRETARY OR AN ASSISTANT
SECRETARY AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENTS;
AND

 

(IV)          SIGNATURE AND INCUMBENCY CERTIFICATES OF ITS OFFICERS EXECUTING
EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.

 


(C)           FINANCIAL STATEMENTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AND REVIEWED, AND BE SATISFIED WITH, (I) AUDITED CONSOLIDATED BALANCE SHEETS AND
RELATED STATEMENTS OF

 

74

--------------------------------------------------------------------------------


 


INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY PREPARED IN
ACCORDANCE WITH GAAP FOR EACH OF THE LAST TWO FISCAL YEARS ENDING MORE THAN 90
DAYS PRIOR TO THE CLOSING DATE, (II) UNAUDITED CONSOLIDATED BALANCE SHEETS AND
RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF BORROWER
PREPARED IN ACCORDANCE WITH GAAP FOR EACH FISCAL QUARTER ENDING AFTER THE LAST
FISCAL YEAR (OTHER THAN THE YEAR-END FISCAL QUARTER) COVERED BY THE HISTORICAL
FINANCIAL STATEMENTS AND PRIOR TO 30 DAYS PRIOR TO THE CLOSING DATE AND FOR THE
COMPARABLE PERIODS OF THE PRECEDING FISCAL YEAR (WITH RESPECT TO WHICH THE
INDEPENDENT AUDITORS SHALL HAVE PERFORMED A SAS 71 OR SAS 100 REVIEW, AS
APPLICABLE), (III)  FORECASTS OF THE FINANCIAL PERFORMANCE OF BORROWER AND ITS
SUBSIDIARIES AND (IV) SUCH OTHER FINANCIAL INFORMATION AS ADMINISTRATIVE AGENT
MAY REQUEST.


 


(D)           TERM CREDIT AGREEMENT.  THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED THE TERM CREDIT AGREEMENT AND ALL CONDITIONS PRECEDENT TO THE
EFFECTIVENESS THEREOF SHALL HAVE BEEN SATISFIED OR WAIVED.


 


(E)           CERTIFICATES AND OPINIONS OF PARTIES’ COUNSEL.


 

(I)            REPRESENTATIONS AND WARRANTIES; DEFAULT; OFFICER’S CERTIFICATE. 
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE VI HEREOF SHALL BE TRUE
AND CORRECT AND NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT SHALL HAVE
OCCURRED OR BE CONTINUING (AFTER GIVING EFFECT TO THIS AGREEMENT) AND
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY A RESPONSIBLE
OFFICER ON BEHALF OF THE BORROWERS, DATED THE CLOSING DATE AND IN THE FORM OF
EXHIBIT 5.1(E)(I) HERETO, STATING THAT THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE VI HEREOF ARE TRUE AND CORRECT AS OF THE DATE OF THE
CERTIFICATE, THAT NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING (AFTER GIVING EFFECT TO THIS AGREEMENT), AND THAT THE
CONDITIONS OF SECTION 5.1 HEREOF HAVE BEEN FULLY SATISFIED OR WAIVED.

 

(II)           OPINIONS OF CREDIT PARTIES’ COUNSEL.  LENDERS AND THEIR
RESPECTIVE COUNSEL SHALL HAVE RECEIVED (A) ORIGINALLY EXECUTED COPIES OF ONE OR
MORE FAVORABLE WRITTEN OPINIONS OF VINSON & ELKINS L.L.P., COUNSEL FOR THE
CREDIT PARTIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT AND ITS COUNSEL, DATED THE CLOSING DATE AND SETTING FORTH SUBSTANTIALLY
THE MATTERS IN THE OPINIONS DESIGNATED IN EXHIBIT 5.1(E)(II)-1 ANNEXED HERETO
AND AS TO SUCH OTHER MATTERS AS ADMINISTRATIVE AGENT ACTING ON BEHALF OF LENDERS
MAY REASONABLY REQUEST, (B) ORIGINALLY EXECUTED COPIES OF ONE OR MORE FAVORABLE
WRITTEN OPINIONS OF STOEL RIVES LLP, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT AND ITS COUNSEL, DATED THE CLOSING DATE AND
SETTING FORTH SUBSTANTIALLY THE MATTERS IN THE OPINIONS DESIGNATED IN EXHIBIT
5.1(E)(II)-2 ANNEXED HERETO AND SUCH OTHER MATTERS AS ADMINISTRATIVE AGENT
ACTING ON BEHALF OF LENDERS MAY REASONABLY REQUEST, (C) ORIGINALLY EXECUTED
COPIES OF ONE OR MORE FAVORABLE WRITTEN OPINIONS OF SUCH OTHER LOCAL COUNSEL TO
THE CREDIT PARTIES AS ADMINISTRATIVE AGENT MAY REQUEST IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND ITS COUNSEL, DATED THE
CLOSING DATE AND (D) EVIDENCE SATISFACTORY TO ADMINISTRATIVE AGENT THAT THE
BORROWERS HAVE REQUESTED SUCH COUNSEL TO DELIVER SUCH OPINIONS TO LENDERS.

 

75

--------------------------------------------------------------------------------


 

(III)          SOLVENCY CERTIFICATE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER ON BEHALF OF EACH CREDIT PARTY
DATED THE CLOSING DATE AND IN THE FORM OF EXHIBIT 5.1(E)(III) HERETO.

 


(F)            TAX SHARING AGREEMENT.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFIED COPY OF THE FULLY EXECUTED TAX SHARING AGREEMENT.


 


(G)           APPROVALS.  ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND
THIRD PARTY APPROVALS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS AND OTHERWISE REFERRED TO HEREIN OR THEREIN SHALL HAVE BEEN
OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE
EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT AUTHORITY WHICH
RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE
CONSUMMATION OF ALL OR ANY PART OF SUCH TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS AND OTHERWISE REFERRED TO HEREIN OR THEREIN.  ADDITIONALLY, THERE
SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION OR OTHER RESTRAINT ISSUED OR
FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR OTHER RESTRAINT PENDING OR
NOTIFIED PROHIBITING OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON ALL OR ANY
PART OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(H)           ENVIRONMENTAL REPORTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COPIES OF THE MOST RECENT ENVIRONMENTAL RISK ASSESSMENT REPORTS IN THE
POSSESSION OF THE BORROWERS OR THEIR SUBSIDIARIES OR PERFORMED AT THE REQUEST OF
THE BORROWERS OR THEIR SUBSIDIARIES FOR ANY CURRENT AND FORMER FACILITIES OF THE
BORROWERS AND THEIR SUBSIDIARIES.


 


(I)            LITIGATION.  NO LITIGATION BY ANY ENTITY (PRIVATE OR
GOVERNMENTAL) SHALL BE PENDING OR, TO THE BEST KNOWLEDGE OF ANY BORROWER,
THREATENED WITH RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
DOCUMENTATION EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY, OR WHICH ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL DETERMINE
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(J)            FEES.  THE BORROWERS SHALL HAVE PAID TO ADMINISTRATIVE AGENT AND
THE LENDERS ALL COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL
FEES AND EXPENSES) PAYABLE TO ADMINISTRATIVE AGENT AND THE LENDERS TO THE EXTENT
THEN DUE.


 


(K)           ADVERSE CHANGE.  SINCE DECEMBER 31, 2003, NOTHING SHALL HAVE
OCCURRED (AND THE LENDERS SHALL HAVE BECOME AWARE OF NO FACTS OR CONDITIONS NOT
PREVIOUSLY KNOWN) WHICH ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL
REASONABLY DETERMINE HAS, OR COULD HAVE, A MATERIAL ADVERSE EFFECT.


 


(L)            INSURANCE.  ADMINISTRATIVE AGENT SHALL BE SATISFIED WITH THE
INSURANCE COVERAGE IN EFFECT ON THE CLOSING DATE PERTAINING TO THE ASSETS OF THE
BORROWERS AND THEIR RESTRICTED SUBSIDIARIES, AND SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO IT THAT ADMINISTRATIVE AGENT SHALL HAVE BEEN NAMED AS A LOSS
PAYEE, MORTGAGEE AND ADDITIONAL INSURED ON ALL SUCH POLICIES OF INSURANCE, AS
APPROPRIATE.


 


(M)          RATING.  THE COMPANY SHALL HAVE RECEIVED A PROSPECTIVE SENIOR
SECURED DEBT RATING WITH RESPECT TO THE LOANS FROM EACH OF S&P AND MOODY’S.

 

76

--------------------------------------------------------------------------------


 


(N)           CORPORATE PROCEEDINGS.  ALL CORPORATE AND LEGAL PROCEEDINGS AND
ALL INSTRUMENTS AND AGREEMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE
AGENT AND, EXCEPT AS OTHERWISE AGREED BY ADMINISTRATIVE AGENT, SHALL HAVE BEEN
CONSUMMATED WITHOUT ANY WAIVER OF ANY CONDITIONS OR OTHER PROVISIONS SET FORTH
THEREIN AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL INFORMATION AND COPIES
OF ALL DOCUMENTS AND PAPERS, INCLUDING RECORDS OF CORPORATE PROCEEDINGS,
GOVERNMENTAL APPROVALS, GOOD STANDING CERTIFICATES AND BRING-DOWN TELEGRAMS OR
CERTIFICATES, IF ANY, WHICH ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
REASONABLY MAY HAVE REQUESTED IN CONNECTION THEREWITH, SUCH DOCUMENTS AND PAPERS
WHERE APPROPRIATE TO BE CERTIFIED BY A RESPONSIBLE OFFICER OR BY PROPER
CORPORATE OR GOVERNMENTAL AUTHORITIES.


 


(O)           LOCK-BOX ACCOUNTS AND MASTER COLLECTION ACCOUNT.  ADMINISTRATIVE
AGENT AND COLLATERAL AGENT SHALL HAVE RECEIVED FULLY EXECUTED COPIES OF (I)
LOCK-BOX LETTERS WITH RESPECT TO EACH LOCK-BOX, LOCK-BOX ACCOUNT AND LOCK-BOX
BANK AND A MASTER COLLECTION ACCOUNT AGREEMENT WITH RESPECT TO THE MASTER
COLLECTION ACCOUNT.


 


(P)           EXCESS AVAILABILITY.  AFTER GIVING EFFECT TO ALL LOANS ON THE
CLOSING DATE, THERE SHALL BE UNUSED AVAILABILITY UNDER THIS AGREEMENT OF AT
LEAST $150,000,000.00.


 


(Q)           INTERCREDITOR AGREEMENT.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FULLY EXECUTED COPY OF THE INTERCREDITOR AGREEMENT.


 


(R)            STRUCTURE.  THE LEGAL, ORGANIZATIONAL AND FINANCIAL STRUCTURE OF
THE BORROWER AND ITS SUBSIDIARIES AND THE FINANCIAL, LEGAL, ACCOUNTING AND TAX
MATTERS RELATING TO THIS AGREEMENT AND THE TERM CREDIT AGREEMENT SHALL BE
SATISFACTORY TO ADMINISTRATIVE AGENT AND LENDERS.


 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto, such Lender approves of and consents to each of the matters set
forth in Section 5.1 which must be approved by, or which must be satisfactory
to, the Administrative Agent (in the case of DB), or the Required Lenders or
Lenders, as the case may be; provided that, in the case of any agreement or
document which must be approved by, or which must be satisfactory to, the
Lenders, Administrative Agent or the Company shall have delivered a copy of such
agreement or document to such Lender if so requested on or prior to the Closing
Date.

 


5.2           CONDITIONS PRECEDENT TO ALL CREDIT EVENTS.  THE OBLIGATION OF EACH
LENDER TO MAKE LOANS (INCLUDING LOANS MADE ON THE CLOSING DATE) AND THE
OBLIGATION OF ANY FACING BANK TO ISSUE OR ANY LENDER TO PARTICIPATE IN ANY
LETTER OF CREDIT HEREUNDER (EXCEPT IN EACH CASE WHERE SUCH LOAN OR LETTER OF
CREDIT ISSUANCE DOES NOT CONSTITUTE A CREDIT EVENT) SHALL BE SUBJECT TO THE
FULFILLMENT IN EACH CASE AT OR PRIOR TO THE TIME OF EACH ANY SUCH CREDIT EVENT
OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL EACH
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF SUCH TIME, AS THOUGH
MADE ON AND AS OF SUCH TIME EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES ARE EXPRESSLY MADE AS OF A SPECIFIED DATE IN WHICH EVENT SUCH
REPRESENTATION AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIED
DATE.

 

77

--------------------------------------------------------------------------------


 


(B)           NO DEFAULT.  NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
SHALL HAVE OCCURRED AND SHALL THEN BE CONTINUING ON SUCH DATE OR WILL OCCUR
AFTER GIVING EFFECT TO SUCH CREDIT EVENT.


 


(C)           NOTICE OF BORROWING; LETTER OF CREDIT REQUEST.


 

(I)            PRIOR TO THE MAKING OF EACH LOAN, ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A NOTICE OF BORROWING MEETING THE REQUIREMENTS OF SECTION 2.2(D).

 

(II)           PRIOR TO THE ISSUANCE OR AMENDMENT OF EACH LETTER OF CREDIT,
ADMINISTRATIVE AGENT AND THE RESPECTIVE FACING BANK SHALL HAVE RECEIVED A LETTER
OF CREDIT REQUEST MEETING THE REQUIREMENTS OF SECTION 2.3(C).

 


(D)           OTHER INFORMATION.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH
OTHER INSTRUMENTS, DOCUMENTS AND OPINIONS AS IT MAY REASONABLY REQUEST IN
CONNECTION WITH SUCH CREDIT EVENT, AND ALL SUCH INSTRUMENTS AND DOCUMENTS SHALL
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT.


 

The acceptance of the benefits of each such Credit Event by any Borrower shall
be deemed to constitute a representation and warranty by it to the effect of
paragraphs (a), (b) and (c) of this Section 5.2.

 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto and by the funding of its Loan to be made on the Closing Date, such
Lender approves of and consents to each of the matters set forth in this Section
5.1 which must be approved by, or which must be satisfactory to, Administrative
Agent (in the case of DB), or the Required Lenders or Lenders, as the case may
be; provided that, in the case of any agreement or document which must be
approved by, or which must be satisfactory to, the Required Lenders,
Administrative Agent or the Company shall have delivered a copy of such
agreement or document to such Lender on or prior to the Closing Date.

 


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each Borrower makes the following representations and warranties:

 


6.1           CORPORATE STATUS.  EACH BORROWER AND EACH OF THEIR SUBSIDIARIES
(I) IS A DULY ORGANIZED AND VALIDLY EXISTING CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, TRUST OR OTHER ENTITY IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION (OR THE EQUIVALENT THEREOF IN THE CASE OF
FOREIGN SUBSIDIARIES) EXCEPT WHERE THE FAILURE TO BE IN SUCH GOOD STANDING WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT, (II) HAS THE CORPORATE OR PARTNERSHIP OR
OTHER REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO
TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED AND PRESENTLY PROPOSED TO ENGAGE IN
AND (III) IS DULY QUALIFIED AND IS AUTHORIZED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH OTHER JURISDICTION WHERE THE OWNERSHIP, LEASING OR OPERATION OF
PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION,

 

78

--------------------------------------------------------------------------------


 


AUTHORIZATION OR GOOD STANDING, EXCEPT FOR SUCH FAILURE TO BE SO QUALIFIED,
AUTHORIZED OR IN GOOD STANDING WHICH, IN THE AGGREGATE, WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


6.2           CORPORATE POWER AND AUTHORITY.  EACH CREDIT PARTY HAS THE POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THE TERMS AND PROVISIONS OF EACH
OF THE LOAN DOCUMENTS TO WHICH IT IS PARTY AND HAS TAKEN ALL NECESSARY CORPORATE
OR OTHER APPROPRIATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE
BY IT OF EACH OF SUCH LOAN DOCUMENTS.  EACH CREDIT PARTY HAS DULY EXECUTED AND
DELIVERED EACH OF THE LOAN DOCUMENTS TO WHICH IT IS PARTY, AND EACH OF SUCH LOAN
DOCUMENTS CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW).


 


6.3           NO VIOLATION.  NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE BY
ANY CREDIT PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY (INCLUDING,
WITHOUT LIMITATION, THE GRANTING OF LIENS PURSUANT TO THE SECURITY DOCUMENTS),
NOR COMPLIANCE BY IT WITH THE TERMS AND PROVISIONS THEREOF, NOR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED THEREIN (I) WILL CONTRAVENE ANY PROVISION OF
ANY REQUIREMENT OF LAW APPLICABLE TO ANY CREDIT PARTY, (II) WILL CONFLICT WITH
OR RESULT IN ANY BREACH OF OR CONSTITUTE A TORTIOUS INTERFERENCE WITH ANY OF THE
TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE)
ANY LIEN (EXCEPT PURSUANT TO THE SECURITY DOCUMENTS) UPON ANY OF THE PROPERTY OR
ASSETS OF ANY CREDIT PARTY PURSUANT TO THE TERMS OF, ANY MATERIAL CONTRACTUAL
OBLIGATION TO WHICH ANY CREDIT PARTY IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY OR ASSETS IS BOUND OR TO WHICH IT MAY BE SUBJECT, (III) WILL VIOLATE
ANY PROVISION OF ANY ORGANIZATIONAL DOCUMENT OF ANY CREDIT PARTY OR (IV) WILL
REQUIRE ANY APPROVAL OF STOCKHOLDERS OR ANY APPROVAL OR CONSENT OF ANY PERSON
(OTHER THAN A GOVERNMENTAL AUTHORITY) EXCEPT AS HAVE BEEN OBTAINED ON OR PRIOR
TO THE CLOSING DATE OR AS SET FORTH ON SCHEDULE 6.3.


 


6.4           GOVERNMENTAL AND OTHER APPROVALS.  EXCEPT AS SET FORTH ON SCHEDULE
6.4 HERETO AND EXCEPT FOR THE RECORDING OF THE MORTGAGES AND THE FILING OF UCC
FINANCING STATEMENTS, WHICH SHALL BE RECORDED AND FILED, RESPECTIVELY, ON, OR AS
SOON AS PRACTICABLE AFTER, THE CLOSING DATE, NO ORDER, CONSENT, APPROVAL,
LICENSE, AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION
WITH OR EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY (EXCEPT AS HAVE BEEN OBTAINED
OR MADE ON OR PRIOR TO THE CLOSING DATE), IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH, THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY LOAN
DOCUMENT OR (II) THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY
SUCH LOAN DOCUMENT.


 


6.5           FINANCIAL STATEMENTS; FINANCIAL CONDITION; UNDISCLOSED
LIABILITIES; ETC.


 


(A)           FINANCIAL STATEMENTS.  THE HISTORICAL FINANCIAL STATEMENTS COPIES
OF WHICH HAVE BEEN FURNISHED TO ADMINISTRATIVE AGENT PRIOR TO THE DATE HEREOF
PRESENT FAIRLY THE FINANCIAL CONDITION OF THE APPLICABLE CREDIT PARTY AS OF THE
DATE THEREOF.  THE HISTORICAL FINANCIAL STATEMENTS IDENTIFIED ON SCHEDULE 6.5(A)
AS AUDITED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003,
HAVE BEEN EXAMINED BY DELOITTE & TOUCHE, INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, WHO DELIVERED A REPORT AND OPINION THAT IS NOT SUBJECT TO ANY
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF THE AUDIT.

 

79

--------------------------------------------------------------------------------


 


(B)           SOLVENCY.  ON AND AS OF THE CLOSING DATE, AFTER GIVING EFFECT TO
ALL INDEBTEDNESS (INCLUDING THE LOANS) BEING INCURRED, AND TO BE INCURRED (AND
THE USE OF PROCEEDS THEREOF), AND LIENS CREATED, AND TO BE CREATED, BY BORROWERS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, (I) THE SUM OF THE
ASSETS, AT A FAIR VALUATION, OF EACH BORROWER AND EACH OTHER MATERIAL SUBSIDIARY
WILL EXCEED ITS DEBTS; (II) NO BORROWER AND NO MATERIAL SUBSIDIARY HAS INCURRED
OR INTENDS TO, OR BELIEVES THAT IT WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY
SUCH DEBTS AS SUCH DEBTS MATURE; AND (III) EACH BORROWER AND EACH OTHER MATERIAL
SUBSIDIARY WILL HAVE SUFFICIENT CAPITAL WITH WHICH TO CONDUCT ITS BUSINESS.  FOR
PURPOSES OF THIS SECTION 6.5(B) “DEBT” MEANS ANY LIABILITY ON A CLAIM, AND
“CLAIM” MEANS (Y) ANY RIGHT TO PAYMENT, WHETHER OR NOT SUCH A RIGHT IS REDUCED
TO JUDGMENT, LIQUIDATED, UNLIQUIDATED, FIXED, CONTINGENT, MATURED, UNMATURED,
DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED, OR UNSECURED (INCLUDING ALL
OBLIGATIONS, IF ANY, UNDER ANY PLAN OR THE EQUIVALENT FOR UNFUNDED PAST SERVICE
LIABILITY, AND ANY OTHER UNFUNDED MEDICAL AND DEATH BENEFITS) OR (Z) ANY RIGHT
TO AN EQUITABLE REMEDY FOR BREACH OF PERFORMANCE IF SUCH BREACH GIVES RISE TO A
PAYMENT, WHETHER OR NOT SUCH RIGHT TO AN EQUITABLE REMEDY IS REDUCED TO
JUDGMENT, FIXED, CONTINGENT, MATURED, UNMATURED, DISPUTED, UNDISPUTED, SECURED
OR UNSECURED.  IN COMPUTING THE AMOUNT OF CONTINGENT OR UNLIQUIDATED LIABILITIES
AT ANY TIME, SUCH LIABILITIES WILL BE COMPUTED AT THE AMOUNT WHICH, IN LIGHT OF
ALL THE FACTS AND CIRCUMSTANCES EXISTING AT SUCH TIME, REPRESENTS THE AMOUNT
THAT CAN REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR MATURED LIABILITY.


 


(C)           NO UNDISCLOSED LIABILITIES.  EXCEPT AS FULLY REFLECTED IN THE
FINANCIAL STATEMENTS AND THE NOTES RELATED THERETO DELIVERED PURSUANT TO SECTION
6.5(A) AND SET FORTH ON SCHEDULE 6.5(D) THERE WERE, TO THE BEST OF BORROWERS’
KNOWLEDGE, AS OF THE CLOSING DATE NO LIABILITIES OR OBLIGATIONS WITH RESPECT TO
ANY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OF ANY NATURE WHATSOEVER
(WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR NOT DUE)
WHICH, EITHER INDIVIDUALLY OR IN AGGREGATE, WOULD BE MATERIAL TO BORROWERS.


 


(D)           INDEBTEDNESS.  SCHEDULE 6.5(D) SETS FORTH A TRUE AND COMPLETE LIST
OF (I) ALL INDEBTEDNESS OF EACH BORROWER, EACH OF THEIR RESTRICTED SUBSIDIARIES,
HSCHC AND HSCC (OTHER THAN TERM B LOANS, INTERCOMPANY INDEBTEDNESS OR LOANS
HEREUNDER) THAT IS OUTSTANDING AS OF THE CLOSING DATE TO THE EXTENT THAT, IN
EACH CASE, SUCH INDEBTEDNESS IS IN EXCESS OF $1,000,000 (THE “EXISTING
OBLIGATIONS”), IN AGGREGATE PRINCIPAL AMOUNT THEREOF AS OF A DATE NOT MORE THAN
THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE (AND THE AGGREGATE AMOUNT OF ANY
UNDRAWN COMMITMENTS WITH RESPECT THERETO AS OF THE DATE SPECIFIED THEREIN), AND
(II) INTEREST RATE AGREEMENTS, THE NOTIONAL AMOUNT THEREOF AND THE NAME OF THE
RESPECTIVE OBLIGOR AND ANY OTHER ENTITY WHICH DIRECTLY OR INDIRECTLY GUARANTEED
SUCH DEBT.  NO EXISTING OBLIGATION HAS BEEN INCURRED IN CONNECTION WITH, OR IN
CONTEMPLATION OF, THE TRANSACTIONS CONTEMPLATED HEREBY.  BORROWERS HAVE
DELIVERED OR CAUSED TO BE DELIVERED TO ADMINISTRATIVE AGENT A TRUE AND COMPLETE
COPY OF THE FORM OF EACH INSTRUMENT EVIDENCING INDEBTEDNESS FOR MONEY BORROWED
LISTED ON SCHEDULE 6.5(D) AND OF EACH INSTRUMENT PURSUANT TO WHICH SUCH
INDEBTEDNESS FOR MONEY BORROWED WAS ISSUED.


 


(E)           PRO FORMA.  THE PRO FORMA BALANCE SHEET OF THE BORROWERS ATTACHED
HERETO AS SCHEDULE 6.5(E) (THE “PRO FORMA BALANCE SHEET”) PRESENTS FAIRLY THE
FINANCIAL CONDITION OF THE BORROWERS AT THE DATE OF SUCH BALANCE SHEET AND
PRESENTS A GOOD FAITH ESTIMATE OF THE PRO FORMA FINANCIAL CONDITION OF THE
BORROWERS AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS (AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY) AT JUNE 30, 2004.  THE PRO FORMA BALANCE
SHEET

 

80

--------------------------------------------------------------------------------


 


HAS BEEN PREPARED USING FINANCIAL STATEMENTS OF THE BORROWERS AND THEIR
SUBSIDIARIES WHICH WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
(EXCEPT AS MAY BE INDICATED IN THE NOTES THERETO) SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS.


 


(F)            PROJECTIONS.  ON AND AS OF THE CLOSING DATE, THE FINANCIAL
PROJECTIONS, ATTACHED HERETO AS SCHEDULE 6.5(F) AND PREVIOUSLY DELIVERED TO
ADMINISTRATIVE AGENT AND THE LENDERS (THE “PROJECTIONS”) AND EACH OF THE
PROJECTIONS DELIVERED AFTER THE CLOSING DATE PURSUANT TO SECTION 7.2(F) ARE OR
WILL BE, AT THE TIME MADE, BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS MADE BY
THE MANAGEMENT OF BORROWERS, AND THERE ARE NO STATEMENTS OR CONCLUSIONS IN ANY
OF THE PROJECTIONS WHICH, AT THE TIME MADE, ARE BASED UPON OR INCLUDE
INFORMATION KNOWN TO BORROWERS TO BE MISLEADING OR WHICH FAIL TO TAKE INTO
ACCOUNT MATERIAL INFORMATION REGARDING THE MATTERS REPORTED THEREIN.  ON THE
CLOSING DATE, BORROWERS BELIEVE THAT THE PROJECTIONS ARE REASONABLE AND
ATTAINABLE, IT BEING UNDERSTOOD THAT UNCERTAINTY IS INHERENT IN ANY FORECASTS OR
PROJECTIONS AND THAT NO ASSURANCE CAN BE GIVEN THAT THE RESULTS SET FORTH IN THE
PROJECTIONS WILL ACTUALLY BE OBTAINED.


 


(G)           NO MATERIAL ADVERSE CHANGE.  AS OF THE CLOSING DATE AND AT ANY
TIME THEREAFTER, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
CONDITION (FINANCIAL OR OTHERWISE), ASSETS, LIABILITIES OR OPERATIONS OF THE
BORROWERS AND THEIR RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE SINCE DECEMBER 31,
2003 BASED ON THE FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 6.5(A)(I).


 


6.6           LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING
OR, TO THE BEST KNOWLEDGE OF BORROWERS, THREATENED IN WRITING AGAINST BORROWERS
OR ANY OF ITS SUBSIDIARIES (I) WITH RESPECT TO ANY LOAN DOCUMENT SEEKING TO
ENJOIN ANY BORROWER’S OR ANY SUBSIDIARY’S PERFORMANCE THEREOF OR (II) WHICH
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.7           TRUE AND COMPLETE DISCLOSURE.  ALL FACTUAL INFORMATION (TAKEN AS A
WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF BORROWERS OR
ANY OF THEIR SUBSIDIARIES IN WRITING (INCLUDING ELECTRONICALLY) TO ANY LENDER
(OTHER THAN THE PROJECTIONS AS TO WHICH SECTION 6.5(F) APPLIES) FOR PURPOSES OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN IS,
AND ALL OTHER SUCH FACTUAL INFORMATION (TAKEN AS A WHOLE) HEREAFTER FURNISHED BY
OR ON BEHALF OF BORROWERS OR ANY OF THEIR SUBSIDIARIES IN WRITING TO ANY LENDER
FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREIN WILL BE, TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON THE
DATE AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED AND NOT INCOMPLETE BY
OMITTING TO STATE ANY FACT NECESSARY TO MAKE SUCH INFORMATION (TAKEN AS A WHOLE)
NOT MISLEADING IN ANY MATERIAL RESPECT AT SUCH TIME IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH INFORMATION WAS PROVIDED. 


 


6.8           MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOAN HAS BEEN
OR WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK (AS DEFINED IN REGULATION
U OF THE BOARD), DIRECTLY OR INDIRECTLY, OR TO EXTEND CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY SUCH MARGIN STOCK FOR THE PURPOSE OF REDUCING OR
RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY
MARGIN SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF THE LOANS OR
EXTENSIONS OF CREDIT UNDER THIS AGREEMENT TO BE CONSIDERED A “PURPOSE CREDIT”
WITHIN THE MEANING OF REGULATION T, U OR X OF THE BOARD.

 

81

--------------------------------------------------------------------------------


 


6.9           TAX RETURNS AND PAYMENTS.  THE BORROWERS AND THEIR SUBSIDIARIES
HAVE TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS WHICH ARE REQUIRED TO BE
FILED, EXCEPT WHERE FAILURE TO FILE ANY SUCH RETURNS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND HAVE PAID OR CAUSED TO BE PAID
ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY ASSESSMENTS MADE
AGAINST THEM OR ANY OF THEIR RESPECTIVE MATERIAL PROPERTIES AND ALL OTHER
MATERIAL TAXES, FEES OR OTHER CHARGES IMPOSED ON THEM OR ANY OF THEIR RESPECTIVE
PROPERTIES BY ANY GOVERNMENTAL AUTHORITY (OTHER THAN THOSE THE AMOUNT OR
VALIDITY OF WHICH IS CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE
BOOKS OF BORROWERS OR THEIR SUBSIDIARIES, AS THE CASE MAY BE) EXCEPT WHERE
FAILURE TO TAKE ANY SUCH ACTION COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND NO TAX LIENS HAVE BEEN FILED AND NO CLAIMS ARE
BEING ASSERTED WITH RESPECT TO ANY SUCH TAXES, FEES OR OTHER CHARGES (OTHER THAN
SUCH LIENS OR CLAIMS, THE AMOUNT OR VALIDITY OF WHICH IS CURRENTLY BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH
RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED) WHICH COULD BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.10         COMPLIANCE WITH ERISA. 


 


(A)           EACH PLAN HAS BEEN OPERATED AND ADMINISTERED IN A MANNER SO AS NOT
TO RESULT IN ANY MATERIAL LIABILITY OF ANY BORROWER, ITS SUBSIDIARIES AND THEIR
ERISA AFFILIATES FOR FAILURE TO COMPLY WITH THE APPLICABLE PROVISIONS OF ERISA
AND THE CODE; NO REPORTABLE EVENT WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN THE TERMINATION OF ANY PLAN HAS OCCURRED WITH RESPECT TO A PLAN; TO THE BEST
KNOWLEDGE OF EACH BORROWER, NO MULTIEMPLOYER PLAN IS INSOLVENT OR IN
REORGANIZATION; NO PLAN HAS AN ACCUMULATED OR WAIVED FUNDING DEFICIENCY OR HAS
APPLIED FOR AN EXTENSION OF ANY AMORTIZATION PERIOD WITHIN THE MEANING OF
SECTION 412 OF THE CODE; THE BORROWERS AND THEIR SUBSIDIARIES AND THEIR ERISA
AFFILIATES HAVE NOT INCURRED ANY MATERIAL LIABILITY TO OR ON ACCOUNT OF A PLAN
PURSUANT TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069, 4201 OR
4204 OF ERISA OR SECTION 4971 OR 4975 OF THE CODE; NO PROCEEDINGS HAVE BEEN
INSTITUTED TO TERMINATE ANY PLAN; USING ACTUARIAL ASSUMPTIONS AND COMPUTATION
METHODS CONSISTENT WITH SUBPART 1 OF SUBTITLE E OF TITLE IV OF ERISA, THE
BORROWERS AND THEIR SUBSIDIARIES AND ERISA AFFILIATES WOULD NOT HAVE ANY
MATERIAL LIABILITY TO ANY PLANS WHICH ARE MULTIEMPLOYER PLANS IN THE EVENT OF A
COMPLETE WITHDRAWAL THEREFROM, AS OF THE CLOSE OF THE MOST RECENT FISCAL YEAR OF
EACH SUCH MULTIEMPLOYER PLAN; NO LIEN IMPOSED UNDER THE CODE OR ERISA ON THE
ASSETS OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OR ANY ERISA AFFILIATE
EXISTS OR IS LIKELY TO ARISE ON ACCOUNT OF ANY PLAN; AND THE BORROWERS AND THEIR
SUBSIDIARIES DO NOT MAINTAIN OR CONTRIBUTE TO ANY EMPLOYEE WELFARE BENEFIT PLAN
(AS DEFINED IN SECTION 3(1) OF ERISA) WHICH PROVIDES BENEFITS TO RETIRED
EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY EMPLOYEE
PENSION BENEFIT PLAN (AS DEFINED IN SECTION 3(2) OF ERISA) THE ONGOING ANNUAL
OBLIGATIONS WITH RESPECT TO EITHER OF WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


(B)           (I) EACH FOREIGN PENSION PLAN IS IN COMPLIANCE AND IN GOOD
STANDING (TO THE EXTENT SUCH CONCEPT EXISTS IN THE RELEVANT JURISDICTION) IN ALL
MATERIAL RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE THERETO,
INCLUDING ALL FUNDING REQUIREMENTS, AND THE RESPECTIVE REQUIREMENTS OF THE
GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN; (II) WITH RESPECT TO EACH
FOREIGN PENSION PLAN MAINTAINED OR CONTRIBUTED TO BY EACH BORROWER OR ANY OF ITS
SUBSIDIARIES, (X) THAT IS REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR
OTHER FUNDING VEHICLE IS IN

 

82

--------------------------------------------------------------------------------


 


MATERIAL COMPLIANCE WITH APPLICABLE LAW REGARDING FUNDING REQUIREMENTS, AND (Y)
THAT IS NOT REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING
VEHICLE, REASONABLE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH PRUDENT
BUSINESS PRACTICE OR WHERE REQUIRED BY ORDINARY ACCOUNTING PRACTICES IN THE
JURISDICTION IN WHICH SUCH FOREIGN PENSION PLAN IS MAINTAINED; (III) ALL
MATERIAL CONTRIBUTIONS REQUIRED TO HAVE BEEN MADE BY EACH BORROWER OR ANY OF ITS
SUBSIDIARIES TO ANY FOREIGN PENSION PLAN HAVE BEEN MADE WITHIN THE TIME REQUIRED
BY LAW OR BY THE TERMS OF SUCH FOREIGN PENSION PLAN; AND (IV) TO THE KNOWLEDGE
OF EACH BORROWER OR ANY OF ITS SUBSIDIARIES, NO ACTIONS OR PROCEEDINGS HAVE BEEN
TAKEN OR INSTITUTED TO TERMINATE OR WIND-UP A FOREIGN PENSION PLAN WITH RESPECT
TO WHICH SUCH BORROWER, ITS SUBSIDIARIES AND THEIR ERISA AFFILIATES COULD HAVE
ANY MATERIAL LIABILITY.


 


6.11         OWNERSHIP OF PROPERTY.  THE BORROWERS AND THEIR RESTRICTED
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO, A VALID LEASEHOLD
INTEREST IN, OR A VALID CONTRACTUAL AGREEMENT TO USE, ALL ITS MATERIAL REAL
PROPERTY, AND GOOD TITLE TO, A VALID LEASEHOLD INTEREST IN, OR VALID CONTRACTUAL
RIGHTS TO USE ALL ITS OTHER MATERIAL PROPERTY, AND NONE OF SUCH PROPERTY IS
SUBJECT TO ANY LIEN EXCEPT FOR PERMITTED LIENS.  AS OF THE CLOSING DATE, THE
BORROWERS AND THEIR RESTRICTED SUBSIDIARIES HAVE GRANTED MORTGAGES TO SECURE THE
OBLIGATIONS ON ALL PARCELS OF REAL ESTATE WHICH HAVE AN ESTIMATED FAIR MARKET
VALUE IN EXCESS OF $1,000,000.


 


6.12         CAPITALIZATION OF THE COMPANY.  ON THE CLOSING DATE, THE
CAPITALIZATION OF THE COMPANY IS AS SET FORTH ON SCHEDULE 6.12 HERETO.  ALL
SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.  EXCEPT AS SET FORTH ON SCHEDULE
6.12, NO AUTHORIZED BUT UNISSUED OR TREASURY SHARES OF CAPITAL STOCK OF THE
COMPANY ARE SUBJECT TO ANY OPTION, WARRANT, RIGHT TO CALL OR COMMITMENT OF ANY
KIND OR CHARACTER.  A COMPLETE AND CORRECT COPY OF EACH OF THE CERTIFICATE OF
FORMATION AND OPERATING AGREEMENTS OF THE COMPANY IN EFFECT ON THE CLOSING DATE
HAS BEEN DELIVERED TO ADMINISTRATIVE AGENT.  EXCEPT AS SET FORTH ON SCHEDULE
6.12, NO BORROWER HAS ANY OUTSTANDING STOCK OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SHARES OF ITS CAPITAL STOCK, OR ANY RIGHTS ISSUED TO ANY
PERSON (EITHER PREEMPTIVE OR OTHER) TO SUBSCRIBE FOR OR TO PURCHASE, OR ANY
OPTIONS FOR THE PURCHASE OF, OR ANY AGREEMENTS PROVIDING FOR THE ISSUANCE
(CONTINGENT OR OTHERWISE) OF, OR ANY CALLS, COMMITMENTS OR CLAIMS OF ANY
CHARACTER RELATING TO ANY OF ITS CAPITAL STOCK OR ANY STOCK OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY OF ITS CAPITAL STOCK (OTHER THAN AS SET
FORTH IN THE ORGANIZATIONAL DOCUMENTS OF SUCH BORROWER).  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF ITS
CAPITAL STOCK OR ANY CONVERTIBLE SECURITIES, RIGHTS OR OPTIONS OF THE TYPE
DESCRIBED IN THE PRECEDING SENTENCE EXCEPT FOR AGREEMENTS THE PERFORMANCE OF
WHICH WOULD NOT VIOLATE THIS AGREEMENT.  AS OF THE CLOSING DATE, ALL OF THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE OWNED OF
RECORD BY THE STOCKHOLDERS AS SET FORTH ON SCHEDULE 6.12 HERETO.


 


6.13         SUBSIDIARIES.


 


(A)           ORGANIZATION.  SCHEDULE 6.13 HERETO SETS FORTH, AS OF THE CLOSING
DATE, A TRUE, COMPLETE AND CORRECT LIST OF EACH RESTRICTED SUBSIDIARY OF THE
COMPANY AND INDICATES FOR EACH SUCH SUBSIDIARY (I) ITS JURISDICTION OF
ORGANIZATION AND (II) ITS OWNERSHIP (BY HOLDER AND PERCENTAGE INTEREST).  AS OF
THE CLOSING DATE, THE COMPANY HAS NO RESTRICTED SUBSIDIARIES EXCEPT FOR THOSE
RESTRICTED SUBSIDIARIES LISTED AS SUCH ON SCHEDULE 6.13 HERETO.

 

83

--------------------------------------------------------------------------------


 


(B)           CAPITALIZATION.  ALL SHARES OF CAPITAL STOCK OF EACH RESTRICTED
SUBSIDIARY OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND, TO
THE EXTENT APPLICABLE IN THE CASE OF FOREIGN SUBSIDIARIES, ARE FULLY PAID AND
NON-ASSESSABLE AND, TO THE EXTENT OWNED BY A BORROWER, ARE OWNED BY SUCH
BORROWER FREE AND CLEAR OF ALL LIENS EXCEPT FOR PERMITTED LIENS.  NO AUTHORIZED
BUT UNISSUED OR TREASURY SHARES OF CAPITAL STOCK OF ANY RESTRICTED SUBSIDIARY OF
THE COMPANY ARE SUBJECT TO ANY OPTION, WARRANT, RIGHT TO CALL OR COMMITMENT OF
ANY KIND OR CHARACTER.


 


(C)           RESTRICTIONS ON OR RELATING TO SUBSIDIARIES.  THERE DOES NOT EXIST
ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF (I) ANY RESTRICTED
SUBSIDIARY OF A BORROWER TO PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS
CAPITAL STOCK OR ANY OTHER INTEREST OR PARTICIPATION IN ITS PROFITS OWNED BY A
BORROWER OR ANY RESTRICTED SUBSIDIARY OF A BORROWER, OR TO PAY ANY INDEBTEDNESS
OWED TO A BORROWER OR A RESTRICTED SUBSIDIARY OF A BORROWER, (II) ANY RESTRICTED
SUBSIDIARY OF A BORROWER TO MAKE LOANS OR ADVANCES TO A BORROWER OR ANY
BORROWER’S RESTRICTED SUBSIDIARIES OR (III) A BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES TO TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO A BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES, EXCEPT, IN EACH CASE, FOR SUCH ENCUMBRANCES OR
RESTRICTIONS PERMITTED TO EXIST UNDER SECTION 8.12.


 


6.14         COMPLIANCE WITH LAW, ETC.  NO BORROWER AND NO SUBSIDIARY OF ANY
BORROWER IS IN DEFAULT UNDER OR IN VIOLATION OF ANY REQUIREMENT OF LAW OR
MATERIAL CONTRACTUAL OBLIGATION OR UNDER ITS ORGANIZATIONAL DOCUMENTS, AS THE
CASE MAY BE, IN EACH CASE THE CONSEQUENCES OF WHICH DEFAULT OR VIOLATION, EITHER
IN ANY ONE CASE OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


6.15         INVESTMENT COMPANY ACT.  NO BORROWER AND NO SUBSIDIARY OF ANY
BORROWER IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


6.16         PUBLIC UTILITY HOLDING COMPANY ACT.  NO BORROWER AND NO SUBSIDIARY
OF ANY BORROWER IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.


 


6.17         ENVIRONMENTAL MATTERS.  (I) THE OPERATIONS OF AND THE REAL PROPERTY
OWNED OR OPERATED BY EACH BORROWER AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAWS EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; (II) EACH BORROWER AND EACH OF ITS
SUBSIDIARIES HAS OBTAINED AND WILL CONTINUE TO MAINTAIN ALL ENVIRONMENTAL
PERMITS, AND ALL SUCH ENVIRONMENTAL PERMITS ARE IN GOOD STANDING AND EACH
BORROWER AND EACH OF ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF SUCH ENVIRONMENTAL PERMITS, EXCEPT WHERE FAILURE TO SO OBTAIN,
MAINTAIN OR COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (III) NO BORROWER, SUBSIDIARY OF ANY
BORROWER AND NONE OF THEIR PRESENT OR PAST PROPERTIES OR OPERATIONS (WHETHER
OWNED OR LEASED) IS SUBJECT TO:  (A) ANY ENVIRONMENTAL CLAIM OR OTHER WRITTEN
CLAIM, REQUEST FOR INFORMATION, JUDGMENT, ORDER, DECREE OR AGREEMENT FROM OR
WITH ANY GOVERNMENTAL AUTHORITY OR PRIVATE PARTY RELATED TO ANY MATERIAL
VIOLATION OF OR MATERIAL NON-COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL
PERMITS TO THE EXTENT ANY OF THE FOREGOING COULD

 

84

--------------------------------------------------------------------------------


 


REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (B) ANY PENDING OR, TO
THE KNOWLEDGE OF ANY BORROWER, THREATENED JUDICIAL OR ADMINISTRATIVE PROCEEDING,
ACTION, SUIT OR INVESTIGATION RELATED TO ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL
PERMITS WHICH, IF DETERMINED ADVERSELY TO A BORROWER OR ANY OF ITS SUBSIDIARIES,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (C) ANY REMEDIAL
ACTION WHICH IF NOT TAKEN COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR (D) ANY LIABILITIES, OBLIGATIONS OR COSTS ARISING FROM THE
RELEASE OR SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF A CONTAMINANT INTO THE
ENVIRONMENT REGARDLESS OF WHETHER THE RELEASE OR SUBSTANTIAL THREAT OF A
MATERIAL RELEASE IS OCCURRING ON ANY BORROWER’S OR ANY SUBSIDIARIES’ PRESENT OR
PAST PROPERTIES OR AT ANY OTHER LOCATION, IN EACH CASE WHERE SUCH RELEASE OR
SUBSTANTIAL THREAT OF A MATERIAL RELEASE COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; (IV) NO BORROWER AND NO SUBSIDIARY OF A BORROWER HAS
RECEIVED ANY WRITTEN NOTICE OR CLAIM TO THE EFFECT THAT A BORROWER OR ANY OF ITS
SUBSIDIARIES IS OR MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE OR
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF A CONTAMINANT INTO THE ENVIRONMENT,
WHICH NOTICE OR CLAIM COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT; AND (V) NO ENVIRONMENTAL LIEN HAS ATTACHED TO ANY PROPERTY
(WHETHER OWNED OR LEASED) OF A BORROWER OR OF ANY OF ITS SUBSIDIARIES WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NOR ARE THERE
ANY FACTS OR CIRCUMSTANCES CURRENTLY KNOWN TO A BORROWER OR ANY OF ITS
SUBSIDIARIES THAT MAY REASONABLY BE EXPECTED TO GIVE RISE TO SUCH AN
ENVIRONMENTAL LIEN.


 


6.18         LABOR RELATIONS.  NO BORROWER AND NO RESTRICTED SUBSIDIARY OF A
BORROWER IS ENGAGED IN ANY UNFAIR LABOR PRACTICE THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE IS (I) NO SIGNIFICANT UNFAIR
LABOR PRACTICE COMPLAINT PENDING AGAINST A BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF ANY BORROWER, THREATENED AGAINST ANY
OF THEM BEFORE THE NATIONAL LABOR RELATIONS BOARD OR APPROPRIATE NATIONAL COURT
OR OTHER FORUM, AND NO SIGNIFICANT GRIEVANCE OR SIGNIFICANT ARBITRATION
PROCEEDING ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS SO
PENDING AGAINST A BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR, TO THE BEST
KNOWLEDGE OF A BORROWER, THREATENED AGAINST ANY OF THEM OR (II) NO SIGNIFICANT
STRIKE, LABOR DISPUTE, SLOWDOWN OR STOPPAGE IS PENDING AGAINST A BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF A BORROWER,
THREATENED AGAINST A BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, IN EACH
CASE, EXCEPT SUCH AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


6.19         INTELLECTUAL PROPERTY.  EACH BORROWER AND EACH RESTRICTED
SUBSIDIARY OF EACH BORROWER OWNS OR HOLDS LICENSES OR OTHER RIGHTS TO OR UNDER
ALL OF THE PATENTS, PATENT APPLICATIONS, TRADEMARKS, SERVICE MARKS, TRADEMARK
AND SERVICE MARK REGISTRATIONS AND APPLICATIONS THEREFOR, TRADE SECRETS,
PROPRIETARY INFORMATION, COMPUTER PROGRAMS, DATABASES, AND OTHER PROPRIETARY
RIGHTS (COLLECTIVELY, “INTELLECTUAL PROPERTY”) NECESSARY FOR THE PRESENT CONDUCT
OF ITS BUSINESS, WITHOUT ANY KNOWN CONFLICT WITH THE RIGHTS OF OTHERS, EXCEPT
SUCH CONFLICTS WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO BORROWER AND NO RESTRICTED SUBSIDIARY OF A BORROWER HAS KNOWLEDGE OF
ANY EXISTING OR THREATENED CLAIM BY ANY PERSON CONTESTING THE VALIDITY,
ENFORCEABILITY, USE OR OWNERSHIP OF THE INTELLECTUAL PROPERTY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.20         CERTAIN FEES.  NO BROKER’S OR FINDER’S FEES OR COMMISSIONS OR ANY
SIMILAR FEES OR COMMISSIONS WILL BE PAYABLE BY ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY WITH RESPECT

 

85

--------------------------------------------------------------------------------


 


TO THE INCURRENCE AND MAINTENANCE OF THE OBLIGATIONS, ANY OTHER TRANSACTION
UNDER THE LOAN DOCUMENTS OR ANY SERVICES RENDERED IN CONNECTION WITH SUCH
TRANSACTIONS. 


 


6.21         SECURITY DOCUMENTS.


 


(A)           SECURITY AGREEMENT COLLATERAL.  THE PROVISIONS OF THE SECURITY
DOCUMENTS ARE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY AGREEMENT, A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE
APPLICABLE CREDIT PARTY IN THE COLLATERAL OWNED BY SUCH CREDIT PARTY, AND THE
SECURITY AGREEMENT, TOGETHER WITH THE INTERCREDITOR AGREEMENT, THE FILINGS OF
FORM UCC-1 IN ALL RELEVANT JURISDICTIONS AND THE OTHER SECURITY DOCUMENTS
CREATES A VALID LIEN (WITH A FIRST LIEN ON RECEIVABLES, INVENTORY GENERAL
INTANGIBLES AND OTHER “REVOLVER FIRST PRIORITY COLLATERAL,” AS DEFINED IN THE
INTERCREDITOR AGREEMENT AND A SECOND LIEN ON PROPERTY, PLANT, EQUIPMENT AND
OTHER “TERM AND NOTE FIRST PRIORITY COLLATERAL,” AS DEFINED IN THE INTERCREDITOR
AGREEMENT) ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
BORROWERS AND SUCH CREDIT PARTIES IN ALL OF THE COLLATERAL DESCRIBED THEREIN,
SUBJECT TO NO OTHER LIENS OTHER THAN PERMITTED LIENS.  EXCEPT FOR TITLED
VEHICLES, VESSELS AND OTHER COLLATERAL WHICH MAY NOT BE PERFECTED THROUGH THE
FILING OF FINANCING STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE OF THE
APPROPRIATE JURISDICTION AND WHICH HAVE AN AGGREGATE FAIR MARKET VALUE OF LESS
THAN $5,000,000, ALL SUCH LIENS HAVE BEEN OR, UPON THE FILING OF THE FINANCING
STATEMENTS DELIVERED ON THE CLOSING DATE, WILL BE FULLY PERFECTED LIENS EXCEPT
FOR PERMITTED LIENS.  THE RECORDATION IN THE UNITED STATES PATENT AND TRADEMARK
OFFICE AND IN THE UNITED STATES COPYRIGHT OFFICE OF ASSIGNMENTS FOR SECURITY
MADE PURSUANT TO THE SECURITY AGREEMENT WILL BE EFFECTIVE, UNDER FEDERAL LAW, TO
PERFECT THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT IN THE TRADEMARKS,
PATENTS AND COPYRIGHTS COVERED BY THE SECURITY AGREEMENT.  THE RECORDATION WITH
THE UNITED STATES SURFACE TRANSPORTATION BOARD OF ASSIGNMENTS FOR SECURITY MADE
PURSUANT TO THE SECURITY AGREEMENT WILL BE EFFECTIVE UNDER FEDERAL LAW, TO
CREATE A VALID FIRST LIEN IN FAVOR OF THE COLLATERAL AGENT IN THE RAILCARS
COVERED BY THE SECURITY AGREEMENT.  EACH BORROWER AND EACH RESTRICTED SUBSIDIARY
HAS GOOD AND MARKETABLE TITLE TO ALL COLLATERAL, FREE AND CLEAR OF ALL LIENS
EXCEPT PERMITTED LIENS.


 


(B)           PLEDGED SECURITIES.  THE SECURITY INTERESTS CREATED IN FAVOR OF
THE COLLATERAL AGENT, AS PLEDGEE FOR THE BENEFIT OF THE LENDERS UNDER THE
SECURITY AGREEMENT, CONSTITUTE PERFECTED SECURITY INTERESTS IN THE PLEDGED
SECURITIES AND PLEDGED INTERCOMPANY NOTES, SUBJECT TO NO SECURITY INTERESTS OF
ANY OTHER PERSON OTHER THAN PERMITTED LIENS.  EXCEPT AS SET FORTH IN THE
SECURITY AGREEMENT, NO FILINGS, REGISTRATIONS OR RECORDINGS WHICH HAVE NOT BEEN
MADE OR WILL NOT HAVE BEEN MADE (OR SUBMITTED FOR RECORDATION) WITHIN 10
BUSINESS DAYS AFTER THE CLOSING DATE ARE REQUIRED IN ORDER TO PERFECT THE
SECURITY INTERESTS CREATED IN THE PLEDGED SECURITIES OR PLEDGED INTERCOMPANY
NOTES UNDER THE SECURITY AGREEMENT.  SIXTY-FIVE PERCENT (65%) OF THE CAPITAL
STOCK OF ALL DIRECT FOREIGN SUBSIDIARIES WITH A NET BOOK VALUE AND A FAIR MARKET
VALUE IN EXCESS OF $250,000 ARE PLEDGED TO THE COLLATERAL AGENT.


 


(C)           REAL PROPERTY COLLATERAL.  THE MORTGAGES CREATE, AS SECURITY FOR
THE OBLIGATIONS PURPORTED TO BE SECURED THEREBY, A VALID AND ENFORCEABLE
PERFECTED SECURITY INTEREST IN AND LIEN ON ALL OF THE MORTGAGED PROPERTY
(INCLUDING, WITHOUT LIMITATION, ALL FIXTURES AND IMPROVEMENTS RELATING TO SUCH
MORTGAGED PROPERTY AND AFFIXED OR ADDED THERETO ON OR AFTER THE CLOSING DATE) IN
FAVOR OF THE COLLATERAL AGENT (OR SUCH OTHER TRUSTEE AS MAY BE NAMED THEREIN)
FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE SECURITY AGREEMENT, SUPERIOR TO
AND PRIOR TO THE

 

86

--------------------------------------------------------------------------------


 


RIGHTS OF ALL THIRD PERSONS (EXCEPT THAT THE SECURITY INTEREST CREATED IN THE
MORTGAGED PROPERTY MAY BE SUBJECT TO THE PERMITTED LIENS RELATED THERETO) AND
SUBJECT TO NO OTHER LIENS (OTHER THAN LIENS PERMITTED UNDER SECTION 8.1). 
SCHEDULE 6.21(C) CONTAINS A TRUE AND COMPLETE LIST AS OF THE CLOSING DATE OF (X)
EACH PARCEL OF REAL PROPERTY OF EACH BORROWER AND EACH RESTRICTED SUBSIDIARY
WITH AN ESTIMATED FAIR MARKET VALUE IN EXCESS OF $1,000,000, (Y) THE TYPE OF
INTEREST IN SUCH PARCEL OF REAL PROPERTY HELD BY SUCH BORROWER OR SUCH
RESTRICTED SUBSIDIARIES AND (Z) WHETHER OR NOT SUCH PARCEL OF REAL PROPERTY IS
MORTGAGED PROPERTY.  EACH BORROWER AND EACH RESTRICTED SUBSIDIARY HAS GOOD AND
MARKETABLE TITLE TO ALL MORTGAGED PROPERTY FREE AND CLEAR OF ALL LIENS EXCEPT
THOSE DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 6.21(C).


 


(D)           ELIGIBLE RECEIVABLES AND ELIGIBLE INVENTORY.  EACH RECEIVABLE
INCLUDED IN THE NET RECEIVABLES BALANCE IS, TO THE BEST OF EACH CREDIT PARTY’S
KNOWLEDGE, AN ELIGIBLE RECEIVABLE, AND ALL INVENTORY INCLUDED IN THE CALCULATION
OF THE BORROWING BASE CONSTITUTES, TO THE BEST OF EACH CREDIT PARTY’S KNOWLEDGE,
ELIGIBLE INVENTORY.


 


(E)           LOCK-BOX ARRANGEMENTS.  ALL LOCK-BOX BANKS (NAMES AND ADDRESSES),
LOCK-BOX NUMBERS AND LOCK-BOX ACCOUNT NUMBERS ARE LISTED ON EXHIBIT 1.1(B) OR
DESCRIBED IN A NOTICE PROVIDED PURSUANT TO SECTION 11.1.  THE FUNDS
ADMINISTRATOR HAS SENT A COPY OF ALL LOCK-BOX LETTERS TO THE COLLATERAL AGENT
AND ADMINISTRATIVE AGENT.  NO CREDIT PARTY HAS GRANTED ANY INTEREST IN ANY
LOCK-BOX OR LOCK-BOX ACCOUNT TO ANY PERSON OTHER THAN THE COLLATERAL AGENT (OR
EXCEPT AS PERMITTED BY SECTION 8.1(I) HEREOF) AND, UPON DELIVERY TO A LOCK-BOX
BANK OF THE RELATED LOCK-BOX LETTER, THE COLLATERAL AGENT WILL HAVE EXCLUSIVE
OWNERSHIP AND CONTROL OF THE LOCK-BOX ACCOUNT AND/OR LOCK-BOX AT SUCH LOCK-BOX
BANK.


 


(F)            DEPOSIT ACCOUNTS.  ALL DOMESTIC DEPOSIT ACCOUNTS AND DISBURSEMENT
ACCOUNTS OF BORROWERS AND THEIR RESTRICTED SUBSIDIARIES WHOSE BALANCES EXCEED
$100,000 AS OF THE CLOSING DATE ARE LISTED ON SCHEDULE 6.21(F).  NO BORROWER AND
NO SUBSIDIARY OF A BORROWER HAS GRANTED ANY INTEREST IN ANY SUCH DEPOSIT ACCOUNT
OR DISBURSEMENT ACCOUNT TO ANY PERSON OTHER THAN PURSUANT TO THE SECURITY
DOCUMENTS OR THE TERM SECURITY DOCUMENTS.


 


6.22         ASBESTOS MATTERS.  NO BORROWER AND NO SUBSIDIARY OF A BORROWER (A)
MANUFACTURES, PRODUCES OR SELLS ANY PRODUCT CONTAINING ASBESTOS; OR (B) HAS
MANUFACTURED, PRODUCED OR SOLD ANY PRODUCT CONTAINING ASBESTOS PRIOR TO THE
CLOSING DATE WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


6.23         USE OF PROCEEDS.  ALL PROCEEDS OF THE LOANS SHALL BE USED:  (I) TO
REFINANCE ALL OUTSTANDING OBLIGATIONS UNDER THE EXISTING REVOLVING CREDIT
AGREEMENT AND TO PAY FEES AND EXPENSES RELATED TO SUCH REFINANCING, (II) FOR
WORKING CAPITAL AND (III) FOR GENERAL CORPORATE PURPOSES.  NOTWITHSTANDING THE
FOREGOING, PROCEEDS OF THE LOANS SHALL NOT BE USED TO MAKE VOLUNTARY PREPAYMENTS
OF THE TERM LOAN OBLIGATIONS OR THE SENIOR SECURED NOTES OBLIGATIONS.


 


6.24         ANTI-TERRORISM LAW.


 


(A)           NO BORROWER IS, AND, TO THE KNOWLEDGE OF EACH BORROWER, NONE OF
ITS AFFILIATES IS, IN VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY
LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER NO. 13224 ON
TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”), AND
THE UNITING AND STRENGTHENING AMERICA BY PROVIDING

 

87

--------------------------------------------------------------------------------


 


APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001,
PUBLIC LAW 107-56.


 


(B)           NO BORROWER IS, AND, TO THE KNOWLEDGE OF EACH BORROWER, NO
AFFILIATE OR BROKER OR OTHER AGENT OF ANY BORROWER IS, ACTING OR BENEFITING IN
ANY CAPACITY IN CONNECTION WITH ANY LOANS HEREUNDER IS ANY OF THE FOLLOWING:


 

(I)            A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(II)           A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

 

(III)          A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR
OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

 

(IV)          A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR
SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(V)           A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND
BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.

 


(C)           NO BORROWER IS, AND, TO THE KNOWLEDGE OF EACH BORROWER, NO BROKER
OR OTHER AGENT OF ANY BORROWER IS, ACTING IN ANY CAPACITY IN CONNECTION WITH ANY
LOANS HEREUNDER (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON
DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW.


 


ARTICLE VII

AFFIRMATIVE COVENANTS


 

The Borrowers hereby agree that, so long as any of the Commitments remain in
effect, or any Loan or L/C Obligation remains outstanding and unpaid or any
other amount is owing to any Lender or Administrative Agent hereunder, the
Borrowers shall:

 


7.1           FINANCIAL STATEMENTS.  FURNISH, OR CAUSE TO BE FURNISHED, TO EACH
LENDER:


 


(A)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT NOT LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY
PERIODS OF EACH FISCAL YEAR OF THE COMPANY (OR IN THE EVENT THAT A REQUEST FOR
AN EXTENSION OF THE REQUIRED FILING DATE FOR THE COMPANY’S FORM 10-Q WITH THE
SEC HAS BEEN TIMELY FILED, THE LAST DAY OF SUCH REQUESTED

 

88

--------------------------------------------------------------------------------


 


EXTENSION PERIOD, BUT IN NO EVENT LATER THAN 55 DAYS), (I) THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS
AT THE END OF SUCH QUARTER SETTING FORTH IN COMPARATIVE FORM THE AUDITED BALANCE
SHEET OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR THE PRIOR FISCAL
YEAR, (II) THE RELATED UNAUDITED CONSOLIDATED STATEMENT OF INCOME OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND FOR THE
PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER SETTING FORTH IN
COMPARATIVE FORM THE FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR
AND (III) THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOW OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH QUARTER, AND SETTING FORTH IN COMPARATIVE FORM FIGURES
FOR THE RELATED PERIOD IN THE PRIOR FISCAL YEAR, ALL OF WHICH SHALL BE CERTIFIED
BY A RESPONSIBLE FINANCIAL OFFICER OF THE COMPANY, SUBJECT TO NORMAL YEAR-END
AUDIT ADJUSTMENTS AND, IF THE COMPANY HAS ESTABLISHED ANY UNRESTRICTED
SUBSIDIARIES, SUCH CONSOLIDATED STATEMENTS SHALL BE ACCOMPANIED BY A BALANCE
SHEET AS OF SUCH DATE, AND A STATEMENT OF INCOME AND CASH FLOWS FOR SUCH PERIOD
AND THE PRIOR YEAR COMPARATIVE PERIOD, REFLECTING ON A COMBINED BASIS, FOR
RESTRICTED SUBSIDIARIES AND ON A COMBINED BASIS FOR UNRESTRICTED SUBSIDIARIES,
THE CONSOLIDATING ENTRIES FOR EACH OF SUCH TYPES OF SUBSIDIARIES; AND


 


(B)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY (OR IN THE
EVENT THAT A REQUEST FOR AN EXTENSION OF THE REQUIRED FILING DATE FOR THE
COMPANY’S FORM 10-K WITH THE SEC HAS BEEN TIMELY FILED, THE LAST DAY OF SUCH
REQUESTED EXTENSION PERIOD, BUT IN NO EVENT LATER THAN 105 DAYS), A COPY OF THE
CONSOLIDATING AND CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATING AND
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH YEAR, AND SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR AND
SUCH CONSOLIDATED STATEMENTS SHALL BE ACCOMPANIED BY A BALANCE SHEET AS OF SUCH
DATE, AND A STATEMENT OF INCOME AND CASH FLOWS FOR SUCH PERIOD, REFLECTING ON A
COMBINED BASIS, FOR RESTRICTED SUBSIDIARIES AND ON A COMBINED BASIS FOR
UNRESTRICTED SUBSIDIARIES, THE CONSOLIDATING ENTRIES FOR EACH OF SUCH TYPES OF
SUBSIDIARIES; ALL SUCH FINANCIAL STATEMENTS SHALL BE COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND SHALL BE PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS REFLECTED THEREIN AND WITH PRIOR PERIODS
(EXCEPT AS APPROVED BY THE ACCOUNTANTS PREPARING SUCH STATEMENTS OR THE
RESPONSIBLE FINANCIAL OFFICER, AS THE CASE MAY BE, AND DISCLOSED THEREIN) AND,
IN THE CASE OF THE CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN THIS SECTION
7.1(B), ACCOMPANIED BY A REPORT THEREON OF DELOITTE & TOUCHE OR SUCH OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH
REPORT SHALL CONTAIN NO “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR
ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT AND SHALL STATE
THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL POSITION OF THE
COMPANY AND ITS SUBSIDIARIES AS AT THE DATES INDICATED AND THE RESULTS OF THEIR
OPERATIONS AND CASH FLOW FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP.


 


(C)           MONTHLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (OTHER THAN THE LAST
MONTH OF ANY FISCAL QUARTER) OF THE COMPANY, UNAUDITED FINANCIAL STATEMENTS
CONSISTING OF A CONSOLIDATED BALANCE SHEET AS AT THE END OF SUCH MONTH AND
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES, CONSOLIDATED AND BUSINESS SEGMENT STATEMENTS OF
OPERATIONS FOR SUCH MONTH AND FOR THE FISCAL YEAR THROUGH SUCH MONTH, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE COMPARATIVE MONTH FOR
THE PREVIOUS FISCAL YEAR, SUBJECT

 

89

--------------------------------------------------------------------------------


 


TO NORMAL YEAR-END AUDIT ADJUSTMENTS ALL IN REASONABLE DETAIL AND CERTIFIED ON
BEHALF OF THE COMPANY BY A RESPONSIBLE OFFICER OF THE COMPANY AS HAVING BEEN
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


 


(D)           UPON REQUEST BY ADMINISTRATIVE AGENT AT ANY TIME, AND IN ANY EVENT
WITHIN TEN (10) BUSINESS DAYS AFTER THE LAST BUSINESS DAY OF EACH FISCAL MONTH
(AND WITHIN TWO (2) BUSINESS DAYS AFTER THE LAST BUSINESS DAY OF EACH WEEK IN
WHICH TOTAL EXPOSURE HAS EXCEEDED 80% OF THE BORROWING BASE FOR FIVE (5)
CONSECUTIVE BUSINESS DAYS), A BORROWING BASE REPORT IN THE FORM OF EXHIBIT
7.1(D) (THE “BORROWING BASE REPORT”) REFLECTING INFORMATION AS OF THE CLOSE OF
BUSINESS OF THE BORROWERS FOR THE IMMEDIATELY PRECEDING CALENDAR MONTH (OR SUCH
SHORTER PERIOD AS THE CASE MAY BE) WITH ALL SUPPORTING DETAIL AS AGENT MAY FROM
TIME TO TIME REASONABLY REQUIRE, DULY COMPLETED, DETAILING EACH BORROWER’S
UNDERSTANDING AS TO WHICH RECEIVABLES OR INVENTORY CONSTITUTE ELIGIBLE
RECEIVABLES AND ELIGIBLE INVENTORY AS OF THE LAST DAY OF SUCH FISCAL MONTH (OR
SUCH OTHER DATE AS THE AGENT MAY SPECIFY IN SUCH REQUEST) (INCLUDING BUT NOT
LIMITED TO MONTHLY AGING AND CONCENTRATION OF RECEIVABLES, MONTHLY LISTING OF
INVENTORY AND SUCH ADDITIONAL INFORMATION IN RESPECT OF INVENTORY, RECEIVABLES
AND THE OBLIGORS AS IS FROM TIME TO TIME REQUESTED BY ADMINISTRATIVE AGENT), AND
CERTIFIED BY A RESPONSIBLE FINANCIAL OFFICER OF THE COMPANY AND SUBJECT ONLY TO
ADJUSTMENT UPON COMPLETION OF THE NORMAL YEAR-END AUDIT OF PHYSICAL INVENTORY.
IN ADDITION, EACH BORROWING BASE REPORT SHALL HAVE ATTACHED TO IT SUCH
ADDITIONAL SCHEDULES AND/OR OTHER INFORMATION AS ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


 


7.2           CERTIFICATES; OTHER INFORMATION.  FURNISH TO EACH LENDER (OR, IF
SPECIFIED BELOW, TO ADMINISTRATIVE AGENT):


 


(A)           ACCOUNTANT’S CERTIFICATES.  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1(B), TO THE EXTENT NOT CONTRARY
TO THE THEN CURRENT RECOMMENDATIONS OF THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS, A CERTIFICATE FROM DELOITTE & TOUCHE OR OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING STATING THAT, IN
THE COURSE OF THEIR ANNUAL AUDIT OF THE BOOKS AND RECORDS OF THE COMPANY, NO
EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT WITH RESPECT TO ARTICLES VII,
VIII OR IX, INSOFAR AS THEY RELATE TO ACCOUNTING AND FINANCIAL MATTERS, HAS COME
TO THEIR ATTENTION WHICH WAS CONTINUING AT THE END OF SUCH FISCAL YEAR OR ON THE
DATE OF THEIR CERTIFICATE, OR IF SUCH AN EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT HAS COME TO THEIR ATTENTION, THE CERTIFICATE SHALL INDICATE THE NATURE
OF SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT.


 


(B)           OFFICER’S CERTIFICATES.  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1, A CERTIFICATE OF A RESPONSIBLE
FINANCIAL OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT 7.2(B) STATING THAT, TO
THE BEST OF SUCH OFFICER’S KNOWLEDGE, SUCH FINANCIAL STATEMENTS PRESENT FAIRLY,
IN ACCORDANCE WITH GAAP, THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE COMPANY AND ITS SUBSIDIARIES FOR THE PERIOD REFERRED TO THEREIN (SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS) THAT NO EVENT OF DEFAULT OR UNMATURED EVENT
OF DEFAULT HAS OCCURRED EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND, IF SO
SPECIFIED, THE ACTION WHICH THE BORROWERS PROPOSE TO TAKE WITH RESPECT THERETO,
WHICH CERTIFICATE SHALL SET FORTH DETAILED COMPUTATIONS TO THE EXTENT NECESSARY
TO ESTABLISH THE COMPANY’S COMPLIANCE WITH THE COVENANTS SET FORTH IN ARTICLE IX
OF THIS AGREEMENT.

 

90

--------------------------------------------------------------------------------


 


(C)           AUDIT REPORTS AND STATEMENTS.  PROMPTLY FOLLOWING ANY BORROWER’S
RECEIPT THEREOF, COPIES OF ALL CONSOLIDATED FINANCIAL OR OTHER CONSOLIDATED
REPORTS OR STATEMENTS, IF ANY, SUBMITTED TO SUCH BORROWER OR ANY OF ITS
SUBSIDIARIES BY INDEPENDENT PUBLIC ACCOUNTANTS RELATING TO ANY ANNUAL OR INTERIM
AUDIT OF THE BOOKS OF SUCH BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(D)           PUBLIC FILINGS.  WITHIN 10 DAYS AFTER THE SAME BECOME PUBLIC,
COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS WHICH THE COMPANY MAY MAKE TO, OR
FILE WITH, THE SEC OR ANY SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY.


 


(E)           OTHER REQUESTED INFORMATION.  SUCH OTHER INFORMATION RESPECTING
THE RESPECTIVE PROPERTIES, BUSINESS AFFAIRS, FINANCIAL CONDITION AND/OR
OPERATIONS OF HOLDCO I, HOLDCO II OR THE BORROWERS OR ANY OF THEIR SUBSIDIARIES
AS ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH ADMINISTRATIVE AGENT) MAY FROM
TIME TO TIME REASONABLY REQUEST.


 


(F)            PROJECTIONS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN SIXTY
(60) DAYS FOLLOWING THE FIRST DAY OF EACH FISCAL YEAR COMMENCING WITH THE FISCAL
YEAR OF THE COMPANY BEGINNING JANUARY 1, 2005 PROJECTIONS IN FORM SIMILAR TO
THAT DELIVERED ON THE CLOSING DATE COVERING THE PERIOD FROM THE BEGINNING OF
SUCH FISCAL YEAR (ON A QUARTERLY BASIS FOR THE FIRST FISCAL YEAR AND AN ANNUAL
BASIS THEREAFTER) THROUGH THE END OF THE THIRD FISCAL YEAR THEREAFTER, PREPARED
IN REASONABLE DETAIL, WITH APPROPRIATE PRESENTATION AND DISCUSSION OF THE
PRINCIPAL ASSUMPTIONS UPON WHICH SUCH PROJECTIONS ARE BASED, WHICH SHALL BE
ACCOMPANIED BY THE STATEMENT OF THE CHIEF EXECUTIVE OFFICER OR RESPONSIBLE
FINANCIAL OFFICER OF THE COMPANY TO THE EFFECT THAT, TO THE BEST OF HIS
KNOWLEDGE, SUCH PROJECTIONS ARE A REASONABLE ESTIMATE FOR THE PERIODS
RESPECTIVELY COVERED THEREBY.


 


(G)           INSURANCE.  (I) PRIOR TO THE CLOSING DATE, THE COMPANY SHALL HAVE
DELIVERED TO ADMINISTRATIVE AGENT EVIDENCE OF INSURANCE COMPLYING WITH THE
REQUIREMENTS OF SECTION 7.8 FOR THE BUSINESS AND PROPERTIES OF THE BORROWERS AND
THEIR SUBSIDIARIES, IN FORM REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND
THE REQUIRED LENDERS AND NAMING ADMINISTRATIVE AGENT AS AN ADDITIONAL INSURED,
MORTGAGEE AND/OR LOSS PAYEE AS ITS INTERESTS MAY APPEAR, AND STATING THAT SUCH
INSURANCE SHALL NOT BE CANCELED OR REVISED WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE
BY THE INSURER TO ADMINISTRATIVE AGENT AND (II) THE COMPANY SHALL DELIVER TO
ADMINISTRATIVE AGENT INFORMATION CONCERNING INSURANCE AT THE TIMES AND IN THE
MANNER SPECIFIED IN SECTION 7.8.


 


(H)           MANAGEMENT LETTERS.  PROMPTLY AFTER RECEIPT THEREOF, A COPY OF ANY
“MANAGEMENT LETTER” RECEIVED BY BORROWER OR ANY OF ITS SUBSIDIARIES FROM ITS
CERTIFIED PUBLIC ACCOUNTANTS.


 


7.3           NOTICES.  PROMPTLY (AND IN ANY EVENT WITHIN THREE BUSINESS DAYS IN
THE CASE OF (A) BELOW, OR THIRTY DAYS IN THE CASE OF (B) AND (C) BELOW) AFTER A
RESPONSIBLE OFFICER OF THE COMPANY OR ANY SUBSIDIARY OBTAINS KNOWLEDGE THEREOF,
GIVE NOTICE TO ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY PROVIDE A COPY OF SUCH
NOTICE TO EACH LENDER) OF:


 


(A)           EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT.  THE OCCURRENCE OF
ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT, ACCOMPANIED BY A STATEMENT
OF A RESPONSIBLE OFFICER SETTING FORTH DETAILS OF THE OCCURRENCE REFERRED TO
THEREIN AND STATING WHAT ACTION THE BORROWERS OR SUCH SUBSIDIARY PROPOSES TO
TAKE WITH RESPECT THERETO.


 

91

--------------------------------------------------------------------------------


 


(B)           LITIGATION AND RELATED MATTERS.  THE COMMENCEMENT OF, OR ANY
MATERIAL DEVELOPMENT IN, ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION AFFECTING
THE BORROWERS OR ANY OF THEIR RESTRICTED SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
PROPERTIES BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY, (I) IN WHICH THE
AMOUNT INVOLVED THAT THE BORROWERS REASONABLY DETERMINE IS NOT COVERED BY
INSURANCE OR OTHER INDEMNITY IS $10,000,000 OR MORE, (II) WITH RESPECT TO ANY
LOAN DOCUMENT OR ANY MATERIAL INDEBTEDNESS OR PREFERRED STOCK OF A BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES OR (III) WHICH, IF DETERMINED ADVERSELY TO A
BORROWER OR ANY OF ITS SUBSIDIARIES, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


(C)           ENVIRONMENTAL NOTIFICATION.


 

(I)            THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING, TO THE EXTENT
THAT ANY OF THE FOLLOWING, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION, BUSINESS OR PROPERTIES OF THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR, IN ANY EVENT, COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY TO A BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IN EXCESS OF $5,000,000 OR A FINE OR PENALTY IN EXCESS OF
$3,000,000:  (A) WRITTEN NOTICE, CLAIM OR REQUEST FOR INFORMATION TO THE EFFECT
THAT A BORROWER OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE IN ANY MATERIAL
RESPECT TO ANY PERSON AS A RESULT OF THE PRESENCE OF OR THE RELEASE OR
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT; (B) WRITTEN NOTICE THAT A BORROWER OR ANY OF ITS SUBSIDIARIES IS
SUBJECT TO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY
REMEDIAL ACTION IS NEEDED TO RESPOND TO THE PRESENCE OR TO THE RELEASE OR
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT; (C) WRITTEN NOTICE THAT ANY PROPERTY, WHETHER OWNED OR LEASED BY,
OR OPERATED ON BEHALF OF, A BORROWER OR ITS SUBSIDIARIES IS SUBJECT TO A
MATERIAL ENVIRONMENTAL LIEN; (D) WRITTEN NOTICE OF VIOLATION TO A BORROWER OR
ANY OF ITS SUBSIDIARIES OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS; OR
(E) COMMENCEMENT OR WRITTEN THREAT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING
ALLEGING A VIOLATION OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS;
PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS CLAUSE (I) SHALL NOT REQUIRE A
BORROWER TO VIOLATE OR BREACH ANY CONFIDENTIALITY COVENANTS TO WHICH IT IS
BOUND.

 

(II)           UPON WRITTEN REQUEST BY ADMINISTRATIVE AGENT, ANY BORROWER OR ANY
RESTRICTED SUBSIDIARY SHALL PROMPTLY SUBMIT TO ADMINISTRATIVE AGENT AND THE
LENDERS A REPORT PROVIDING AN UPDATE OF THE STATUS OF EACH ENVIRONMENTAL, HEALTH
OR SAFETY COMPLIANCE, HAZARD OR LIABILITY ISSUE IDENTIFIED IN ANY NOTICE OR
REPORT REQUIRED PURSUANT TO CLAUSE (I) ABOVE AND ANY OTHER ENVIRONMENTAL, HEALTH
AND SAFETY COMPLIANCE OBLIGATION, REMEDIAL OBLIGATION OR LIABILITY THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL SUCH NOTICES
SHALL DESCRIBE IN REASONABLE DETAIL THE NATURE OF THE CLAIM, INVESTIGATION,
CONDITION, OCCURRENCE OR REMOVAL OR REMEDIAL ACTION AND THE COMPANY’S OR SUCH
RESTRICTED SUBSIDIARY’S RESPONSE THERETO.

 


(D)           NOTICES AND OTHER REPORTS.  NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT NOT OTHERWISE REQUIRED TO BE DELIVERED HEREUNDER, THE FUNDS ADMINISTRATOR
SHALL PROMPTLY PROVIDE TO ADMINISTRATIVE AGENT A COPY OF ALL MATERIAL NOTICES
REQUIRED TO BE DELIVERED BY A BORROWER OR ANY OF ITS AFFILIATES UNDER THE TERM
CREDIT AGREEMENT.

 

92

--------------------------------------------------------------------------------


 


(E)           NOTICE OF CHANGE OF CONTROL.  EACH OCCASION THAT ANY CHANGE OF
CONTROL SHALL OCCUR AND SUCH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE
PARTICULARS OF SUCH OCCASION.


 


7.4           MAINTENANCE OF EXISTENCE.  CONTINUE TO ENGAGE IN BUSINESS OF THE
SAME GENERAL TYPE AS NOW CONDUCTED BY IT AND PRESERVE, RENEW AND KEEP IN FULL
FORCE AND EFFECT ITS AND EACH SUBSIDIARY’S EXISTENCE AND TAKE ALL REASONABLE
ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES AND FRANCHISES MATERIAL TO ITS AND
THOSE OF EACH OF ITS SUBSIDIARIES’ BUSINESSES EXCEPT TO THE EXTENT THAT FAILURE
TO TAKE ANY SUCH ACTION COULD NOT IN THE AGGREGATE REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, OR AS OTHERWISE PERMITTED PURSUANT TO SECTIONS
8.3 AND 8.7, AND COMPLY AND CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY WITH ALL
REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY THEREWITH WOULD
NOT IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.5           PAYMENT OF OBLIGATIONS.  PAY OR DISCHARGE OR OTHERWISE SATISFY AT
MATURITY OR, TO THE EXTENT PERMITTED HEREBY, PRIOR TO MATURITY OR BEFORE THEY
BECOME DELINQUENT, AS THE CASE MAY BE, AND CAUSE EACH OF ITS RESTRICTED
SUBSIDIARIES TO PAY OR DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR
BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE:


 

(I)            ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES IMPOSED UPON ANY OF THEM OR UPON ANY OF THEIR INCOME OR PROFITS OR ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS PRIOR TO THE DATE ON WHICH PENALTIES
ATTACH THERETO; AND

 

(II)           ALL LAWFUL CLAIMS PRIOR TO THE TIME THEY BECOME A LIEN (OTHER
THAN PERMITTED LIENS) UPON ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS;

 

provided, however, that neither a Borrower nor any of its Subsidiaries shall be
required to pay or discharge any such material tax, assessment, charge, levy or
claim (A) while the same is being contested by it in good faith and by
appropriate proceedings diligently pursued so long as such Borrower or such
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves in accordance with GAAP (segregated to the extent required by GAAP)
with respect thereto and title to any material properties or assets is not
jeopardized in any material respect or (B) which could not reasonably be
expected to have a Material Adverse Effect.

 


7.6           INSPECTION OF PROPERTY, BOOKS AND RECORDS.  KEEP, OR CAUSE TO BE
KEPT, AND CAUSE EACH OF ITS SUBSIDIARIES TO KEEP OR CAUSE TO BE KEPT, ADEQUATE
RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES ARE TO BE MADE
REFLECTING ITS AND THEIR BUSINESS AND FINANCIAL TRANSACTIONS, SUCH ENTRIES TO BE
MADE IN ACCORDANCE WITH SOUND ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED AND
WILL PERMIT, AND CAUSE EACH OF ITS SUBSIDIARIES TO PERMIT, ANY LENDER OR ITS
RESPECTIVE REPRESENTATIVES, AT ANY REASONABLE TIME, AND FROM TIME TO TIME AT THE
REASONABLE REQUEST OF SUCH LENDER MADE TO THE BORROWERS AND UPON REASONABLE
NOTICE, TO VISIT AND INSPECT ITS AND THEIR RESPECTIVE PROPERTIES, TO EXAMINE AND
MAKE COPIES OF AND TAKE ABSTRACTS FROM ITS AND THEIR RESPECTIVE RECORDS AND
BOOKS OF ACCOUNT, AND TO DISCUSS ITS AND THEIR RESPECTIVE AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS AND THEIR RESPECTIVE PRINCIPAL OFFICERS, DIRECTORS AND WITH
THE WRITTEN CONSENT OF SUCH BORROWER (WHICH CONSENT SHALL NOT BE REQUIRED IF ANY
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING) INDEPENDENT PUBLIC ACCOUNTANTS,
PROVIDED THAT THE BORROWERS MAY ATTEND ANY SUCH MEETINGS (AND BY THIS PROVISION
THE BORROWERS AUTHORIZE SUCH ACCOUNTANTS TO

 

93

--------------------------------------------------------------------------------


 


DISCUSS WITH THE LENDERS AND SUCH REPRESENTATIVES THE AFFAIRS, FINANCES AND
ACCOUNTS OF THE BORROWERS AND THEIR SUBSIDIARIES).


 


7.7           ERISA.


 


(A)           (I)  AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN TEN (10) DAYS
AFTER ANY BORROWER OR ANY OF ITS SUBSIDIARIES OR ERISA AFFILIATES KNOWS OR HAS
REASON TO KNOW THAT A REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY PLAN,
DELIVER, OR CAUSE SUCH SUBSIDIARY OR ERISA AFFILIATE TO DELIVER, TO
ADMINISTRATIVE AGENT A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE COMPANY OR
SUCH SUBSIDIARY OR ERISA AFFILIATE, AS THE CASE MAY BE, SETTING FORTH THE
DETAILS OF SUCH REPORTABLE EVENT AND THE ACTION, IF ANY, WHICH THE COMPANY OR
SUCH SUBSIDIARY OR ERISA AFFILIATE IS REQUIRED OR PROPOSES TO TAKE, TOGETHER
WITH ANY NOTICES REQUIRED OR PROPOSED TO BE GIVEN; (II) UPON THE REQUEST OF ANY
LENDER MADE FROM TIME TO TIME, DELIVER, OR CAUSE EACH SUBSIDIARY OR ERISA
AFFILIATE TO DELIVER, TO EACH LENDER A COPY OF THE MOST RECENT ACTUARIAL REPORT
AND ANNUAL REPORT COMPLETED WITH RESPECT TO ANY PLAN; (III) AS SOON AS POSSIBLE
AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER ANY BORROWER OR ANY OF ITS
SUBSIDIARIES OR ERISA AFFILIATES KNOWS OR HAS REASON TO KNOW THAT ANY OF THE
FOLLOWING HAVE OCCURRED OR IS REASONABLY LIKELY TO OCCUR WITH RESPECT TO ANY
PLAN:  (A) SUCH PLAN HAS BEEN TERMINATED, REORGANIZED, PETITIONED OR DECLARED
INSOLVENT UNDER TITLE IV OF ERISA, (B) THE PLAN SPONSOR INTENDS TO TERMINATE
SUCH PLAN, (C) THE PBGC HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER
SECTION 515 OF ERISA TO COLLECT A DELINQUENT CONTRIBUTION TO SUCH PLAN OR UNDER
SECTION 4042 OF ERISA TO TERMINATE SUCH PLAN PURSUANT TO SECTION 4041(C) OF
ERISA, (D) THAT AN ACCUMULATED FUNDING DEFICIENCY HAS BEEN INCURRED OR THAT AN
APPLICATION HAS BEEN MADE TO THE SECRETARY OF THE TREASURY FOR A WAIVER OR
MODIFICATION OF THE MINIMUM FUNDING STANDARD (INCLUDING ANY REQUIRED INSTALLMENT
PAYMENTS) OR AN EXTENSION OF ANY AMORTIZATION PERIOD UNDER SECTION 412 OF THE
CODE, OR (E) THAT ANY BORROWER, OR ANY SUBSIDIARY OF ANY BORROWER AND THEIR
ERISA AFFILIATES WILL INCUR ANY MATERIAL LIABILITY UNDER SECTION 401(A)(29),
4971 OR 4975 OF THE CODE OR SECTION 409 OR 502(1) OF ERISA, DELIVER, OR CAUSE
SUCH SUBSIDIARY OR ERISA AFFILIATE TO DELIVER, TO ADMINISTRATIVE AGENT A WRITTEN
NOTICE THEREOF; AND (IV) AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN THIRTY DAYS
AFTER ANY BORROWER OR ANY OF ITS SUBSIDIARIES OR ERISA AFFILIATES KNOWS OR HAS
REASON TO KNOW THAT ANY OF THEM HAS CAUSED A COMPLETE WITHDRAWAL OR PARTIAL
WITHDRAWAL (WITHIN THE MEANING OF SECTIONS 4203 AND 4205, RESPECTIVELY, OF
ERISA) FROM ANY MULTIEMPLOYER PLAN, DELIVER, OR CAUSE SUCH SUBSIDIARY OR ERISA
AFFILIATE TO DELIVER, TO ADMINISTRATIVE AGENT A WRITTEN NOTICE THEREOF.  FOR
PURPOSES OF THIS SECTION 7.7, ANY BORROWER SHALL BE DEEMED TO HAVE KNOWLEDGE OF
ALL FACTS KNOWN BY THE PLAN ADMINISTRATOR OF ANY PLAN OF WHICH SUCH BORROWER IS
THE PLAN SPONSOR, AND EACH SUBSIDIARY AND ERISA AFFILIATE OF ANY BORROWER SHALL
BE DEEMED TO HAVE KNOWLEDGE OF ALL FACTS KNOWN BY THE PLAN ADMINISTRATOR OF ANY
PLAN OF WHICH SUCH SUBSIDIARY OR ERISA AFFILIATE, RESPECTIVELY, IS A PLAN
SPONSOR.  IN ADDITION TO ITS OTHER OBLIGATIONS SET FORTH IN THIS ARTICLE VII,
EACH BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND ERISA
AFFILIATES TO:


 

(A)          PROVIDE ADMINISTRATIVE AGENT WITH PROMPT WRITTEN NOTICE, WITH
RESPECT TO ANY PLAN, OF ANY FAILURE TO SATISFY THE MINIMUM FUNDING STANDARD
REQUIREMENTS OF SECTION 412 OF THE CODE,

 

(B)           FURNISH TO ADMINISTRATIVE AGENT, PROMPTLY AFTER DELIVERY OF THE
SAME TO THE PBGC, A COPY OF ANY DELINQUENCY NOTICE PURSUANT TO SECTION 412(N)(4)
OF THE CODE,

 

94

--------------------------------------------------------------------------------


 

(C)           CORRECT ANY SUCH FAILURE TO SATISFY FUNDING REQUIREMENTS OR
DELINQUENCY REFERRED TO IN THE FOREGOING CLAUSES (A) AND (B) WITHIN NINETY (90)
DAYS AFTER THE OCCURRENCE THEREOF, EXCEPT WHERE THE FAILURE TO SO SATISFY WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(D)          COMPLY IN GOOD FAITH IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
SET FORTH IN SECTION 4980B OF THE CODE AND WITH SECTIONS 601(A) AND 606 OF
ERISA;

 

(E)           AT THE REQUEST OF ANY LENDER, DELIVER TO SUCH LENDER (AND A COPY
TO ADMINISTRATIVE AGENT) A COMPLETE COPY OF THE MOST RECENT ANNUAL REPORT (FORM
5500) OF EACH PLAN REQUIRED TO BE FILED WITH THE INTERNAL REVENUE SERVICE; AND

 

(F)           AT THE REQUEST OF ANY LENDER, DELIVER TO SUCH LENDER (AND A COPY
TO ADMINISTRATIVE AGENT) COPIES OF THE MOST RECENT ANNUAL REPORTS RECEIVED BY
ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER OR ANY ERISA AFFILIATE WITH
RESPECT TO ANY PLAN OR FOREIGN PENSION PLAN NO LATER THAN TEN (10) DAYS AFTER
THE DATE OF SUCH REQUEST.

 


(B)           ESTABLISH, MAINTAIN AND OPERATE AND CAUSE EACH OF ITS SUBSIDIARIES
TO, ESTABLISH, MAINTAIN AND OPERATE ALL FOREIGN PENSION PLANS IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE THERETO
AND THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH FOREIGN
PENSION PLANS.


 


7.8           MAINTENANCE OF PROPERTY; INSURANCE.  (I) KEEP AND CAUSE EACH OF
ITS RESTRICTED SUBSIDIARIES TO KEEP, ALL MATERIAL PROPERTY (INCLUDING BUT NOT
LIMITED TO EQUIPMENT) USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER
AND CONDITION, NORMAL WEAR AND TEAR AND DAMAGE BY CASUALTY EXCEPTED, (II)
MAINTAIN ON BEHALF OF ITS RESTRICTED SUBSIDIARIES AND CAUSE EACH OF ITS
RESTRICTED SUBSIDIARIES TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, INSURANCE WITH RESPECT TO ITS MATERIAL PROPERTIES AND BUSINESS AGAINST
LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN
THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH AMOUNTS AS ARE
CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.  SUCH
INSURANCE SHALL BE MAINTAINED WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
EXCEPT THAT A PORTION OF SUCH INSURANCE PROGRAM (NOT TO EXCEED THAT WHICH IS
CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESS OR
HAVING SIMILAR PROPERTIES SIMILARLY SITUATED) MAY BE EFFECTED THROUGH
SELF-INSURANCE, PROVIDED ADEQUATE RESERVES THEREFOR, IN ACCORDANCE WITH GAAP,
ARE MAINTAINED.  ALL INSURANCE POLICIES OR CERTIFICATES (OR CERTIFIED COPIES
THEREOF) WITH RESPECT TO SUCH INSURANCE (A) SHALL BE ENDORSED TO THE COLLATERAL
AGENT’S REASONABLE SATISFACTION FOR THE BENEFIT OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES (INCLUDING, WITHOUT LIMITATION, BY NAMING THE
COLLATERAL AGENT AS LOSS PAYEE OR ADDITIONAL INSURED, AS APPROPRIATE); AND (B)
SHALL STATE THAT SUCH INSURANCE POLICY SHALL NOT BE CANCELLED OR REVISED WITHOUT
THIRTY DAYS’ PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO ADMINISTRATIVE AGENT
AND (III) FURNISH TO ADMINISTRATIVE AGENT, ON THE CLOSING DATE AND ON THE DATE
OF DELIVERY OF EACH ANNUAL FINANCIAL STATEMENT, FULL INFORMATION AS TO THE
INSURANCE CARRIED.  AT ANY TIME THAT INSURANCE AT LEVELS DESCRIBED IN SCHEDULE
7.8 IS NOT BEING MAINTAINED BY OR ON BEHALF OF THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES, THE BORROWERS WILL NOTIFY THE LENDERS IN WRITING WITHIN TWO
BUSINESS DAYS THEREOF AND, IF THEREAFTER NOTIFIED BY ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS TO DO SO, THE BORROWERS OR ANY SUCH SUBSIDIARY, AS THE CASE MAY
BE, SHALL USE

 

95

--------------------------------------------------------------------------------


 


COMMERCIALLY REASONABLE EFFORTS TO OBTAIN INSURANCE AT SUCH LEVELS AT LEAST
EQUAL TO THOSE SET FORTH ON SCHEDULE 7.8.


 


7.9           ENVIRONMENTAL LAWS.


 


(A)           ENVIRONMENTAL COMPLIANCE.  IN THE EXERCISE OF THE REASONABLE
BUSINESS JUDGMENT OF EACH BORROWER AND ITS RESTRICTED SUBSIDIARIES, TAKE PROMPT
AND APPROPRIATE ACTION TO RESPOND TO ANY MATERIAL NON-COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR TO ANY MATERIAL RELEASE OR A
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF A CONTAMINANT, AND UPON REQUEST FROM
ADMINISTRATIVE AGENT, SHALL REGULARLY REPORT TO ADMINISTRATIVE AGENT ON SUCH
RESPONSE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WHENEVER
ADMINISTRATIVE AGENT OR ANY LENDER HAS A REASONABLE BASIS TO BELIEVE THAT A
BORROWER IS NOT IN MATERIAL COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS OR THAT ANY PROPERTY OF A BORROWER OR ITS SUBSIDIARIES, OR
ANY PROPERTY TO WHICH CONTAMINANTS GENERATED BY A BORROWER OR ITS SUBSIDIARIES
HAVE COME TO BE LOCATED (“OFFSITE PROPERTY”) HAS OR MAY BECOME CONTAMINATED OR
SUBJECT TO AN ORDER OR DECREE SUCH THAT ANY NON-COMPLIANCE, CONTAMINATION OR
ORDER OR DECREE COULD REASONABLY BE ANTICIPATED TO HAVE A MATERIAL ADVERSE
EFFECT, THEN, TO THE EXTENT A BORROWER HAS THE LEGAL RIGHT TO DO SO, SUCH
BORROWER AGREES TO, AT ADMINISTRATIVE AGENT’S REQUEST AND SUCH BORROWER’S
EXPENSE:  (I) CAUSE AN INDEPENDENT ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE
TO ADMINISTRATIVE AGENT TO CONDUCT SUCH TESTS OF THE SITE WHERE THE ALLEGED OR
ACTUAL NON-COMPLIANCE OR CONTAMINATION HAS OCCURRED AND PREPARE AND DELIVER TO
ADMINISTRATIVE AGENT, THE LENDERS AND SUCH BORROWER A REPORT(S) REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT SETTING FORTH THE RESULTS OF SUCH TESTS, SUCH
BORROWER’S PROPOSED PLAN AND SCHEDULE FOR RESPONDING TO ANY ENVIRONMENTAL
PROBLEMS DESCRIBED THEREIN, AND SUCH BORROWER’S ESTIMATE OF THE COSTS THEREOF;
AND (II) PROVIDE ADMINISTRATIVE AGENT, THE LENDERS AND SUCH BORROWER A
SUPPLEMENTAL REPORT(S) OF SUCH ENGINEER WHENEVER THE SCOPE OF THE ENVIRONMENTAL
PROBLEMS OR SUCH BORROWER’S RESPONSE THERETO OR THE ESTIMATED COSTS THEREOF,
SHALL MATERIALLY CHANGE.  NOTWITHSTANDING THE ABOVE, SUCH BORROWER SHALL NOT BE
OBLIGATED (OTHER THAN AS REQUIRED BY APPLICABLE LAW) TO UNDERTAKE ANY TESTS OR
REMEDIATION AT ANY OFFSITE PROPERTY THAT (A) IS NOT OWNED OR OPERATED BY SUCH
BORROWER OR ANY OF ITS SUBSIDIARIES AND (B) WHERE CONTAMINANTS GENERATED BY
PERSONS OTHER THAN SUCH BORROWER OR ANY OF ITS SUBSIDIARIES HAVE ALSO COME TO BE
LOCATED.


 


(B)           ENVIRONMENTAL INDEMNITY.  DEFEND, INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND THEIR RESPECTIVE EMPLOYEES, AGENTS,
OFFICERS AND DIRECTORS, FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, PENALTIES,
FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR
NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY
ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF SUCH BORROWER, ANY OF ITS
SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES, OR ANY ORDERS, REQUIREMENTS OR
DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED THERETO, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S AND CONSULTANT’S FEES, INVESTIGATION AND
LABORATORY FEES, RESPONSE COSTS, COURT COSTS AND LITIGATION EXPENSES, EXCEPT TO
THE EXTENT THAT ANY OF THE FOREGOING ARISE OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION THEREFOR.  THE
AGREEMENTS IN THIS SECTION 7.9(B) SHALL SURVIVE REPAYMENT OF THE NOTES AND ALL
OTHER OBLIGATIONS.

 

96

--------------------------------------------------------------------------------


 


7.10         ADDITIONAL SECURITY; FURTHER ASSURANCES.


 


(A)           AGREEMENT TO GRANT ADDITIONAL SECURITY.  PROMPTLY, AND IN ANY
EVENT WITHIN THIRTY (30) DAYS AFTER THE ACQUISITION BY A BORROWER OR ANY OF ITS
RESTRICTED DOMESTIC SUBSIDIARIES OF ASSETS OR REAL OR PERSONAL PROPERTY OF THE
TYPE THAT WOULD HAVE CONSTITUTED COLLATERAL ON THE DATE HEREOF, IN EACH CASE IN
WHICH THE COLLATERAL AGENT DOES NOT HAVE A PERFECTED SECURITY INTEREST UNDER THE
SECURITY DOCUMENTS (OTHER THAN (V) EQUIPMENT SUBJECT TO LIENS PERMITTED UNDER
SECTION 8.1(B) UNDER AGREEMENTS WHICH PROHIBIT THE CREATION OF ADDITIONAL LIENS
ON SUCH ASSETS, (W) THE PROPERTY SUBJECT TO THE HEADQUARTERS MORTGAGE LOAN
DOCUMENTS, (X) CAPITAL STOCK OF A SUBSIDIARY (WHICH IS GOVERNED BY CLAUSE (C)
BELOW), (Y) ANY PARCEL OF REAL ESTATE OR LEASEHOLD INTEREST ACQUIRED AFTER THE
CLOSING DATE WITH A FAIR MARKET VALUE OF LESS THAN $1,000,000 OR (Z) ANY OTHER
ASSET WITH A FAIR MARKET VALUE OF LESS THAN $100,000 INDIVIDUALLY, PROVIDED THAT
ALL SUCH OTHER ASSETS COLLECTIVELY HAVE A FAIR MARKET VALUE OF LESS THAN
$5,000,000) OR PROMPTLY FOLLOWING REQUEST BY ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT WITH RESPECT TO ANY OTHER COLLATERAL DEEMED MATERIAL BY
ADMINISTRATIVE AGENT OR REQUIRED LENDERS (THE “ADDITIONAL COLLATERAL”), TAKE AND
CAUSE EACH OF THEIR RESTRICTED DOMESTIC SUBSIDIARIES TO, TAKE ALL NECESSARY
ACTION, INCLUDING (I) THE FILING OF APPROPRIATE FINANCING STATEMENTS UNDER THE
PROVISIONS OF THE UCC, APPLICABLE FOREIGN, DOMESTIC OR LOCAL LAWS, RULES OR
REGULATIONS IN EACH OF THE OFFICES WHERE SUCH FILING IS NECESSARY OR APPROPRIATE
AND (II) WITH RESPECT TO REAL ESTATE, THE EXECUTION OF A MORTGAGE, THE OBTAINING
OF TITLE INSURANCE POLICIES, TITLE SURVEYS AND REAL ESTATE APPRAISALS SATISFYING
THE REQUIREMENTS OF LAW, TO GRANT THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES PURSUANT TO THE SECURITY AGREEMENT A PERFECTED LIEN (SUBJECT
ONLY TO PERMITTED LIENS) IN SUCH COLLATERAL PURSUANT TO AND TO THE FULL EXTENT
REQUIRED BY THE SECURITY DOCUMENTS AND THIS AGREEMENT.


 


(B)           ADDITIONAL SUBSIDIARY GUARANTEES AND INTERCOMPANY NOTES.  CAUSE
EACH RESTRICTED DOMESTIC SUBSIDIARY (OTHER THAN IRIC) TO EXECUTE AND DELIVER THE
RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT (OR A SUPPLEMENT THERETO), THE
SECURITY AGREEMENT (OR A SUPPLEMENT THERETO) AND TO EXECUTE AND DELIVER A
PLEDGED INTERCOMPANY NOTE, IF APPLICABLE.


 


(C)           PLEDGE OF NEW SUBSIDIARY STOCK.  PLEDGE (OR CAUSE ITS RESTRICTED
DOMESTIC SUBSIDIARIES TO PLEDGE) ALL OF THE CAPITAL STOCK OF EACH NEW RESTRICTED
SUBSIDIARY ESTABLISHED OR CREATED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES PURSUANT TO THE SECURITY AGREEMENT AND THE OTHER SECURITY
DOCUMENTS; PROVIDED THAT THE PLEDGE OF THE CAPITAL STOCK OF ANY NEW RESTRICTED
SUBSIDIARY WHICH IS A FOREIGN SUBSIDIARY, INCLUDING “LOAN STOCK” OR OTHER
OBLIGATIONS WHICH ARE TREATED AS EQUITY UNDER THE CODE SHALL, (I) ONLY BE
REQUIRED TO THE EXTENT OWNED BY SUCH BORROWER OR ITS RESTRICTED DOMESTIC
SUBSIDIARIES, (II) BE LIMITED TO 65% OF THE CAPITAL STOCK OF ANY FOREIGN
SUBSIDIARY WITH A NET BOOK VALUE AND A FAIR MARKET VALUE IN EXCESS OF $250,000
AND (III) ANY FILINGS OR RECORDATIONS WITH RESPECT TO FOREIGN SUBSIDIARIES WILL
BE MADE (OR SUBMITTED FOR RECORDATION) WITHIN 10 BUSINESS DAYS OF THE
ACQUISITION THEREOF OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY
APPROVE.  NO FOREIGN SUBSIDIARY MAY BE OR BECOME A SHAREHOLDER OF A DOMESTIC
SUBSIDIARY.


 


(D)           GRANT OF SECURITY BY NEW SUBSIDIARIES.  SUBJECT TO THE PROVISIONS
OF SECTIONS 7.10(A) AND 7.10(C), CAUSE EACH RESTRICTED DOMESTIC SUBSIDIARY
ESTABLISHED OR CREATED IN ACCORDANCE WITH SECTION 8.7 TO GRANT TO THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY AGREEMENT
A FIRST OR SECOND PRIORITY LIEN IN THE MANNER SET FORTH IN THE SECURITY
DOCUMENTS (SUBJECT TO PERMITTED LIENS) ON ALL PROPERTY (TANGIBLE AND INTANGIBLE)
OF SUCH SUBSIDIARY BY EXECUTING AND DELIVERING AN AGREEMENT SUBSTANTIALLY IN THE
FORM OF EXHIBIT A TO

 

97

--------------------------------------------------------------------------------


 


THE SECURITY AGREEMENT, OR ON OTHER TERMS SATISFACTORY IN FORM AND SUBSTANCE TO
THE COLLATERAL AGENT AND ADMINISTRATIVE AGENT.  EACH BORROWER SHALL CAUSE EACH
OF ITS RESTRICTED DOMESTIC SUBSIDIARIES, AT ITS OWN EXPENSE, TO EXECUTE,
ACKNOWLEDGE AND DELIVER, OR CAUSE THE EXECUTION, ACKNOWLEDGMENT AND DELIVERY OF,
AND THEREAFTER REGISTER, FILE OR RECORD IN ANY APPROPRIATE GOVERNMENTAL OFFICE,
ANY DOCUMENT OR INSTRUMENT REASONABLY DEEMED BY ADMINISTRATIVE AGENT TO BE
NECESSARY OR DESIRABLE FOR THE CREATION AND PERFECTION OF THE FOREGOING LIENS. 
EACH BORROWER WILL CAUSE EACH OF ITS RESTRICTED DOMESTIC SUBSIDIARIES TO TAKE
ALL ACTIONS REQUESTED BY ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
(INCLUDING, WITHOUT LIMITATION, THE FILING OF UCC-L’S) IN CONNECTION WITH THE
GRANTING OF SUCH SECURITY INTERESTS.


 


(E)           PLEDGE OF EQUITY IN UNRESTRICTED SUBSIDIARIES.  PLEDGE (OR CAUSE
ITS RESTRICTED DOMESTIC SUBSIDIARIES TO PLEDGE) ALL OF THE CAPITAL STOCK OWNED
BY SUCH BORROWER OR ITS RESTRICTED SUBSIDIARIES OF EACH NEW UNRESTRICTED
SUBSIDIARY ESTABLISHED OR CREATED AFTER THE CLOSING DATE TO THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY DOCUMENTS OTHER
THAN A FOREIGN SUBSIDIARY WITH CONSOLIDATED TOTAL ASSETS OF $1,000,000 OR LESS
AS LONG AS THE CONSOLIDATED TOTAL ASSETS OF ALL FOREIGN SUBSIDIARIES OWNED
DIRECTLY BY SUCH BORROWER OR ITS RESTRICTED DOMESTIC SUBSIDIARIES THE CAPITAL
STOCK OF WHICH IS NOT PLEDGED HEREUNDER, DOES NOT EXCEED IN THE AGGREGATE
$10,000,000; PROVIDED THAT THE PLEDGE OF THE CAPITAL STOCK OF ANY NEW
UNRESTRICTED SUBSIDIARY WHICH IS A FOREIGN SUBSIDIARY SHALL, (I) ONLY BE
REQUIRED TO THE EXTENT OWNED BY SUCH BORROWER OR ITS RESTRICTED DOMESTIC
SUBSIDIARIES, (II) BE LIMITED TO 65% OF THE CAPITAL STOCK OF SUCH FOREIGN
SUBSIDIARY AND (III) ANY FILINGS OR RECORDATIONS WITH RESPECT TO FOREIGN
SUBSIDIARIES WILL BE MADE (OR SUBMITTED FOR RECORDATION) WITHIN 10 BUSINESS DAYS
OF THE ACQUISITION THEREOF OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY
APPROVE.  EACH BORROWER AGREES TO PLEDGE, OR CAUSE ITS RESTRICTED SUBSIDIARIES
TO PLEDGE, TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THE SECURITY DOCUMENTS ALL INSTRUMENTS EVIDENCING INDEBTEDNESS OWED
BY ANY UNRESTRICTED SUBSIDIARY TO A BORROWER OR ANY RESTRICTED DOMESTIC
SUBSIDIARY.


 


(F)            SECURITY INTEREST IN CERTAIN ACCOUNTS.  ENTER AND CAUSE ITS
RESTRICTED SUBSIDIARIES TO ENTER INTO COLLATERAL ACCOUNT AGREEMENTS WITH RESPECT
TO ALL DOMESTIC OPERATING AND DISBURSEMENT ACCOUNTS WHOSE BALANCES EXCEED
$100,000 (EXCEPT WITH RESPECT TO ONE OR MORE SUCH ACCOUNTS MAINTAINED AT
FINANCIAL INSTITUTIONS WITH WHICH NO CONTROL AGREEMENT HAS BEEN PREVIOUSLY
ENTERED INTO WITH ACCOUNT BALANCES OF ANY SUCH ACCOUNTS NOT TO AT ANY TIME
EXCEED $100,000 AND THE AGGREGATE OF ALL SUCH ACCOUNTS NOT TO EXCEED $500,000,
EXCEPT IN THE CASE OF IRIC, WITH RESPECT TO INSURANCE PROCEEDS WHICH MAY BE HELD
AND DISBURSED IN ACCORDANCE WITH THE PROCEDURES SET FORTH ON SCHEDULE 7.10(F))
GRANTING COLLATERAL AGENT A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH
ACCOUNTS.  SCHEDULE 6.21(F) CONTAINS A LIST OF SUCH ACCOUNTS AS OF THE CLOSING
DATE.


 


(G)           DOCUMENTATION FOR ADDITIONAL SECURITY.  THE SECURITY INTERESTS
REQUIRED TO BE GRANTED PURSUANT TO THIS SECTION 7.10, SHALL BE GRANTED PURSUANT
TO THE ANNEXES TO THE SECURITY DOCUMENTS OR SUCH OTHER SECURITY DOCUMENTATION
SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS AND SHALL CONSTITUTE VALID AND ENFORCEABLE PERFECTED SECURITY INTERESTS
PRIOR TO THE RIGHTS OF ALL THIRD PERSONS (OTHER THAN THE “SECURED PARTIES” WITH
RESPECT TO “TERM AND NOTE FIRST PRIORITY COLLATERAL” AS SUCH TERMS ARE DEFINED
IN THE TERM SECURITY DOCUMENTS) AND SUBJECT TO NO OTHER LIENS EXCEPT PERMITTED
LIENS.  THE ADDITIONAL SECURITY DOCUMENTS AND OTHER INSTRUMENTS RELATED THERETO
SHALL BE DULY RECORDED OR

 

98

--------------------------------------------------------------------------------


 


FILED IN SUCH MANNER AND IN SUCH PLACES AND AT SUCH TIMES AS ARE REQUIRED BY LAW
TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE LIENS, IN FAVOR OF
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, REQUIRED TO BE GRANTED
PURSUANT TO THE ADDITIONAL SECURITY DOCUMENT AND, ALL TAXES, FEES AND OTHER
CHARGES PAYABLE IN CONNECTION THEREWITH SHALL BE PAID IN FULL BY SUCH BORROWER
OR ITS SUBSIDIARIES.  AT THE TIME OF THE EXECUTION AND DELIVERY OF THE
ADDITIONAL SECURITY DOCUMENTS, SUCH BORROWER SHALL CAUSE TO BE DELIVERED TO
ADMINISTRATIVE AGENT SUCH AGREEMENTS, OPINIONS OF COUNSEL, TITLE SURVEYS, REAL
ESTATE APPRAISALS SATISFYING ANY REQUIREMENTS OF LAW, AND OTHER RELATED
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS TO ASSURE THEMSELVES THAT THIS SECTION 7.10 HAS BEEN COMPLIED WITH.


 


7.11         END OF FISCAL YEARS; FISCAL QUARTERS.  (A) CAUSE EACH OF ITS ANNUAL
ACCOUNTING PERIODS TO END DECEMBER 31 OF EACH YEAR (EACH A “FISCAL YEAR”, WITH
QUARTERLY ACCOUNTING PERIODS ENDING ON MARCH 31, JUNE 30, SEPTEMBER 30 AND
DECEMBER 31 OF EACH FISCAL YEAR (EACH A “FISCAL QUARTER”)), AND (B) CAUSE EACH
OF ITS SUBSIDIARIES’ FISCAL YEARS TO END ON DECEMBER 31 OF EACH YEAR WITH FISCAL
QUARTERS ENDING ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF EACH
FISCAL YEAR, UNLESS, IN EACH CASE, OTHERWISE REQUIRED BY APPLICABLE LAW.


 


7.12         CASH MANAGEMENT SYSTEM.  AT ALL TIMES CAUSE ITS CASH MANAGEMENT
SYSTEM TO BE MAINTAINED AT A BANK SATISFACTORY TO ADMINISTRATIVE AGENT, IT BEING
UNDERSTOOD THAT THE CASH MANAGEMENT SYSTEM IN PLACE ON THE DATE HEREOF AT MELLON
BANK AND AT THE OTHER BANKS LISTED IN EXHIBIT 1.1(B) AND SCHEDULE 6.21(F) IS
SATISFACTORY TO ADMINISTRATIVE AGENT.


 


7.13         MAINTENANCE OF CORPORATION SEPARATENESS.  SATISFY AND CAUSE EACH OF
ITS SUBSIDIARIES TO, SATISFY CUSTOMARY CORPORATE (OR OTHER SIMILAR) FORMALITIES,
INCLUDING THE MAINTENANCE OF CORPORATE (OR OTHER SIMILAR) RECORDS.  NO BORROWER
NOR ANY SUBSIDIARY OF ANY BORROWER SHALL MAKE ANY PAYMENT TO A CREDITOR OF ANY
HUNTSMAN AFFILIATE IN RESPECT OF ANY LIABILITY OF ANY OF THE FOREGOING, AND NO
BANK ACCOUNT OF SUCH BORROWER SHALL BE COMMINGLED WITH ANY BANK ACCOUNT OF ANY
HUNTSMAN AFFILIATE.  ANY FINANCIAL STATEMENTS DISTRIBUTED TO ANY CREDITORS OF
ANY BORROWER SHALL, TO THE EXTENT PERMITTED BY GAAP, CLEARLY ESTABLISH THE
CORPORATE SEPARATENESS OF THE HUNTSMAN AFFILIATES FROM EACH BORROWER AND EACH OF
SUCH BORROWER’S SUBSIDIARIES.  FINALLY, NO BORROWER NOR ANY OF ITS SUBSIDIARIES
SHALL TAKE ANY ACTION, OR CONDUCT ITS AFFAIRS IN A MANNER, WHICH IS LIKELY TO
RESULT IN THE CORPORATE EXISTENCE OF ANY HUNTSMAN AFFILIATE ON THE ONE HAND AND
OF ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER ON THE OTHER HAND BEING
IGNORED, OR IN THE ASSETS AND LIABILITIES OF ANY BORROWER OR ANY SUBSIDIARY OF
ANY BORROWER BEING SUBSTANTIVELY CONSOLIDATED WITH THOSE OF ANY HUNTSMAN
AFFILIATE IN A BANKRUPTCY, REORGANIZATION OR OTHER INSOLVENCY PROCEEDING.


 


7.14         CERTAIN FEES INDEMNITY.  INDEMNIFY ADMINISTRATIVE AGENT AND EACH
LENDER AGAINST AND HOLD ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM ANY
CLAIM, DEMAND OR LIABILITY FOR BROKER’S OR FINDER’S FEES OR SIMILAR FEES OR
COMMISSIONS ALLEGED TO HAVE BEEN INCURRED IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


7.15         COMPLIANCE WITH LAWS.  COMPLY AND CAUSE EACH CREDIT PARTY TO COMPLY
WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS, INJUNCTIONS,
DECREES OR AWARDS IMPOSED BY ANY GOVERNMENTAL AUTHORITY TO WHICH IT OR ANY OF
ITS PROPERTIES MAY BE SUBJECT, INCLUDING THOSE WITH RESPECT TO ANY RECEIVABLE,
THE COLLECTIBILITY OR ENFORCEABILITY THEREOF, OR ANY CONTRACT RELATED THERETO
(INCLUDING ANY REQUIREMENTS OF LICENSING, REGISTRATION, AUTHORIZATIONS, CONSENTS

 

99

--------------------------------------------------------------------------------


 


AND APPROVALS NECESSARY OR DESIRABLE TO ENTER INTO ANY CONTRACT OR CREATE ANY
RECEIVABLE AND INCLUDING LAWS, RULES AND REGULATIONS RELATING TO USURY,
DISCLOSURES, TRUTH-IN LENDING, FAIR CREDIT BILLING, FAIR CREDIT REPORTING, EQUAL
CREDIT OPPORTUNITY, FAIR DEBT COLLECTION PRACTICES, TRADE PRACTICES, CONSUMER
PROTECTION AND PRIVACY), EXCEPT, IN EACH CASE, WHERE THE FAILURE TO DO SO WOULD
NOT CAUSE A MATERIAL ADVERSE EFFECT.  EACH CREDIT PARTY WILL PAY ALL TAXES
PAYABLE THEREBY AS AND WHEN DUE.


 


7.16         FURNISHING OF INFORMATION AND INSPECTION OF RECORDS.  MAINTAIN AND
CAUSE EACH OF ITS RESTRICTED SUBSIDIARIES TO MAINTAIN, BOOKS AND RECORDS,
INCLUDING THOSE PERTAINING TO THE COLLATERAL, IN SUCH DETAIL, FORM AND SCOPE AS
IS CONSISTENT WITH GOOD BUSINESS PRACTICE, AND AGREES THAT SUCH BOOKS AND
RECORDS WILL REFLECT ADMINISTRATIVE AGENT’S AND LENDERS’ RESPECTIVE INTERESTS IN
ITS RECEIVABLES.  EACH BORROWER AGREES THAT ADMINISTRATIVE AGENT OR ITS AGENTS
MAY ENTER UPON THE PREMISES OF SUCH BORROWER OR ANY RESTRICTED SUBSIDIARY OF
SUCH BORROWER ON TWO OCCASIONS DURING A GIVEN FISCAL YEAR, DURING NORMAL
BUSINESS HOURS AND UPON REASONABLE NOTICE UNDER THE CIRCUMSTANCES, AND AT ANY
TIME OR OCCASION AT ALL ON AND AFTER THE OCCURRENCE AND DURING THE CONTINUATION
OF AN UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT, AND WHICH HAS NOT
OTHERWISE BEEN WAIVED PURSUANT TO SECTION 13.1, FOR THE PURPOSES OF (A)
CONDUCTING FIELD EXAMINATIONS AND APPRAISALS AND (B) INSPECTING AND/OR COPYING
(AT THE BORROWERS’ EXPENSE) ANY AND ALL RECORDS PERTAINING TO THE COLLATERAL. 
EACH BORROWER FURTHER AGREES THAT AT ANY TIME ADMINISTRATIVE AGENT OR ITS AGENTS
MAY DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE UNDER THE
CIRCUMSTANCES ENTER UPON THE PREMISES OF SUCH BORROWER OR ANY RESTRICTED
SUBSIDIARY OF SUCH BORROWER TO DISCUSS THE BUSINESS AFFAIRS AND PROSPECTS AND
FINANCIAL CONDITION OF THE BORROWERS AND EACH RESTRICTED SUBSIDIARY WITH ANY
OFFICERS, EMPLOYEES AND DIRECTORS OF THE BORROWERS OR SUCH RESTRICTED SUBSIDIARY
OR WITH AUDITORS.  THE COMPANY OR ANY BORROWER SHALL GIVE ADMINISTRATIVE AGENT
THIRTY (30) DAYS (OR SUCH SHORTER PERIOD APPROVED BY THE ADMINISTRATIVE AGENT)
PRIOR WRITTEN NOTICE OF ANY CHANGE IN THE LOCATION OF ANY COLLATERAL OR IN THE
LOCATION OF ITS CHIEF EXECUTIVE OFFICE, STATE OF INCORPORATION OR ORGANIZATION
OR LOCATION OF ANY COLLATERAL FROM THE LOCATIONS SPECIFIED IN SCHEDULE 7.16, AND
SUCH BORROWER SHALL EXECUTE IN ADVANCE OF SUCH CHANGE AND CAUSE TO BE FILED
AND/OR DELIVERED TO ADMINISTRATIVE AGENT ANY FINANCING STATEMENTS, COLLATERAL
ACCESS AGREEMENTS OR OTHER DOCUMENTS REQUIRED BY ADMINISTRATIVE AGENT, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT.  EACH BORROWER AGREES
TO ADVISE ADMINISTRATIVE AGENT PROMPTLY, IN SUFFICIENT DETAIL, OF ANY
SUBSTANTIAL CHANGES RELATING TO THE TYPE, QUANTITY OR QUALITY OF THE COLLATERAL,
OR ANY EVENT WHICH SINGLY OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF THE COLLATERAL OR ON THE LIENS
GRANTED FOR THE BENEFIT OF ADMINISTRATIVE AGENT, THE LENDERS AND ANY FACING BANK
THEREON.


 


7.17         KEEPING OF RECORDS AND BOOKS.  THE BORROWERS WILL, IN A MANNER
CONSISTENT WITH SOUND BUSINESS PRACTICE AND ITS CUSTOMARY STANDARDS, COMPLY WITH
THE FOLLOWING PROCEDURES REGARDING THE KEEPING OF BOOKS AND RECORDS:


 


(A)           HAVE AND MAINTAIN (I) ADMINISTRATIVE AND OPERATING PROCEDURES
(INCLUDING AN ABILITY TO RECREATE RECORDS EVIDENCING RECEIVABLES AND INVENTORY
IF THE ORIGINALS ARE DESTROYED), (II) ADEQUATE FACILITIES, PERSONNEL AND
EQUIPMENT AND (III) ALL RECORDS, DOCUMENTS, BOOKS, RECORDS AND OTHER INFORMATION
NECESSARY OR ADVISABLE FOR COLLECTING THE RECEIVABLES (INCLUDING RECORDS
ADEQUATE TO PERMIT THE IMMEDIATE IDENTIFICATION OF EACH NEW RECEIVABLE AND ALL
COLLECTIONS OF, AND ADJUSTMENTS TO, EACH EXISTING RECEIVABLE).  EACH BORROWER
WILL GIVE

 

100

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT PROMPT NOTICE PRIOR TO MAKING ANY MATERIAL CHANGE IN SUCH
ADMINISTRATIVE AND OPERATING PROCEDURES.


 


(B)           KEEP AND CAUSE EACH OTHER CREDIT PARTY TO KEEP TRUE BOOKS OF
RECORD AND ACCOUNT IN WHICH FULL AND CORRECT ENTRIES IN ACCORDANCE WITH GAAP
WILL BE MADE OF ALL DEALINGS OR TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES.


 


7.18         CONDUCT OF BUSINESS.  EACH BORROWER WILL AND WILL CAUSE EACH OTHER
CREDIT PARTY TO (AT ITS EXPENSE) (I) COMPLY IN ALL MATERIAL RESPECTS WITH EACH
APPLICABLE CREDIT AND COLLECTION POLICY AND (II) REFRAIN FROM ANY ACTIONS WHICH
MAY ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE RIGHTS OF THE COLLATERAL AGENT
IN THE COLLATERAL.


 


7.19         LETTERS OF CREDIT.  PROMPTLY FOLLOWING THE COLLATERAL AGENT’S
REQUEST AT ANY TIME DURING AN EVENT OF DEFAULT, DELIVER AND CAUSE EACH OTHER
CREDIT PARTY TO DELIVER TO THE COLLATERAL AGENT EACH LETTER OF CREDIT ISSUED IN
FAVOR OF SUCH BORROWER OR THE APPLICABLE CREDIT PARTY SUPPORTING A RECEIVABLE,
TOGETHER WITH EVIDENCE (SATISFACTORY TO THE COLLATERAL AGENT) THAT THE ISSUING
BANK OR CONFIRMING BANK WITH RESPECT TO SUCH LETTER OF CREDIT SHALL HAVE (I)
BEEN NOTIFIED OF THE ASSIGNMENT THEREOF HEREUNDER TO THE COLLATERAL AGENT, (II)
BEEN REQUESTED TO MAKE PAYMENT THEREUNDER DIRECTLY TO THE MASTER COLLECTION
ACCOUNT AND (III) AGREED TO SUCH REQUEST.


 


7.20         INVENTORY.  UPON THE REQUEST OF THE COLLATERAL AGENT FROM TIME TO
TIME, PROVIDE TO THE COLLATERAL AGENT WRITTEN STATEMENTS LISTING ITEMS OF
INVENTORY IN REASONABLE DETAIL AS REQUESTED BY THE COLLATERAL AGENT.  EACH
BORROWER SHALL CONDUCT OR CAUSE TO BE CONDUCTED ANNUALLY A PHYSICAL COUNT OF THE
INVENTORY, AND A COPY OF SUCH COUNT SHALL BE PROMPTLY SUPPLIED TO THE COLLATERAL
AGENT ACCOMPANIED BY A REPORT OF THE VALUE (VALUED AT THE FIRST-IN-FIRST-OUT
METHOD) OF SUCH INVENTORY.  EACH BORROWER SHALL CONDUCT SUCH A PHYSICAL COUNT AT
SUCH OTHER TIMES AND AS OF SUCH DATES AS THE COLLATERAL AGENT SHALL REASONABLY
REQUEST.


 


7.21         LENDER MEETING.  UPON THE REASONABLE REQUEST OF ADMINISTRATIVE
AGENT, THE COMPANY SHALL HOLD AT LEAST ONE MEETING PER YEAR (AT A MUTUALLY
AGREEABLE LOCATION AND TIME OR AT THE OPTION OF ADMINISTRATIVE AGENT, BY
CONFERENCE CALL) WITH ALL OF THE LENDERS AT WHICH MEETING SHALL BE REVIEWED THE
FINANCIAL RESULTS OF THE PREVIOUS FISCAL YEAR AND THE FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES AND THE BUDGETS PRESENTED FOR THE CURRENT FISCAL
YEAR OF THE COMPANY AND ITS SUBSIDIARIES.


 


7.22         SENIOR SUBORDINATED NOTES.  ON OR BEFORE THE MATURITY DATE OF THE
SENIOR SUBORDINATED NOTES, THE COMPANY SHALL HAVE REFINANCED THE THEN
OUTSTANDING SENIOR SUBORDINATED NOTES WITH PROCEEDS OF PERMITTED UNSECURED DEBT
PERMITTED BY SECTION 8.2(E) AND/OR SHALL HAVE REDEEMED OR REPURCHASED SUCH
SENIOR SUBORDINATED NOTES WITH THE PROCEEDS OF A QUALIFIED PUBLIC OFFERING IN
ACCORDANCE WITH SECTION 4.2(D) OF THE TERM CREDIT AGREEMENT OR OTHERWISE AS
PERMITTED BY THE TERM CREDIT AGREEMENT.

 

101

--------------------------------------------------------------------------------


 


ARTICLE VIII

NEGATIVE COVENANTS


 

Each Borrower hereby agrees that, so long as any of the Commitments remain in
effect or any Loan or L/C Obligation remains outstanding and unpaid or any other
amount is owing to any Lender or Administrative Agent hereunder:

 


8.1           LIENS.  NO BORROWER SHALL, NOR SHALL PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR SUFFER TO
EXIST OR AGREE TO CREATE, INCUR OR ASSUME ANY LIEN IN, UPON OR WITH RESPECT TO
ANY OF ITS PROPERTIES OR ASSETS (INCLUDING, WITHOUT LIMITATION, ANY SECURITIES
OR DEBT INSTRUMENTS OF ANY OF ITS SUBSIDIARIES), WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR ASSIGN OR OTHERWISE CONVEY ANY RIGHT TO RECEIVE INCOME TO SECURE
ANY OBLIGATION; EXCEPT FOR THE FOLLOWING LIENS (HEREIN REFERRED TO AS “PERMITTED
LIENS”):


 


(A)           LIENS EXISTING ON THE CLOSING DATE LISTED ON SCHEDULE 8.1(A)
HERETO AND ANY EXTENSION, RENEWAL OR REPLACEMENT THEREOF BUT ONLY IF THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS IS NOT INCREASED AND SUCH LIENS DO NOT
EXTEND TO OR COVER ANY OTHER PROPERTY OR ASSETS;


 


(B)           (I) LIENS (INCLUDING LIENS UNDER CAPITALIZED LEASES) IN RESPECT OF
PROPERTY OR ASSETS ACQUIRED OR CONSTRUCTED BY A BORROWER OR A SUBSIDIARY AFTER
THE DATE HEREOF, INCLUDING, WITHOUT LIMITATION, LIENS ON ROLLING STOCK, WHICH
LIENS ARE CREATED AT THE TIME OF ACQUISITION OR COMPLETION OF CONSTRUCTION OF
SUCH PROPERTY OR ASSET OR WITHIN 120 DAYS THEREAFTER, TO SECURE INDEBTEDNESS
ASSUMED OR INCURRED TO FINANCE ALL OR ANY PART OF THE PURCHASE PRICE OR COST OF
CONSTRUCTION OF SUCH PROPERTY OR ASSET, (II) IN THE CASE OF ANY PERSON THAT
HEREAFTER BECOMES A SUBSIDIARY OR IS CONSOLIDATED WITH OR MERGED WITH OR INTO A
BORROWER OR A SUBSIDIARY, LIENS EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR IS SO CONSOLIDATED OR MERGED (AND NOT INCURRED IN ANTICIPATION
THEREOF), (III) IN THE CASE OF ANY PROPERTY OR ASSET ACQUIRED BY A BORROWER OR
ANY SUBSIDIARY AFTER THE CLOSING DATE, LIENS EXISTING ON SUCH PROPERTY OR ASSET
AT THE TIME OF ACQUISITION THEREOF (AND NOT INCURRED IN ANTICIPATION THEREOF),
WHETHER OR NOT THE INDEBTEDNESS SECURED THEREBY IS ASSUMED BY A BORROWER OR A
SUBSIDIARY; PROVIDED, THAT IN ANY SUCH CASE:


 

(x)            no such Lien shall extend to or cover any other property or
assets of a Borrower or of such Subsidiary, as the case may be;

 

(y)           the aggregate principal amount of the Indebtedness secured by all
such Liens in respect of any such property or assets shall not exceed 100% of
the fair market value of such property or assets at the time of such acquisition
or, in the case of a Lien in respect of property or assets existing at the time
of such Person becoming a Subsidiary or being so consolidated or merged, the
fair market value of the property or assets acquired at such time and the amount
of Indebtedness secured on the date of issuance of such Liens shall not be less
than 70% of the fair market value unless the Collateral Agent shall have a
perfected second lien on such equipment; and

 

102

--------------------------------------------------------------------------------


 

(z)            the Indebtedness secured thereby is permitted to be incurred
pursuant to Section 8.2(h);

 


(C)           CUSTOMARY PERMITTED LIENS;


 


(D)           LIENS GRANTED PURSUANT TO THE SECURITY DOCUMENTS;


 


(E)           LIENS CONSISTING OF AN AGREEMENT TO SELL, TRANSFER OR DISPOSE OF
ANY ASSET (TO THE EXTENT SUCH SALE, TRANSFER OR DISPOSITION IS PERMITTED
HEREUNDER);


 


(F)            LIENS ON PROPERTY OF HUNTSMAN HEADQUARTERS CORPORATION INCURRED
PURSUANT TO THE HEADQUARTERS MORTGAGE LOAN DOCUMENTS AND LIENS ON PROPERTY OF
AIRSTAR CORPORATION INCURRED PURSUANT TO THE AIRSTAR AIRCRAFT FINANCING
DOCUMENTS;


 


(G)           LIEN ON THE ASSETS OF NITROIL VEGYIPARI TERMELÓ-FEJLESZTÓ
RÉSVÉNYTÁRSÁG (NITROIL CHEMICAL ENGINEERING AND PRODUCTION CO., PLC) WHICH
SECURE NOT MORE THAN $2,000,000 OF INDEBTEDNESS;


 


(H)           LIENS ON PROPERTY OF FOREIGN SUBSIDIARIES SECURING INDEBTEDNESS
PERMITTED BY SECTION 8.2(F);


 


(I)            LIENS SECURING THE TERM LOAN OBLIGATIONS TO THE EXTENT SUCH
INDEBTEDNESS IS PERMITTED BY SECTION 8.2(B) AND THE INTERCREDITOR AGREEMENT IS
IN FULL FORCE AND EFFECT;


 


(J)            LIENS INCURRED IN CONNECTION WITH THE SALE AND LEASEBACK BY ANY
BORROWER OR ANY OF ITS SUBSIDIARIES OF RAILCARS ACQUIRED AFTER THE DATE HEREOF;


 


(K)           LIENS (OTHER THAN LIENS SECURING INDEBTEDNESS) WITH RESPECT TO
PROPERTY WITH A FAIR MARKET VALUE NOT EXCEEDING $5,000,000 IN THE AGGREGATE AT
ANY ONE TIME OUTSTANDING;


 


(L)            LIENS ON PREPAID INSURANCE PREMIUMS SECURING INDEBTEDNESS
INCURRED BY THE COMPANY AND/OR ITS RESTRICTED SUBSIDIARIES TO FINANCE SUCH
INSURANCE PREMIUMS IN A PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME THE AMOUNT OF
SUCH INSURANCE PREMIUMS TO BE PAID BY THE COMPANY AND/OR ITS RESTRICTED
SUBSIDIARIES FOR UP TO A THREE YEAR PERIOD; AND


 


(M)          LIENS SECURING THE SENIOR SECURED NOTES OBLIGATIONS ON A PARI PASSU
BASIS WITH THE TERM LOAN OBLIGATIONS, BUT ONLY TO THE EXTENT THAT SUCH
INDEBTEDNESS IS PERMITTED BY SECTION 8.2(L).


 


8.2           INDEBTEDNESS.  NO BORROWER SHALL, NOR SHALL IT PERMIT ANY OF ITS
RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, INCUR, CREATE, ASSUME
DIRECTLY OR INDIRECTLY, OR SUFFER TO EXIST ANY INDEBTEDNESS (INCLUDING WITHOUT
LIMITATION ANY GUARANTEE OBLIGATION IN RESPECT OF INDEBTEDNESS OF ITS
UNRESTRICTED SUBSIDIARIES AND ANY RECEIVABLES FACILITY ATTRIBUTED INDEBTEDNESS)
EXCEPT FOR:


 


(A)           INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS;

 

103

--------------------------------------------------------------------------------


 


(B)           INDEBTEDNESS OF A BORROWER OR ITS SUBSIDIARIES WHICH ARE PARTIES
TO THE SUBSIDIARY GUARANTEE AGREEMENT PURSUANT TO THE TERM CREDIT AGREEMENT AND
THE LOAN DOCUMENTS (AS DEFINED IN THE TERM CREDIT AGREEMENT) AND GUARANTEES
THEREOF BY ANY SUBSIDIARY GUARANTOR;


 


(C)           INDEBTEDNESS (OTHER THAN INTERCOMPANY INDEBTEDNESS) OUTSTANDING ON
THE CLOSING DATE LISTED ON SCHEDULE 6.5(D) HERETO;


 


(D)           INDEBTEDNESS RESULTING FROM THE EXTENSION, RENEWAL OR REFINANCING
OR SUCCESSIVE REFINANCING (WHETHER IN WHOLE OR IN PART) OF ANY INDEBTEDNESS,
PERMITTED UNDER SECTION 8.2(C); PROVIDED, HOWEVER, THAT (I) THE PRINCIPAL AMOUNT
OF ANY SUCH REFINANCING INDEBTEDNESS (AS DETERMINED AS OF THE DATE OF THE
INCURRENCE OF SUCH REFINANCING INDEBTEDNESS IN ACCORDANCE WITH GAAP) DOES NOT
EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS REFINANCED THEREBY ON SUCH DATE
PLUS THE AMOUNT OF ACCRUED AND UNPAID INTEREST AND FEES (INCLUDING CALL
PREMIUMS) AND EXPENSES INCURRED IN CONNECTION WITH SUCH REFINANCING, (II) THE
WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH INDEBTEDNESS IS NOT DECREASED, (III)
THE COVENANTS, DEFAULTS AND SIMILAR PROVISIONS APPLICABLE TO SUCH REFINANCING
INDEBTEDNESS OR OBLIGATIONS ARE CUSTOMARY MARKET TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND DO NOT CONFLICT IN ANY MATERIAL RESPECT WITH THE
PROVISIONS OF THIS AGREEMENT AND (IV) THE TERMS OF SUCH REFINANCING INDEBTEDNESS
SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IN THE CASE OF
ANY INDEBTEDNESS WHICH IS SUBORDINATED TO THE OBLIGATIONS, SUCH REFINANCING
INDEBTEDNESS SHALL BE SUBORDINATED TO THE OBLIGATIONS ON THE SAME TERMS OR ON
SUCH OTHER TERMS AS MAY BE APPROVED BY THE ADMINISTRATIVE AGENT.


 


(E)           PERMITTED UNSECURED DEBT OF THE COMPANY AND GUARANTEES THEREOF BY
A RESTRICTED SUBSIDIARY CONSISTING OF PERMITTED UNSECURED DEBT OF SUCH
RESTRICTED SUBSIDIARY; PROVIDED, THAT BORROWER SHALL HAVE COMPLIED WITH THE
MANDATORY PREPAYMENT REQUIREMENTS OF SECTION 4.2(E) OF THE TERM CREDIT
AGREEMENT;


 


(F)            INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY (OR, TO THE EXTENT SUCH
INDEBTEDNESS IS INCURRED WITH RESPECT TO ITS INTERNATIONAL ACTIVITIES, HUNTSMAN
INTERNATIONAL TRADING CORPORATION) AND GUARANTEES THEREOF BY A BORROWER AND/OR
ITS SUBSIDIARIES PURSUANT TO OVER-DRAFT LINES OR SIMILAR EXTENSIONS OF CREDIT
SUCH THAT THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS UNDER THIS CLAUSE
OUTSTANDING AT ANY ONE TIME DOES NOT EXCEED $5,000,000 (OR THE DOLLAR EQUIVALENT
THEREOF DETERMINED ON A QUARTERLY BASIS);


 


(G)           INTERCOMPANY INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTIONS
8.7(C), (E), (F) AND (G); PROVIDED, HOWEVER, THAT IN THE EVENT OF ANY SUBSEQUENT
ISSUANCE OR TRANSFER OF ANY CAPITAL STOCK WHICH RESULTS IN THE HOLDER OF SUCH
INDEBTEDNESS CEASING TO BE A RESTRICTED SUBSIDIARY OF A BORROWER OR ANY
SUBSEQUENT TRANSFER OF SUCH INDEBTEDNESS (OTHER THAN TO A BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES) SUCH INDEBTEDNESS SHALL BE REQUIRED TO BE PERMITTED
UNDER ANOTHER CLAUSE OF THIS SECTION 8.2; PROVIDED, FURTHER, HOWEVER, THAT (X)
SUCH INTERCOMPANY INDEBTEDNESS ARISING AFTER THE CLOSING DATE SHALL BE EVIDENCED
BY A PLEDGED INTERCOMPANY NOTE AND (Y) ANY LOAN OR ADVANCE TO ANY BORROWER SHALL
BE UNSECURED;


 


(H)           INDEBTEDNESS SECURED BY LIENS PERMITTED BY SECTION 8.1(B) OR
8.1(J) OR CONSTITUTING CAPITALIZED LEASE OBLIGATIONS OR INDEBTEDNESS UNDER
OPERATING FINANCING LEASES,

 

104

--------------------------------------------------------------------------------


 


PROVIDED, THAT, (X) ALL SUCH CAPITALIZED LEASE OBLIGATIONS ARE PERMITTED UNDER
SECTION 9.1 AND (Y) THE SUM, WITHOUT DUPLICATION, OF (I) THE AGGREGATE
OUTSTANDING CAPITALIZED LEASE OBLIGATIONS PLUS (II) THE AGGREGATE OUTSTANDING
INDEBTEDNESS UNDER OPERATING FINANCING LEASES PLUS (III) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS SECURED BY LIENS PERMITTED BY
SECTION 8.1(B) AT ANY TIME SHALL NOT EXCEED $20,000,000; AND ANY EXTENSION,
RENEWAL OR REPLACEMENT THEREOF PROVIDED SUCH INDEBTEDNESS IS NOT INCREASED AND
IS NOT SECURED BY ANY ADDITIONAL ASSETS OR PROPERTY;


 


(I)            INDEBTEDNESS WITH RESPECT TO HEDGING AGREEMENTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS IN ORDER TO MANAGE EXISTING OR ANTICIPATED
INTEREST RATE, EXCHANGE RATE, COMMODITY OR OTHER REVENUE OR EXPENSE RISK, AND
NOT FOR SPECULATIVE PURPOSES, IN ANY CASE;


 


(J)            INDEBTEDNESS CONSISTING OF GUARANTEE OBLIGATIONS OF ANY
SUBSIDIARY OF A BORROWER OF THE OBLIGATIONS UNDER ANY LOAN DOCUMENT OR
CONSISTING OF A GUARANTEE OF OBLIGATIONS OF A RESTRICTED SUBSIDIARY UNDER ANY
LEASE OR OTHER AGREEMENT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS NOT
CONSTITUTING INDEBTEDNESS AND FOR WHICH THE LIABILITY WITH RESPECT THERETO IS
NOT REQUIRED TO BE REFLECTED ON A BALANCE SHEET PREPARED IN ACCORDANCE WITH
GAAP;


 


(K)           INDEBTEDNESS CONSISTING OF GUARANTEE OBLIGATIONS INCURRED TO
SATISFY BONDING OBLIGATIONS NOT IN EXCESS OF $15,000,000 AT ANY ONE TIME WHICH
ARISE IN THE ORDINARY COURSE OF BUSINESS; AND


 


(L)            INDEBTEDNESS INCURRED PURSUANT TO THE SENIOR SECURED NOTES
INDENTURE NOT TO EXCEED $455,400,000 OUTSTANDING ON THE CLOSING DATE AND
EVIDENCED BY THE SENIOR SECURED NOTES AND ADDITIONAL SENIOR SECURED NOTES ISSUED
AFTER THE CLOSING DATE AND EVIDENCED BY THE SENIOR SECURED NOTES INDENTURE, BUT
ONLY TO THE EXTENT THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH ADDITIONAL SENIOR
SECURED NOTES IS NOT GREATER THAN (I) $25,000,000 MINUS (II) THE AMOUNT OF
ADDITIONAL TERM B LOANS INCURRED PURSUANT TO SECTION 2.4 OF THE TERM CREDIT
AGREEMENT; AND GUARANTEES THEREOF BY ANY SUBSIDIARY GUARANTOR.


 

For purposes of this Section 8.2, any Indebtedness of an entity outstanding when
it becomes a Subsidiary shall be deemed to have been incurred at that time.

 


8.3           FUNDAMENTAL CHANGES.  NO BORROWER SHALL, NOR SHALL IT PERMIT ANY
OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, (I) CONSUMMATE ANY
ACQUISITION OR (II) ENTER INTO ANY MERGER, CONSOLIDATION OR AMALGAMATION, OR
LIQUIDATE, WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION)
OR CONVEY, SELL, ASSIGN, LEASE, TRANSFER OR OTHERWISE DISPOSE OF (OR AGREE TO DO
ANY OF THE FOREGOING AT ANY FUTURE TIME) ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY, BUSINESS OR ASSETS; PROVIDED, HOWEVER, THAT SO LONG AS PRIOR TO OR
SIMULTANEOUSLY WITH SUCH TRANSACTIONS, SUCH BORROWER HAS COMPLIED WITH, AND HAS
CAUSED ITS SUBSIDIARIES TO COMPLY WITH, THE PROVISIONS OF SECTION 7.10:


 


(A)           ANY SUBSIDIARY OF THE COMPANY MAY BE MERGED OR CONSOLIDATED WITH
OR INTO THE COMPANY SO LONG AS THE COMPANY IS THE SURVIVING CORPORATION OR WITH
OR INTO ANY ONE OR MORE WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY (OTHER THAN AN
UNRESTRICTED SUBSIDIARY, AIRSTAR CORPORATION, HUNTSMAN HEADQUARTERS CORPORATION
OR IRIC); PROVIDED, HOWEVER, THAT (I) THE WHOLLY-OWNED SUBSIDIARY OR
SUBSIDIARIES SHALL BE THE SURVIVING CORPORATION AND (II) IN THE

 

105

--------------------------------------------------------------------------------


 


CASE OF ANY MERGER OR CONSOLIDATION BETWEEN SUBSIDIARIES AT LEAST ONE OF WHICH
IS A SUBSIDIARY GUARANTOR, THE SURVIVING PERSON SHALL BE OR BECOME A PARTY TO
THE SUBSIDIARY GUARANTEE AGREEMENT;


 


(B)           ANY SUBSIDIARY OF A BORROWER MAY SELL, LEASE, TRANSFER OR
OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS TO A BORROWER OR ANY OTHER
WHOLLY-OWNED SUBSIDIARY OF A BORROWER (OTHER THAN AN UNRESTRICTED SUBSIDIARY);


 


(C)           ANY SUBSIDIARY OF A BORROWER MAY VOLUNTARILY LIQUIDATE, WIND-UP OR
DISSOLVE;


 


(D)           ANY TRANSACTION PERMITTED PURSUANT TO SECTION 8.6(E) MAY BE
CONSUMMATED;


 


(E)           AGREEMENTS TO CONDUCT THE TRANSACTIONS REFERRED TO IN CLAUSES (A)
THROUGH (D) ABOVE MAY BE ENTERED INTO;


 


8.4           DIVIDENDS OR OTHER DISTRIBUTIONS.  NO BORROWER SHALL, NOR SHALL IT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, EITHER: 
(I) DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON OR IN RESPECT OF ITS
CAPITAL STOCK OR TO THE DIRECT OR INDIRECT HOLDERS OF ITS CAPITAL STOCK IN
RESPECT OF SUCH CAPITAL STOCK (EXCEPT DIVIDENDS OR DISTRIBUTIONS PAYABLE SOLELY
IN SUCH CAPITAL STOCK OR IN OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE SUCH
CAPITAL STOCK AND EXCEPT DIVIDENDS OR DISTRIBUTIONS PAYABLE TO A BORROWER OR A
WHOLLY-OWNED SUBSIDIARY OF A BORROWER), (II) PURCHASE, REDEEM OR OTHERWISE
ACQUIRE OR RETIRE FOR VALUE ANY OF ITS CAPITAL STOCK (OTHER THAN CAPITAL STOCK
HELD BY A BORROWER OR A WHOLLY-OWNED SUBSIDIARY OF A BORROWER), (III) MAKE A
LOAN (A “SHAREHOLDER LOAN”) TO ANY DIRECT OR INDIRECT OWNER OF ITS CAPITAL
STOCK, (IV) PAY ANY MANAGEMENT FEES OR (V) MAKE ANY PRINCIPAL PAYMENT ON,
PURCHASE, DEFEASE, REDEEM, PREPAY, DECREASE OR OTHERWISE ACQUIRE OR RETIRE FOR
VALUE, PRIOR TO ANY SCHEDULED FINAL MATURITY, ANY PERMITTED UNSECURED DEBT OR
ANY INDEBTEDNESS THAT IS SUBORDINATE OR JUNIOR IN RIGHT OF PAYMENT TO THE
OBLIGATIONS (ANY SUCH NON-EXCEPTED DIVIDEND, DISTRIBUTION, PURCHASE, REDEMPTION,
REPURCHASE, OTHER ACQUISITION, RETIREMENT OR SHAREHOLDER LOAN OR PAYMENT BEING
HEREINAFTER REFERRED TO AS A “RESTRICTED PAYMENT”); PROVIDED, HOWEVER, THAT (W)
A BORROWER MAY MAKE PAYMENTS DESCRIBED UNDER CLAUSE (V) ABOVE WITH PROCEEDS OF
PERMITTED UNSECURED DEBT, SENIOR SECURED NOTES OR ADDITIONAL TERM B LOANS, IN
EACH CASE, TO THE EXTENT SUCH INDEBTEDNESS IS PERMITTED TO BE INCURRED HEREUNDER
AND IS NOT OTHERWISE REQUIRED TO BE APPLIED TO PREPAY LOANS PURSUANT TO SECTION
4.2(E) OR SECTION 4.2(F) OF THE TERM CREDIT AGREEMENT; PROVIDED, FURTHER,
HOWEVER, THAT PROCEEDS OF SENIOR SECURED NOTES AND ADDITIONAL TERM B LOANS MAY
NOT BE USED TO MAKE SUCH PAYMENTS WITH RESPECT TO INDEBTEDNESS THAT IS
SUBORDINATE OR JUNIOR IN RIGHT OF PAYMENT TO THE OBLIGATIONS, (X) A BORROWER MAY
MAKE PAYMENTS DESCRIBED UNDER CLAUSE (V) ABOVE WITH PROCEEDS OF A QUALIFIED
PUBLIC OFFERING TO THE EXTENT SUCH PROCEEDS ARE NOT OTHERWISE REQUIRED TO BE
APPLIED TO PREPAY LOANS PURSUANT TO SECTION 4.2(D) OF THE TERM CREDIT AGREEMENT,
AND (Y) A BORROWER MAY MAKE PAYMENTS PURSUANT TO THE TERMS OF THE TAX SHARING
AGREEMENT.


 


8.5           ISSUANCE OF STOCK.


 


(A)           NO BORROWER WILL, NOR WILL IT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ISSUE, SELL, ASSIGN, PLEDGE OR
OTHERWISE ENCUMBER OR DISPOSE OF ANY SHARES OF CAPITAL STOCK OF ANY RESTRICTED
SUBSIDIARY OF A BORROWER, EXCEPT (I) TO A BORROWER, (II) TO

 

106

--------------------------------------------------------------------------------


 


ANOTHER WHOLLY-OWNED SUBSIDIARY OF A BORROWER WHICH IS A RESTRICTED SUBSIDIARY,
(III) TO QUALIFY DIRECTORS IF REQUIRED BY APPLICABLE LAW OR SIMILAR DE MINIMIS
ISSUANCES OF CAPITAL STOCK TO COMPLY WITH REQUIREMENTS OF LAW OR (IV) PLEDGES
CONSTITUTING PERMITTED LIENS PURSUANT TO SECTION 8.1(A) OR 8.1(D) OR 8.1(E). 
NOTWITHSTANDING THE FOREGOING, THE BORROWERS AND THEIR SUBSIDIARIES SHALL BE
PERMITTED TO SELL THE OUTSTANDING STOCK OF A SUBSIDIARY, SUBJECT TO SECTIONS 8.3
AND 8.6.


 


(B)           THE COMPANY SHALL NOT ISSUE ANY CAPITAL STOCK, EXCEPT FOR (I)
ISSUANCES OF ADDITIONAL UNITS OF MEMBERSHIP INTERESTS TO HOLDCO II AND (II)
ISSUANCES OF CAPITAL STOCK, WHERE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS
HAVE CONSENTED TO THE TERMS AND CONDITIONS OF SUCH OFFERING.  IN THE EVENT ANY
CAPITAL STOCK OF THE COMPANY IS ISSUED PURSUANT TO THIS SECTION 8.5(B), THE
COMPANY SHALL APPLY THE NET OFFERING PROCEEDS (AS SUCH TERM IS DEFINED IN THE
TERM CREDIT AGREEMENT) RECEIVED IN CONNECTION WITH SUCH DISPOSITION IN
ACCORDANCE WITH SECTION 4.2(D) OF THE TERM CREDIT AGREEMENT.


 


8.6           DISPOSITION OF ASSETS.  NO BORROWER WILL, NOR WILL IT PERMIT, ANY
OF ITS RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, SELL, LEASE, ASSIGN,
TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS TO ANY PERSON, INCLUDING,
WITHOUT LIMITATION, PURSUANT TO A SALE AND LEASEBACK TRANSACTION, EXCEPT THAT:


 


(A)           ANY BORROWER OR ANY SUBSIDIARY MAY ENGAGE IN A TRANSACTION
PERMITTED BY SECTION 8.3;


 


(B)           ANY FOREIGN SUBSIDIARY WHICH IS A WHOLLY-OWNED SUBSIDIARY MAY
TRANSFER, SELL OR ASSIGN ANY OF ITS ASSETS TO ANOTHER FOREIGN SUBSIDIARY WHICH
IS A WHOLLY-OWNED SUBSIDIARY;


 


(C)           ANY BORROWER OR ANY SUBSIDIARY MAY SELL, TRANSFER OR OTHERWISE
DISPOSE OF INVENTORY AND CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS;


 


(D)           ANY BORROWER OR ANY SUBSIDIARY MAY PERMIT TO EXIST LIENS UPON ITS
ASSETS WHICH ARE PERMITTED BY SECTION 8.1;


 


(E)           ANY BORROWER OR ANY SUBSIDIARY MAY SELL, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF AN INVESTMENT PERMITTED UNDER SECTIONS 8.7(D) AND 8.7(G);


 


(F)            ANY BORROWER AND ANY SUBSIDIARY MAY SELL, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF ITS ASSETS TO A BORROWER OR ANY WHOLLY-OWNED DOMESTIC
SUBSIDIARY WHICH IS A RESTRICTED SUBSIDIARY (OTHER THAN AIRSTAR CORPORATION,
HUNTSMAN HEADQUARTERS CORPORATION OR IRIC);


 


(G)           ANY BORROWER OR ANY SUBSIDIARY MAY SELL, LEASE OR OTHERWISE
DISPOSE OF ANY ASSETS IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE
REASONABLE JUDGMENT OF THE COMPANY, HAVE BECOME UNECONOMIC, OBSOLETE OR WORN OUT
AND MAY SELL OR DISCOUNT, IN EACH CASE WITHOUT RECOURSE AND IN THE ORDINARY
COURSE OF BUSINESS, OVERDUE ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE
OF BUSINESS, BUT ONLY IN CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF
CONSISTENT WITH CUSTOMARY INDUSTRY PRACTICE (AND NOT AS PART OF ANY BULK SALE OR
FINANCING OF RECEIVABLES NOT OTHERWISE PERMITTED UNDER CLAUSE (K) BELOW);

 

107

--------------------------------------------------------------------------------


 


(H)           ANY BORROWER OR ANY SUBSIDIARY MAY ENTER INTO OPERATING LEASES AS
LESSOR IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT SUBSTANTIALLY EQUIVALENT
TO SALES;


 


(I)            ANY BORROWER OR ANY SUBSIDIARY MAY ENTER INTO ASSIGNMENTS AND
LICENSES OF INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(J)            ANY BORROWER AND ANY SUBSIDIARIES MAY SELL RAILCARS ACQUIRED
AFTER THE CLOSING DATE IN CONNECTION WITH SALE AND LEASEBACK TRANSACTIONS;


 


(K)           ANY BORROWER OR ANY RESTRICTED SUBSIDIARY MAY DISPOSE OF ANY OF
ITS ASSETS IF THE AGGREGATE FAIR MARKET VALUE (AT THE TIME OF DISPOSITION
THEREOF) OF ALL ASSETS DISPOSED OF BY THE BORROWERS AND THEIR RESTRICTED
SUBSIDIARIES SUBSEQUENT TO THE CLOSING DATE PURSUANT TO THIS CLAUSE (K) PLUS THE
AGGREGATE FAIR MARKET VALUE (NET, IN THE CASE OF THE REAL ESTATE OWNED BY
HUNTSMAN HEADQUARTERS CORPORATION, OF THE DEBT SECURED BY SUCH REAL ESTATE) OF
ALL THE ASSETS THEN PROPOSED TO BE DISPOSED OF DOES NOT EXCEED $50,000,000 PER
ANNUM AND $150,000,000 IN THE AGGREGATE FROM AND AFTER THE CLOSING DATE; AND


 


(L)            THE BORROWERS AND THEIR SUBSIDIARIES MAY SELL, TRANSFER OR
OTHERWISE DISPOSE OF ANY ASSET IN CONNECTION WITH ANY SALE AND LEASEBACK
TRANSACTION INVOLVING INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS OR AN
OPERATING FINANCING LEASE OTHERWISE PERMITTED HEREUNDER SO LONG AS, IN THE CASE
OF A TRANSACTION INVOLVING OPERATING ASSETS, SUCH TRANSACTION OCCURS WITHIN 120
DAYS OF THE ACQUISITION BY SUCH BORROWER OR SUBSIDIARY OF THE ASSET SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF.


 


8.7           LOANS AND INVESTMENTS.  NO BORROWER SHALL, NOR SHALL IT PERMIT ANY
OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, MAKE ANY OR OWN ANY
INVESTMENTS EXCEPT THAT A BORROWER AND ITS RESTRICTED SUBSIDIARIES MAY:


 


(A)           ACQUIRE AND HOLD CASH AND CASH EQUIVALENTS;


 


(B)           MAKE OR MAINTAIN ADVANCES TO THEIR EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS FOR TRAVEL, RELOCATION AND RELATED EXPENSES;


 


(C)           HOLD (I) ITS EXISTING INVESTMENTS IN SUBSIDIARIES AND (II) THE
OTHER INVESTMENTS IDENTIFIED ON SCHEDULE 8.7 (IN EACH CASE, AS SUCH INVESTMENTS
MAY BE ADJUSTED DUE TO APPRECIATION, REPAYMENT OF PRINCIPAL, PAYMENT OF
INTEREST, RETURN OF CAPITAL AND SIMILAR CIRCUMSTANCES);


 


(D)           ACQUIRE AND HOLD INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED
IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS
AND OTHER PERSONS HAVING OBLIGATIONS IN FAVOR OF A BORROWER OR A SUBSIDIARY IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND
SUPPLIERS AND SUCH OTHER PERSONS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(E)           MAKE ADDITIONAL INVESTMENTS IN ANY RESTRICTED DOMESTIC SUBSIDIARY;
PROVIDED THAT ANY SUCH INVESTMENT CONSTITUTING A LOAN OR ADVANCE TO A RESTRICTED
DOMESTIC SUBSIDIARY SHALL BE MADE PURSUANT TO ONE OF THE PLEDGED INTERCOMPANY
NOTES;

 

108

--------------------------------------------------------------------------------


 


(F)            MAKE (I) ANY INVESTMENT BY ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY IN ANY FOREIGN SUBSIDIARY OR JOINT VENTURE AFTER THE CLOSING DATE IN
AN AGGREGATE AMOUNT FOR ALL SUCH INVESTMENTS FROM AND AFTER THE CLOSING DATE NOT
IN EXCESS OF $25,000,000 (PROVIDED THAT INVESTMENTS IN FOREIGN SUBSIDIARIES OR
JOINT VENTURES MADE IN CASH AND PERMITTED BY THIS SECTION 8.7(F)(I) SHALL NOT
EXCEED $15,000,000 IN THE AGGREGATE DURING THE EIGHTEEN MONTHS FOLLOWING THE
CLOSING DATE) OR (II) ANY INVESTMENT BY A FOREIGN SUBSIDIARY IN ANY OTHER
FOREIGN SUBSIDIARY;


 


(G)           MAKE ANY INVESTMENT AFTER THE CLOSING DATE IN UNRESTRICTED
SUBSIDIARIES IN AN AMOUNT NOT IN EXCESS OF $15,000,000 IN THE AGGREGATE FROM AND
AFTER THE CLOSING DATE;


 


(H)           TO THE EXTENT NOT REQUIRED TO BE APPLIED TO PREPAY THE TERM LOAN
OBLIGATIONS PURSUANT TO SECTION 4.2(E) OF THE TERM CREDIT AGREEMENT, USE NET
CASH PROCEEDS OF PERMITTED UNSECURED DEBT TO MAKE INVESTMENTS ON OR AFTER THE
CLOSING DATE IN ANY AUSTRALIAN CONSOLIDATED ENTITY IN AN AGGREGATE AMOUNT NOT TO
EXCEED $60,000,000 (“PERMITTED AUSTRALIA PROCEEDS”); PROVIDED THAT THE PERMITTED
AUSTRALIA PROCEEDS SHALL BE USED TO MAKE AN INVESTMENT (WHICH, TO THE EXTENT
PERMITTED UNDER LOCAL LAW AND NOT RESULTING IN ADVERSE TAX CONSEQUENCES, SHALL
BE IN THE FORM OF AN INTERCOMPANY LOAN) TO PERMANENTLY PREPAY INDEBTEDNESS (AND
IN THE CASE OF REVOLVING LOANS PERMANENTLY REDUCE THE COMMITMENTS THEREUNDER);
PROVIDED, FURTHER, THAT ON THE DATE THAT THE AGGREGATE AMOUNT OF INVESTMENTS
MADE WITH PERMITTED AUSTRALIA PROCEEDS IN HF II AUSTRALIA HOLDINGS COMPANY LLC
OR HUNTSMAN AUSTRALIA HOLDINGS CORPORATION, OR SUBSIDIARIES THEREOF
(COLLECTIVELY, THE “AUSTRALIAN SURFACTANTS SUBSIDIARIES”) EXCEEDS $20,000,000,
THEN THE AUSTRALIAN SURFACTANTS SUBSIDIARIES SHALL CEASE TO BE UNRESTRICTED
SUBSIDIARIES FOR PURPOSES OF THIS AGREEMENT AND ALL INDEBTEDNESS OF SUCH
ENTITIES SHALL BE DEEMED TO HAVE BEEN INCURRED ON SUCH DATE, AND ON THE DATE
THAT THE AGGREGATE AMOUNT OF INVESTMENTS MADE WITH PERMITTED AUSTRALIA PROCEEDS
IN HCPH HOLDINGS PTY LIMITED OR HUNTSMAN CHEMICAL AUSTRALIA UNIT TRUST, OR
SUBSIDIARIES THEREOF (COLLECTIVELY, THE “AUSTRALIAN STYRENICS SUBSIDIARIES”)
EXCEEDS $15,000,000, THEN THE AUSTRALIAN STYRENICS SUBSIDIARIES SHALL CEASE TO
BE UNRESTRICTED SUBSIDIARIES FOR PURPOSES OF THIS AGREEMENT AND ALL INDEBTEDNESS
OF SUCH ENTITIES SHALL BE DEEMED TO HAVE BEEN INCURRED ON SUCH DATE;


 


(I)            MAKE ONE OR MORE INVESTMENTS IN HSCHC (WHICH MAY BE REINVESTED BY
HSCHC IN HSCC) (I) WHEN AND AS INTEREST PAYMENTS BECOME DUE AND PAYABLE ON THE
BASF NOTE, EACH IN AN AMOUNT NOT TO EXCEED THE INTEREST PAYMENT REQUIRED TO BE
PAID IN CASH BY HSCC ON THE BASF NOTE AND (II) WHEN AND AS HSCC MAKES PRINCIPAL
PAYMENTS ON THE BASF NOTE PROVIDED THAT SUCH INVESTMENT PURSUANT TO THIS CLAUSE
(II) MAY BE MADE ONLY WITH PROCEEDS FROM A QUALIFIED PUBLIC OFFERING OR FROM THE
ISSUANCE OF PERMITTED UNSECURED INDEBTEDNESS; AND


 


(J)            ACQUIRE FOR THE PURPOSES OF RETIREMENT SENIOR SECURED NOTES WITH
PROCEEDS OF A QUALIFIED PUBLIC OFFERING TO THE EXTENT CONTEMPLATED BY SECTIONS
4.2(D) AND 4.3(D) OF THE TERM CREDIT AGREEMENT.


 


8.8           TRANSACTIONS WITH AFFILIATES.  NO BORROWER SHALL, NOR SHALL IT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO
ANY TRANSACTION WITH ANY AFFILIATE OF A BORROWER OR ANY OF ITS SUBSIDIARIES
(OTHER THAN ANY BORROWER OR ANY RESTRICTED SUBSIDIARY), EXCEPT FOR (I)
TRANSACTIONS THAT ARE ON TERMS NO LESS FAVORABLE TO SUCH BORROWER OR SUCH
SUBSIDIARY, AS APPLICABLE, THAN COULD BE OBTAINED IN A COMPARABLE ARMS-LENGTH
TRANSACTION WITH A PERSON NOT AN AFFILIATE OF A BORROWER OR ANY OF ITS
SUBSIDIARIES AND ARE NECESSARY OR DESIRABLE FOR

 

109

--------------------------------------------------------------------------------


 


SUCH BORROWER OR ITS SUBSIDIARY IN THE CONDUCT OF ITS BUSINESS AND (II) THE TAX
SHARING AGREEMENT AND TRANSACTIONS THEREUNDER IN ACCORDANCE WITH THE TERMS
THEREOF.


 


8.9           LINES OF BUSINESS.  NO BORROWER SHALL, NOR SHALL IT PERMIT ANY OF
ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO OR ACQUIRE
ANY LINE OF BUSINESS WHICH DOES NOT CONSIST OF THE MANUFACTURE, DISTRIBUTION,
PURCHASE OR SALE OF CHEMICALS, PLASTICS OR FINISHED PRODUCTS MADE THEREFROM OR
IS NOT OTHERWISE REASONABLY RELATED TO THE BUSINESS ENGAGED IN AS OF THE CLOSING
DATE, EXCEPT TO THE EXTENT THAT AFTER ANY SUCH ENTRY OR ACQUISITION, SUCH
BORROWER AND ITS RESTRICTED SUBSIDIARIES, TAKEN AS A WHOLE, REMAIN SUBSTANTIALLY
ENGAGED IN SIMILAR LINES OF BUSINESS AS ARE CONDUCTED BY THEM AS OF THE CLOSING
DATE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IRIC SHALL
NOT ENGAGE IN ANY BUSINESS OTHER THAN THE BUSINESS OF SERVING AS A CAPTIVE
INSURANCE COMPANY FOR THE COMPANY AND ITS SUBSIDIARIES AND ENGAGING IN SUCH
NECESSARY ACTIVITIES RELATED THERETO AS MAY BE PERMITTED TO BE ENGAGED IN BY A
VERMONT CAPTIVE INSURANCE COMPANY PURSUANT TO APPLICABLE VERMONT CAPTIVE
INSURANCE COMPANY RULES AND REGULATIONS; PROVIDED, THAT IRIC SHALL NOT HOLD CASH
OR OTHER INVESTMENTS EXCEPT IN A MANNER CONSISTENT WITH SCHEDULE 8.15(A).


 


8.10         FISCAL YEAR.  NO BORROWER SHALL CHANGE ITS FISCAL YEAR.


 


8.11         AMENDMENTS TO ORGANIZATIONAL AND OTHER DOCUMENTS.  NO BORROWER
SHALL, NOR SHALL IT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY, AMEND, MODIFY OR WAIVE, OR PERMIT ANY AMENDMENT, MODIFICATION OR
WAIVER TO ITS ORGANIZATIONAL DOCUMENTS IF SUCH AMENDMENT, MODIFICATION OR WAIVER
COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE INTERESTS OF THE COLLATERAL
AGENT, ADMINISTRATIVE AGENT OR THE LENDERS.  NO BORROWER SHALL, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES TO WAIVE OR RELEASE ANY INTEREST UNDER ANY
SECURITY DOCUMENT EXCEPT AS EXPRESSLY PERMITTED HEREBY OR THEREBY.  NO BORROWER
SHALL, AND NOR SHALL IT PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE OR
CAUSE TO BE AMENDED, MODIFIED OR WAIVED ANY PROVISION OF (A) THE BASF NOTE,
UNLESS SUCH AMENDMENT, MODIFICATION OR WAIVER IS APPROVED BY THE ADMINISTRATIVE
AGENT, (B) THE TAX SHARING AGREEMENT, UNLESS SUCH AMENDMENT, MODIFICATION OR
WAIVER IS APPROVED BY THE ADMINISTRATIVE AGENT AND, IF ADVERSE TO THE INTERESTS
OF THE LENDERS (AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS SOLE REASONABLE
DISCRETION AFTER REASONABLE ADVANCE NOTICE OF SUCH PROPOSED CHANGE), BY THE
REQUIRED LENDERS OR (C) THE HORIZON SUBORDINATED NOTE, UNLESS SUCH AMENDMENT,
MODIFICATION OR WAIVER IS APPROVED BY THE ADMINISTRATIVE AGENT AND, IF ADVERSE
TO THE INTERESTS OF THE LENDERS (AS DETERMINED BY THE ADMINISTRATIVE AGENT IN
ITS SOLE REASONABLE DISCRETION AFTER REASONABLE ADVANCE NOTICE OF SUCH PROPOSED
CHANGE), BY THE REQUIRED LENDERS.  NEITHER A BORROWER NOR ANY OF ITS RESTRICTED
SUBSIDIARIES SHALL ENTER INTO ANY TAX SHARING AGREEMENT WITH HOLDCO I OR HOLDCO
II EXCEPT AS SET FORTH IN THE TAX SHARING AGREEMENT.


 


8.12         LIMITATION ON CERTAIN RESTRICTIONS ON SUBSIDIARIES.  NO BORROWER
SHALL, NOR SHALL IT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, CREATE OR
OTHERWISE CAUSE OR PERMIT TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY RESTRICTED SUBSIDIARY TO (I)
PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR PAY ANY
INDEBTEDNESS OR OTHER OBLIGATIONS OWED TO ANY BORROWER OR ANY OF ITS OTHER
SUBSIDIARIES, (II) MAKE ANY LOANS OR ADVANCES TO ANY BORROWER OR ANY OF ITS
OTHER SUBSIDIARIES, (III) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO ANY BORROWER
OR ANY OF ITS OTHER SUBSIDIARIES OR (IV) ENTER INTO ANY MATERIAL AGREEMENT
UNLESS SUCH AGREEMENT EXPRESSLY PROVIDES THAT IT MAY BE COLLATERALLY

 

110

--------------------------------------------------------------------------------


 


ASSIGNED TO THE COLLATERAL AGENT AND MAY BE FURTHER ASSIGNED BY THE COLLATERAL
AGENT IN ANY FORECLOSURE, EXCEPT:


 


(A)           ANY ENCUMBRANCE OR RESTRICTION PURSUANT TO THE TERM CREDIT
AGREEMENT, THE SENIOR SECURED NOTES INDENTURE OR THE AGREEMENT GOVERNING
PERMITTED UNSECURED DEBT OR ANY EXTENSION, REPLACEMENT OR REFINANCING THEREOF
WHICH IS NOT OTHERWISE PROHIBITED BY THE TERMS OF THIS AGREEMENT;


 


(B)           ANY SUCH ENCUMBRANCE OR RESTRICTION CONSISTING OF CUSTOMARY
NON-ASSIGNMENT PROVISIONS IN CONTRACTUAL OBLIGATIONS WHICH ARE NOT MATERIAL
AGREEMENTS AND ARE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO THE EXTENT
SUCH PROVISIONS RESTRICT THE TRANSFER OR ASSIGNMENT OF SUCH AGREEMENT;


 


(C)           IN THE CASE OF CLAUSE (III) ABOVE, PERMITTED LIENS OR OTHER
RESTRICTIONS CONTAINED IN SECURITY AGREEMENTS SECURING INDEBTEDNESS PERMITTED
HEREBY TO THE EXTENT SUCH RESTRICTIONS RESTRICT THE TRANSFER OF THE ASSETS
SPECIFICALLY SECURED BY SUCH SECURITY AGREEMENT;


 


(D)           ANY RESTRICTION ON TRANSFER OF AN ASSET PURSUANT TO AN AGREEMENT
TO SELL SUCH ASSET TO THE EXTENT SUCH SALE WOULD BE PERMITTED UNDER THE TERMS OF
THIS AGREEMENT;


 


(E)           RESTRICTIONS ON AIRSTAR CORPORATION IN THE AIRSTAR AIRCRAFT
FINANCING DOCUMENTS AND RESTRICTIONS ON HUNTSMAN HEADQUARTERS CORPORATION IN THE
HEADQUARTERS MORTGAGE LOAN DOCUMENTS;


 


(F)            RESTRICTIONS IN SECTION 4.03 OF THE ARTICLES OF INCORPORATION OF
HUNTSMAN CHEMICAL CORPORATION; AND


 


(G)           RESTRICTIONS ON FOREIGN SUBSIDIARIES IN FOREIGN OVERDRAFT
FACILITIES.


 


8.13         ACCOUNTING CHANGES.  NO BORROWER SHALL, NOR SHALL IT PERMIT ANY OF
ITS RESTRICTED SUBSIDIARIES TO, MAKE OR PERMIT TO BE MADE ANY CHANGE IN
ACCOUNTING POLICIES AFFECTING THE PRESENTATION OF FINANCIAL STATEMENTS OR
REPORTING PRACTICES FROM THOSE EMPLOYED BY IT ON THE CLOSING DATE, UNLESS (I)
SUCH CHANGE IS REQUIRED BY GAAP, (II) SUCH CHANGE IS DISCLOSED TO THE LENDERS
THROUGH THE ADMINISTRATIVE AGENT OR OTHERWISE AND (III) RELEVANT PRIOR FINANCIAL
STATEMENTS THAT ARE AFFECTED BY SUCH CHANGE ARE RESTATED (IN FORM AND DETAIL
SATISFACTORY TO ADMINISTRATIVE AGENT) AS MAY BE REQUIRED BY GAAP TO SHOW
COMPARATIVE RESULTS.  IF ANY CHANGES IN GAAP OR THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.5(A) HEREOF OCCUR AFTER THE CLOSING DATE AND SUCH
CHANGES RESULT IN, IN THE SOLE JUDGMENT OF ADMINISTRATIVE AGENT, A MEANINGFUL
CHANGE IN THE CALCULATION OF ANY FINANCIAL COVENANTS OR RESTRICTIONS SET FORTH
IN THIS AGREEMENT, THEN THE PARTIES HERETO AGREE TO ENTER INTO AND DILIGENTLY
PURSUE NEGOTIATIONS TO AMEND THE COVENANTS EMPLOYING FINANCIAL CALCULATIONS
HEREIN SO AS TO EQUITABLY REFLECT SUCH CHANGES, WITH THE DESIRED RESULT THAT THE
CRITERIA FOR EVALUATING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
BORROWERS AND ITS SUBSIDIARIES SHALL BE THE SAME AFTER SUCH CHANGES AS IF SUCH
CHANGES HAD NOT BEEN MADE.

 

111

--------------------------------------------------------------------------------


 


8.14         RESTRICTIONS ON CERTAIN UNRESTRICTED SUBSIDIARIES. 


 


(A)           THE BORROWERS WILL NOT PERMIT EITHER HSCHC OR HSCC TO, AND HSCHC
AND HSCC HEREBY AGREE THAT THEY WILL NOT, EXCEPT IN EACH CASE AS DESCRIBED ON
SCHEDULE 8.14, (I) INCUR ANY INDEBTEDNESS OR OTHER MATERIAL OBLIGATIONS OF ANY
KIND; (II) DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR SUFFER TO EXIST OR
AGREE TO CREATE, INCUR OR ASSUME ANY LIEN IN, UPON OR WITH RESPECT TO ANY OF
THEIR PROPERTIES OR ASSETS (INCLUDING, WITHOUT LIMITATION ANY SECURITIES OR
INTERCOMPANY INDEBTEDNESS IN FAVOR OF HSCC OR HSCHC); (III) ISSUE ANY CAPITAL
STOCK; (IV) DISPOSE OF OR TRANSFER ANY ASSETS; (V) IN THE CASE OF HSCHC, ENGAGE
IN ANY BUSINESS OTHER THAN HOLDING SECURITIES OF ITS SUBSIDIARIES; OR (VI) IN
THE CASE OF HSCC, ENGAGE IN ANY BUSINESS OTHER THAN HOLDING SECURITIES OF HIH;
PROVIDED, (A) THAT THIS SECTION 8.14 SHALL NOT PROHIBIT ANY AMENDMENT TO THE
BASF NOTE TO THE EXTENT NOT PROHIBITED BY SECTION 8.11 AND (B) HSCHC AND HSCC
MAY INCUR (X) LIENS SECURING THE SENIOR SECURED NOTES ON A PARI PASSU BASIS WITH
THE TERM LOAN OBLIGATIONS AND (Y) INDEBTEDNESS CONSISTING OF GUARANTEES OF
INDEBTEDNESS INCURRED PURSUANT TO SECTION 8.2(H).  NEITHER HSCHC NOR HSCC WILL
CREATE ANY ADDITIONAL DIRECT SUBSIDIARIES AFTER THE CLOSING DATE.


 


(B)           THE COMPANY AND HSCC WILL NOT PERMIT HIH TO ISSUE ANY CAPITAL
STOCK EXCEPT CAPITAL STOCK WITH THE SAME ECONOMIC, VOTING AND OTHER RIGHTS AS
THE CAPITAL STOCK OF HIH HELD INDIRECTLY ON THE CLOSING DATE BY THE COMPANY IN
EXCHANGE FOR A CAPITAL CONTRIBUTION THE PROCEEDS OF WHICH ARE USED TO REPAY, OR
IN EXCHANGE FOR OR IN REPAYMENT OF, ANY INDEBTEDNESS OF HIH OR HUNTSMAN
INTERNATIONAL LLC; PROVIDED, THAT THE A NOTES SHALL BE REPAID IN FULL PRIOR TO
THE EXCHANGE OR REPAYMENT OF ANY OTHER SUCH INDEBTEDNESS  OTHER THAN THE B NOTES
AS LONG AS (I) SUCH ISSUANCE IS MADE CONTEMPORANEOUSLY WITH A QUALIFIED PUBLIC
OFFERING AND (II) THE CAPITAL STOCK IS ISSUED AT A VALUATION COMPARABLE TO THE
VALUE OF THE CAPITAL STOCK ISSUED IN THE QUALIFIED PUBLIC OFFERING OR AT SUCH
VALUATION AS SET FORTH IN A FAIRNESS OPINION OBTAINED BY HIH AND SATISFACTORY TO
ADMINISTRATIVE AGENT. 


 


(C)           NEITHER THE COMPANY NOR HSCC WILL PERMIT HUNTSMAN INTERNATIONAL
LLC TO ISSUE ANY CAPITAL STOCK TO ANY PERSON OTHER THAN HIH.


 


8.15         COLLATERAL ACCOUNT AGREEMENTS.  NO BORROWER SHALL, NOR SHALL IT
PERMIT ANY CREDIT PARTY TO, ESTABLISH OR UTILIZE ANY DOMESTIC DEPOSIT ACCOUNT,
UNLESS A FULLY EXECUTED COLLATERAL ACCOUNT AGREEMENT SHALL BE IN FULL FORCE AND
EFFECT WITH RESPECT THERETO, EXCEPT WITH RESPECT TO ONE OR MORE DEPOSIT ACCOUNTS
MAINTAINED AT FINANCIAL INSTITUTIONS WITH WHICH NO COLLATERAL ACCOUNT AGREEMENT
SHALL HAVE PREVIOUSLY BEEN ENTERED INTO WITH ACCOUNT BALANCES OF ANY SUCH
ACCOUNTS NOT TO AT ANY TIME EXCEED $100,000 AND THE AGGREGATE OF ALL SUCH
ACCOUNTS NOT AT ANY TIME TO EXCEED $500,000, EXCEPT IN THE CASE OF IRIC, WITH
RESPECT TO INSURANCE PROCEEDS WHICH MAY BE DISBURSED AND HELD IN ACCORDANCE WITH
THE PROCEDURES SET FORTH ON SCHEDULE 8.15(A).  EXCEPT AS SET FORTH ON SCHEDULE
8.15(B), AT NO TIME SHALL THE DOLLAR EQUIVALENT OF THE AGGREGATE BALANCES IN ALL
ACCOUNTS MAINTAINED BY THE BORROWERS AND THEIR RESTRICTED SUBSIDIARIES OUTSIDE
THE USA EXCEED $1,000,000.


 


8.16         EXTENSION OR AMENDMENT OF RECEIVABLES.  NO BORROWER WILL, OR WILL
PERMIT ANY OTHER CREDIT PARTY TO, EXTEND OR AMEND ANY RECEIVABLE OR ANY CONTRACT
TO THE EXTENT RELATED THERETO; PROVIDED, HOWEVER, THAT EACH BORROWER AND EACH
CREDIT PARTY MAY GRANT REBATES, EXTENSIONS, OR ADJUSTMENTS IN THE ORDINARY
COURSE OF BUSINESS PROVIDED, HOWEVER, THAT SUCH EXTENSION OR ADJUSTMENT SHALL
NOT AFFECT THE AGING OF SUCH RECEIVABLE (WHICH SHALL BE CALCULATED BASED ON THE
ORIGINAL TERMS OF SUCH RECEIVABLE) NOR ALTER THE STATUS OF SUCH RECEIVABLE AS

 

112

--------------------------------------------------------------------------------


 


DELINQUENT, DEFAULTED OR CHARGED OFF OR LIMIT ANY RIGHTS OF ADMINISTRATIVE
AGENT, COLLATERAL AGENT OR THE LENDERS UNDER THE AGREEMENT OR THE SECURITY
DOCUMENTS.


 


8.17         ACCOUNTS.  NO BORROWER WILL, OR WILL PERMIT ANY RESTRICTED
SUBSIDIARY PARTY TO THE SECURITY AGREEMENT TO INSTRUCT ANY OBLIGOR TO REMIT ANY
COLLECTIONS TO ANY PERSON, ACCOUNT OR LOCK-BOX OTHER THAN A LOCK-BOX BANK, A
LOCK-BOX ACCOUNT OR A LOCK-BOX; PROVIDED, HOWEVER, THAT A BORROWER THAT IS THE
OBLIGOR ON ANOTHER BORROWER’S RECEIVABLE MAY MAKE PAYMENTS OF COLLECTIONS ON
SUCH RECEIVABLE TO A DEPOSIT ACCOUNT OF SUCH OTHER BORROWER SO LONG AS THERE HAS
BEEN NO INCREMENTAL BORROWING ON A NET BASIS AS A RESULT OF SUCH REMITTANCE.  NO
BORROWER WILL, OR WILL PERMIT ANY SUCH RESTRICTED SUBSIDIARY TO PERMIT FUNDS
OTHER THAN COLLECTIONS OF RECEIVABLES TO BE DEPOSITED INTO ANY LOCK-BOX,
LOCK-BOX ACCOUNT OR (EXCEPT AS PERMITTED BY SECTION 4.5(C)) THE MASTER
COLLECTION ACCOUNT.  AT ANY TIME, IF FUNDS OTHER THAN COLLECTIONS ARE DEPOSITED
INTO ANY SUCH LOCK-BOX, LOCK-BOX ACCOUNT OR (EXCEPT AS PERMITTED BY SECTION
4.5(C)) THE MASTER COLLECTION ACCOUNT, SUCH BORROWER SHALL PROMPTLY IDENTIFY
SUCH FUNDS FOR SEGREGATION THEREFROM, AND AFTER PROVIDING THE COLLATERAL AGENT
WITH REASONABLE EVIDENCE OF THE RIGHTFUL OWNERSHIP OF SUCH FUNDS, SHALL INSTRUCT
THE COLLATERAL AGENT TO TRANSFER SUCH FUNDS TO SUCH RIGHTFUL OWNERS.  NO
BORROWER WILL, OR WILL PERMIT ANY SUCH RESTRICTED SUBSIDIARY TO, COMMINGLE
COLLECTIONS OR OTHER FUNDS TO WHICH COLLATERAL AGENT IS ENTITLED HEREUNDER WITH
ANY OTHER FUNDS.  THE BORROWER SHALL INSTRUCT EACH LOCK-BOX BANK TO TRANSFER ALL
COLLECTIONS AT THE END OF EACH BUSINESS DAY TO THE MASTER COLLECTION ACCOUNT. 
NO BORROWER WILL, OR WILL PERMIT, ANY SUCH RESTRICTED SUBSIDIARY TO ADD ANY
LOCK-BOX BANK, ANY LOCK-BOX, OR ANY LOCK-BOX ACCOUNT TO THOSE LISTED ON EXHIBIT
1.1(B) UNLESS ADMINISTRATIVE AGENT AND COLLATERAL AGENT SHALL HAVE CONSENTED
THERETO (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND RECEIVED AN
EXECUTED AND ACKNOWLEDGED COPY OF A LOCK-BOX LETTER SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(C) (WITH SUCH CHANGES AS ARE ACCEPTABLE TO ADMINISTRATIVE AGENT AND
COLLATERAL AGENT) TO EACH NEW LOCK-BOX BANK WITH RESPECT THERETO.  NO BORROWER
WILL, OR WILL PERMIT ANY SUCH RESTRICTED SUBSIDIARY TO, TERMINATE ANY LOCK-BOX
BANK OR LOCK-BOX OR CLOSE ANY LOCK-BOX ACCOUNT OR LOCK-BOX UNLESS COLLATERAL
AGENT SHALL HAVE RECEIVED AT LEAST THIRTY (30) DAYS PRIOR NOTICE OF SUCH
TERMINATION OR SUCH SHORTER PERIOD AS THE COLLATERAL AGENT MAY AGREE TO.


 


8.18         USE OF PROCEEDS.  NO BORROWER SHALL, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES, TO USE THE PROCEEDS OF LOANS MADE HEREUNDER FOR ANY PURPOSE WHICH
IS NOT PERMITTED BY SECTION 6.23.


 


8.19         NO EXCESS CASH.  NO BORROWER SHALL, NOR SHALL IT PERMIT ANY
DOMESTIC RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, MAINTAIN IN THE
AGGREGATE IN ALL OF THE ACCOUNTS DESCRIBED IN SCHEDULE 6.21(F) TOTAL CASH AND
CASH EQUIVALENTS IN EXCESS OF $10,000,000 AT ANY TIME DURING WHICH ANY LOANS ARE
OUTSTANDING EXCEPT FOR ANY SUCH EXCESS MAINTAINED IN THE MASTER COLLECTION
ACCOUNT.


 


8.20         AMENDMENTS OR MODIFICATIONS TO SENIOR SECURED NOTES.  NO BORROWER
SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
EITHER:


 


(A)           AMEND, MODIFY, WAIVE OR SUPPLEMENT, OR CAUSE TO BE AMENDED,
MODIFIED, WAIVED OR SUPPLEMENTED, ANY PROVISION OF THE SENIOR SECURED NOTES
INDENTURE OR THE TERMS OF THE SENIOR SECURED NOTES, UNLESS SUCH AMENDMENT,
MODIFICATION, WAIVER OR SUPPLEMENT IS APPROVED BY THE ADMINISTRATIVE AGENT AND,
IF ADVERSE TO THE INTERESTS OF THE LENDERS (AS DETERMINED BY THE

 

113

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT IN ITS SOLE REASONABLE DISCRETION AFTER REASONABLE ADVANCE
NOTICE OF SUCH PROPOSED CHANGE), BY THE REQUIRED LENDERS; OR


 


(B)           MAKE ANY PRINCIPAL PAYMENT ON, PURCHASE, DEFEASE, REDEEM, PREPAY,
DECREASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE, PRIOR TO ANY SCHEDULED FINAL
MATURITY, ANY SENIOR SECURED NOTES, EXCEPT AS REQUIRED BY THE SENIOR SECURED
NOTES INDENTURE.


 


8.21         ANTI-TERRORISM LAW; ANTI-MONEY LAUNDERING.  NO BORROWER SHALL
DIRECTLY OR INDIRECTLY:  (A) (I) KNOWINGLY CONDUCT ANY BUSINESS OR ENGAGE IN
MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE
BENEFIT OF ANY PERSON DESCRIBED IN SECTION 6.24(B), (II) KNOWINGLY DEAL IN, OR
OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY OTHER ANTI-TERRORISM
LAW, OR (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT
EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW (AND EACH
BORROWER SHALL DELIVER TO THE LENDERS ANY CERTIFICATION OR OTHER EVIDENCE
REQUESTED FROM TIME TO TIME BY ANY LENDER IN ITS REASONABLE DISCRETION,
CONFIRMING SUCH BORROWER’S COMPLIANCE WITH THIS SECTION 8.21) OR (B) CAUSE OR
PERMIT ANY OF THE FUNDS OF ANY BORROWER OR ANY CREDIT PARTY THAT ARE USED TO
REPAY THE LOAN TO BE DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE
MAKING OF THE LOANS WOULD BE IN VIOLATION OF LAW.


 


ARTICLE IX

FINANCIAL COVENANTS


 

The Borrowers hereby agree that, so long as any of the Commitments remain in
effect or any Loan or L/C Obligation remains outstanding and unpaid or in any
other amount is owing to any Lender or Administrative Agent hereunder, the
Borrowers shall not directly or indirectly:

 


9.1           CAPITAL EXPENDITURES.  MAKE, NOR PERMIT ANY OF THEIR RESTRICTED
SUBSIDIARIES TO, MAKE ANY CONSOLIDATED CAPITAL EXPENDITURES, EXCEPT THAT
BORROWERS AND THEIR RESTRICTED SUBSIDIARIES MAY MAKE SUCH CONSOLIDATED CAPITAL
EXPENDITURES DURING ANY FISCAL YEAR AND UNTIL PAYMENT IN FULL OF ALL OBLIGATIONS
HEREUNDER, NOT IN EXCESS OF AN AMOUNT EQUAL TO $135,000,000; PROVIDED, FURTHER,
HOWEVER, TO THE EXTENT CONSOLIDATED CAPITAL EXPENDITURES FOR ANY FISCAL YEAR ARE
LESS THAN $135,000,000, THE DIFFERENCE THEREOF MAY BE CARRIED FORWARD TO THE
IMMEDIATELY FOLLOWING FISCAL YEAR IN AN AMOUNT NOT TO EXCEED $20,000,000.


 


9.2           FIXED CHARGE COVERAGE RATIO.  PERMIT THE RATIO OF (1) EBITDA OF
THE COMPANY FOR EACH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON THE
LAST DAY OF THE THEN MOST RECENTLY COMPLETED FISCAL QUARTER TO (II) CONSOLIDATED
FIXED CHARGES FOR SUCH PERIOD TO BE LESS THAN 1.10 TO 1.00 AT ANY TIME WHEN
EXCESS AVAILABILITY IS LESS THAN $50,000,000.


 


ARTICLE X

EVENTS OF DEFAULT


 


10.1         EVENTS OF DEFAULT.  ANY OF THE FOLLOWING EVENTS, ACTS, OCCURRENCES
OR STATES OF FACTS SHALL CONSTITUTE AN “EVENT OF DEFAULT” FOR PURPOSES OF THIS
AGREEMENT:

 

114

--------------------------------------------------------------------------------


 


(A)           FAILURE TO MAKE PAYMENTS WHEN DUE.  A BORROWER (I) SHALL DEFAULT
IN THE PAYMENT OF PRINCIPAL ON ANY OF THE LOANS OR ANY REIMBURSEMENT OBLIGATION
WITH RESPECT TO ANY LETTER OF CREDIT; OR (II) SHALL DEFAULT IN THE PAYMENT OF
INTEREST ON ANY OF THE LOANS OR DEFAULT IN THE PAYMENT OF ANY FEE OR ANY OTHER
AMOUNT OWING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WHEN DUE AND SUCH
DEFAULT IN PAYMENT SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS; OR


 


(B)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY
MADE BY OR ON THE PART OF A BORROWER OR ANY CREDIT PARTY, AS THE CASE MAY BE,
CONTAINED IN ANY LOAN DOCUMENT OR ANY DOCUMENT, INSTRUMENT OR CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO SHALL HAVE BEEN INCORRECT OR MISLEADING IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(C)           COVENANTS.  ANY CREDIT PARTY SHALL (I) DEFAULT IN THE PERFORMANCE
OR OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON ITS PART TO BE
PERFORMED OR OBSERVED UNDER ARTICLE VIII, ARTICLE IX HEREOF OR SECTIONS 7.1,
7.2, 7.3(A), 7.4, 7.8, 7.9, 7.10, 7.11(A), 7.12, 7.13, 7.17 AND 7.18; OR (II)
DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY OTHER TERM, COVENANT
OR AGREEMENT CONTAINED IN THIS AGREEMENT AND SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE TO THE
BORROWERS BY ADMINISTRATIVE AGENT OR ANY LENDER; OR


 


(D)           DEFAULT UNDER OTHER LOAN DOCUMENTS.  ANY CREDIT PARTY SHALL
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR
AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED HEREUNDER OR UNDER ANY LOAN
DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OTHER CLAUSE OF
THIS SECTION 10.1) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
THIRTY (30) DAYS (OR IN THE CASE OF ANY SUCH BREACH OF THE SECURITY AGREEMENT,
SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF TEN (10) DAYS) AFTER
WRITTEN OR TELEPHONIC (IMMEDIATELY CONFIRMED IN WRITING) NOTICE THEREOF HAS BEEN
GIVEN TO THE BORROWERS BY ADMINISTRATIVE AGENT; OR


 


(E)           VOLUNTARY INSOLVENCY, ETC.  HOLDCO I, HOLDCO II, ANY BORROWER OR
ANY OF ITS MATERIAL SUBSIDIARIES WHICH ARE RESTRICTED SUBSIDIARIES SHALL BECOME
INSOLVENT OR GENERALLY FAIL TO PAY, OR ADMIT IN WRITING ITS INABILITY TO PAY,
ITS DEBTS AS THEY BECOME DUE, OR SHALL VOLUNTARILY COMMENCE ANY PROCEEDING OR
FILE ANY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR SEEKING
DISSOLUTION (EXCEPT AS PERMITTED BY SECTION 8.3(C)) OR REORGANIZATION OR THE
APPOINTMENT OF A RECEIVER, TRUSTEE, ADMINISTRATOR, CUSTODIAN OR LIQUIDATOR FOR
IT OR A SUBSTANTIAL PORTION OF ITS PROPERTY, ASSETS OR BUSINESS OR TO EFFECT A
PLAN OR OTHER ARRANGEMENT WITH ITS CREDITORS, OR SHALL FILE ANY ANSWER ADMITTING
THE JURISDICTION OF THE COURT AND THE MATERIAL ALLEGATIONS OF AN INVOLUNTARY
PETITION FILED AGAINST IT IN ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING,
OR SHALL BE ADJUDICATED BANKRUPT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR SHALL CONSENT TO, OR ACQUIESCE IN THE APPOINTMENT OF, A
RECEIVER, TRUSTEE, ADMINISTRATOR, CUSTODIAN OR LIQUIDATOR FOR A SUBSTANTIAL
PORTION OF ITS PROPERTY, ASSETS OR BUSINESS, SHALL CALL A MEETING OF ITS
CREDITORS WITH A VIEW TO ARRANGING A COMPOSITION OR ADJUSTMENT OF ITS DEBTS OR
SHALL TAKE ANY CORPORATE ACTION AUTHORIZING ANY OF THE FOREGOING; OR


 


(F)            INVOLUNTARY INSOLVENCY, ETC.  INVOLUNTARY PROCEEDINGS OR AN
INVOLUNTARY PETITION SHALL BE COMMENCED OR FILED AGAINST HOLDCO I, HOLDCO II,
ANY BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES WHICH ARE RESTRICTED
SUBSIDIARIES UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR SEEKING THE
DISSOLUTION OR REORGANIZATION OF IT OR THE APPOINTMENT OF A RECEIVER,

 

115

--------------------------------------------------------------------------------


 


TRUSTEE, ADMINISTRATOR, CUSTODIAN OR LIQUIDATOR FOR IT OR OF A SUBSTANTIAL PART
OF ITS PROPERTY, ASSETS OR BUSINESS, OR ANY SIMILAR WRIT, JUDGMENT, WARRANT OF
ATTACHMENT, EXECUTION OR PROCESS SHALL BE ISSUED OR LEVIED AGAINST A SUBSTANTIAL
PART OF ITS PROPERTY, ASSETS OR BUSINESS, AND (OTHER THAN A PETITION FOR
ADMINISTRATION) SUCH PROCEEDINGS OR PETITION SHALL NOT BE DISMISSED, OR SUCH
WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS SHALL NOT BE
RELEASED, VACATED OR FULLY BONDED, WITHIN THIRTY (30) DAYS (OR IN THE CASE OF A
PETITION FOR ADMINISTRATION, FIVE (5) DAYS) AFTER COMMENCEMENT, FILING OR LEVY,
AS THE CASE MAY BE, OR ANY ORDER FOR RELIEF SHALL BE ENTERED IN ANY SUCH
PROCEEDING; OR


 


(G)           DEFAULT UNDER OTHER AGREEMENTS.  (I) HOLDCO I, HOLDCO II, ANY
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL DEFAULT IN THE PAYMENT WHEN
DUE, WHETHER AT STATED MATURITY OR OTHERWISE, OF ANY AMOUNT PURSUANT TO ANY
INDEBTEDNESS (OTHER THAN INDEBTEDNESS OWED TO THE LENDERS UNDER THE LOAN
DOCUMENTS) IN EXCESS OF $10,000,000 (OR IN THE CASE OF SUCH A DEFAULT UNDER A
HEDGING AGREEMENT, $2,500,000 MEASURED BY REFERENCE TO THE MARK TO MARKET
TERMINATION VALUE OF OBLIGATIONS UNDER THE RESPECTIVE HEDGING AGREEMENT(S) AT
THE TIME) IN THE AGGREGATE BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE
INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED, (II) A
DEFAULT SHALL OCCUR IN THE PERFORMANCE OR OBSERVANCE OF ANY AGREEMENT UNDER ANY
SUCH INDEBTEDNESS IN EXCESS OF $10,000,000 OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE (DETERMINED
WITHOUT REGARD TO WHETHER ANY NOTICE OF ACCELERATION OR SIMILAR NOTICE IS
REQUIRED), ANY SUCH INDEBTEDNESS TO BECOME DUE OR BE REPAID PRIOR TO ITS STATED
MATURITY OR (III) ANY INDEBTEDNESS IN EXCESS OF $10,000,000 OF HOLDCO I, HOLDCO
II, ANY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL BE DECLARED TO BE
DUE AND PAYABLE, OR REQUIRED TO BE PREPAID OTHER THAN BY A REGULARLY SCHEDULED
REQUIRED PREPAYMENT (OTHER THAN WITH PROCEEDS OF THE EVENT GIVING RISE TO SUCH
PREPAYMENT), PRIOR TO THE STATED MATURITY THEREOF; OR


 


(H)           JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST ANY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES INVOLVING,
INDIVIDUALLY OR IN THE AGGREGATE, A LIABILITY (TO THE EXTENT NOT PAID OR COVERED
BY A REPUTABLE INSURANCE COMPANY WHICH HAS ACCEPTED LIABILITY IN WRITING) OF
$10,000,000 OR MORE AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN
VACATED, DISCHARGED, SATISFIED, STAYED OR BONDED PENDING APPEAL WITHIN THIRTY
(30) DAYS FROM THE ENTRY THEREOF; OR


 


(I)            ERISA.  (I) EITHER (A) ANY REPORTABLE EVENT WHICH CONSTITUTES
GROUNDS FOR THE TERMINATION OF ANY PLAN BY THE PBGC OR OF ANY MULTIEMPLOYER PLAN
OR FOR THE APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A
TRUSTEE TO ADMINISTER OR LIQUIDATE ANY PLAN OR MULTIEMPLOYER PLAN SHALL HAVE
OCCURRED; (B) A TRUSTEE SHALL BE APPOINTED BY A UNITED STATES DISTRICT COURT TO
ADMINISTER ANY PLAN OR MULTIEMPLOYER PLAN; (C) THE PBGC SHALL INSTITUTE
PROCEEDINGS TO TERMINATE ANY PLAN OR MULTIEMPLOYER PLAN OR TO APPOINT A TRUSTEE
TO ADMINISTER ANY PLAN; (D) ANY BORROWER OR ANY OF ITS ERISA AFFILIATES SHALL
BECOME LIABLE TO THE PBGC OR ANY OTHER PARTY UNDER SECTION 4062, 4063 OR 4064 OF
ERISA WITH RESPECT TO ANY PLAN; OR (E) ANY BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR ERISA AFFILIATES SHALL BECOME LIABLE TO MAKE A CURRENT PAYMENT
WITH RESPECT TO ANY MULTIEMPLOYER PLAN UNDER SECTION 4201 ET SEQ. OF ERISA; IF
AS OF THE DATE THEREOF OR ANY SUBSEQUENT DATE, THE SUM OF ALL BORROWERS AND
THEIR SUBSIDIARIES’ AND THEIR ERISA AFFILIATES’ VARIOUS LIABILITIES (SUCH
LIABILITIES TO INCLUDE, WITHOUT LIMITATION, ANY

 

116

--------------------------------------------------------------------------------


 


LIABILITY TO THE PBGC OR TO ANY OTHER PARTY UNDER SECTION 4062, 4063 OR 4064 OF
ERISA WITH RESPECT TO ANY PLAN, OR TO ANY MULTIEMPLOYER PLAN UNDER SECTION 4201
ET SEQ. OF ERISA) AS A RESULT OF SUCH EVENTS LISTED IN SUBCLAUSES (A) THROUGH
(E) ABOVE EXCEEDS $10,000,000; OR (II) EITHER (A) A FOREIGN GOVERNMENTAL
AUTHORITY HAS INSTITUTED PROCEEDINGS TO TERMINATE A FOREIGN PENSION PLAN OR A
FOREIGN GOVERNMENTAL AUTHORITY HAS APPOINTED A TRUSTEE TO ADMINISTER ANY FOREIGN
PENSION PLAN IN PLACE OF THE EXISTING ADMINISTRATOR, IN EACH CASE BY REASON OF A
DISTRESS TERMINATION WITHIN THE MEANING OF SECTION 4041(C) OF ERISA, TREATING
SUCH FOREIGN PENSION PLAN AS IF IT WERE SUBJECT TO ERISA; OR (B) ANY FOREIGN
PENSION PLAN THAT IS REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER
FUNDING VEHICLE HAS FAILED TO COMPLY WITH SUCH FUNDING REQUIREMENTS; IF, AS OF
THE DATE THEREOF OR AS OF ANY SUBSEQUENT DATE, THE SUM OF EACH OF BORROWER’S AND
ITS SUBSIDIARIES’ VARIOUS LIABILITIES TO ANY FOREIGN PENSION PLAN SOLELY AS A
RESULT OF SUCH EVENTS LISTED IN SUBCLAUSES (A) AND (B) OF THIS CLAUSE (II)
EXCEEDS THE DOLLAR EQUIVALENT OF $10,000,000; OR


 


(J)            CHANGE IN CONTROL.  A CHANGE OF CONTROL SHALL OCCUR; OR


 


(K)           SECURITY DOCUMENTS; GUARANTEES.  (I) AT ANY TIME AFTER THE
EXECUTION AND DELIVERY THEREOF, ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO BE
IN FULL FORCE AND EFFECT (OTHER THAN AS A RESULT OF THE ACTIONS TAKEN BY THE
COLLATERAL AGENT) OR SHALL CEASE TO GIVE THE COLLATERAL AGENT FOR THE BENEFIT OF
THE LENDERS THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED
THEREBY (INCLUDING, WITHOUT LIMITATION, A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN, AND LIEN ON, ALL OF THE COLLATERAL), IN FAVOR OF THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES SUBJECT TO NO OTHER LIENS (EXCEPT
TO THE EXTENT EXPRESSLY PERMITTED HEREIN OR THEREIN); OR (II) ANY GUARANTY OR
ANY PROVISION THEREOF SHALL (OTHER THAN AS A RESULT OF THE ACTIONS TAKEN BY
ADMINISTRATIVE AGENT OR THE LENDERS TO RELEASE SUCH GUARANTY) CEASE TO BE IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS, OR ANY CREDIT PARTY OR ANY
PERSON ACTING BY OR ON BEHALF OF SUCH GUARANTOR SHALL DENY OR DISAFFIRM SUCH
CREDIT PARTY’S OBLIGATIONS UNDER ANY GUARANTY.


 

If any of the foregoing Events of Default shall have occurred and be continuing,
Administrative Agent, at the written direction of the Required Lenders
(administered as if the Commitments have been terminated in full) shall, take
one or more of the following actions:  (i) by written or oral or telephonic
notice (in the case of oral or telephonic notice confirmed in writing
immediately thereafter) to the Funds Administrator declare the Commitments to be
terminated whereupon the Commitments shall forthwith terminate, (ii) by written
or oral or telephonic notice (in the case of oral or telephonic notice confirmed
in writing immediately thereafter) to the Funds Administrator declare all sums
then owing by the Borrowers hereunder and under the Loan Documents to be
forthwith due and payable, whereupon all such sums shall become and be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrowers, (iii)
terminate any Letter of Credit which may be terminated in accordance with its
terms, (iv) direct the Borrowers to pay (and the Borrowers agree that upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 10.1(e) or Section 10.1(f) with respect to the Borrowers they will
pay) to Administrative Agent at the Payment Office such additional amount of
cash, to be held as security by Administrative Agent, as is equal to 105% of the
aggregate Stated Amount of all Letters of Credit issued for the account of the
Borrowers and its subsidiaries and then outstanding and (v) enforce, as
Administrative Agent (to the extent permitted under the applicable Loan
Documents), or direct the Collateral Agent to enforce, pursuant to the terms of

 

117

--------------------------------------------------------------------------------


 

the Security Agreement, any of the liens and security interests created pursuant
to the Security Documents.  In cases of any occurrence of any Event of Default
described in clause (e) or (f) of this Section 10.1, the Commitments shall
terminate and the Loans, together with accrued interest thereon, shall become
due and payable forthwith without the requirement of any such acceleration or
request, and without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrowers, any provision of this
Agreement or any other Loan Document to the contrary notwithstanding, and other
amounts payable by the Borrowers hereunder shall also become immediately due and
payable all without notice of any kind.

 

Anything in this Section 10.1 to the contrary notwithstanding, Administrative
Agent shall, at the request of the Required Lenders, rescind and annul any
acceleration of the Loans and termination of the Commitments by written
instrument filed with the Funds Administrator; provided that at the time such
acceleration is so rescinded and annulled:  (A) all past due interest and
principal (other than principal due solely as a result of such acceleration), if
any, on the Loans and all other sums payable under this Agreement and the other
Loan Documents shall have been duly paid, and (B) no other Event of Default
shall have occurred and be continuing which shall not have been waived in
accordance with the provisions of Section 13.1 hereof.  Upon any such rescission
and annulment, Administrative Agent shall return to the Borrowers any cash
collateral delivered pursuant to the preceding paragraph.

 


10.2         RIGHTS NOT EXCLUSIVE.  THE RIGHTS PROVIDED FOR IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY OTHER
RIGHTS, POWERS, PRIVILEGES OR REMEDIES PROVIDED BY LAW OR IN EQUITY, OR UNDER
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT NOW EXISTING OR HEREAFTER ARISING.


 


ARTICLE XI

COLLATERAL ADMINISTRATION


 


11.1         LOCK-BOX AND MASTER COLLECTION ACCOUNT ARRANGEMENTS.  THE BORROWERS
AND THE CREDIT PARTIES SHALL DELIVER TO ADMINISTRATIVE AGENT AND COLLATERAL
AGENT A LOCK-BOX LETTER WITH RESPECT TO EACH OF ITS LOCK-BOXES AND LOCK-BOX
ACCOUNTS.  EACH SUCH LOCK-BOX LETTER SHALL DIRECT THAT ALL COLLECTED AND
AVAILABLE FUNDS ON DEPOSIT IN SUCH LOCK-BOX ACCOUNTS ARE TO BE REMITTED ON A
DAILY BASIS BY ELECTRONIC WIRE OR ACH TRANSFER TO THE MASTER COLLECTION
ACCOUNT.  IN ADDITION TO THE ABOVE-DESCRIBED LOCK-BOX LETTERS, THE BORROWERS
SHALL DELIVER TO ADMINISTRATIVE AGENT AND COLLATERAL AGENT (ON OR PRIOR TO THE
DATE HEREOF OR OF ANY RELOCATION OF SUCH ACCOUNT TO ANY OTHER FINANCIAL
INSTITUTION) A MASTER COLLECTION ACCOUNT AGREEMENT SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT 11.1 (A “MASTER COLLECTION ACCOUNT AGREEMENT”),
EXECUTED BY THE APPLICABLE BORROWERS AND THE APPLICABLE BANK AT WHICH SUCH
ACCOUNT IS THEN BEING MAINTAINED (THE “MASTER COLLECTION ACCOUNT BANK”) AND
COVERING THE MASTER COLLECTION ACCOUNT.  EACH BORROWER AND EACH CREDIT PARTY
HEREBY GRANT TO COLLATERAL AGENT EXCLUSIVE DOMINION AND CONTROL OF ALL OF THE
LOCK-BOX ACCOUNTS, THE LOCK-BOXES AND THE MASTER COLLECTION ACCOUNT (AND ALL
FUNDS DEPOSITED, OR TO BE DEPOSITED, THEREIN), WITH ALL RIGHTS TO, AMONG OTHER
THINGS, AT ANY TIME (I) GIVE NOTICES TO EACH LOCK-BOX BANK OR THE MASTER
COLLECTION ACCOUNT BANK, AS APPLICABLE, (II) DIRECT THE DISPOSITION OF ALL
COLLECTIONS THAT ARE SENT TO ANY OF THE LOCK-BOXES AND THE LOCK-BOX ACCOUNTS TO
THE MASTER COLLECTION ACCOUNT, AND ALL COLLECTIONS THAT ARE ON DEPOSIT IN THE
MASTER COLLECTION ACCOUNT IN ACCORDANCE WITH THE TERMS

 

118

--------------------------------------------------------------------------------


 


HEREOF, AND (III) TAKE ALL OTHER ACTIONS PERMITTED UNDER THE LOCK-BOX LETTERS
AND THE MASTER COLLECTION ACCOUNT AGREEMENT.  UNLESS DIRECTED TO DO SO BY
ADMINISTRATIVE AGENT AND COLLATERAL AGENT, NO BORROWER SHALL HAVE AUTHORITY TO,
NOR SHALL IT TERMINATE ANY BANK AS THE MASTER COLLECTION ACCOUNT BANK, ADD ANY
OTHER FINANCIAL INSTITUTION AS A MASTER COLLECTION ACCOUNT BANK, OR CONSENT TO
THE TRANSFER OF ANY FUNDS FROM ANY LOCK-BOX BANK TO ANY FINANCIAL INSTITUTION
OTHER THAN THE MASTER COLLECTION ACCOUNT BANK.  TO THE EXTENT A BORROWER IS
DIRECTED BY COLLATERAL AGENT TO MOVE THE MASTER COLLECTION ACCOUNT TO A
DIFFERENT ACCOUNT OR TO A DIFFERENT FINANCIAL INSTITUTION, SUCH BORROWER SHALL
DELIVER TO COLLATERAL AGENT A NEW OR REVISED MASTER COLLECTION ACCOUNT
AGREEMENT, AS APPLICABLE, EXECUTED BY SUCH BORROWER AND THE MASTER COLLECTION
ACCOUNT BANK OR NEW MASTER COLLECTION ACCOUNT BANK, AS APPLICABLE, RELATING TO
SUCH NEW MASTER COLLECTION ACCOUNT, IN ANY CASE, PRIOR TO THE DESIGNATION OF
SUCH ACCOUNT AS THE MASTER COLLECTION ACCOUNT.  IF NOTWITHSTANDING THE
DIRECTIONS IN THE LOCK-BOX LETTERS AND THIS AGREEMENT, ANY BORROWER RECEIVES ANY
COLLECTIONS DIRECTLY, IT HEREBY AGREES TO REMIT SUCH COLLECTIONS (WITHIN ONE (1)
BUSINESS DAY THEREAFTER) TO THE MASTER COLLECTION ACCOUNT IN THE IDENTICAL FORM
AS RECEIVED BY IT (WITH ANY NECESSARY ENDORSEMENTS).  PRIOR TO ITS TURNOVER OF
SUCH COLLECTIONS, SUCH BORROWER SHALL HOLD ANY SUCH COLLECTIONS RECEIVED BY IT
IN TRUST FOR THE COLLATERAL AGENT.


 


11.2         ENFORCEMENT RIGHTS. 


 


(A)           COLLATERAL AGENT MAY, AT ANY TIME UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, DIRECT THE OBLIGORS AND THE LOCK-BOX
BANKS TO MAKE ALL PAYMENTS WITH RESPECT TO THE RECEIVABLES DIRECTLY TO THE
MASTER COLLECTION ACCOUNT.  COLLATERAL AGENT MAY, AND THE FUNDS ADMINISTRATOR
SHALL AT COLLATERAL AGENT’S REQUEST, WITHHOLD THE IDENTITY OF THE LENDERS FROM
THE OBLIGORS AND LOCK-BOX BANKS.  UPON COLLATERAL AGENT’S REQUEST AT ANY TIME
DURING AN EVENT OF DEFAULT, THE FUNDS ADMINISTRATOR (AT THE BORROWER’S EXPENSE)
SHALL, OR SHALL CAUSE ANY APPLICABLE CREDIT PARTY TO, (I) GIVE NOTICE TO EACH
OBLIGOR OF THE COLLATERAL AGENT’S LIEN ON THE RECEIVABLES AND DIRECT THAT
PAYMENTS BE MADE DIRECTLY TO COLLATERAL AGENT OR ITS DESIGNEE AND (II) ASSEMBLE
ALL OF THE RELATED SECURITY AND TRANSFER, OR LICENSE THE USE OF, ALL SOFTWARE
NECESSARY OR DESIRABLE TO COLLECT THE RECEIVABLES AND THE RELATED SECURITY TO
COLLATERAL AGENT OR ITS DESIGNEE AT A PLACE SELECTED BY COLLATERAL AGENT AND
(III) SEGREGATE ALL CASH, CHECKS AND OTHER INSTRUMENTS RECEIVED BY IT WHICH
CONSTITUTE COLLECTIONS IN A MANNER ACCEPTABLE TO COLLATERAL AGENT.


 


(B)           EACH BORROWER HEREBY IRREVOCABLY APPOINTS COLLATERAL AGENT AS ITS
ATTORNEY-IN-FACT COUPLED WITH AN INTEREST, WITH FULL POWER OF SUBSTITUTION AND
WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH BORROWER, TO TAKE ANY AND ALL
STEPS IN THE NAME, AND ON BEHALF, OF SUCH BORROWER NECESSARY OR DESIRABLE, IN
THE DETERMINATION OF COLLATERAL AGENT, (I) TO COLLECT ANY AMOUNTS DUE UNDER ANY
RECEIVABLES OR RELATED SECURITY, INCLUDING ENDORSING THE NAME OF SUCH BORROWER
OR ANY CREDIT PARTY ON CHECKS AND OTHER INSTRUMENTS REPRESENTING COLLECTIONS AND
ENFORCING SUCH RECEIVABLES AND RELATED SECURITY.  THE BORROWERS’ CONFERRING OF
POWERS UPON COLLATERAL AGENT UNDER THIS SECTION 11.3(B) SHALL NOT SUBJECT
COLLATERAL AGENT TO ANY LIABILITY IF ANY ACTION TAKEN BY IT SHALL PROVE TO BE
INADEQUATE OR INVALID, NOR SHALL IT CONFER ANY OBLIGATIONS UPON COLLATERAL AGENT
IN ANY MANNER WHATSOEVER.

 

119

--------------------------------------------------------------------------------


 


(C)           NEITHER ADMINISTRATIVE AGENT NOR THE LENDERS SHALL HAVE ANY
OBLIGATION TO TAKE ANY ACTION OR COMMENCE ANY PROCEEDINGS TO REALIZE UPON ANY
RECEIVABLE OR TO ENFORCE ANY OF THEIR RESPECTIVE RIGHTS, POWERS, PRIVILEGES OR
REMEDIES WITH RESPECT THERETO.


 


11.3         RESPONSIBILITIES OF BORROWERS.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, EACH BORROWER SHALL (A) PERFORM ALL OF ITS OBLIGATIONS UNDER THE
CONTRACTS RELATED TO THE RECEIVABLES TO THE SAME EXTENT AS IF SUCH RECEIVABLES
HAD NOT BEEN PLEDGED UNDER THE SECURITY DOCUMENTS (THE EXERCISE BY COLLATERAL
AGENT, ADMINISTRATIVE AGENT OR ANY LENDER OF ITS RIGHTS HEREUNDER SHALL NOT
RELIEVE THE BORROWERS OR ANY CREDIT PARTY FROM SUCH OBLIGATIONS) AND (B) PAY
WHEN DUE ANY TAXES PAYABLE IN CONNECTION WITH THE RECEIVABLES OR THEIR CREATION
OR SATISFACTION.  COLLATERAL AGENT, ADMINISTRATIVE AGENT AND THE LENDERS SHALL
NEITHER HAVE ANY OBLIGATION OR LIABILITY WITH RESPECT TO ANY RECEIVABLE NOR BE
OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OF THE BORROWERS OR ANY CREDIT PARTY
UNDER ANY OF THE FOREGOING (INCLUDING UNDER ANY CONTRACT WITH RESPECT THERETO).


 


ARTICLE XII

ADMINISTRATIVE AGENT


 

In this Article XII, the Lenders agree among themselves as follows:

 


12.1         APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES
AND AUTHORIZES ADMINISTRATIVE AGENT (FOR PURPOSES OF THIS ARTICLE XII, THE TERM
“ADMINISTRATIVE AGENT” SHALL, EXCEPT FOR PURPOSES OF SECTION 12.10, INCLUDE
ADMINISTRATIVE AGENT IN ITS CAPACITY AS COLLATERAL AGENT PURSUANT TO THE
SECURITY DOCUMENTS) TO ACT AS SPECIFIED HEREIN AND IN THE OTHER LOAN DOCUMENTS. 
EACH LENDER HEREBY IRREVOCABLY AUTHORIZES, AND EACH HOLDER OF ANY NOTE BY THE
ACCEPTANCE OF SUCH NOTE SHALL BE DEEMED IRREVOCABLY TO AUTHORIZE, ADMINISTRATIVE
AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS HEREOF, THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, TO GIVE NOTICES AND TAKE SUCH
ACTIONS ON BEHALF OF THE REQUIRED LENDERS AS ARE CONSENTED TO IN WRITING BY THE
REQUIRED LENDERS OR ALL LENDERS, AS THE CASE MAY BE) AND ANY OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS REFERRED TO HEREIN OR THEREIN AND TO EXERCISE SUCH
POWERS HEREUNDER AND THEREUNDER AS ARE SPECIFICALLY DELEGATED TO ADMINISTRATIVE
AGENT BY THE TERMS HEREOF AND THEREOF AND SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  ADMINISTRATIVE AGENT MAY PERFORM ANY OF ITS DUTIES
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, BY OR THROUGH ITS OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES OR AFFILIATES.


 


12.2         NATURE OF DUTIES.  ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES
OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.  THE
DUTIES OF ADMINISTRATIVE AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN
NATURE.  EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT, ADMINISTRATIVE AGENT
SHALL NOT HAVE, BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, A
FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY LENDER.  NOTHING IN ANY OF THE
LOAN DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS
TO IMPOSE UPON ADMINISTRATIVE AGENT ANY OBLIGATIONS IN RESPECT OF ANY OF THE
LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH LENDER
SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND
AFFAIRS OF THE BORROWERS IN CONNECTION WITH THE MAKING AND THE CONTINUANCE OF
THE LOANS HEREUNDER AND SHALL MAKE ITS OWN APPRAISAL OF THE

 

120

--------------------------------------------------------------------------------


 


CREDIT WORTHINESS OF THE BORROWERS, AND ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE
ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER
COMING INTO ITS POSSESSION BEFORE MAKING OF THE LOANS OR AT ANY TIME OR TIMES
THEREAFTER.  EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, ADMINISTRATIVE
AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY OF THE BORROWERS OR ANY OF
THEIR SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE FINANCIAL
INSTITUTION SERVING AS ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY
CAPACITY. ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER AT ANY TIME THAT
THE REQUIRED LENDERS HAVE INSTRUCTED IT TO ACT OR REFRAIN FROM ACTING PURSUANT
TO ARTICLE X.


 


12.3         RIGHTS, EXCULPATION, ETC.  NEITHER ADMINISTRATIVE AGENT NOR ANY OF
ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES OR AFFILIATES SHALL BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY IT HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, UNLESS CAUSED BY ITS OR THEIR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE TO ANY LENDER FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES HEREIN OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY,
ENFORCEABILITY, COLLECTIBILITY, OR SUFFICIENCY OF ANY OF THE LOAN DOCUMENTS OR
ANY OTHER DOCUMENT OR THE FINANCIAL CONDITION OF THE BORROWERS.  ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT OR THE FINANCIAL
CONDITION OF THE BORROWERS, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY
UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT UNLESS REQUESTED TO DO SO BY THE
REQUIRED LENDERS.  ADMINISTRATIVE AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS
FROM THE LENDERS WITH RESPECT TO ANY ACTIONS OR APPROVALS (INCLUDING THE FAILURE
TO ACT OR APPROVE) WHICH BY THE TERMS OF ANY OF THE LOAN DOCUMENTS
ADMINISTRATIVE AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT, AND IF SUCH
INSTRUCTIONS ARE REQUESTED, ADMINISTRATIVE AGENT SHALL BE ABSOLUTELY ENTITLED TO
REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE
UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR
WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE
RECEIVED SUCH INSTRUCTIONS FROM THE REQUIRED LENDERS OR ALL LENDERS, AS
APPLICABLE.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST ADMINISTRATIVE AGENT AS A RESULT OF EITHER
ADMINISTRATIVE AGENT ACTING OR REFRAINING FROM ACTING OR APPROVING UNDER ANY OF
THE LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF THE REQUIRED LENDERS
OR, TO THE EXTENT REQUIRED BY SECTION 12.1, ALL OF THE LENDERS.


 


12.4         RELIANCE.  ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY NOTICE, WRITING, RESOLUTION,
STATEMENT, CERTIFICATE, ORDER OR OTHER DOCUMENT OR ANY TELEPHONE, TELEX,
TELETYPE, TELECOPIER OR ELECTRONIC MESSAGE REASONABLY BELIEVED BY IT TO BE
GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON,
AND, WITH RESPECT TO ALL MATTERS PERTAINING HEREIN OR TO ANY OF THE OTHER LOAN
DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER, UPON ADVICE OF COUNSEL
SELECTED BY ADMINISTRATIVE AGENT.


 


12.5         INDEMNIFICATION.  TO THE EXTENT THAT ADMINISTRATIVE AGENT IS NOT
REIMBURSED AND INDEMNIFIED BY THE BORROWERS, THE LENDERS WILL REIMBURSE AND
INDEMNIFY ADMINISTRATIVE AGENT FOR AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, CLAIMS, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ADMINISTRATIVE AGENT,

 

121

--------------------------------------------------------------------------------


 


ACTING PURSUANT HERETO IN SUCH CAPACITY, IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY ACTION TAKEN OR
OMITTED BY ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE; PROVIDED, HOWEVER,
THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS RESULTING FROM ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 12.5 SHALL
SURVIVE THE PAYMENT IN FULL OF THE NOTES AND THE TERMINATION OF THIS AGREEMENT.


 


12.6         ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  WITH RESPECT TO
ITS LOANS MADE BY IT, THE ADMINISTRATIVE AGENT SHALL HAVE AND MAY EXERCISE THE
SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER OR HOLDER
OF OBLIGATIONS.  THE TERMS “LENDERS”, “HOLDER OF OBLIGATIONS” OR “REQUIRED
LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE
INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY AS A
LENDER, ONE OF THE REQUIRED LENDERS OR A HOLDER OF OBLIGATIONS.  THE
ADMINISTRATIVE AGENT MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY
ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY BORROWER OR ANY
SUBSIDIARY OR AFFILIATE OF ANY BORROWER AS IF IT WERE NOT ACTING AS THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, THE ACCEPTANCE OF FEES OR OTHER CONSIDERATION FOR SERVICES
WITHOUT HAVING TO ACCOUNT FOR THE SAME TO ANY OF THE LENDERS.


 


12.7         NOTICE OF DEFAULTS.  ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT HEREUNDER UNLESS ADMINISTRATIVE AGENT HAS RECEIVED WRITTEN
NOTICE FROM A LENDER OR ANY BORROWER REFERRING TO THIS AGREEMENT DESCRIBING SUCH
EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT”.  IN THE EVENT ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE,
ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.


 


12.8         HOLDERS OF OBLIGATIONS.  ADMINISTRATIVE AGENT MAY DEEM AND TREAT
THE PAYEE OF ANY OBLIGATION AS REFLECTED ON THE BOOKS AND RECORDS OF
ADMINISTRATIVE AGENT AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND
UNTIL A WRITTEN NOTICE OF THE ASSIGNMENT OR TRANSFER THEREOF SHALL HAVE BEEN
FILED WITH ADMINISTRATIVE AGENT PURSUANT TO SECTION 13.9(C).  ANY REQUEST,
AUTHORITY OR CONSENT OF ANY PERSON WHO, AT THE TIME OF MAKING SUCH REQUEST OR
GIVING SUCH AUTHORITY OR CONSENT, IS THE HOLDER OF ANY OBLIGATION SHALL BE
CONCLUSIVE AND BINDING ON ANY SUBSEQUENT HOLDER, TRANSFEREE OR ASSIGNEE OF SUCH
OBLIGATION OR OF ANY OBLIGATION OR OBLIGATIONS GRANTED IN EXCHANGE THEREFOR.


 


12.9         ACTIONS WITH RESPECT TO DEFAULTS.  IN ADDITION TO THE
ADMINISTRATIVE AGENT’S RIGHT TO TAKE ACTIONS ON ITS OWN ACCORD AS PERMITTED
UNDER THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH
RESPECT TO A DEFAULT OR EVENT OF DEFAULT AS SHALL BE DIRECTED BY THE REQUIRED
LENDERS; PROVIDED THAT UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH
DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE
SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS OF THE
LENDERS AND THE FACING BANKS; AND, FURTHER, PROVIDED THAT THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED UNDER ANY CIRCUMSTANCES TO TAKE ANY ACTION THAT, IN
ITS JUDGMENT, (A) IS CONTRARY TO ANY PROVISION OF THE LOAN DOCUMENTS OR
APPLICABLE

 

122

--------------------------------------------------------------------------------


 


LAW OR (B) WILL EXPOSE IT TO ANY LIABILITY OR EXPENSE AGAINST WHICH IT HAS NOT
BEEN INDEMNIFIED TO ITS SATISFACTION.  IF ANY INDEMNITY FURNISHED TO
ADMINISTRATIVE AGENT FOR ANY PURPOSE SHALL, IN THE OPINION OF ADMINISTRATIVE
AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, ADMINISTRATIVE AGENT MAY CALL FOR
ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED
AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED.


 


12.10       RESIGNATION.


 


(A)           ADMINISTRATIVE AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL ITS
FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING FIFTEEN (15) BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE FUNDS ADMINISTRATOR AND THE LENDERS.  SUCH
RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR ADMINISTRATIVE
AGENT OF APPOINTMENT PURSUANT TO CLAUSES (B), (C) OR (D) BELOW.


 


(B)           UPON ANY SUCH NOTICE OF RESIGNATION BY ADMINISTRATIVE AGENT,
REQUIRED LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO SHALL BE
SATISFACTORY TO THE FUNDS ADMINISTRATOR AND SHALL BE AN INCORPORATED BANK OR
TRUST COMPANY.


 


(C)           IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN SAID FIFTEEN (15) BUSINESS DAY PERIOD, ADMINISTRATIVE AGENT,
WITH THE CONSENT OF THE FUNDS ADMINISTRATOR, SHALL THEN APPOINT ITS SUCCESSOR
WHO SHALL SERVE AS ADMINISTRATIVE AGENT, AS THE CASE MAY BE, UNTIL SUCH TIME, IF
ANY, AS THE REQUIRED LENDERS, WITH THE CONSENT OF THE FUNDS ADMINISTRATOR,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


(D)           IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED PURSUANT
TO CLAUSE (B) OR (C), BY THE TWENTIETH (20TH) BUSINESS DAY AFTER THE DATE SUCH
NOTICE OF RESIGNATION WAS GIVEN BY ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUIRED LENDERS SHALL THEREAFTER
PERFORM ALL THE DUTIES OF ADMINISTRATIVE AGENT HEREUNDER UNTIL SUCH TIME, IF
ANY, AS THE REQUIRED LENDERS, WITH THE CONSENT OF THE FUNDS ADMINISTRATOR,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


ARTICLE XIII

MISCELLANEOUS


 


13.1         NO WAIVER; MODIFICATIONS IN WRITING.  NO FAILURE OR DELAY ON THE
PART OF ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. 
THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
REMEDIES THAT MAY BE AVAILABLE TO ADMINISTRATIVE AGENT OR ANY LENDER AT LAW OR
IN EQUITY OR OTHERWISE.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY ANY CREDIT
PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE REQUIRED LENDERS (OR BY ADMINISTRATIVE AGENT ON THEIR
BEHALF), OR IF THE LENDERS SHALL NOT BE PARTIES THERETO, BY THE PARTIES THERETO
AND CONSENTED TO BY THE REQUIRED LENDERS (OR BY ADMINISTRATIVE AGENT ON THEIR
BEHALF), AND EACH SUCH AMENDMENT, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
THAT, NOTWITHSTANDING THE FOREGOING:

 

123

--------------------------------------------------------------------------------


 


(A)           NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY ALL OF THE LENDERS, INCREASE THE PERCENTAGES IN CLAUSES (A)(I) OR
(A)(II) OF THE DEFINITION OF THE TERM BORROWING BASE.


 


(B)           NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY ALL THE LENDERS, DO ANY OF THE FOLLOWING:  (I) INCREASE THE
COMMITMENTS OF THE LENDERS OR SUBJECT THE LENDERS TO ANY ADDITIONAL OBLIGATIONS;
(II) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, REDUCE THE
PRINCIPAL OF, OR INTEREST ON, THE LOANS OR NOTES OR ANY DRAWING UNDER ANY LETTER
OF CREDIT OR ANY FEES HEREUNDER; (III) POSTPONE ANY DATE FIXED FOR ANY PAYMENT
IN RESPECT OF PRINCIPAL OF, OR INTEREST ON, THE LOANS OR FOR THE REIMBURSEMENT
OF ANY DRAWING UNDER ANY LETTER OF CREDIT OR ANY FEES HEREUNDER; (IV) CHANGE THE
PERCENTAGE OF THE COMMITMENTS, OR ANY MINIMUM REQUIREMENT NECESSARY FOR THE
LENDERS OR THE REQUIRED LENDERS TO TAKE ANY ACTION HEREUNDER; (V) AMEND OR WAIVE
THIS SECTION 13.1, OR CHANGE THE DEFINITION OF REQUIRED LENDERS OR PRO RATA
SHARE; (VI) EXCEPT IN CONNECTION WITH THE FINANCING, REFINANCING, SALE OR OTHER
DISPOSITION OF ANY COLLATERAL OF THE BORROWER PERMITTED UNDER THIS AGREEMENT,
RELEASE ADMINISTRATIVE AGENT’S LIENS ON ALL OR A SUBSTANTIAL PORTION OF THE
COLLATERAL; (VII) RELEASE ANY BORROWER OR GUARANTOR FROM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS EXCEPT PURSUANT TO A TRANSACTION PERMITTED BY THIS AGREEMENT;
AND, PROVIDED THAT NO AMENDMENT, WAIVER OR CONSENT AFFECTING THE RIGHTS OR
DUTIES OF ADMINISTRATIVE AGENT OR ANY FACING BANK UNDER, (X) IN THE CASE OF
ADMINISTRATIVE AGENT, ANY TERM OR PROVISION OF THIS LETTER OF CREDIT REQUEST
AGREEMENT AND (Y) IN THE CASE OF ANY FACING BANK, (1) SECTIONS 2.3(D), 2.3(E),
2.3(G) AND 2.3(I) OF THIS AGREEMENT, (2) ANY LETTER OF CREDIT OR (3) ANY LETTER
OF CREDIT REQUEST, SHALL IN ANY EVENT BE EFFECTIVE, UNLESS IN WRITING AND SIGNED
BY ADMINISTRATIVE AGENT OR SUCH FACING BANK, AS APPLICABLE, IN ADDITION TO THE
LENDERS REQUIRED HEREINABOVE TO TAKE SUCH ACTION.


 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article XII (other than the provisions of Section 12.10).  In
addition, the Borrowers and the Lenders hereby authorize the Agent to modify
this Agreement by unilaterally amending or supplementing Annex I from time to
time in the manner requested by the Borrowers, the Agent or any Lender in order
to reflect any assignments or transfers of the Loans as provided for hereunder.

 


13.2         FURTHER ASSURANCES.  EACH BORROWER AGREES, ON BEHALF OF ITSELF AND
ITS SUBSIDIARIES, TO DO SUCH FURTHER ACTS AND THINGS AND TO EXECUTE AND DELIVER
TO ADMINISTRATIVE AGENT SUCH ADDITIONAL ASSIGNMENTS, AGREEMENTS, POWERS AND
INSTRUMENTS, AS ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE OR DEEM ADVISABLE TO
CARRY INTO EFFECT THE PURPOSES OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR
TO BETTER ASSURE AND CONFIRM UNTO ADMINISTRATIVE AGENT ITS RIGHTS, POWERS AND
REMEDIES HEREUNDER.


 


13.3         NOTICES, ETC.


 


(A)           EXCEPT WHERE TELEPHONIC INSTRUCTIONS OR NOTICES ARE AUTHORIZED
HEREIN TO BE GIVEN (AND EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES,
DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN
TO OR MADE UPON ANY PARTY HERETO OR ANY OTHER PERSON SHALL BE IN WRITING AND
SHALL BE PERSONALLY DELIVERED OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, OR BY A REPUTABLE OVERNIGHT OR COURIER
DELIVERY SERVICE, OR BY TELECOPIER, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES
OF THIS AGREEMENT WHEN

 

124

--------------------------------------------------------------------------------


 


RECEIVED, OR IN THE CASE OF NOTICE DELIVERED BY TELECOPY, UPON COMPLETION OF
TRANSMISSION WITH A COPY OF SUCH NOTICE ALSO BEING DELIVERED UNDER ANY OF THE
OTHER METHODS PROVIDED ABOVE, ALL IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 13.3.  UNLESS OTHERWISE SPECIFIED IN A NOTICE SENT OR DELIVERED IN
ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 13.3, NOTICES, DEMANDS,
INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING SHALL BE GIVEN TO OR MADE UPON
THE RESPECTIVE PARTIES HERETO AT THEIR RESPECTIVE ADDRESSES (OR TO THEIR
RESPECTIVE TELECOPIER NUMBERS) INDICATED ON SCHEDULE 13.3 ATTACHED HERETO OR, IN
THE CASE OF ANY ASSIGNEE, ON ITS SIGNATURE PAGE TO ITS ASSIGNMENT AND ASSUMPTION
AGREEMENT AND, IN THE CASE OF TELEPHONIC INSTRUCTIONS OR NOTICES, BY CALLING THE
TELEPHONE NUMBER OR NUMBERS INDICATED FOR SUCH PARTY ON SCHEDULE 13.3 ATTACHED
HERETO OR SUCH ASSIGNMENT OR ASSUMPTION AGREEMENT, AS THE CASE MAY BE.


 


(B)           NOTICES AND OTHER COMMUNICATIONS TO OR BY ADMINISTRATIVE AGENT AND
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO
NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY ADMINISTRATIVE AGENT
AND THE APPLICABLE LENDER.  ADMINISTRATIVE AGENT OR A BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
sent after 5:00 p.m. (New York City time), such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 


13.4         COSTS, EXPENSES AND TAXES.


 


(A)           GENERALLY.  EACH BORROWER AGREES WITHOUT DUPLICATION TO PAY
PROMPTLY UPON REQUEST BY ADMINISTRATIVE AGENT ALL REASONABLE COSTS AND EXPENSES
INCURRED BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, PRINTING, TYPING, REPRODUCTION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN AND THEREIN AND ANY AMENDMENT, WAIVER, CONSENT RELATING
HERETO OR THERETO OR OTHER MODIFICATIONS OF (OR SUPPLEMENTS TO) ANY OF THE
FOREGOING AND ANY AND ALL OTHER DOCUMENTS AND INSTRUMENTS FURNISHED PURSUANT
HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH, INCLUDING WITHOUT
LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF WINSTON & STRAWN
LLP, SPECIAL COUNSEL TO ADMINISTRATIVE AGENT, AND ANY LOCAL COUNSEL RETAINED BY
ADMINISTRATIVE AGENT RELATIVE THERETO, OTHER ATTORNEY COSTS, INDEPENDENT PUBLIC
ACCOUNTANTS AND OTHER OUTSIDE EXPERTS RETAINED BY ADMINISTRATIVE AGENT IN
CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND ALL SEARCH FEES, APPRAISAL FEES AND EXPENSES, TITLE INSURANCE
POLICY FEES, COSTS AND EXPENSES AND FILING AND RECORDING FEES AND ALL COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEY COSTS), IF

 

125

--------------------------------------------------------------------------------


 


ANY, IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT, ANY OF THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT FURNISHED PURSUANT HERETO OR THERETO OR IN
CONNECTION HEREWITH OR THEREWITH.  IN ADDITION, EACH BORROWER SHALL PAY ANY AND
ALL PRESENT AND FUTURE STAMP, TRANSFER, EXCISE AND OTHER SIMILAR TAXES PAYABLE
OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, ANY LOAN DOCUMENT, OR THE MAKING OF ANY LOAN, AND AGREES TO SAVE
AND HOLD ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST ANY AND
ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY BY SUCH BORROWER IN
PAYING, OR OMISSION BY SUCH BORROWER TO PAY, SUCH TAXES.  ANY PORTION OF THE
FOREGOING FEES, COSTS AND EXPENSES WHICH REMAINS UNPAID MORE THAN THIRTY (30)
DAYS FOLLOWING ADMINISTRATIVE AGENT’S OR ANY LENDER’S STATEMENT AND REQUEST FOR
PAYMENT THEREOF SHALL BEAR INTEREST FROM THE DATE OF SUCH STATEMENT AND REQUEST
TO THE DATE OF PAYMENT AT THE DEFAULT RATE.


 


(B)           INDEMNIFICATION.  BORROWERS WILL JOINTLY AND SEVERALLY INDEMNIFY
AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER AND EACH DIRECTOR,
OFFICER, EMPLOYEE, AGENT, ATTORNEY, TRUSTEE, ADVISOR AND AFFILIATE OF
ADMINISTRATIVE AGENT AND EACH LENDER (EACH SUCH PERSON AN “INDEMNIFIED PERSON”
AND COLLECTIVELY, THE “INDEMNIFIED PERSONS”) FROM AND AGAINST ALL LOSSES,
CLAIMS, DAMAGES, OBLIGATIONS (INCLUDING REMOVAL OR REMEDIAL ACTIONS), EXPENSES
OR LIABILITIES (NOT INCLUDING TAXES AS TO WHICH A BORROWER IS NOT REQUIRED TO
MAKE ANY PAYMENT OF ADDITIONAL AMOUNTS PURSUANT TO SECTION 4.8(C) HEREOF) TO
WHICH SUCH INDEMNIFIED PERSON MAY BECOME SUBJECT, INSOFAR AS SUCH LOSSES,
CLAIMS, DAMAGES, PENALTIES, OBLIGATIONS (INCLUDING REMOVAL OR REMEDIAL ACTIONS),
EXPENSES OR LIABILITIES (OR ACTIONS, SUITS OR PROCEEDINGS INCLUDING ANY INQUIRY
OR INVESTIGATION OR CLAIMS IN RESPECT THEREOF (WHETHER OR NOT ADMINISTRATIVE
AGENT OR ANY LENDER IS A PARTY THERETO)) ARISE OUT OF, IN ANY WAY RELATE TO, OR
RESULT FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS AND TO REIMBURSE EACH INDEMNIFIED PERSON UPON THEIR DEMAND, FOR
ANY ATTORNEY COSTS OR OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING,
PREPARING TO DEFEND OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, ACTION
OR CLAIM; PROVIDED, HOWEVER,


 

(I)            THAT NO INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO BE SO
INDEMNIFIED HEREUNDER FOR ANY LOSS, CLAIM, DAMAGE, PENALTIES, OBLIGATIONS,
EXPENSE OR LIABILITY TO THE EXTENT IT ARISES OR RESULTS FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR BAD FAITH OF SUCH INDEMNIFIED PERSON AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION AND

 

(II)           THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE OBLIGATIONS AND
LIABILITIES OF THE LENDERS TO THE BORROWERS CONTAINED HEREIN.

 

(III)          IF ANY ACTION, SUIT OR PROCEEDING ARISING FROM ANY OF THE
FOREGOING IS BROUGHT AGAINST ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER
PERSON INDEMNIFIED OR INTENDED TO BE INDEMNIFIED PURSUANT TO THIS SECTION 13.4,
THE BORROWERS WILL, IF REQUESTED BY ADMINISTRATIVE AGENT, ANY LENDER OR ANY SUCH
INDEMNIFIED PERSON, RESIST AND DEFEND SUCH ACTION, SUIT OR PROCEEDING OR CAUSE
THE SAME TO BE RESISTED AND DEFENDED BY COUNSEL REASONABLY SATISFACTORY TO THE
PERSON OR PERSONS INDEMNIFIED OR INTENDED TO BE INDEMNIFIED.  EACH INDEMNIFIED
PERSON SHALL, UNLESS ADMINISTRATIVE AGENT, A LENDER OR OTHER INDEMNIFIED PERSON
HAS MADE THE REQUEST DESCRIBED IN THE PRECEDING SENTENCE AND SUCH REQUEST HAS
BEEN COMPLIED WITH, HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL (OR (BUT NOT AS
WELL AS) STAFF COUNSEL) TO INVESTIGATE AND CONTROL THE DEFENSE OF ANY MATTER
COVERED

 

126

--------------------------------------------------------------------------------


 

BY SUCH INDEMNITY AND THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE
AT THE EXPENSE OF THE INDEMNIFYING PARTY.  EXCLUDING ANY LIABILITY TO THE EXTENT
ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED
PERSON AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
NON-APPEALABLE JUDGMENT, THE BORROWERS FURTHER AGREE TO INDEMNIFY AND HOLD EACH
INDEMNIFIED PERSON HARMLESS FROM ALL LOSS, COST (INCLUDING ATTORNEY COSTS),
LIABILITY AND DAMAGE WHATSOEVER INCURRED BY ANY INDEMNIFIED PERSON BY REASON OF
ANY VIOLATION OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR FOR THE
RELEASE OR THREATENED RELEASE OF ANY CONTAMINANTS INTO THE ENVIRONMENT FOR WHICH
ANY BORROWER OR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY OR WHICH OCCURS UPON
THE MORTGAGED PROPERTY OR WHICH IS RELATED TO ANY PROPERTY CURRENTLY OR FORMERLY
OWNED, LEASED OR OPERATED BY OR ON BEHALF OF ANY BORROWER OR ANY OF ITS
SUBSIDIARIES, OR BY REASON OF THE IMPOSITION OF ANY ENVIRONMENTAL LIEN OR WHICH
OCCURS BY A BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS
RELATING TO ENVIRONMENTAL MATTERS CONTAINED HEREIN, PROVIDED THAT, WITH RESPECT
TO ANY LIABILITIES ARISING FROM ACTS OR FAILURE TO ACT FOR WHICH ANY BORROWER OR
ANY OF ITS SUBSIDIARIES IS STRICTLY LIABLE UNDER ANY ENVIRONMENTAL LAW OR
ENVIRONMENTAL PERMIT, SUCH BORROWER’S OBLIGATION TO EACH INDEMNIFIED PERSON
UNDER THIS INDEMNITY SHALL LIKEWISE BE WITHOUT REGARD TO FAULT ON THE PART OF
ANY BORROWER OR ANY SUCH SUBSIDIARY.  IF THE BORROWERS SHALL FAIL TO DO ANY ACT
OR THING WHICH IT HAS COVENANTED TO DO HEREUNDER OR ANY REPRESENTATION OR
WARRANTY ON THE PART OF ANY BORROWER OR ANY SUBSIDIARY CONTAINED HEREIN OR IN
ANY OTHER LOAN DOCUMENT SHALL BE BREACHED, ADMINISTRATIVE AGENT MAY (BUT SHALL
NOT BE OBLIGATED TO) DO THE SAME OR CAUSE IT TO BE DONE OR REMEDY ANY SUCH
BREACH, AND MAY EXPEND ITS FUNDS FOR SUCH PURPOSE, AND WILL USE ITS BEST EFFORTS
TO GIVE PROMPT WRITTEN NOTICE TO THE FUNDS ADMINISTRATOR THAT IT PROPOSES TO
TAKE SUCH ACTION.  ANY AND ALL AMOUNTS SO EXPENDED BY ADMINISTRATIVE AGENT SHALL
BE REPAID TO IT BY THE BORROWERS PROMPTLY UPON ADMINISTRATIVE AGENT’S DEMAND
THEREFOR, WITH INTEREST AT THE DEFAULT RATE IN EFFECT FROM TIME TO TIME DURING
THE PERIOD INCLUDING THE DATE SO EXPENDED BY ADMINISTRATIVE AGENT TO THE DATE OF
REPAYMENT.  TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, PAY OR HOLD
HARMLESS ADMINISTRATIVE AGENT OR ANY LENDER AS SET FORTH IN THIS SECTION 13.4
MAY BE UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE
BORROWERS SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF
EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. 
THE OBLIGATIONS OF THE BORROWERS UNDER THIS SECTION 13.4 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE DISCHARGE OF THE BORROWERS’ OTHER
OBLIGATIONS HEREUNDER.

 


13.5         DEFAULTING LENDER.


 


(A)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT A
LOAN REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.2 OR ITS PARTICIPATION
PURSUANT TO SECTION 2.5(D)(II), ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH AMOUNTS AVAILABLE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SUCH SECTIONS AND THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS, PURSUANT TO THE
DIRECTIONS OF THE FUNDS ADMINISTRATOR, OR THE APPLICABLE FACING BANK A
CORRESPONDING AMOUNT ON BEHALF OF SUCH LENDER.

 

127

--------------------------------------------------------------------------------


 


(B)           IF ANY AMOUNT REFERRED TO IN SECTION 13.5(A) OR IN SECTION 4.9 IS
NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY A LENDER (A “DEFAULTING
LENDER”) AND THE ADMINISTRATIVE AGENT HAS MADE SUCH AMOUNT AVAILABLE TO THE
BORROWERS OR A FACING BANK, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH DEFAULTING LENDER TOGETHER WITH INTEREST
AS HEREINAFTER PROVIDED.  IF SUCH DEFAULTING LENDER DOES NOT PAY SUCH AMOUNT
FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFORE, ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY THE BORROWERS AND THE BORROWERS SHALL IMMEDIATELY (BUT IN
NO EVENT LATER THAN FIVE BUSINESS DAYS AFTER SUCH DEMAND) PAY SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT TOGETHER WITH INTEREST CALCULATED AS HEREINAFTER PROVIDED. 
THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER FROM SUCH DEFAULTING
LENDER AND/OR THE BORROWERS, AS THE CASE MAY BE, (I) INTEREST ON SUCH AMOUNT IN
RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING AMOUNT WAS MADE AVAILABLE
BY THE ADMINISTRATIVE AGENT TO THE BORROWERS TO THE DATE SUCH AMOUNT IS
RECOVERED BY THE ADMINISTRATIVE AGENT, AT A RATE PER ANNUM EQUAL TO EITHER (A)
IF PAID BY SUCH DEFAULTING LENDER, THE FEDERAL FUNDS RATE OR (B) IF PAID BY THE
BORROWERS, THE THEN APPLICABLE RATE OF INTEREST, CALCULATED IN ACCORDANCE WITH
SECTION 3.1, PLUS (II) IN EACH CASE, AN AMOUNT EQUAL TO ANY COSTS (INCLUDING
LEGAL EXPENSES) AND LOSSES INCURRED AS A RESULT OF THE FAILURE OF SUCH
DEFAULTING LENDER TO PROVIDE SUCH AMOUNT AS PROVIDED IN THIS AGREEMENT.  NOTHING
HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS DUTY TO FULFILL ITS
OBLIGATIONS HEREUNDER OR TO PREJUDICE ANY RIGHTS WHICH THE BORROWERS OR THE
FACING BANK, MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH
LENDER HEREUNDER, INCLUDING THE RIGHT OF THE BORROWERS TO SEEK REIMBURSEMENT
FROM ANY DEFAULTING LENDER FOR ANY AMOUNTS PAID BY THE BORROWERS UNDER CLAUSE
(II) ABOVE ON ACCOUNT OF SUCH DEFAULTING LENDER’S DEFAULT.


 


(C)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, SO LONG
AS ANY LENDER IS A DEFAULTING LENDER OR HAS REJECTED ITS COMMITMENT, THE
ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO TRANSFER TO SUCH LENDER ANY
PAYMENTS MADE BY THE BORROWERS TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
SUCH LENDER; AND SUCH LENDER SHALL NOT BE ENTITLED TO THE SHARING OF ANY
PAYMENTS PURSUANT TO SECTION 4.10.  AMOUNTS OTHERWISE PAYABLE TO SUCH LENDER
UNDER SECTION 4.10 SHALL INSTEAD BE PAID TO THE ADMINISTRATIVE AGENT.  FOR SO
LONG AS ANY LENDER SHALL BE IN DEFAULT FOR A PERIOD OF AT LEAST 2 BUSINESS DAYS
OF ITS OBLIGATION TO FUND ITS PRO RATA SHARE OF ANY LOAN, NO FEES SHALL BE
ACCRUED BY OR PAID TO SUCH LENDER.


 

(I)            FOR PURPOSES OF VOTING OR CONSENTING TO MATTERS WITH RESPECT TO
THE LOAN DOCUMENTS AND DETERMINING PRO RATA SHARE, SUCH DEFAULTING LENDER SHALL
BE DEEMED NOT TO BE A “LENDER” AND SUCH LENDER’S COMMITMENT SHALL BE DEEMED TO
BE ZERO (0).

 

(II)           THIS SECTION 13.5(C) SHALL REMAIN EFFECTIVE WITH RESPECT TO A
DEFAULTING LENDER UNTIL (A) THE OBLIGATIONS UNDER THIS AGREEMENT SHALL HAVE BEEN
DECLARED OR SHALL HAVE BECOME IMMEDIATELY DUE AND PAYABLE OR (B) THE REQUIRED
LENDERS, THE ADMINISTRATIVE AGENT AND THE FUNDS ADMINISTRATOR SHALL HAVE WAIVED
SUCH LENDER’S DEFAULT IN WRITING.

 

(III)          NO LENDER’S COMMITMENT SHALL BE INCREASED OR OTHERWISE AFFECTED,
AND PERFORMANCE BY THE RESPECTIVE BORROWER SHALL NOT BE EXCUSED, BY THE
OPERATION OF THIS SECTION 13.5(C).  ANY PAYMENTS OF PRINCIPAL OR INTEREST WHICH
WOULD, BUT FOR THIS SECTION 13.5(C), BE PAID TO ANY LENDER, SHALL BE PAID TO THE
LENDERS WHO SHALL NOT BE IN DEFAULT

 

128

--------------------------------------------------------------------------------


 

UNDER THEIR RESPECTIVE COMMITMENTS AND WHO SHALL NOT HAVE REJECTED ANY
COMMITMENT, FOR APPLICATION TO THE LOANS THEN DUE AND PAYABLE OR TO THE OTHER
OBLIGATIONS THEN DUE AND PAYABLE OR TO PROVIDE CASH COLLATERAL TO SECURE
OBLIGATIONS NOT THEN DUE AND PAYABLE IN SUCH MANNER AND ORDER AS SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT.

 


13.6         CONFIRMATIONS.  EACH BORROWER AND EACH HOLDER OF ANY PORTION OF THE
OBLIGATIONS AGREES FROM TIME TO TIME, UPON WRITTEN REQUEST RECEIVED BY IT FROM
THE OTHER, TO CONFIRM TO THE OTHER IN WRITING (WITH A COPY OF EACH SUCH
CONFIRMATION TO ADMINISTRATIVE AGENT) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
THE LOAN OR LOANS AND OTHER OBLIGATIONS THEN OUTSTANDING.


 


13.7         SETOFF; RECOUPMENT.


 


(A)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE FUNDS
ADMINISTRATOR, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE FUNDS
ADMINISTRATOR, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO SETOFF AND APPLY AGAINST ANY OBLIGATIONS, WHETHER MATURED OR
UNMATURED, OF THE BORROWERS TO SUCH LENDER, ANY AMOUNT OWING FROM SUCH LENDER TO
THE BORROWERS, AT OR AT ANY TIME AFTER, THE HAPPENING OF ANY OF THE
ABOVE-MENTIONED EVENTS, AND THE AFORESAID RIGHT OF SETOFF MAY BE EXERCISED BY
SUCH LENDER AGAINST THE BORROWERS OR AGAINST ANY TRUSTEE IN BANKRUPTCY, DEBTOR
IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, RECEIVERS, OR EXECUTION,
JUDGMENT OR ATTACHMENT CREDITOR OF THE BORROWERS, OR AGAINST ANYONE ELSE
CLAIMING THROUGH OR AGAINST, THE BORROWERS OR SUCH TRUSTEE IN BANKRUPTCY, DEBTOR
IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, RECEIVERS, OR EXECUTION,
JUDGMENT OR ATTACHMENT CREDITOR, NOTWITHSTANDING THE FACT THAT SUCH RIGHT OF
SETOFF SHALL NOT HAVE BEEN EXERCISED BY SUCH LENDER PRIOR TO THE MAKING, FILING
OR ISSUANCE, OR SERVICE UPON SUCH LENDER OF, OR OF NOTICE OF, ANY SUCH PETITION,
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, APPOINTMENT OR APPLICATION FOR THE
APPOINTMENT OF A RECEIVER, OR ISSUANCE OF EXECUTION, SUBPOENA, ORDER OR
WARRANT.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE FUNDS ADMINISTRATOR AND
ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 


(B)           BORROWERS EXPRESSLY AGREE THAT TO THE EXTENT THE BORROWERS MAKE A
PAYMENT OR PAYMENTS AND SUCH PAYMENT OR PAYMENTS, OR ANY PART THEREOF, ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR ARE REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY UNDER
ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN TO
THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE INDEBTEDNESS TO THE LENDERS OR PART
THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE
AND EFFECT AS IF SAID PAYMENT OR PAYMENTS HAD NOT BEEN MADE.


 


13.8         EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO
BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE
BUT ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 

129

--------------------------------------------------------------------------------


 


13.9         BINDING EFFECT; ASSIGNMENT; ADDITION AND SUBSTITUTION OF LENDERS.


 


(A)           THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
THE BORROWERS, COLLATERAL AGENT, ADMINISTRATIVE AGENT, THE LENDERS, ALL FUTURE
HOLDERS OF THE NOTES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED,
HOWEVER, THAT THE BORROWERS MAY NOT ASSIGN THEIR RIGHTS OR OBLIGATIONS HEREUNDER
OR IN CONNECTION HEREWITH OR ANY INTEREST HEREIN (VOLUNTARILY, BY OPERATION OF
LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT AND
ALL OF THE LENDERS.


 


(B)           EACH LENDER MAY AT ANY TIME SELL TO ONE OR MORE BANKS OR OTHER
ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ALL OR ANY PORTION OF ITS
COMMITMENT AND LOANS OR PARTICIPATION IN LETTERS OF CREDIT OR ANY OTHER INTEREST
OF SUCH LENDER HEREUNDER (IN RESPECT OF ANY LENDER, ITS “CREDIT EXPOSURE”).  IN
THE EVENT OF ANY SUCH SALE BY A LENDER OF PARTICIPATING INTERESTS TO A
PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE
THEREOF, AND THE FUNDS ADMINISTRATOR AND ADMINISTRATIVE AGENT SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  AT THE TIME OF EACH SALE OF A
PARTICIPATING INTEREST, PURSUANT TO THIS SECTION 13.9(B), THE LENDER SHALL
PROVIDE TO THE FUNDS ADMINISTRATOR OR ADMINISTRATIVE AGENT REVISED IRS FORMS,
AND IF APPLICABLE, A SECTION 4.8(D) CERTIFICATE DESCRIBED IN SECTION 4.8(D),
REFLECTING THAT PORTION OF ITS COMMITMENT AND LOAN RETAINED BY IT ON AN AMENDED
IRS FORM W-8BEN AND THAT PORTION OF ITS COMMITMENT AND LOAN WHICH HAD BEEN SOLD
TO A PARTICIPANT ON A IRS FORM W-8IMY (TOGETHER WITH ANY REQUIRED ATTACHMENTS). 
THE BORROWERS AGREE THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS ARE DUE OR UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE
BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT AND THE LOAN
DOCUMENTS TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE
OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, PROVIDED, HOWEVER, THAT SUCH RIGHT OF SETOFF SHALL BE SUBJECT TO THE
OBLIGATION OF SUCH PARTICIPANT TO SHARE WITH THE LENDERS, AND THE LENDERS AGREE
TO SHARE WITH SUCH PARTICIPANT, AS PROVIDED IN SECTION 4.10.  THE BORROWERS ALSO
AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 3.5 AND
4.8 WITH RESPECT TO ITS PARTICIPATION IN THE LOANS OUTSTANDING FROM TIME TO
TIME, PROVIDED THAT SUCH PARTICIPANT’S BENEFITS UNDER SECTIONS 3.5 AND 4.8 SHALL
BE LIMITED TO THE BENEFITS THAT THE PRIMARY LENDER WOULD BE ENTITLED TO
THEREUNDER.  EACH LENDER AGREES THAT ANY AGREEMENT BETWEEN SUCH LENDER AND ANY
SUCH PARTICIPANT IN RESPECT OF SUCH PARTICIPATING INTEREST SHALL NOT RESTRICT
SUCH LENDER’S RIGHT TO APPROVE OR AGREE TO ANY AMENDMENT, RESTATEMENT,
SUPPLEMENT OR OTHER MODIFICATION TO, WAIVER OF, OR CONSENT UNDER, THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS EXCEPT TO THE EXTENT THAT ANY OF THE FORGOING WOULD
(I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN OR NOTE IN WHICH SUCH
PARTICIPANT IS PARTICIPATING OR EXTEND THE STATED MATURITY OF ANY LETTER OF
CREDIT IN WHICH SUCH PARTICIPANT IS PARTICIPATING BEYOND THE COMMITMENT
TERMINATION DATE, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST
OR FEES ON ANY SUCH LOAN, NOTE OR LETTER OF CREDIT (EXCEPT IN CONNECTION WITH A
WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) OR
REDUCE THE PRINCIPAL AMOUNT THEREOF, OR INCREASE THE AMOUNT OF THE PARTICIPANT’S
PARTICIPATION OVER THE AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT
WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS, EVENTS OF DEFAULT
OR UNMATURED EVENTS OF DEFAULT OR OF A MANDATORY REDUCTION IN COMMITMENTS SHALL
NOT CONSTITUTE A CHANGE IN THE TERMS OF SUCH PARTICIPATION, AND THAT AN INCREASE
IN ANY COMMITMENT OR

 

130

--------------------------------------------------------------------------------


 


LOAN SHALL BE PERMITTED WITHOUT THE CONSENT OF ANY PARTICIPANT IF THE
PARTICIPANT’S PARTICIPATION IS NOT INCREASED AS A RESULT THEREOF), (II) CONSENT
TO THE ASSIGNMENT OR TRANSFER BY THE BORROWERS OF ANY OF THEIR RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT OR (III) RELEASE ALL OR SUBSTANTIALLY ALL OF
THE COLLATERAL UNDER ALL OF THE SECURITY DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED
IN THE LOAN DOCUMENTS) SUPPORTING THE LOANS AND/OR LETTERS OF CREDIT HEREUNDER
IN WHICH SUCH PARTICIPANT IS PARTICIPATING.


 


(C)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES, INCLUDING AN AFFILIATE THEREOF (TREATING ANY RELATED FUND AS A SINGLE
ELIGIBLE ASSIGNEE) (EACH AN “ASSIGNEE”), ALL OR ANY PART OF ITS CREDIT EXPOSURE
PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT, PROVIDED THAT (I) IT ASSIGNS
ITS CREDIT EXPOSURE IN AN AMOUNT NOT LESS THAN $1,000,000 WITH RESPECT TO LOANS,
AND (II) ANY ASSIGNMENT OF ALL OR ANY PORTION OF ANY LENDER’S CREDIT EXPOSURE TO
AN ASSIGNEE OTHER THAN AN AFFILIATE OF SUCH LENDER OR ANOTHER LENDER, OR IN THE
CASE OF A LENDER THAT IS A FUND THAT INVESTS IN SENIOR LOANS, ANY RELATED FUND,
SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND, SO LONG
AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE FUNDS ADMINISTRATOR
(THE CONSENT OF THE FUNDS ADMINISTRATOR AND THE ADMINISTRATIVE AGENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED, PROVIDED, HOWEVER, THAT FOR THE FIRST FIFTEEN
BUSINESS DAYS FOLLOWING THE CLOSING DATE, ASSIGNMENTS BY ADMINISTRATIVE AGENT
SHALL NOT REQUIRE THE CONSENT OF THE FUNDS ADMINISTRATOR) AND PROVIDED FURTHER,
THAT NOTWITHSTANDING THE FOREGOING LIMITATIONS, ANY LENDER MAY AT ANY TIME
ASSIGN ALL OR ANY PART OF ITS CREDIT EXPOSURE TO ANY AFFILIATE OF SUCH LENDER OR
TO ANY OTHER LENDER (OR IN THE CASE OF A LENDER WHICH IS A FUND, ANY RELATED
FUND).  UPON EXECUTION OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT AND THE PAYMENT
OF A NONREFUNDABLE ASSIGNMENT FEE OF $3,500 (PROVIDED THAT NO SUCH FEE SHALL BE
PAYABLE UPON ASSIGNMENTS BY ANY LENDER WHICH IS A FUND THAT INVESTS IN BANK
LOANS TO ANY RELATED FUND) IN IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE
AGENT AT ITS PAYMENT OFFICE IN CONNECTION WITH EACH SUCH ASSIGNMENT, WRITTEN
NOTICE THEREOF BY SUCH TRANSFEROR LENDER TO THE ADMINISTRATIVE AGENT AND THE
RECORDING BY THE ADMINISTRATIVE AGENT IN THE REGISTER OF SUCH ASSIGNMENT AND THE
RESULTING EFFECT UPON THE COMMITMENT OF THE ASSIGNING LENDER AND THE ASSIGNEE,
THE ASSIGNEE SHALL HAVE, TO THE EXTENT OF SUCH ASSIGNMENT, THE SAME RIGHTS AND
BENEFITS AS IT WOULD HAVE IF IT WERE A LENDER HEREUNDER AND THE HOLDER OF THE
OBLIGATIONS (PROVIDED THAT THE FUNDS ADMINISTRATOR AND THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ASSIGNOR
LENDER IN CONNECTION WITH THE INTERESTS SO ASSIGNED TO THE ASSIGNEE UNTIL
WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES
AND RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE, SHALL HAVE BEEN GIVEN TO
THE FUNDS ADMINISTRATOR AND THE ADMINISTRATIVE AGENT BY THE ASSIGNOR LENDER AND
THE ASSIGNEE) AND, IF THE ASSIGNEE HAS EXPRESSLY ASSUMED, FOR THE BENEFIT OF THE
BORROWERS, SOME OR ALL OF THE TRANSFEROR LENDER’S OBLIGATIONS HEREUNDER, SUCH
TRANSFEROR LENDER SHALL BE RELIEVED OF ITS OBLIGATIONS HEREUNDER TO THE EXTENT
OF SUCH ASSIGNMENT AND ASSUMPTION, AND EXCEPT AS DESCRIBED ABOVE, NO FURTHER
CONSENT OR ACTION BY ANY BORROWER, THE FUNDS ADMINISTRATOR, THE LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED.  AT THE TIME OF EACH ASSIGNMENT PURSUANT
TO THIS SECTION 13.9(C) TO A PERSON WHICH IS NOT ALREADY A LENDER HEREUNDER AND
WHICH IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN SECTION
7701(A)(30) OF THE CODE) FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, THE
RESPECTIVE ASSIGNEE SHALL PROVIDE TO THE FUNDS ADMINISTRATOR AND THE
ADMINISTRATIVE AGENT THE APPROPRIATE IRS FORMS (AND, IF APPLICABLE A SECTION
4.8(D) CERTIFICATE) DESCRIBED IN SECTION 4.8(D) AND (E).  EACH ASSIGNEE SHALL
TAKE SUCH CREDIT EXPOSURE SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND TO ANY
REQUEST MADE, WAIVER OR CONSENT GIVEN OR OTHER ACTION TAKEN HEREUNDER, PRIOR TO
THE RECEIPT BY ADMINISTRATIVE AGENT AND THE FUNDS ADMINISTRATOR OF WRITTEN
NOTICE OF

 

131

--------------------------------------------------------------------------------


 


SUCH TRANSFER, BY EACH PREVIOUS HOLDER OF SUCH CREDIT EXPOSURE.  SUCH ASSIGNMENT
AND ASSUMPTION AGREEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT AND SCHEDULE
1.1(A) HERETO, TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF SUCH ASSIGNEE AS A LENDER AND THE RESULTING ADJUSTMENT OF ALL OR A
PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR LENDER UNDER THIS
AGREEMENT, THE COMMITMENTS, THE DETERMINATION OF ITS PRO RATA SHARE (ROUNDED TO
TWELVE DECIMAL PLACES), THE LOANS, ANY OUTSTANDING LETTERS OF CREDIT AND ANY NEW
NOTES TO BE ISSUED, AT THE BORROWERS’ EXPENSE, TO SUCH ASSIGNEE, AND NO FURTHER
CONSENT OR ACTION BY THE BORROWERS, THE FUNDS ADMINISTRATOR OR LENDERS SHALL BE
REQUIRED TO EFFECT SUCH AMENDMENTS.


 


(D)           THE BORROWERS AUTHORIZE EACH LENDER TO DISCLOSE TO ANY PARTICIPANT
OR ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL
FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING ANY BORROWER AND
ANY SUBSIDIARY OF ANY BORROWER WHICH HAS BEEN DELIVERED TO SUCH LENDER BY ANY
BORROWER PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER
BY SUCH BORROWER IN CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF SUCH
BORROWER PRIOR TO ENTERING INTO THIS AGREEMENT; PROVIDED THAT SUCH TRANSFEREE OR
PROSPECTIVE TRANSFEREE AGREES TO TREAT ANY SUCH INFORMATION WHICH IS NOT PUBLIC
AS CONFIDENTIAL IN ACCORDANCE WITH SECTION 13.17.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, THE NOTES HELD BY IT) TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE FEDERAL RESERVE BOARD WITHOUT NOTICE TO, OR THE CONSENT OF,
ANY BORROWER OR THE FUNDS ADMINISTRATOR; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST UNDER THIS SECTION 13.9(F) SHALL RELEASE A
LENDER FROM ANY OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE
FOR SUCH LENDER AS A PARTY HERETO.  ANY LENDER WHICH IS A FUND MAY PLEDGE ALL OR
ANY PORTION OF ITS NOTES OR LOANS TO ITS TRUSTEE (OR OTHER SIMILAR
REPRESENTATIVE) IN SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE.  NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE THE TRANSFEROR LENDER FROM ITS OBLIGATIONS HEREUNDER.


 


13.10       CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL.


 

(A)          EACH BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY
IRREVOCABLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL
OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT TO SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH UNITED STATES FEDERAL OR
NEW YORK STATE COURT AND EACH BORROWER, THE ADMINISTRATIVE AGENT, AND EACH
LENDER IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR ANY OBJECTION BASED ON THE GROUNDS OF FORUM
NON CONVENIENS WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

132

--------------------------------------------------------------------------------


 

(B)           AS A METHOD OF SERVICE, EACH BORROWER, ADMINISTRATIVE AGENT, AND
EACH LENDER IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING, BROUGHT IN ANY SUCH UNITED STATES FEDERAL OR NEW YORK
STATE COURT BY THE DELIVERY OF COPIES OF SUCH PROCESS TO SUCH BORROWER, THE
ADMINISTRATIVE AGENT, OR EACH RESPECTIVE LENDER, AS THE CASE MAY BE, AT THE
ADDRESSES SPECIFIED ON THEIR RESPECTIVE SIGNATURE PAGES TO THIS AGREEMENT OR BY
CERTIFIED MAIL DIRECT TO SUCH RESPECTIVE ADDRESSES.

 

(C)           EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHT, POWER OR REMEDY UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE TERMS AND THE PROVISIONS OF THIS
SECTION CONSTITUTE A MATERIAL INDUCEMENT TO LENDERS ENTERING INTO THIS
AGREEMENT.

 


13.11       GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID
STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


13.12       SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS AGREEMENT WHICH
IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


13.13       TRANSFERS OF NOTES.  IN THE EVENT THAT THE HOLDER OF ANY NOTE
(INCLUDING ANY LENDER) SHALL TRANSFER SUCH NOTE, IT SHALL IMMEDIATELY ADVISE
ADMINISTRATIVE AGENT AND THE FUNDS ADMINISTRATOR OF SUCH TRANSFER, AND
ADMINISTRATIVE AGENT AND THE BORROWERS SHALL BE ENTITLED CONCLUSIVELY TO ASSUME
THAT NO TRANSFER OF ANY NOTE HAS BEEN MADE BY ANY HOLDER (INCLUDING ANY LENDER)
UNLESS AND UNTIL ADMINISTRATIVE AGENT AND THE FUNDS ADMINISTRATOR SHALL HAVE
RECEIVED WRITTEN NOTICE TO THE CONTRARY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT OR AS OTHERWISE EXPRESSLY AGREED IN WRITING BY ALL OF THE OTHER
PARTIES HERETO, NO LENDER SHALL, BY REASON OF THE TRANSFER OF A NOTE OR
OTHERWISE, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER.  EACH TRANSFEREE OF
ANY NOTE SHALL TAKE SUCH NOTE SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND TO
ANY REQUEST MADE, WAIVER OR CONSENT GIVEN OR OTHER ACTION TAKEN HEREUNDER, PRIOR
TO THE RECEIPT BY ADMINISTRATIVE AGENT AND THE FUNDS ADMINISTRATOR OF WRITTEN
NOTICE OF SUCH TRANSFER, BY EACH PREVIOUS HOLDER OF SUCH NOTE, AND, EXCEPT AS
EXPRESSLY OTHERWISE PROVIDED IN SUCH TRANSFER, ADMINISTRATIVE AGENT, ANY
BORROWER AND THE FUNDS ADMINISTRATOR SHALL BE ENTITLED CONCLUSIVELY TO ASSUME
THAT THE TRANSFEREE NAMED IN SUCH NOTICE SHALL HEREAFTER BE VESTED WITH ALL
RIGHTS AND POWERS UNDER THIS AGREEMENT WITH RESPECT TO THE PRO RATA SHARE OF THE
LOANS OF THE LENDER NAMED AS THE PAYEE OF THE NOTE WHICH IS THE SUBJECT OF SUCH
TRANSFER.

 

133

--------------------------------------------------------------------------------


 


13.14       REGISTRY.  THE BORROWERS HEREBY DESIGNATE ADMINISTRATIVE AGENT TO
SERVE AS THE BORROWERS’ AGENT, SOLELY FOR PURPOSES OF THIS SECTION 13.14 TO
MAINTAIN A REGISTER (THE “REGISTER”) ON WHICH IT WILL RECORD THE LOANS MADE BY
EACH OF THE LENDERS AND EACH REPAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT OF THE
LOANS OF EACH LENDER.  FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN
SUCH RECORDATION SHALL NOT AFFECT ANY BORROWER’S OBLIGATIONS IN RESPECT OF SUCH
LOANS.  WITH RESPECT TO ANY LENDER, THE TRANSFER OF THE RIGHTS TO THE PRINCIPAL
OF, AND INTEREST ON, ANY LOAN SHALL NOT BE EFFECTIVE UNTIL SUCH TRANSFER IS
RECORDED ON THE REGISTER MAINTAINED BY ADMINISTRATIVE AGENT WITH RESPECT TO
OWNERSHIP OF SUCH LOANS AND PRIOR TO SUCH RECORDATION ALL AMOUNTS OWING TO THE
TRANSFEROR WITH RESPECT TO SUCH LOANS SHALL REMAIN OWING TO THE TRANSFEROR.  THE
REGISTRATION OF ASSIGNMENT OR TRANSFER OF ALL OR PART OF ANY LOANS SHALL BE
RECORDED BY ADMINISTRATIVE AGENT ON THE REGISTER ONLY UPON THE ACCEPTANCE BY
ADMINISTRATIVE AGENT OF A PROPERLY EXECUTED AND DELIVERED ASSIGNMENT AND
ASSUMPTION AGREEMENT PURSUANT TO SECTION 13.9(C).  COINCIDENT WITH THE DELIVERY
OF SUCH AN ASSIGNMENT AND ASSUMPTION AGREEMENT TO ADMINISTRATIVE AGENT FOR
ACCEPTANCE AND REGISTRATION OF ASSIGNMENT OR TRANSFER OF ALL OR PART OF A LOAN,
OR AS SOON THEREAFTER AS PRACTICABLE, THE ASSIGNING OR TRANSFEROR LENDER SHALL
SURRENDER THE NOTE (IF ANY) EVIDENCING SUCH LOAN, AND THEREUPON ONE OR MORE NEW
NOTES IN THE SAME AGGREGATE PRINCIPAL AMOUNT THEN OWING TO SUCH ASSIGNOR OR
TRANSFEROR LENDER SHALL BE ISSUED TO THE ASSIGNING OR TRANSFEROR LENDER AND/OR
THE NEW LENDER.  THE BORROWERS AGREE TO INDEMNIFY ADMINISTRATIVE AGENT FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES OF WHATSOEVER NATURE
WHICH MAY BE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY ADMINISTRATIVE AGENT
(OTHER THAN THOSE ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL NEGLIGENCE OF THE
ADMINISTRATIVE AGENT) IN PERFORMING ITS DUTIES UNDER THIS SECTION 13.14.


 


13.15       HEADINGS.  THE TABLE OF CONTENTS AND ARTICLE AND SECTION HEADINGS
USED IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


13.16       TERMINATION OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE WHEN THE
COMMITMENT OF EACH LENDER HAS TERMINATED AND ALL OUTSTANDING OBLIGATIONS AND
LOANS HAVE BEEN PAID IN FULL AND ALL LETTERS OF CREDIT HAVE EXPIRED OR BEEN
TERMINATED OR OTHERWISE HANDLED IN A MANNER SATISFACTORY TO THE ISSUER THEREOF;
PROVIDED, HOWEVER, THAT THE RIGHTS AND REMEDIES OF COLLATERAL AGENT,
ADMINISTRATIVE AGENT AND EACH LENDER WITH RESPECT TO ANY REPRESENTATION AND
WARRANTY MADE BY THE BORROWERS PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND THE INDEMNIFICATION AND EXPENSE REIMBURSEMENT PROVISIONS CONTAINED
IN THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION,
SECTIONS 3.4, 3.5, AND 4.8, SHALL BE CONTINUING AND SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE MORTGAGED
PROPERTY, THE COLLATERAL AND ANY OTHER COLLATERAL SECURITY FOR THE OBLIGATIONS
SHALL BE RELEASED FROM ANY SECURITY INTEREST OR LIEN CREATED BY THE LOAN
DOCUMENTS IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE SECURITY DOCUMENTS.


 


13.17       CONFIDENTIALITY.  EACH OF THE LENDERS SEVERALLY AGREES TO KEEP
CONFIDENTIAL ALL NON-PUBLIC INFORMATION PERTAINING TO ANY BORROWER AND ANY
SUBSIDIARIES OR AFFILIATES WHICH IS PROVIDED TO IT BY ANY SUCH PARTIES IN
ACCORDANCE WITH SUCH LENDER’S CUSTOMARY PROCEDURES FOR HANDLING CONFIDENTIAL
INFORMATION OF THIS NATURE AND IN A PRUDENT FASHION, AND SHALL NOT DISCLOSE SUCH
INFORMATION TO ANY PERSON EXCEPT:

 

134

--------------------------------------------------------------------------------


 


(A)           TO THE EXTENT SUCH INFORMATION IS PUBLIC WHEN RECEIVED BY SUCH
LENDER OR BECOMES PUBLIC THEREAFTER DUE TO THE ACT OR OMISSION OF ANY PARTY
OTHER THAN A LENDER,


 


(B)           TO THE EXTENT SUCH INFORMATION IS INDEPENDENTLY OBTAINED FROM A
SOURCE OTHER THAN A BORROWER OR ITS SUBSIDIARIES AND SUCH INFORMATION FROM SUCH
SOURCE IS NOT, TO SUCH LENDER’S KNOWLEDGE, SUBJECT TO AN OBLIGATION OF
CONFIDENTIALITY OR, IF SUCH INFORMATION IS SUBJECT TO AN OBLIGATION OF
CONFIDENTIALITY, THAT DISCLOSURE OF SUCH INFORMATION IS PERMITTED,


 


(C)           TO AN AFFILIATE OF SUCH LENDER, COUNSEL, AUDITORS, EXAMINERS OF
ANY REGULATORY AUTHORITY HAVING OR REASONABLY ASSERTING JURISDICTION OVER SUCH
LENDER, ACCOUNTANTS AND OTHER CONSULTANTS RETAINED BY ADMINISTRATIVE AGENT OR
ANY LENDER OR TO ANY AFFILIATE OF A LENDER WHICH IS A DIRECT OR INDIRECT
CONTRACTUAL COUNTERPARTY IN SWAP AGREEMENTS WITH ANY BORROWER OR A SUBSIDIARY OF
ANY BORROWER OR SUCH CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISOR (SO LONG AS
SUCH CONTRACTUAL COUNTERPARTY OR PROFESSIONAL ADVISOR TO SUCH CONTRACTUAL
COUNTERPARTY AGREES TO BE BOUND BY THE PROVISIONS OF THIS SECTION 13.17) OR TO
THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION
OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATING ISSUED WITH
RESPECT TO SUCH LENDER,


 


(D)           IN CONNECTION WITH ANY LITIGATION OR THE ENFORCEMENT OF THE RIGHTS
OF ANY LENDER OR ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT,


 


(E)           TO THE EXTENT (X) REQUIRED BY ANY APPLICABLE STATUTE, RULE OR
REGULATION OR COURT ORDER (INCLUDING, WITHOUT LIMITATION, BY WAY OF SUBPOENA) OR
PURSUANT TO THE REQUEST OF ANY GOVERNMENTAL AUTHORITY HAVING OR REASONABLY
ASSERTING JURISDICTION OVER ANY LENDER OR ADMINISTRATIVE AGENT; PROVIDED,
HOWEVER, THAT IN SUCH EVENT, IF THE LENDER(S) ARE ABLE TO DO SO, THE LENDER
SHALL PROVIDE THE FUNDS ADMINISTRATOR WITH PROMPT NOTICE OF SUCH REQUESTED
DISCLOSURE SO THAT THE BORROWERS MAY SEEK A PROTECTIVE ORDER OR OTHER
APPROPRIATE REMEDY, AND, IN ANY EVENT, THE LENDERS WILL ENDEAVOR IN GOOD FAITH
TO PROVIDE ONLY THAT PORTION OF SUCH INFORMATION WHICH, IN THE REASONABLE
JUDGMENT OF THE LENDER(S), IS RELEVANT AND LEGALLY REQUIRED TO BE PROVIDED, (Y)
REQUESTED BY ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO
INFORMATION ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATING
ISSUED WITH RESPECT TO SUCH LENDER OR (Z) REQUESTED BY AN AFFILIATE OF A LENDER
WHICH IS A DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTY IN SWAP AGREEMENTS WITH A
BORROWER OR A SUBSIDIARY OF THE BORROWER OR SUCH CONTRACTUAL COUNTERPARTY’S
PROFESSIONAL ADVISOR (SO LONG AS SUCH CONTRACTUAL COUNTERPARTY OR PROFESSIONAL
ADVISOR TO SUCH CONTRACTUAL COUNTERPARTY AGREES TO BE BOUND BY THE PROVISIONS OF
THIS SECTION 13.17) OR TO THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR
ANY SIMILAR ORGANIZATION OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT
REQUIRES ACCESS TO INFORMATION ABOUT A LENDER’S INVESTMENT PORTFOLIO IN
CONNECTION WITH RATING ISSUED WITH RESPECT TO SUCH LENDER,


 


(F)            TO THE EXTENT DISCLOSURE TO OTHER ENTITIES IS APPROPRIATE IN
CONNECTION WITH ANY PROPOSED OR ACTUAL ASSIGNMENT OR GRANT OF A PARTICIPATION BY
ANY OF THE LENDERS OF INTERESTS IN THIS AGREEMENT AND/OR ANY OF THE OTHER LOAN
DOCUMENTS TO SUCH OTHER ENTITIES (WHO WILL IN TURN BE REQUIRED TO MAINTAIN
CONFIDENTIALITY AS IF THEY WERE LENDERS PARTIES TO THIS AGREEMENT).  IN NO EVENT
SHALL ADMINISTRATIVE AGENT OR ANY LENDER BE OBLIGATED OR REQUIRED TO RETURN ANY
SUCH INFORMATION OR OTHER MATERIALS FURNISHED BY THE BORROWERS.

 

135

--------------------------------------------------------------------------------


 


13.18       CONCERNING THE COLLATERAL AND THE LOAN DOCUMENTS.


 


(A)           AUTHORITY.  EACH LENDER AND EACH FACING BANK AUTHORIZES AND
DIRECTS DB TO ACT AS COLLATERAL AGENT AND TO ENTER INTO THE LOAN DOCUMENTS
RELATING TO THE COLLATERAL FOR THE BENEFIT OF THE LENDERS AND THE FACING BANKS
AND THE OTHER SECURED PARTIES.  EACH LENDER AND EACH FACING BANK AGREE THAT ANY
ACTION TAKEN BY ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE REQUIRED
LENDERS (OR, WHERE REQUIRED BY THE EXPRESS TERMS HEREOF, A DIFFERENT PROPORTION
OF THE LENDERS) IN ACCORDANCE WITH THE PROVISIONS HEREOF OR OF THE OTHER LOAN
DOCUMENTS, AND THE EXERCISE BY ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE
REQUIRED LENDERS (OR, WHERE SO REQUIRED, SUCH DIFFERENT PROPORTION OF THE
LENDERS) OF THE POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER
POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING
UPON ALL OF THE LENDERS AND FACING BANKS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT AS THE CASE MAY BE,
SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO (I) ACT AS THE
DISBURSING AND COLLECTING AGENT FOR THE LENDERS AND THE FACING BANKS WITH
RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING IN CONNECTION HEREWITH AND WITH
THE LOAN DOCUMENTS RELATING TO THE COLLATERAL; (II) EXECUTE AND DELIVER EACH
LOAN DOCUMENT RELATING TO THE COLLATERAL AND ACCEPT DELIVERY OF EACH SUCH
AGREEMENT DELIVERED BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES; (III) ACT AS
COLLATERAL AGENT FOR THE LENDERS AND THE FACING BANKS FOR PURPOSES OF THE
PERFECTION OF SECURITY INTERESTS AND LIENS CREATED BY SUCH AGREEMENTS AND ALL
OTHER PURPOSES STATED THEREIN TO THE EXTENT SUCH PERFECTION IS REQUIRED UNDER
THE LOAN DOCUMENTS, PROVIDED, HOWEVER, THE COLLATERAL AGENT HEREBY APPOINTS,
AUTHORIZES AND DIRECTS EACH LENDER AND EACH FACING BANK TO ACT AS COLLATERAL
SUB-AGENT FOR ADMINISTRATIVE AGENT, THE LENDERS AND THE FACING BANKS FOR
PURPOSES OF THE PERFECTION OF ALL SECURITY INTERESTS AND LIENS WITH RESPECT TO A
BORROWER’S AND ITS SUBSIDIARIES’ RESPECTIVE DEPOSIT ACCOUNTS MAINTAINED WITH,
AND CASH AND CASH EQUIVALENTS HELD BY, SUCH LENDER OR SUCH FACING BANK; (IV)
MANAGE, SUPERVISE AND OTHERWISE DEAL WITH THE COLLATERAL; (V) TAKE SUCH ACTION
AS IS NECESSARY OR DESIRABLE TO MAINTAIN THE PERFECTION AND PRIORITY OF THE
SECURITY INTERESTS AND LIENS CREATED OR PURPORTED TO BE CREATED BY THE LOAN
DOCUMENTS; AND (VI) EXCEPT AS MAY BE OTHERWISE SPECIFICALLY RESTRICTED BY THE
TERMS HEREOF OR OF ANY OTHER LOAN DOCUMENT, EXERCISE ALL REMEDIES GIVEN TO
ADMINISTRATIVE AGENT, THE LENDERS OR THE FACING BANKS WITH RESPECT TO THE
COLLATERAL UNDER THE LOAN DOCUMENTS RELATING THERETO, APPLICABLE LAW OR
OTHERWISE.


 


(B)           RELEASE OF COLLATERAL.  (I) EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE FACING BANKS HEREBY DIRECT THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS THE CASE MAY BE, TO RELEASE, IN ACCORDANCE WITH THE TERMS
HEREOF, ANY LIEN HELD BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS
THE CASE MAY BE, UNDER THE SECURITY DOCUMENTS (AND, IN THE CASE OF CLAUSE (B)
BELOW, RELEASE THE AFFECTED SUBSIDIARY FROM ITS GUARANTY),


 

(A)          AGAINST ALL OF THE COLLATERAL, UPON FINAL AND INDEFEASIBLE PAYMENT
IN FULL IN CASH OF THE LOANS AND OBLIGATIONS AND TERMINATION HEREOF;

 

(B)           AGAINST ANY PART OF THE COLLATERAL SOLD OR DISPOSED OF BY ANY
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES (OTHER THAN SALES PERMITTED UNDER
SECTION 8.6(E) BUT INCLUDING, WITHOUT LIMITATION, IN THE CASE OF A SALE OR
DISPOSITION OF ALL OF THE CAPITAL STOCK OF A SUBSIDIARY OWNED BY A BORROWER AND
ITS SUBSIDIARIES, ALL ASSETS OF SUCH SUBSIDIARY AND ITS SUBSIDIARIES AND ALL
PLEDGED INTERCOMPANY NOTES ISSUED BY SUCH SUBSIDIARY AND ITS SUBSIDIARIES), IF
SUCH SALE OR DISPOSITION IS PERMITTED HEREBY (OR

 

136

--------------------------------------------------------------------------------


 

permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by such Section);

 

(C)           AGAINST ANY COLLATERAL ACQUIRED BY ANY BORROWER OR ANY OF ITS
SUBSIDIARIES AFTER THE CLOSING DATE FINANCED WITH INDEBTEDNESS SECURED BY A LIEN
PERMITTED BY SECTION 8.1(B)(I);

 

(D)          AGAINST A PART OF THE COLLATERAL WHICH RELEASE DOES NOT REQUIRE THE
CONSENT OF ALL OF THE LENDERS AS SET FORTH IN SECTION 13.1(A)(D), IF SUCH
RELEASE IS CONSENTED TO BY THE REQUIRED LENDERS;

 

provided, however, that (i) the Administrative Agent or the Collateral Agent, as
the case may be, shall not be required to execute any such document on terms
which, in its opinion, would expose it to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of any Borrower or any
of its Subsidiaries in respect of) all interests retained by any Borrower and/or
any of its Subsidiaries, including (without limitation) the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

 

(II)           EACH OF THE LENDERS AND THE FACING BANKS HEREBY DIRECT THE
COLLATERAL AGENT TO EXECUTE AND DELIVER OR FILE SUCH TERMINATION AND PARTIAL
RELEASE STATEMENTS AND DO SUCH OTHER THINGS AS ARE NECESSARY TO RELEASE LIENS TO
BE RELEASED PURSUANT TO THIS SECTION 13.18 PROMPTLY UPON THE EFFECTIVENESS OF
ANY SUCH RELEASE OR ENTER INTO INTERCREDITOR AGREEMENTS CONTEMPLATED OR
PERMITTED HEREIN.

 


(C)           NO OBLIGATION.  NEITHER ADMINISTRATIVE AGENT NOR THE COLLATERAL
AGENT SHALL HAVE ANY OBLIGATION WHATSOEVER TO ANY LENDER OR TO ANY OTHER PERSON
TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY ANY BORROWER OR ANY OF ITS
SUBSIDIARIES OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR
THAT THE LIENS GRANTED TO ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT HEREIN OR
PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY
CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR
PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF
CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED
THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED
THERETO, ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY ACT IN ANY MANNER IT
MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN ADMINISTRATIVE AGENT’S OWN
INTERESTS IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT NEITHER
ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT SHALL HAVE ANY DUTY OR LIABILITY
WHATSOEVER TO ANY LENDER; PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING,
ADMINISTRATIVE AGENT SHALL BE RESPONSIBLE FOR THEIR GROSSLY NEGLIGENT ACTIONS OR
ACTIONS CONSTITUTING INTENTIONAL MISCONDUCT.


 


(D)           SENIOR LIENS.  EACH LENDER HEREBY INSTRUCTS THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT TO ENTER INTO THE SECURITY AGREEMENT AND THE
INTERCREDITOR AGREEMENT AND SUCH AMENDMENTS OR MODIFICATIONS THERETO AND TO THE
OTHER SECURITY DOCUMENTS CONSISTENT HEREWITH AND AS THE ADMINISTRATIVE AGENT OR
THE COLLATERAL AGENT REASONABLY DETERMINES TO BE

 

137

--------------------------------------------------------------------------------


 


NECESSARY TO CAUSE THE LIENS ON THE REVOLVER FIRST PRIORITY COLLATERAL (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) SECURING THE OBLIGATIONS TO BE SENIOR TO
THE LIENS ON THE REVOLVER FIRST PRIORITY COLLATERAL SECURING THE TERM LOAN
OBLIGATIONS AND TO CAUSE THE LIENS ON THE TERM AND NOTE FIRST PRIORITY
COLLATERAL (AS DEFINED IN THE INTERCREDITOR AGREEMENT) SECURING THE OBLIGATIONS
TO BE SUBORDINATED TO THE LIENS ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL
SECURING THE TERM LOAN OBLIGATIONS, IN EACH CASE, TO THE EXTENT SET FORTH IN THE
INTERCREDITOR AGREEMENT.  EACH LENDER AGREES THAT, NOTWITHSTANDING THE TIME,
ORDER OR METHOD OF ATTACHMENT OR PERFECTION OF LIENS GRANTED IN FAVOR OF THE
COLLATERAL AGENT AND/OR THE TERM COLLATERAL AGENT, TO SECURE THE OBLIGATIONS
AND/OR THE TERM LOAN OBLIGATIONS OR THE FILING OR RECORDING OF FINANCING
STATEMENTS OR OTHER SECURITY DOCUMENTS AND/OR THE TERM SECURITY DOCUMENTS; THE
VALIDITY OR ENFORCEABILITY OF THE SECURITY INTERESTS AND LIENS GRANTED IN FAVOR
OF THE COLLATERAL AGENT OR THE TERM COLLATERAL AGENT; ANY PROVISIONS OF THE UCC
OR ANY APPLICABLE LAW OR DECISION; ANY PROVISION SET FORTH IN ANY SECURITY
DOCUMENT AND/OR ANY TERM SECURITY DOCUMENT IN THE POSSESSION OR CONTROL BY THE
COLLATERAL AGENT OR THE TERM COLLATERAL AGENT OF ALL OR ANY PART OF ANY
COLLATERAL AS OF THE DATE HEREOF OR OTHERWISE, THE LIENS GRANTED UNDER THE TERM
SECURITY DOCUMENTS AND THE LIENS GRANTED UNDER THE SECURITY DOCUMENTS SHALL HAVE
THE PRIORITY SET FORTH ABOVE AS MORE FULLY SET FORTH IN THE INTERCREDITOR
AGREEMENT.  EACH LENDER AGREES THAT IT SHALL NOT CHALLENGE OR QUESTION IN ANY
PROCEEDING THE VALIDITY OR ENFORCEABILITY OF THIS SECTION 13.18(D) OR ANY
CORRESPONDING PROVISIONS WITH RESPECT TO LIEN SUBORDINATION IN THE SECURITY
AGREEMENT OR THE INTERCREDITOR AGREEMENT.  EACH LENDER AGREES THAT IT SHALL NOT
CHALLENGE OR QUESTION IN ANY PROCEEDING THE PRIORITY OR VALIDITY OF THE LIENS
GRANTED TO ADMINISTRATIVE AGENT, “LENDERS” (AS DEFINED IN THE TERM CREDIT
AGREEMENT), TERM ADMINISTRATIVE AGENT, COLLATERAL AGENT OR THE TERM COLLATERAL
AGENT TO SECURE THE TERM LOAN OBLIGATIONS (AS DEFINED IN THE TERM CREDIT
AGREEMENT).


 


(E)           REFINANCING.  NOTWITHSTANDING THE SECOND PRIORITY LIENS GRANTED TO
THE COLLATERAL AGENT FOR THE BENEFIT OF THE LENDERS, THE PARTIES HERETO AGREE
THAT, FOR PURPOSES OF THE SENIOR SECURED NOTES INDENTURE, THIS AGREEMENT
CONSTITUTES A REFINANCING AND REPLACEMENT OF THE FIRST PRIORITY CREDIT FACILITY
AND THE INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT SHALL CONTINUE TO
CONSTITUTE FIRST PRIORITY CREDIT FACILITY INDEBTEDNESS AND FIRST PRIORITY SENIOR
SECURED INDEBTEDNESS; THAT ADMINISTRATIVE AGENT AND COLLATERAL AGENT HAVE BEEN
APPOINTED TO SUCH ROLES AS SUCCESSORS TO THE BANK AGENT AND FIRST PRIORITY
COLLATERAL AGENT, RESPECTIVELY; THAT ADMINISTRATIVE AGENT, AS BANK AGENT, SHALL
CONTINUE TO BE THE FIRST PRIORITY REPRESENTATIVE; THAT THE SECURITY AGREEMENT
CONSTITUTES A REPLACEMENT OF THE EXISTING FIRST PRIORITY SECURITY AGREEMENT AND
THEREFORE IS THE NEW FIRST PRIORITY SECURITY AGREEMENT; AND THAT THE SECURED
PARTIES CONSTITUTE FIRST PRIORITY SENIOR SECURED PARTIES.  CAPITALIZED TERMS
USED IN THIS SECTION 13.18(E) BUT NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE
MEANINGS ASSIGNED TO SUCH TERMS IN THE SENIOR SECURED NOTES INDENTURE.


 


13.19       JOINT AND SEVERAL LIABILITY OF BORROWERS.


 


(A)           EACH OF THE BORROWERS SHALL BE JOINTLY AND SEVERALLY LIABLE
HEREUNDER AND UNDER EACH OF THE OTHER LOAN DOCUMENTS WITH RESPECT TO ALL
OBLIGATIONS, REGARDLESS OF WHICH OF THE BORROWERS ACTUALLY RECEIVES THE PROCEEDS
OF THE LOANS OR THE BENEFIT OF ANY OTHER EXTENSIONS OF CREDIT HEREUNDER, OR THE
MANNER IN WHICH THE FUNDS ADMINISTRATOR, THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE LENDERS OR ANY OF THE FACING BANKS ACCOUNT THEREFORE IN THEIR
RESPECTIVE BOOKS AND RECORDS.  IN FURTHERANCE AND NOT IN LIMITATION OF THE
FOREGOING, (I) EACH BORROWER’S OBLIGATIONS AND LIABILITIES WITH RESPECT TO
PROCEEDS OF LOANS WHICH IT RECEIVES OR

 

138

--------------------------------------------------------------------------------


 


LETTERS OF CREDIT ISSUED FOR ITS ACCOUNT, AND RELATED FEES, COSTS AND EXPENSES,
AND (II) EACH BORROWER’S OBLIGATIONS AND LIABILITIES ARISING AS A RESULT OF THE
JOINT AND SEVERAL LIABILITY OF THE BORROWERS HEREUNDER WITH RESPECT TO PROCEEDS
OF LOANS RECEIVED BY, OR LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF, ANY OF THE
OTHER BORROWERS, TOGETHER WITH THE RELATED FEES, COSTS AND EXPENSES, SHALL BE
SEPARATE AND DISTINCT OBLIGATIONS, BOTH OF WHICH ARE PRIMARY OBLIGATIONS OF SUCH
BORROWER.  NEITHER THE JOINT AND SEVERAL LIABILITY OF, NOR THE LIENS GRANTED TO
THE COLLATERAL AGENT UNDER THE SECURITY DOCUMENTS BY, ANY OF THE BORROWERS SHALL
BE IMPAIRED OR RELEASED BY (A) THE FAILURE OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY FACING BANK, ANY SUCCESSORS OR ASSIGNS THEREOF, OR ANY HOLDER OF
ANY NOTE OR ANY OF THE OBLIGATIONS TO ASSERT ANY CLAIM OR DEMAND OR TO EXERCISE
OR ENFORCE ANY RIGHT, POWER OR REMEDY AGAINST THE FUNDS ADMINISTRATOR, ANY
BORROWER, ANY SUBSIDIARY OF ANY BORROWER, ANY OTHER PERSON, THE COLLATERAL OR
OTHERWISE; (B) ANY EXTENSION OR RENEWAL FOR ANY PERIOD (WHETHER OR NOT LONGER
THAN THE ORIGINAL PERIOD) OR EXCHANGE OF ANY OF THE OBLIGATIONS OR THE RELEASE
OR COMPROMISE OF ANY OBLIGATION OF ANY NATURE OF ANY PERSON WITH RESPECT
THERETO; (C) THE SURRENDER, RELEASE OR EXCHANGE OF ALL OR ANY PART OF ANY
PROPERTY (INCLUDING WITHOUT LIMITATION THE COLLATERAL) SECURING PAYMENT,
PERFORMANCE AND/OR OBSERVANCE OF ANY OF THE OBLIGATIONS OR THE COMPROMISE OR
EXTENSION OR RENEWAL FOR ANY PERIOD (WHETHER OR NOT LONGER THAN THE ORIGINAL
PERIOD) OF ANY OBLIGATIONS OF ANY NATURE OF ANY PERSON WITH RESPECT TO ANY SUCH
PROPERTY; (D) ANY ACTION OR INACTION ON THE PART OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY FACING BANK, OR ANY OTHER EVENT OR CONDITION WITH RESPECT TO
ANY OTHER BORROWER, INCLUDING ANY SUCH ACTION OR INACTION OR OTHER EVENT OR
CONDITION, WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, SUCH BORROWER, OR A GUARANTOR OR SURETY OF OR FOR ANY OR ALL OF
THE OBLIGATIONS; AND (E) ANY OTHER ACT, MATTER OR THING (OTHER THAN PAYMENT OR
PERFORMANCE OF THE OBLIGATIONS) WHICH WOULD OR MIGHT, IN THE ABSENCE OF THIS
PROVISION, OPERATE TO RELEASE, DISCHARGE OR OTHERWISE PREJUDICIALLY AFFECT THE
OBLIGATIONS OF SUCH BORROWER OR ANY OTHER BORROWER.


 


(B)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN OR
IN ANY OTHER OF THE LOAN DOCUMENTS, TO THE EXTENT THE JOINT OBLIGATIONS OF A
BORROWER SHALL BE ADJUDICATED TO BE INVALID OR UNENFORCEABLE FOR ANY REASON
(INCLUDING, WITHOUT LIMITATION, BECAUSE OF SECTION 548 OF CHAPTER 11 OF THE
FEDERAL BANKRUPTCY CODE OR UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT
TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON
LAW) THEN THE OBLIGATIONS OF EACH BORROWER HEREUNDER SHALL BE LIMITED TO THE
MAXIMUM AMOUNT THAT IS PERMISSIBLE UNDER APPLICABLE LAW (WHETHER FEDERAL OR
STATE AND INCLUDING, WITHOUT LIMITATION, THE FEDERAL BANKRUPTCY CODE).


 


(C)           TO THE EXTENT THAT ANY BORROWER SHALL MAKE A PAYMENT UNDER THIS
SECTION 13.19(C) OF ALL OR ANY OF THE OBLIGATIONS (OTHER THAN LOANS MADE TO THAT
BORROWER FOR WHICH IT IS PRIMARILY LIABLE) (A “GUARANTOR PAYMENT”) THAT, TAKING
INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY MADE
BY ANY OTHER BORROWER, EXCEEDS THE AMOUNT THAT SUCH BORROWER WOULD OTHERWISE
HAVE PAID IF EACH BORROWER HAD PAID THE AGGREGATE OBLIGATIONS SATISFIED BY SUCH
GUARANTOR PAYMENT IN THE SAME PROPORTION THAT SUCH BORROWER’S “ALLOCABLE AMOUNT”
(AS DEFINED BELOW) (AS DETERMINED IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT)
BORE TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH OF THE BORROWERS AS DETERMINED
IMMEDIATELY PRIOR TO THE MAKING OF SUCH GUARANTOR PAYMENT, THEN, FOLLOWING
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AND TERMINATION OF THE
COMMITMENTS, SUCH BORROWER SHALL BE ENTITLED TO RECEIVE CONTRIBUTION AND
INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED BY, EACH OTHER BORROWER FOR THE
AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR RESPECTIVE ALLOCABLE AMOUNTS IN
EFFECT

 

139

--------------------------------------------------------------------------------


 


IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT.  AS OF ANY DATE OF DETERMINATION,
THE “ALLOCABLE AMOUNT” OF ANY BORROWER SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF
THE CLAIM THAT COULD THEN BE RECOVERED FROM SUCH BORROWER UNDER THIS SECTION
13.19(C) WITHOUT RENDERING SUCH CLAIM VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF
CHAPTER 11 OF THE FEDERAL BANKRUPTCY CODE OR UNDER ANY APPLICABLE STATE UNIFORM
FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR SIMILAR STATUTE OR
COMMON LAW.  THIS SECTION 13.19(C) IS INTENDED ONLY TO DEFINE THE RELATIVE
RIGHTS OF THE BORROWERS AND NOTHING SET FORTH IN THIS SECTION 13.19(C) IS
INTENDED TO OR SHALL IMPAIR THE OBLIGATIONS OF THE BORROWERS, JOINTLY AND
SEVERALLY, TO PAY ANY AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING SECTION 13.19(A). 
NOTHING CONTAINED IN THIS SECTION 13.19(C) SHALL LIMIT THE LIABILITY OF ANY
BORROWER TO PAY THE LOANS MADE DIRECTLY OR INDIRECTLY TO THAT BORROWER AND
ACCRUED INTEREST, FEES AND EXPENSES WITH RESPECT THERETO FOR WHICH SUCH BORROWER
SHALL BE PRIMARILY LIABLE.  THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF
CONTRIBUTION AND INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF THE
BORROWER TO WHICH SUCH CONTRIBUTION AND INDEMNIFICATION IS OWING.  THE RIGHTS OF
EACH BORROWER AGAINST EACH OTHER BORROWER UNDER THIS SECTION 13.19(C) SHALL NOT
BE EXERCISABLE UNTIL THE FULL AND INDEFEASIBLE PAYMENT OF THE OBLIGATIONS AND
THE TERMINATION OF THE COMMITMENTS.


 


(D)           THE LIABILITY OF THE BORROWERS UNDER THIS SECTION 13.19 IS IN
ADDITION TO AND SHALL BE CUMULATIVE WITH ALL LIABILITIES OF EACH BORROWER TO
ADMINISTRATIVE AGENT AND LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY, WITHOUT ANY LIMITATION AS TO
AMOUNT.


 


13.20       APPOINTMENT AND AUTHORIZATION OF FUNDS ADMINISTRATOR.


 


(A)           EACH BORROWER HEREBY DESIGNATES, APPOINTS, AUTHORIZES AND EMPOWERS
THE COMPANY AS ITS AGENT TO ACT AS SPECIFIED IN THE CAPACITY OF FUNDS
ADMINISTRATOR UNDER THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS AND THE
COMPANY HEREBY ACKNOWLEDGES SUCH DESIGNATION, AUTHORIZATION AND EMPOWERMENT, AND
ACCEPTS SUCH APPOINTMENT.  EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS THE FUNDS ADMINISTRATOR TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
RESPECTIVE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY
OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS REFERRED TO HEREIN OR THEREIN, AND
TO EXERCISE SUCH POWERS AND TO PERFORM SUCH DUTIES HEREUNDER AND THEREUNDER AS
ARE SPECIFICALLY DELEGATED TO OR REQUIRED OF THE FUNDS ADMINISTRATOR BY THE
RESPECTIVE TERMS AND PROVISIONS HEREOF AND THEREOF, AND SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO, INCLUDING, WITHOUT LIMITATION, TO TAKE THE
FOLLOWING ACTIONS FOR AND ON SUCH BORROWER’S BEHALF:


 

(I)            TO SUBMIT ON BEHALF OF EACH BORROWER NOTICES OF BORROWING,
NOTICES OF CONVERSION AND NOTICES OF CONTINUATION TO ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, EACH SUCH NOTICE TO BE
SUBMITTED BY THE FUNDS ADMINISTRATOR TO ADMINISTRATIVE AGENT AS SOON AS
PRACTICABLE AFTER ITS RECEIPT OF A REQUEST TO DO SO FROM A BORROWER; AND

 

(II)           TO SUBMIT ON BEHALF OF EACH BORROWER REQUESTS FOR THE ISSUANCE OF
LETTERS OF CREDIT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, EACH SUCH
REQUEST FOR THE ISSUANCE OF A LETTER OF CREDIT TO BE SUBMITTED BY THE FUNDS
ADMINISTRATOR AS SOON AS PRACTICABLE AFTER ITS RECEIPT OF A REQUEST TO DO SO
FROM ANY BORROWER.

 

140

--------------------------------------------------------------------------------


 

The Funds Administrator is further authorized and directed by each of the
Borrowers to take all such actions on behalf of such Borrower necessary to
exercise the specific powers granted in clauses (i) and (ii) above and to
perform such other duties hereunder and under the other Loan Documents, and
deliver such documents as delegated to or required of the Funds Administrator by
the terms hereof or thereof Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Loan Documents from the Funds
Administrator as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to the Funds Administrator on behalf of such Borrower or
Borrowers.  Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by the Funds
Administrator shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 


(B)           THE FUNDS ADMINISTRATOR MAY PERFORM ANY OF ITS DUTIES HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS BY OR THROUGH ITS AGENTS OR EMPLOYEES.


 


13.21       TERMINATION OF REVOLVING CREDIT COMMITMENTS UNDER THE EXISTING
REVOLVING CREDIT AGREEMENT.  THE UNDERSIGNED LENDERS THAT CONSTITUTE A MAJORITY
OF THE “REVOLVING LENDERS” AS DEFINED IN THE EXISTING REVOLVING CREDIT
AGREEMENT, HEREBY AGREE AND ACKNOWLEDGE THAT THE “REVOLVING COMMITMENTS” AS
DEFINED IN THE EXISTING REVOLVING CREDIT AGREEMENT SHALL BE TERMINATED ON THE
CLOSING DATE OF THIS AGREEMENT, AND HEREBY WAIVE ANY RIGHT OF THE “REVOLVING
LENDERS” AS DEFINED IN THE EXISTING REVOLVING CREDIT AGREEMENT TO RECEIVE ANY
PRIOR NOTICE OF SUCH TERMINATION.  NOTICE OF TERMINATION OF SUCH “REVOLVING
COMMITMENTS” GIVEN ON THE CLOSING DATE TO ANY OTHER SUCH “REVOLVING LENDER”
SHALL CONSTITUTE EFFECTIVE NOTICE OF TERMINATION OF ITS “REVOLVING COMMITMENT”
UNDER THE EXISTING REVOLVING CREDIT AGREEMENT WITH RESPECT TO SUCH REVOLVING
LENDER.

 

[signature pages follow]

 

141

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

HUNTSMAN LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

 

Name:

Sean Douglas

 

 

 

 

Title:

Vice President

 

 

 

Address:

 

 

 

Huntsman LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108 Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

 

 

 

 

HUNTSMAN PETROCHEMICAL CORPORATION

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

 

Name:

Sean Douglas

 

 

 

 

Title:

Vice President

 

 

 

Address:

 

 

 

Huntsman LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108 Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

 

 

 

 

 

By: Huntsman Chemical Company LLC, its Manager

 

 

 

By:

/s/ Sean Douglas

 

 

 

Name:

Sean Douglas

 

 

 

 

Title:

Vice President

 

 

 

Address:

 

 

 

Huntsman LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108 Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

 

 

 

 

HUNTSMAN INTERNATIONAL TRADING CORPORATION

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

 

Name:

Sean Douglas

 

 

 

 

Title:

Vice President

 

 

 

Address:

 

 

 

Huntsman LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108 Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

 

 

 

 

HUNTSMAN FUELS, L.P.

 

 

 

 

 

By:

Petrostar Fuels LLC, its General Partner

 

 

 

By:

/s/ Samuel D. Scruggs

 

 

 

Name:

Samuel D. Scruggs

 

 

 

 

Title:

Vice President

 

 

 

Address:

 

 

 

Huntsman LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108 Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

 

 

 

 

HUNTSMAN POLYMERS CORPORATION

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

 

Name:

Sean Douglas

 

 

 

 

Title:

Vice President

 

 

 

Address:

 

 

 

Huntsman LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108 Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, in its individual capacity as a Lender and
as Administrative Agent

 

 

 

 

 

By:

/s/ Frank Fazio

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

 

 

Address:

 

 

 

Deutsche Bank Trust Company Americas

 

60 Wall Street, 2nd Floor

 

New York, New York 10005

 

Attention: Frank Fazio

 

Tel. No.: (212) 250-2267

 

Telecopier No.: (212) 797-4655

 

 

 

 

 

Winston & Strawn LLP

 

35 West Wacker Drive

 

Chicago, Illinois 60601

 

Attention: Charles B. Boehrer, Esq.

 

Tel. No.: (312) 558-5600

 

Telecopier No.: (312) 558-5700

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

By:

/s/ Frank Fazio

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

 

 

Address:

 

 

 

Deutsche Bank Trust Company Americas

 

60 Wall Street, 2nd Floor

 

New York, New York 10005

 

Attention: Frank Fazio

 

Tel. No.: (212) 250-2267

 

Telecopier No.: (212) 797-4655

 

 

 

Winston & Strawn LLP

 

35 West Wacker Drive

 

Chicago, Illinois 60601

 

Attention: Charles B. Boehrer, Esq.

 

Tel. No.: (312) 558-5600

 

Telecopier No.: (312) 558-5700

 

--------------------------------------------------------------------------------


 

Solely for purposes of Section 8.14 of this Agreement:

 

HUNTSMAN SPECIALTY CHEMICALS CORPORATION

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

 

Title:

Vice President

 

 

Solely for purposes of Section 8.14 of this Agreement:

 

 

HUNTSMAN SPECIALTY CHEMICALS HOLDINGS CORPORATION

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------
